Exhibit 10.70

EXECUTION COPY

REVOLVING CREDIT AGREEMENT

dated as of August 1, 2007

among

SOURCE INTERLINK COMPANIES, INC.,

as the Borrower,

CERTAIN SUBSIDIARIES OF THE BORROWER,

as Guarantors,

VARIOUS LENDERS,

CITIGROUP GLOBAL MARKETS INC.

and

J.P. MORGAN SECURITIES INC.,

as Joint Lead Arrangers and Joint Book Runners,

CITICORP NORTH AMERICA, INC.,

as Administrative Agent and Collateral Agent,

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

and

WACHOVIA BANK, NATIONAL ASSOCIATION

and

WELLS FARGO FOOTHILL, LLC

as Co-Documentation Agents

--------------------------------------------------------------------------------

$300,000,000 Senior Secured Revolving Credit Facility

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

SECTION 1.

 

DEFINITIONS AND INTERPRETATION

 

1

 

 

 

 

 

1.1

 

Definitions

 

1

1.2

 

Accounting Terms

 

42

1.3

 

Interpretation, etc.

 

43

1.4

 

Conversion of Foreign Currencies

 

43

 

 

 

 

 

SECTION 2.

 

LOANS AND LETTERS OF CREDIT

 

44

 

 

 

 

 

2.1

 

Revolving Loans; Protective Advances

 

44

2.2

 

Swing Line Loans

 

46

2.3

 

Issuance of Letters of Credit and Purchase of Participations Therein

 

47

2.4

 

Pro Rata Shares

 

52

2.5

 

Use of Proceeds

 

52

2.6

 

Repayment of Loans; Evidence of Debt; Register; Lenders’ Books and Records;
Notes

 

52

2.7

 

Interest on Loans

 

53

2.8

 

Conversion/Continuation

 

55

2.9

 

Default Interest

 

55

2.10

 

Fees

 

56

2.11

 

Voluntary Prepayments

 

57

2.12

 

Voluntary Revolving Commitment Reductions

 

57

2.13

 

Mandatory Prepayments

 

57

2.14

 

Application of Prepayments

 

58

2.15

 

General Provisions Regarding Payments

 

59

2.16

 

Ratable Sharing

 

61

2.17

 

Making or Maintaining Eurodollar Rate Loans

 

62

2.18

 

Increased Costs; Capital Adequacy

 

63

2.19

 

Taxes; Withholding, etc.

 

64

2.20

 

Obligation to Mitigate

 

66

2.21

 

Defaulting Lenders

 

67

2.22

 

Removal or Replacement of a Lender

 

67

2.23

 

Reserves

 

68

 

 

 

 

 

SECTION 3.

 

CONDITIONS PRECEDENT

 

68

 

 

 

 

 

3.1

 

Closing Date

 

68

3.2

 

Conditions Precedent to Each Credit Extension

 

73

 

 

 

 

 

SECTION 4.

 

REPRESENTATIONS AND WARRANTIES

 

74

 

 

 

 

 

4.1

 

Organization; Requisite Power and Authority; Qualification

 

74

4.2

 

Capital Stock and Ownership

 

74

4.3

 

Due Authorization

 

75

4.4

 

No Conflict

 

75

4.5

 

Governmental Consents

 

75

 

i


--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

 

4.6

 

Binding Obligation

 

75

4.7

 

Historical Financial Statements

 

75

4.8

 

Projections

 

76

4.9

 

No Material Adverse Change

 

76

4.10

 

Insurance

 

76

4.11

 

Compliance with Laws; Adverse Proceedings, etc.

 

76

4.12

 

Payment of Taxes

 

76

4.13

 

Properties

 

76

4.14

 

Environmental Matters

 

77

4.15

 

No Defaults

 

78

4.16

 

Governmental Regulation

 

78

4.17

 

Margin Stock

 

78

4.18

 

Labor Matters

 

78

4.19

 

ERISA Matters

 

78

4.20

 

Solvency

 

79

4.21

 

Intellectual Property

 

79

4.22

 

Status as Senior Debt

 

79

4.23

 

Disclosure

 

79

4.24

 

Use of Proceeds

 

79

4.25

 

Perfection of Security Interests

 

80

4.26

 

Purchase Documents; Representations and Warranties in Acquisition Agreement

 

80

4.27

 

Anti-Terrorism Law

 

81

 

 

 

 

 

SECTION 5.

 

AFFIRMATIVE COVENANTS

 

81

 

 

 

 

 

5.1

 

Financial Statements and Other Reports

 

82

5.2

 

Existence

 

86

5.3

 

Payment of Taxes and Claims

 

86

5.4

 

Maintenance of Properties

 

86

5.5

 

Insurance

 

86

5.6

 

Inspections

 

87

5.7

 

Lenders Meetings

 

87

5.8

 

Compliance with Laws

 

87

5.9

 

Field Examinations; Collateral Appraisals

 

87

5.10

 

Environmental Matters; Hazardous Activities, etc

 

88

5.11

 

Subsidiaries

 

88

5.12

 

Additional Material Real Estate Assets

 

88

5.13

 

Further Assurances

 

89

5.14

 

Books

 

89

5.15

 

Cash Management

 

89

5.16

 

Landlord Waivers and Bailee’s Letters

 

91

 

 

 

 

 

SECTION 6.

 

NEGATIVE COVENANTS

 

91

 

 

 

 

 

6.1

 

Indebtedness

 

91

6.2

 

Liens

 

93

6.3

 

[Reserved]

 

94

6.4

 

Restricted Junior Payments

 

95

6.5

 

Restrictions on Subsidiary Distributions

 

95

 

ii


--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

 

6.6

 

Investments

 

95

6.7

 

[Reserved]

 

96

6.8

 

Fundamental Changes; Disposition of Assets; Acquisitions

 

96

6.9

 

Disposal of Subsidiary Interests

 

97

6.10

 

Sales and Lease-Backs

 

98

6.11

 

Transactions with Shareholders and Affiliates

 

98

6.12

 

Conduct of Business

 

98

6.13

 

Limitation on Issuance of Subsidiary Capital Stock

 

98

6.14

 

Prepayments of Other Indebtedness; Modifications of Organizational Documents and
Other Documents, etc.

 

98

6.15

 

Accounting Changes; Fiscal Year

 

99

 

 

 

 

 

SECTION 7.

 

GUARANTY

 

99

 

 

 

 

 

7.1

 

Guaranty of the Obligations

 

99

7.2

 

Limitation of Guaranty

 

100

7.3

 

Contribution

 

100

7.4

 

Liability of Guarantors Absolute

 

100

7.5

 

Waivers by Guarantors

 

102

7.6

 

Guarantors’ Rights of Subrogation, Contribution, etc.

 

102

7.7

 

Subordination of Other Obligations

 

103

7.8

 

Continuing Guaranty

 

103

7.9

 

Authority of Guarantors

 

103

7.10

 

Financial Condition of the Borrower

 

103

7.11

 

Default; Remedies

 

104

7.12

 

Bankruptcy, etc.

 

104

7.13

 

Waiver of Judicial Bond

 

105

7.14

 

Discharge of Guaranty upon Sale of Guarantor

 

105

 

 

 

 

 

SECTION 8.

 

EVENTS OF DEFAULT

 

105

 

 

 

 

 

8.1

 

Events of Default

 

105

8.2

 

Actions in Respect of Letters of Credit

 

108

8.3

 

Rescission

 

108

 

 

 

 

 

SECTION 9.

 

AGENTS

 

109

 

 

 

 

 

9.1

 

Appointment of Agents; Authorization

 

109

9.2

 

Powers and Duties

 

109

9.3

 

General Immunity

 

109

9.4

 

Facility Agents Entitled to Act as Lenders

 

111

9.5

 

Representations, Warranties and Acknowledgment by Lenders and Issuing Banks

 

111

9.6

 

Right to Indemnity

 

111

9.7

 

Successor Facility Agents and Swing Line Lender

 

112

9.8

 

Collateral Documents and Guaranty

 

113

9.9

 

Approved Electronic Communications

 

115

9.10

 

Collateral Matters Relating to Related Obligations

 

116

9.11

 

Withholding Taxes

 

116

 

iii


--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

 



 

 

 

 

SECTION 10.

 

MISCELLANEOUS

 

117

 

 

 

 

 

10.1

 

Notices

 

117

10.2

 

Expenses

 

117

10.3

 

Indemnity

 

118

10.4

 

Set-Off

 

119

10.5

 

Amendments and Waivers

 

119

10.6

 

Successors and Assigns; Participations

 

121

10.7

 

Independence of Covenants

 

124

10.8

 

Survival of Representations, Warranties and Agreements

 

124

10.9

 

No Waiver; Remedies Cumulative

 

124

10.10

 

Marshalling; Payments Set Aside

 

124

10.11

 

Severability

 

124

10.12

 

Obligations Several; Independent Nature of Lenders’ Rights

 

125

10.13

 

Headings

 

125

10.14

 

GOVERNING LAW

 

125

10.15

 

Consent to Jurisdiction; Service of Process

 

125

10.16

 

WAIVER OF JURY TRIAL

 

125

10.17

 

Confidentiality

 

126

10.18

 

Entire Agreement

 

126

10.19

 

Counterparts

 

126

10.20

 

Effectiveness

 

127

10.21

 

Patriot Act

 

127

10.22

 

Electronic Execution of Assignments

 

127

10.23

 

Reinstatement

 

127

 

 

 

 

 

APPENDICES:

 

A

Revolving Commitments

 

 

 

 

B

Notice Addresses

 

 

 

 

 

 

 

 

SCHEDULES:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.1(a)

Closed Accounts

 

 

 

 

 

1.1(b)

Certain Acquisitions

 

 

 

 

 

1.1(d)

Refinanced Indebtedness

 

 

 

 

 

1.1(f)

Guarantors

 

 

 

 

 

1.1(g)

Leasehold Property

 

 

 

 

 

1.1(h)

Designated Accounts

 

 

 

 

 

2.3(k)

Existing Letters of Credit

 

 

 

 

 

3.1(h)

Closing Date Mortgaged Properties

 

 

 

 

 

3.1(s)

Vendors

 

 

 

 

 

4.1

Jurisdictions of Organization and Qualification

 

 

 

 

 

4.2

Capital Stock and Ownership

 

 

 

 

 

4.26

Purchase Documents

 

 

 

 

 

5.15(a)

Approved Deposit Accounts

 

 

 

 

 

5.17

Post Closing Collateral Matters

 

 

 

 

 

6.1

Certain Indebtedness

 

 

 

 

 

6.2

Certain Liens

 

 

 

 

 

6.6

Certain Investments

 

 

 

 

 

6.11

Certain Affiliate Transactions

 

 

 

 

 

 

 

 

 

EXHIBITS:

 

 

A-1

Funding Notice

 

 

 

iv


--------------------------------------------------------------------------------


 

 

 

A-2

Conversion/Continuation Notice

 

 

 

 

 

A-3

Issuance Notice

 

 

 

 

 

A-4

Swing Line Request

 

 

 

 

 

B-1

Revolving Loan Note

 

 

 

 

 

B-2

Swing Line Note

 

 

 

 

 

C

Compliance Certificate

 

 

 

 

 

D

Opinions of Counsel

 

 

 

 

 

E

Assignment Agreement

 

 

 

 

 

F

Certificate Re Non-bank Status

 

 

 

 

 

G-1

Closing Date Certificate

 

 

 

 

 

G-2

Solvency Certificate

 

 

 

 

 

H

Counterpart Agreement

 

 

 

 

 

I

Pledge and Security Agreement

 

 

 

 

 

J

Mortgage

 

 

 

 

 

K

Landlord Access Agreement

 

 

 

 

 

L

Bailee’s Letter

 

 

 

 

 

M

Borrowing Base Certificate

 

 

 

 

 

N

Intercreditor Agreement

 

 

 

v


--------------------------------------------------------------------------------


 

REVOLVING CREDIT AGREEMENT

This REVOLVING CREDIT AGREEMENT, dated as of August 1, 2007, is entered into by
and among SOURCE INTERLINK COMPANIES, INC., a Delaware corporation (the
“Borrower”), the Guarantors party hereto, the Lenders party hereto from time to
time, CITICORP NORTH AMERICA, INC. (“CNAI”), as Administrative Agent (together
with its permitted successors in such capacity, the “Administrative Agent”) and
as Collateral Agent (together with its permitted successors in such capacity,
the “Collateral Agent”), JPMORGAN CHASE BANK, N.A., as Syndication Agent
(together with its permitted successors in such capacity, the “Syndication
Agent”) and WACHOVIA BANK, NATIONAL ASSOCIATION and WELLS FARGO FOOTHILL, LLC,
as Co-Documentation Agents (together with their respective permitted successors,
in such capacity, the “Co-Documentation Agents”).

RECITALS:

WHEREAS, capitalized terms used in the Preamble and these Recitals shall have
the respective meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, the Lenders have agreed to extend a revolving credit facility to the
Borrower, in an aggregate amount not to exceed $300,000,000, the proceeds of
which will be used after the Closing Date to finance the ongoing working capital
requirements of the Borrower and its Subsidiaries (including Permitted
Acquisitions and other Investments permitted hereunder);

WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Collateral Agent, for the benefit of the Secured Parties, a First Priority
Lien on the Current Asset Collateral and a Second Priority Lien on the Fixed
Asset Collateral; and

WHEREAS, the Guarantors have agreed to guarantee the obligations of the Borrower
hereunder and to secure their respective Obligations by granting to the
Collateral Agent, for the benefit of the Secured Parties, a First Priority Lien
on the Current Asset Collateral and a Second Priority Lien on the Fixed Asset
Collateral.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:


SECTION 1.                                      DEFINITIONS AND INTERPRETATION


1.1            DEFINITIONS.  THE FOLLOWING TERMS USED HEREIN, INCLUDING IN THE
PREAMBLE, RECITALS, EXHIBITS AND SCHEDULES HERETO, SHALL HAVE THE FOLLOWING
MEANINGS:

“Acceptable Appraiser” means (a) Great American Group, or (b) if (i) Great
American Group is unable or unwilling to perform the appraisals of Inventory
required under this Agreement, or (ii) the Administrative Agent otherwise
determines in its Permitted Discretion (in consultation with the Borrower) that
Great American Group, or the methodology used by Great American Group, is no
longer reasonably acceptable, then such other appraiser reasonably acceptable to
the Administrative Agent and the Borrower.

“Account Debtor” as defined in the UCC.


--------------------------------------------------------------------------------


“Accounts” as defined in the UCC.

“Acquired Business” means Enthusiast Media and its Subsidiaries.

“Acquired Indebtedness” means (a) with respect to any Person, Indebtedness
existing at the time such Person becomes a Subsidiary of the Borrower or (b)
Indebtedness assumed by the Borrower or a Subsidiary in a Permitted Acquisition;
provided, that such Indebtedness (i) is unsecured or secured only by collateral
of such Person granted prior to the consummation of any such Permitted
Acquisition and (ii) was not incurred in anticipation of such Permitted
Acquisition.

“Acquisition” means any acquisition, whether by purchase, merger or otherwise,
of all or substantially all of the assets of, all or substantially all of the
Capital Stock of, or a business line or unit or a division of, any Person.

“Acquisition Agreement” means that certain Stock Purchase Agreement, dated as of
May 13, 2007, by and among PRIMEDIA Inc., Seller and the Borrower, together with
all disclosure schedules and exhibits thereto.

“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition including all other payments by the Borrower or any of its
Subsidiaries of purchase consideration in exchange for, or as part of, or in
connection with, any Permitted Acquisition, whether paid in cash or by exchange
of Capital Stock or of properties or otherwise and whether payable at or prior
to the consummation of such Permitted Acquisition or deferred for payment at any
future time, whether or not any such future payment is subject to the occurrence
of any contingency, and includes any and all payments representing the purchase
price and any assumptions of Indebtedness, “earn-outs” and other agreements to
make any payment the amount of which is, or the terms of payment of which are,
in any respect subject to or contingent upon the revenues, income, cash flow or
profits (or the like) of any person or business; provided that any such future
payment that is subject to a contingency shall be considered Acquisition
Consideration only to the extent of the reserve, if any, required under GAAP at
any time by the Borrower or any of its Subsidiaries, or if greater, the amount
actually paid in cash in respect of such contingency.

 “Acquisition Documents” means the collective reference to the Acquisition
Agreement and the agreements, certificates, instruments and other documents
required to be delivered in connection with the consummation of the transactions
contemplated by the Acquisition Agreement.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of the Borrower or any of its Subsidiaries) at law or
in equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
the Borrower or any of its Subsidiaries, threatened against or affecting the
Borrower or any of its Subsidiaries or any property of the Borrower or any of
its Subsidiaries.

“Affected Lender” as defined in Section 2.17(c).

“Affected Loans” as defined in Section 2.17(c).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control

2


--------------------------------------------------------------------------------


with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities or by contract
or otherwise.

“After-Acquired Mortgaged Property” as defined in Section 5.12.

“Agent” means each of the Administrative Agent and the Collateral Agent.

“Agent Affiliates” as defined in Section 9.9(c).

“Aggregate Amounts Due” as defined in Section 2.16.

“Agreement” means this Revolving Credit Agreement, as it may be amended,
supplemented or otherwise modified from time to time in accordance with its
terms.

“Applicable Margin” means (i) with respect to Revolving Loans that are
Eurodollar Rate Loans, a percentage, per annum, equal to 1.50% and (ii) with
respect to Swing Line Loans and Revolving Loans that are Base Rate Loans, a
percentage, per annum, equal to 0.50%.

“Applicable Revolving Commitment Fee Percentage” means a percentage, per annum,
equal to 0.375%.

“Appraised Value” means the “Going Out of Business” value of any Inventory,
determined by the most recent appraisal performed by an Acceptable Appraiser,
which appraisal is in form and substance satisfactory to the Administrative
Agent (it being agreed that the methodology used by Great American Group as of
the Closing Date is acceptable).

“Approved Counterparty” means each Agent, Lender or any Affiliate of an Agent or
a Lender party to a Related Obligation Document (including any Person who is an
Agent or a Lender (and any Affiliate thereof) (or an Agent, Lender or any
Affiliate of a Facility Agent or a Lender (and any Affiliate thereof)  under the
Term Loan Agreement) as of the Closing Date but subsequently, whether before or
after entering into a Related Obligation Document, ceases to be an Agent or a
Lender) including, without limitation, each such Affiliate that enters into a
joinder agreement with the Collateral Agent.

“Approved Currency” means dollars, Canadian dollars, Australian dollars, euros
and British Sterling.

“Approved Deposit Account” means a Deposit Account that is the subject of an
effective Deposit Account Control Agreement and that is maintained by any Credit
Party with a Deposit Account Bank.  “Approved Deposit Account” includes all
monies on deposit in a Deposit Account and all certificates and instruments, if
any, representing or evidencing such Deposit Account.

“Approved Electronic Communications” means each notice, demand, communication,
information, document and other material that any Credit Party is obligated to,
or otherwise chooses to, provide to any Agent pursuant to any Credit Document or
the transactions contemplated therein, including (a) any supplement to the
Guaranty, any joinder to the Pledge and Security Agreement and any other written
Contractual Obligation delivered or required to be delivered in respect of any
Credit Document or the transactions contemplated therein and (b) any financial
statement, financial and other report, notice, request, certificate and other
information material; provided, however, that “Approved Electronic
Communication” shall exclude (i) any Notice, and any other notice, demand,
communication, information, document and other material relating to a request
for a new, or a conversion of an existing, Borrowing or

3


--------------------------------------------------------------------------------


Credit Extension, (ii) any notice pursuant to Sections 2.11, 2.12 and 2.13 and
any other notice relating to the payment of any principal or other amount due
under any Credit Document prior to the scheduled date therefor, (iii) all
notices of any Default or Event of Default and (iv) any notice, demand,
communication, information, document and other material required to be delivered
to satisfy any of the conditions set forth in Section 3 or Section 2.3(b) or any
other condition to any Borrowing or other Credit Extension hereunder or any
condition precedent to the effectiveness of this Agreement.

“Approved Securities Intermediary” means a “securities intermediary” or
“commodity intermediary” (as such terms are defined in the UCC) selected or
approved by the Administrative Agent.

“Asset Sale” means a sale, lease or sublease (as lessor or sublessor), Sale and
Leaseback Transaction, assignment, conveyance, transfer or other disposition to,
or any exchange of property with, any Person (other than any Borrower or any
Guarantor), in one transaction or a series of transactions, of all or any part
of the Borrower’s or any of its Subsidiaries’ businesses, assets or properties
of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including, without
limitation, the Capital Stock of any of the Borrower’s Subsidiaries, in each
case other than (i) inventory (or other assets) sold or leased in the ordinary
course of business (excluding any such sales by operations or divisions
discontinued or to be discontinued), (ii) leases of real property in the
ordinary course of business, (iii) substantially worn, damaged or obsolete
property disposed of in the ordinary course of business, (iv) returns of
inventory, (v) the use of cash and Cash Equivalents in a manner not inconsistent
with the provisions of the Agreement or the other Credit Documents and
(vi) licenses or sublicenses of patents, trademarks, copyrights and other
intellectual property in the ordinary course of business.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by the Administrative Agent.

“Assignment Effective Date” as defined in Section 10.6(b).

“Attributable Indebtedness,” when used with respect to any Sale and Leaseback
Transaction, means, as at the time of determination, the present value
(discounted at a rate borne by the Revolving Loans at such time, compounded on a
semi-annual basis) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in any such Sale and Leaseback
Transaction.

“Authorized Officer” means, as applied to any Person, the principal executive
officers, managing members or general partners of such Person, including any
individual holding the position of chairman of the board (if an officer), chief
executive officer, president or one of its executive vice presidents (or the
equivalent thereof), but, in any event, with respect to financial matters, such
Person’s chief financial officer, treasurer, controller or senior vice president
of corporate finance.

“Automotive.com” means Automotive.com, Inc., a Delaware corporation.

“Automotive.com Earn-Out Obligation” means the earn-out obligation pursuant to
the Automotive.com Stockholders Agreement and the Automotive.com Stock Purchase
Agreement.

4


--------------------------------------------------------------------------------


“Automotive.com Put/Call Option” means the option to purchase, and the right to
cause the sale of, certain shares of issued and outstanding common stock of
Automotive.com not held by Enthusiast Media, as set forth in the Automotive.com
Stockholders Agreement.

“Automotive.com Stock Purchase Agreement” means that certain Stock Purchase
Agreement dated as of November 15, 2005 by and among PRIMEDIA Inc., a Delaware
corporation, Automotive.com and each shareholder listed therein.

“Automotive.com Stockholders Agreement” means that certain Automotive.com
Stockholders Agreement dated as of November 15, 2005 by and among PRIMEDIA Inc.,
a Delaware corporation, Automotive.com and each holder of common stock listed
therein.

 “Availability Reserve” means, as of three (3) Business Days after the date of
written notice of any determination thereof to the Borrower by the
Administrative Agent, such amounts as the Administrative Agent may from time to
time establish against the Revolving Credit Facility, as deemed reasonably
necessary by the Administrative Agent in its Permitted Discretion, in order
either (a) to preserve the value of the Current Asset Collateral or the
Collateral Agent’s Lien thereon or (b) to provide for the payment of
unanticipated liabilities of the Borrower or any Guarantor arising after the
Closing Date; provided, however, that the amount of any Availability Reserve
(i) shall be reasonably related to the issue giving rise to the implementation
of such Availability Reserve and (ii) shall not be duplicative of other reserves
then in effect.

“Bailee’s Letter” means a letter substantially in the form of Exhibit L, with
such amendments or modifications as may be approved by the Administrative Agent
and executed by any Person (other than the Borrower and the Guarantors) that is
in possession of otherwise Eligible Inventory on behalf of any Borrower or any
Guarantor pursuant to which such Person acknowledges, among other things, the
Collateral Agent’s Lien with respect thereto.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
rate of interest announced publicly by Citibank in New York, New York, from time
to time, as Citibank’s base rate and (ii) ½ of 1% plus the Federal Funds
Effective Rate in effect on such day.  Any change in the Base Rate due to a
change in the Federal Funds Effective Rate shall be effective on the effective
day of such change in Citibank’s base rate or the Federal Funds Effective Rate,
respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Blockage Notice” means a notice of “control” (as defined in the UCC)
contemplated to be delivered pursuant to each Deposit Account Control Agreement.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Books” means all of the Borrower’s and its Subsidiaries’ now-owned or hereafter
acquired books and records (including all of their records indicating,
summarizing, or evidencing their assets (including the Collateral) or
liabilities, all of the Borrower’s and its Subsidiaries’ records relating to
their business operations or financial condition, and all of their goods or
General Intangibles related to such information).

“Borrower” as defined in the preamble hereto.

5


--------------------------------------------------------------------------------


“Borrower’s Accountants” means BDO Seidman, LLP or other independent
nationally-recognized public accountants reasonably acceptable to the
Administrative Agent.

“Borrowing” means (a) a borrowing consisting of Revolving Loans made on the same
day by the Lenders ratably according to their respective Revolving Commitments,
(b) a borrowing consisting of Swing Line Loans pursuant to Section 2.2 or
(c) the incurrence of any Protective Advance, as the context may require.

“Borrowing Base” means, as of any date of determination, the result of:

(I)       THE SUM OF:

(A)          85% of the amount of Eligible Receivables (other than Foreign
Accounts), less the amount, if any, of the Dilution Reserve applicable thereto,
and

(B)           85% of the amount of Eligible Foreign Accounts, less the amount,
if any, of the Dilution Reserve applicable thereto, and

(C)           the lesser of:

(x)            85% of the Net Orderly Liquidation Value of the Eligible
Inventory and

(y)           65% times the aggregate book value, measured at cost, of the
Eligible Inventory,

provided that the aggregate amount of the Borrowing Base that may be supported
by (i) In-Store Services Accounts at any time shall not exceed the In-Store
Services Subline Amount and (ii) Eligible Foreign Accounts at any time shall not
exceed the Eligible Foreign Accounts Subline Amount,

minus

(II)       THE SUM OF (I) THE RENT RESERVE AND (II) THE ELIGIBILITY RESERVE.

“Borrowing Base Certificate” means a certificate of the Borrower substantially
in the form of Exhibit M.

“Bridge Loan Agreement” means the Senior Subordinated Bridge Loan Agreement
dated as of the Closing Date among the Borrower, Citicorp North America, Inc.,
as administrative agent and the other agents and lenders party thereto.

“Bridge Loan Documents” means the collective reference to the Bridge Loan
Agreement and the other Loan Documents as defined in the Bridge Loan Agreement,
including each guarantee and the notes issued thereunder.

“Bridge Loans” means (i) the senior subordinated unsecured term loans of the
Borrower in an aggregate principal amount of $465,000,000 made on the Closing
Date under the Bridge Loan Agreement and (ii) any “Term Loans” or “Exchange
Notes” referred to therein for which or into which such loans may be converted,
replaced or exchanged at the option of the Borrower or the holders thereof
pursuant to the terms of the Bridge Loan Agreement.

6


--------------------------------------------------------------------------------


“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Eurodollar Rate or
any Eurodollar Rate Loans, the term “Business Day” shall mean any day which is a
Business Day described in clause (i) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market.

“Business Segment” means any of the DVD/CD Business Segment, the In-Store
Business Segment, the Magazine Distribution Business Segment or the Magazine
Publication Business Segment.

“Calculation Date” as defined in the definition of “Fixed Charge Coverage
Ratio.”

“Capital Expenditures” means, for any period for any Person, the aggregate of
all expenditures of such Person during such period determined on a consolidated
basis that, in accordance with GAAP, are or should be included in “purchase of
property and equipment” or similar items reflected in the statement of cash
flows of such Person, including capitalized display rack costs.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Stock” means any and all shares, equity interests or other equivalents
(however designated) of capital stock of a corporation, any and all equivalent
ownership interests in a Person (other than a corporation), including, without
limitation, partnership interests and membership interests, and any and all
warrants, rights or options to purchase or other arrangements or rights to
acquire any of the foregoing.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Collateral Account” means any Deposit Account or Securities Account that
is (a) established by the Collateral Agent from time to time in its sole
discretion to receive Cash and Cash Equivalents (or purchase cash or Cash
Equivalents with funds received) from the Credit Parties or Persons acting on
their behalf pursuant to the Credit Documents, (b) with such depositaries and
securities intermediaries as the Collateral Agent may determine in its sole
discretion, (c) in the name of the Collateral Agent (although such account may
also have words referring to the Borrower and the account’s purpose), (d) under
the control of the Collateral Agent and (e) in the case of a Securities Account,
with respect to which the Collateral Agent shall be the Entitlement Holder and
the only Person authorized to give Entitlement Orders with respect thereto.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined

7


--------------------------------------------------------------------------------


in the regulations of its primary Federal banking regulator) and (b) has Tier 1
capital (as defined in such regulations) of not less than $100,000,000; and (v)
shares of any money market mutual fund that (a) has substantially all of its
assets invested continuously in the types of investments referred to in clauses
(i) and (ii) above, (b) has net assets of not less than $500,000,000, and (c)
has the highest rating obtainable from either S&P or Moody’s.

“Cash Management Document” means any certificate, agreement or other document
executed by any Credit Party in respect of the Cash Management Obligations of
any Credit Party.

“Cash Management Bank” means any Person that is a Lender or an Approved
Counterparty at the time it provides any Cash Management Services.

“Cash Management Obligations” means obligations owed by any Credit Party to any
Cash Management Bank in respect of or in connection with any Cash Management
Services.

“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit or debit
card, purchase card, electronic funds transfer and other cash management
arrangements.

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit F.

“CGMI” means Citigroup Global Markets Inc.

“Change of Control” means:

(i)            any Person or “group” (within the meaning of Rules 13d-3 and
13d-5 under the Exchange Act) other than Yucaipa and/or its Controlled
Investment Affiliates (a) shall have acquired beneficial ownership of 30% or
more on a fully diluted basis of the voting and/or economic interest in the
Capital Stock of the Borrower or (b) shall have obtained the power (whether or
not exercised) to elect a majority of the members of the board of directors (or
similar governing body) of the Borrower; or

(ii)           at any time, the majority of the seats (other than vacant seats)
on the board of directors (or similar governing body) of the Borrower cease to
be occupied by Persons who either (a) were members of the board of directors of
the Borrower on the Closing Date or (b) were nominated for election by the board
of directors of the Borrower, a majority of whom were directors on the Closing
Date or whose appointment or nomination for election was previously approved by
a majority of such directors (including by approval of the proxy statement in
which such individual is named as a nominee for director).

“Citibank” means Citibank, N.A., a national banking association.

“Closed Accounts” means those Deposit Accounts of a Borrower or Subsidiary of a
Borrower that such Borrower or Subsidiary will use commercially reasonable
efforts to close within 90 days of the Closing Date, as set forth on Schedule
1.1(a).

“Closing Date” means August 1, 2007, the date on which all the conditions
precedent in Section 3.1 are satisfied or waived in accordance with Section 3.1.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G-1.

8


--------------------------------------------------------------------------------


“Closing Date Mortgaged Property” as defined in Section 3.1(i).

“CNAI” as defined in the preamble hereto.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) and interests therein and proceeds thereof, whether
now owned or hereafter acquired, in or upon which Liens are purported to be
granted pursuant to any of the Collateral Documents as security for the
Obligations.

“Collateral Access Agreement” means a Landlord Access Agreement, Bailee Letter,
mortgagee waiver or acknowledgement agreement of a lessor, mortgagee,
warehouseman, processor, consignee, or other Person in possession of, having a
Lien upon, or having rights or interests in any Credit Party’s Books, Equipment
or Inventory, in each case, in form and substance satisfactory to the
Administrative Agent.

“Collateral Agent” means CNAI in its capacity as collateral agent for the
Secured Parties.

“Collateral Documents” means the Pledge and Security Agreement, the Perfection
Certificate, the Mortgages, the Deposit Account Control Agreements, the
Securities Account Control Agreements, the Intellectual Property Security
Agreements, each Guaranty, the Vendor Intercreditor Agreements, the Collateral
Access Agreements, the Consignment Agreements, if any, and all other
instruments, documents and agreements delivered by any Credit Party pursuant to
this Agreement or any of the other Credit Documents in order to grant to
Collateral Agent, for the benefit of Secured Parties, a Lien on any real,
personal or mixed property of such Credit Party as security for the Obligations.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).

“Commitment” means, as to each Lender, its Revolving Commitment and its
commitment to acquire participations in Protective Advances.

“Commodity Account” has the meaning given to such term in the UCC.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Concentration Account” has the meaning given to such term in Section 5.16(c).

“Consignment Agreement” means a Consignment Agreement, in form and substance
satisfactory to the Administrative Agent in its Permitted Discretion, made by a
consignee of a Credit Party’s Inventory in favor of Collateral Agent.

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
the Borrower and its Subsidiaries on a consolidated basis equal to:

(i)            the sum, without duplication (and except with respect to clause
(i)(a), to the extent not already added in the calculations of Consolidated Net
Income) of the amounts for such period of:

(a)           Consolidated Net Income;

9


--------------------------------------------------------------------------------


(b)           Consolidated Interest Expense;

(c)           provisions for taxes based on income;

(d)           total depreciation expense;

(e)           total amortization expense (including amortization associated with
capitalized display rack costs and the recognition of such costs as a deferred
cost asset amortized as contra revenue);

(f)            extraordinary or unusual non-recurring charges, expenses or
losses, including, without limitation, losses and charges from discontinued
titles;

(g)           stock option based compensation expenses and non-cash compensation
expenses relating to Automotive.com;

(h)           cash fees and expenses incurred in connection with the
Transactions, Permitted Acquisitions and the incurrence of Indebtedness of the
type described in clause (i) of the definition thereof;

(i)            management fees and expenses permitted to be paid in accordance
with Section 6.11;

(j)            non-recurring restructuring, severance, relocation, facility
closure and integration costs in connection with (i) the Transactions and
certain acquisitions consummated prior to the Closing Date and listed on
Schedule 1.1(b) hereto and (ii) any Permitted Acquisition; provided that with
respect to clause (ii), (A) such costs shall be in an amount not to exceed ten
percent (10%) of Consolidated Adjusted EBITDA for such period (as determined
prior to giving effect to any amount added to Net Income in calculating
Consolidated Adjusted EBITDA for such period pursuant to this clause (j)), and
(B) the Borrower shall have delivered to the Administrative Agent an officer’s
certificate specifying and quantifying such cost and stating that such cost is a
non-recurring restructuring, severance, reduction, facility closure or
integration cost in connection with the Transactions, such Permitted Acquisition
or such acquisition specified on Schedule 1.1(b) hereto, as the case may be;

(k)           other non-Cash charges, expense or losses reducing Consolidated
Net Income including, but not limited to, non-Cash impairment charges, non-Cash
charges relating to the conversion of any customer to Scan-Based Trading and
charges or adjustments arising from subscriptions sold by Enthusiast Media prior
to the Closing Date (excluding any such non-Cash charge, expense or loss to the
extent that it represents an accrual or reserve for potential Cash expenses in
any future period or amortization of a prepaid Cash expense that was paid in a
prior period); and

(l)            non-interest losses from any Hedge Agreements,

minus

(ii)           the sum, without duplication (and to the extent not already
deducted in the calculation of Consolidated Net Income), of the amounts for such
period of:

(a)           interest income;

10


--------------------------------------------------------------------------------


(b)           any credit for income tax;

(c)           gains or income from extraordinary, unusual or non-recurring items
for such period including gains recognized in connection with the sale of any
assets outside the ordinary course of business;

(d)           other non-Cash items increasing Consolidated Net Income for such
period (excluding any such non-Cash item to the extent it represents the
reversal of an accrual or reserve for potential Cash item in any prior period)
(other than the accrual of revenue in the ordinary course); and

(e)           non-interest gains from any Hedge Agreements.

Notwithstanding the foregoing, it is agreed that Consolidated Adjusted EBITDA
for the Fiscal Quarters ended October 31, 2006, January 31, 2007 and April 30,
2007 shall be $52.3 million, $54.1 million and $45.5 million, respectively.

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for the Borrower and its Subsidiaries on
a consolidated basis equal to (i) Consolidated Interest Expense, (ii) all cash
dividend payments or other distributions (excluding items eliminated in
consolidation) on any series of Preferred Stock during such period; and
(iii)      all cash dividend payments or other distributions (excluding items
eliminated in consolidation) on any series of Disqualified Capital Stock made
during such period.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP,
capitalized interest, interest in respect of original issue discount and
interest imputed on Attributable Indebtedness) of the Borrower and its
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries, including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
net costs under Interest Rate Agreements, but excluding, however, any amounts
referred to in Section 2.9 payable on or before the Closing Date.

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
the Borrower and its Subsidiaries on a consolidated basis for such period taken
as a single accounting period determined in conformity with GAAP, minus (ii) to
the extent included in clause (i), (a) the income (or loss) of any Person (other
than a Subsidiary of the Borrower) in which any other Person (other than the
Borrower or any of its Subsidiaries) has a joint interest, except to the extent
of the amount of dividends or other distributions actually paid to the Borrower
or any of its Subsidiaries by such Person during such period, (b) the income (or
loss) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries or that Person’s assets are acquired by the Borrower or any of its
Subsidiaries, (c) the income of any Subsidiary of the Borrower to the extent
that the declaration or payment of dividends or similar distributions by that
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to that Subsidiary, (d) any after-tax
gains or losses attributable to Asset Sales outside the ordinary course or
returned surplus assets of any Pension Plan, (e) any after-tax income or loss
from discontinued operations and (f) (to the extent not included in clauses
(a) through (e) above) any net extraordinary gains or net extraordinary losses.

“Consolidated Total Debt” means with respect to the Borrower and its
Subsidiaries, as at any date of determination, Indebtedness of the type
specified in clauses (i), (ii) and (iii) of the definition of “Indebtedness” and
non-contingent obligations of the type specified in clause (vi) of such
definition and

11


--------------------------------------------------------------------------------


clause (x)(a) of such definition (to the extent such obligations under clause
(x)(a) relate to Indebtedness of the type described in clauses (i), (ii) and
(iii) of such definition), determined on a consolidated basis in accordance with
GAAP.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Control Account” means a Securities Account or Commodity Account that is the
subject of an effective Securities Account Control Agreement and that is
maintained by any Credit Party with an Approved Securities Intermediary. 
“Control Account” includes all Financial Assets held in a Securities Account or
a Commodity Account and all certificates and instruments, if any, representing
or evidencing the Financial Assets contained therein.

“Control Agreement” has the meaning given such term in the Pledge and Security
Agreement.

“Controlled Investment Affiliate” means, as to any person, any other person
which directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such person and is organized by such person (or any person
Controlling such person) primarily for making equity or debt investments in the
Borrower or other portfolio companies of such person.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion of a Loan, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.11.

“Covered Inventory” has the meaning set forth in the definition of “Eligible
Inventory.”

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Notes, if any, the
Intercreditor Agreement, the Collateral Documents, the Letters of Credit, each
Borrowing Base Certificate, Letter of Credit Reimbursement Agreements and any
other documents or certificates executed by the Borrower in favor of the Issuing
Bank relating to Letters of Credit, the Cash Management Agreements and the Fee
Letter.

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

“Credit Party” means, collectively, the Borrower and the Guarantors.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for

12


--------------------------------------------------------------------------------


the purpose of hedging the foreign currency risk associated with the Borrower’s
and its Subsidiaries’ operations and not for speculative purposes.

“Current Asset Collateral” as defined in the Intercreditor Agreement.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (other than such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates:  (i) the date on which all Revolving
Commitments are cancelled or terminated and/or the Obligations are declared or
become immediately due and payable, (ii) the date on which (a) the Default
Excess with respect to such Defaulting Lender shall have been reduced to zero
(whether by the funding by such Defaulting Lender of any Defaulted Loans of such
Defaulting Lender or by the non-pro rata application of any voluntary or
mandatory prepayments of the Loans in accordance with the terms of Section 2.11
or Section 2.13 or by a combination thereof) and (b) such Defaulting Lender
shall have delivered to the Borrower on behalf and the Administrative Agent a
written reaffirmation of its intention to honor its obligations hereunder with
respect to its Revolving Commitments, and (iii) the date on which the Borrower,
the Administrative Agent and the Requisite Lenders waive all Funding Defaults of
such Defaulting Lender in writing.

“Defaulted Loan” as defined in Section 2.21.

“Defaulting Lender” as defined in Section 2.21.

“Deposit Account” as defined in the UCC.

“Deposit Account Bank” means Wachovia Bank, National Association or a financial
institution selected or approved by the Administrative Agent.

“Deposit Account Control Agreement” as defined in the Pledge and Security
Agreement.

“Dilution” means, for each Business Segment, as of any date of determination, a
percentage, based upon the experience of the twelve-month period ending as of
the last day of the immediately preceding fiscal month, which is the result of
dividing the Dollar amount of (a) credits, including credits issued for bad debt
write-downs, discounts, advertising allowances, profit sharing deductions or
other dilutive items with respect to Credit Parties’ Accounts for such Business
Segment during such period, by (b) such Credit Parties’ billings with respect to
Accounts for such Business Segment during such period.

“Dilution Reserve” means, for each Business Segment, as of any date of
determination, an amount sufficient to reduce the advance rate against Eligible
Receivables of such Business Segment by 1 percentage point for each percentage
point by which Dilution for such Business Segment is in excess of 5%.

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any

13


--------------------------------------------------------------------------------


event, (a) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to the first anniversary of the
Revolving Commitment Termination Date, (b) is convertible into or exchangeable
(unless at the sole option of the issuer thereof) for (i) debt securities or
(ii) any Capital Stock referred to in (a) above, in each case at any time on or
prior to the first anniversary of the Revolving Commitment Termination Date, or
(c) contains any repurchase obligation which may come into effect prior to
payment in full of all Obligations; provided, however, that any Capital Stock
that would not constitute Disqualified Capital Stock but for provisions thereof
giving holders thereof (or the holders of any security into or for which such
Capital Stock is convertible, exchangeable or exercisable) the right to require
the issuer thereof to redeem such Capital Stock upon the occurrence of a change
in control or an asset sale occurring prior to the 90th day after the Revolving
Commitment Termination Date shall not constitute Disqualified Capital Stock if
such Capital Stock provides that the issuer thereof will not redeem any such
Capital Stock pursuant to such provisions prior to the repayment in full of the
Obligations.

“Documentary Letter of Credit” means any Letter of Credit that is drawable upon
presentation of documents evidencing the sale or shipment of goods purchased by
the Borrower or any Subsidiaries in the ordinary course of its business.

“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount and (b) if such amount
is denominated in any other currency, the equivalent of such amount in Dollars
as determined by the Administrative Agent using any customary method of
determination it deems appropriate.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“DVD/CD Business Segment” means the business and operations of the Borrower and
its Domestic Subsidiaries related to the manufacture, distribution and
fulfillment of prerecorded media including cassette tapes, albums, CDs and DVDs,
the creation or licensing of content for any of the foregoing, and, in each
case, services related to any of the foregoing conducted by the Borrower and its
Domestic Subsidiaries.

“Eligibility Reserves” means, effective as of two Business Days after the date
of written notice of any determination thereof to the Borrower by the
Administrative Agent, such amounts as the Administrative Agent, in its Permitted
Discretion, may from time to time establish against the gross amounts of
eligible trade accounts receivable and Eligible Inventory to reflect risks or
contingencies arising after the Closing Date that may affect the collectability
of such accounts or the saleability of such inventory and that have not already
been taken into account in the calculation of the Borrowing Base.

“Eligible Assignee” means (i) any Agent, any Lender, any Affiliate of any Agent
or Lender, any Related Fund (any two or more Related Funds being treated as a
single Eligible Assignee for all purposes hereof) and any Federal Reserve Bank,
and (ii) any commercial bank, insurance company, investment or mutual fund or
other entity which extends credit or buys loans as one of its businesses;
provided, no Affiliate of the Borrower or Yucaipa shall be an Eligible Assignee.

“Eligible Foreign Accounts” as defined in “Eligible Receivables.”

“Eligible Foreign Accounts Subline Amount” means an amount equal to $30,000,000.

14


--------------------------------------------------------------------------------


“Eligible Inventory” means Inventory of the Credit Parties consisting of CDs,
DVDs, VHS cassettes, video games, paper stock and other related merchandise
reasonably satisfactory to Administrative Agent in its Permitted Discretion (and
in any event excluding magazines and wire rack products) (such non-excluded
merchandise being referred to herein as the “Covered Inventory”), held or
available for sale in the ordinary course of business of such Credit Party
(provided that paper stock shall not be required to be held available for sale),
that complies with each of the representations and warranties respecting
Eligible Inventory made by such Credit Party in the Credit Documents, that is
owned solely by any Borrower free and clear from any Lien in favor of a third
party (other than the Collateral Agent’s Liens and the Second Priority Lien in
favor of the Term Loan Collateral Agent pursuant to the Term Loan Credit
Documents), that is subject to a valid, perfected and enforceable First Priority
Lien, and that is not excluded as ineligible by virtue of the one or more of the
criteria set forth below; provided, however, that such criteria may be fixed and
revised from time to time by Administrative Agent in Administrative Agent’s
Permitted Discretion to address the results of any audit or appraisal performed
by the Administrative Agent from time to time after the Closing Date. An item of
Inventory shall not be included in Eligible Inventory if:

(a)           no Credit Party has good, valid, and marketable title thereto,

(b)           it is not located at one of the locations in the continental
United States set forth on Schedule 2(c) to the Perfection Certificate or
in-transit from one such location to another such location, or if held on
consignment at a customer location, such customer has not executed a Consignment
Agreement or such Inventory is not segregated or otherwise separately
identifiable from goods of others, if any, stored on the premises,

(c)           it is located on real property leased by a Credit Party or in a
contract warehouse, in each case, unless it is segregated or otherwise
separately identifiable from goods of others, if any, stored on the premises,
and either (i) it is subject to a Collateral Access Agreement executed by the
lessor, or warehouseman, as the case may be, or (ii) the Administrative Agent
has established a Rent Reserve against the Borrowing Base for such Leasehold
Property location or contract warehouse,

(d)           [Reserved],

(e)           it is not subject to a valid and perfected First Priority Lien in
favor of the Collateral Agent, except to the extent the Collateral Agent’s Lien
is subject to a valid and perfected First Priority Lien in favor of a Vendor
which Vendor Lien is subject to a duly executed Vendor Intercreditor Agreement
from such Vendor, provided that such Inventory subject to a Vendor Lien on the
Closing Date shall not be excluded from Eligible Inventory solely by reason of
this clause (e) for a period of 60 days after the Closing Date,

(f)            it consists of goods that are obsolete or Slow Moving Inventory,
restrictive or custom items, work-in-process, raw materials (other than paper
stock), goods returned or rejected by such Credit Parties’ customers and no
longer held or available for sale by such Credit Parties, or goods that
constitute spare parts, packaging and shipping materials, supplies used or
consumed in such Credit Parties’ business, bill and hold goods, defective goods,
“seconds,” “breached” or Inventory acquired on consignment,

(g)           Administrative Agent has not received a current appraisal of such
Inventory from an Acceptable Appraiser pursuant to Section 5.9, or

15


--------------------------------------------------------------------------------


(h)           it consists of magazine paper purchased from paper manufacturers
which is then used by printers for magazine printing, unless (i) it is subject
to a Collateral Access Agreement executed by the lessor, or warehouseman, as the
case may be, and (ii) the Administrative Agent has received confirmation of no
offsets and that it is not otherwise subject to a Lien.

The Borrower may amend or supplement Schedule 2(c) to the Perfection
Certificate, provided that (i) such amendment or supplement occurs by written
notice to the Administrative Agent not less than 30 days prior to the date on
which the Eligible Inventory is moved to such new location, (ii) such new
location is within the continental United States, and (iii) at the time of such
written notification, the Borrower provides any financing statements necessary
to perfect and continue perfected the Collateral Agent’s Liens on such assets
and, to the extent it is located on real property leased by a Credit Party,
provides to the Administrative Agent a Collateral Access Agreement.

“Eligible Receivable” means the gross outstanding balance of each Account
(“Receivables”) of any Credit Party arising out of the sale of merchandise,
goods or services in the ordinary course of business, that is made by any Credit
Party to a Person that is not an Affiliate of any Credit Party and that
constitutes Collateral in which the Collateral Agent has a fully perfected First
Priority Lien; provided, however, that an Account shall not be an “Eligible
Receivable” if any of the following shall be true:

(a)           (i) Accounts that the Account Debtor has failed to pay within 90
days (or 120 days if created from the purchase of music, games or movies between
the dates of October 1 and December 1) of original invoice date, provided that
up to $5,000,000 of In-Store Services Accounts outstanding at any time shall not
be excluded from Eligible Receivables solely by reason of this subclause (i) if
such In-Store Services Accounts are not past the invoice date by more than 180
days, or (ii) Accounts with selling terms of more than 60 days, provided that
In-Store Services Accounts arising under the retail display payment claiming
business of US Marketing Services shall not be excluded from Eligible
Receivables solely by reason of this subclause (ii) if such Accounts have
selling terms providing for payment not more than 90 days after the end of such
calendar quarter; or

(b)           Accounts owed by an Account Debtor (or its Affiliates) where 50%
or more of all Accounts owed by that Account Debtor (or its Affiliates) are
deemed ineligible under clause (a) above; or

(c)           Accounts with respect to which the Account Debtor is an Affiliate
of any Credit Party or an employee or agent of any Credit Party or any Affiliate
of any Credit Party; or

(d)           Accounts (other than any Fulfillment Accounts) arising in a
transaction wherein goods are placed on consignment or are sold pursuant to a
guaranteed sale, a sale or return, a sale on approval, a bill and hold, or any
other terms by reason of which the payment by the Account Debtor may be
conditional, unless such Accounts arise under a written agreement which includes
security interest or bill and hold provisions, as applicable; or

(e)           Accounts that are not payable in U.S. Dollars; provided that
Accounts in an amount up to the Dollar Equivalent of $5.0 million that are
payable in Canadian dollars, Australian dollars, pounds Sterling, euros or
Mexican pesos shall not be excluded under this clause (e); or

(f)            Accounts with respect to which the Account Debtor either (i) does
not maintain its chief executive office in the United States, (ii) is not
organized under the laws of the United States or any state thereof, or (iii) is
the government of any foreign country or sovereign state, or

16


--------------------------------------------------------------------------------


 

of any state, province, municipality, or other political subdivision thereof, or
of any department, agency, public corporation, or other instrumentality thereof
(collectively, “Foreign Accounts”), unless such Account Debtor is deemed
eligible in the Administrative Agent’s sole discretion and such Account is
invoiced in the United States (“Eligible Foreign Accounts”); or

(g)           Accounts with respect to which the Account Debtor is either (i)
the United States, or any department, agency, or instrumentality of the United
States (exclusive, however, of Accounts with respect to which the applicable
Borrower has complied, to the reasonable satisfaction of Administrative Agent,
with the Assignment of Claims Act, 31 U.S.C. Section 3727), or (ii) any state of
the United States; provided that, notwithstanding the foregoing, up to $5.0
million of Accounts otherwise excluded, subject to this clause (g) shall not be
excluded under this clause (g); or

(h)           Accounts with respect to which the Account Debtor (A) is a
creditor of any Credit Party, (B) has or has asserted a right of set-off, or (C)
has disputed its obligation to pay all or any portion of the Account, in each
case, to the extent of the amount of such claim, credit, right of setoff, or
dispute, unless in the case of clause (A) or (B) the Account Debtor has waived
any right of set-off in writing; or

(i)            Accounts with respect to an Account Debtor whose total
obligations owing to the Credit Parties if such Account Debtor is (i) a customer
with an Investment Grade Rating, 20%, (ii) a Segment A Designated Account, 25%
(provided that such percentage will be 30% for the period from September 30 to
December 31), (iii) a Segment B Designated Account, 20% (provided that such
percentage will be 25% for the period from September 30 to December 31), (iv) a
Segment C Designated Account, 15% (provided that such percentage will be 20% for
the period from September 30 to December 31), (v) a Segment D Designated
Account, 15%, and (vi) not covered by clauses (i)-(v) above, 10% (in each case,
such applicable percentage, as applied to a particular Account Debtor, being
subject to reduction by Administrative Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates), in each case, of all
Eligible Receivables, to the extent of the obligations owing by such Account
Debtor to the Credit Parties in excess of such percentages; provided, however,
that, in each case, the amount of Eligible Receivables that are excluded because
they exceed the foregoing percentages shall be determined by Administrative
Agent based on all of the otherwise Eligible Receivables prior to giving effect
to any eliminations based upon the foregoing concentration limits; or

(j)            Accounts with respect to which the Account Debtor is subject to
an insolvency proceeding, is not solvent, has gone out of business, or as to
which a Credit Party has received notice of an imminent insolvency proceeding or
a material impairment of the financial condition of such Account Debtor; or

(k)           Accounts with respect to which the Account Debtor is located in a
state or jurisdiction that requires, as a condition to access to the courts of
such jurisdiction, that a creditor qualify to transact business, file a business
activities report or other report or form, or take one or more other actions,
unless the applicable Borrower has so qualified, filed such reports or forms, or
taken such actions (and, in each case, paid any required fees or other charges),
except to the extent that the applicable Borrower may qualify subsequently as a
foreign entity authorized to transact business in such state or jurisdiction and
gain access to such courts, and such later qualification cures any access to
such courts to enforce payment of such Account; or

(l)            [Reserved]; or

17


--------------------------------------------------------------------------------


(m)          Accounts that are not subject to a valid and perfected First
Priority Lien in favor of the Collateral Agent; or

(n)           Accounts with respect to which (i) the goods giving rise to such
Account have not been shipped or billed to the Account Debtor, or (ii) the
services giving rise to such Account have not been performed or billed to the
Account Debtor, provided that this clause (n) shall not exclude Accounts where
only delivery is required to complete performance so long as such Accounts arise
under a written agreement which includes bill and hold provisions; or

(o)           Accounts that represent the right to receive progress payments or
other advance billings that are due prior to the completion of performance by
the applicable Borrower of the subject contract for goods or services; or

(p)           Accounts that are subject to any deduction, offset, counterclaim,
return privilege, volume sales discounts, co-op advertising credits or other
condition given in the course of the Credit Party’s business but only to the
extent of such deduction, offset, counterclaim, return privilege, discount,
credit or other condition; or

(q)           Accounts that the Administrative Agent, in accordance with its
customary criteria, determines, in its commercially reasonable discretion, that
there is a substantial risk such Account is not likely to be paid or was
invoiced under COD terms; or

(q)           Accounts that are not paid in full and the applicable Credit Party
created a new receivable for the unpaid portion of such Account, without the
agreement of the customer, and other Accounts constituting chargebacks, debit
memos and other adjustments for unauthorized deductions; or

(r)            Accounts with respect to which the Account Debtor has disputed or
made any claim with respect to any other Account due from such Account Debtor to
any Credit Party but only to the extent of such dispute or claim.

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed by, the Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates or with respect to which the Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates could incur
liability.

“Enthusiast Media” means PRIMEDIA Enthusiast Media, Inc., a Delaware
corporation.

“Entitlement Holder” has the meaning given such term in the UCC.

“Entitlement Order” has the meaning given such term in the UCC.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental

18


--------------------------------------------------------------------------------


Authorizations, or any other requirements of Governmental Authorities relating
to (i) environmental matters, including those relating to any Hazardous
Materials Activity; (ii) the generation, use, storage, transportation or
disposal of Hazardous Materials; or (iii) occupational safety and health,
industrial hygiene, land use or the protection of human, plant or animal health
or welfare and natural resources, in any manner applicable to the Borrower or
any of its Subsidiaries or any Facility.

“Environmental Reports” means, for each material Facility owned or operated by
the Borrower or any Subsidiary, reports and other information regarding
environmental matters relating to such Facility, including Phase I Reports, each
in form, scope and substance reasonably satisfactory to the Agents.

“Equipment” means equipment (as that term is defined in the UCC), and includes
machinery, machine tools, motors, furniture and furnishings (but excluding
fixtures), vehicles (including motor vehicles), computer hardware, tools, parts,
and goods (other than consumer goods, farm products, or Inventory), wherever
located, including all attachments, accessories, accessions, replacements,
substitutions, additions, and improvements to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member.  Any former ERISA Affiliate of the Borrower or any of its Subsidiaries
shall continue to be considered an ERISA Affiliate of the Borrower or any such
Subsidiary within the meaning of this definition with respect to the period such
entity was an ERISA Affiliate of the Borrower or such Subsidiary and with
respect to liabilities arising after such period for which the Borrower or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code or Section 302 of ERISA with respect to
any Pension Plan (whether or not waived in accordance with Section 412(d) of the
Internal Revenue Code) or the failure to make by its due date a required
installment under Section 412(m) (or Section 430(j) of the Internal Revenue
Code, as amended by the Pension Protection Act of 2006) of the Internal Revenue
Code with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (iii) the incurrence by the Borrower, any
of its Subsidiaries, or any of their respective ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Pension
Plan; (iv) the withdrawal by the Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates from any Pension Plan with two or more
contributing sponsors or the termination of any such Pension Plan resulting in
liability to the Borrower, any of its Subsidiaries or any of their respective
Affiliates pursuant to Section 4063 or 4064 of ERISA; (v) the institution by the
PBGC of proceedings to terminate any Pension Plan, or the occurrence of any
event or condition which might constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(vi) the imposition of liability on the Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (vii) the
incurrence by the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates

19


--------------------------------------------------------------------------------


of any liability with respect to a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan, or the
receipt by the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(viii) the occurrence of an act or omission which could give rise to the
imposition on the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates of fines, penalties, taxes or related charges under Chapter 43
of the Internal Revenue Code or under Section 409, Section 502(c), (i) or (l),
or Section 4071 of ERISA in respect of any Employee Benefit Plan; (ix) the
assertion of a material claim (other than routine claims for benefits) against
any Employee Benefit Plan other than a Multiemployer Plan or the assets thereof,
or against the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates in connection with any Employee Benefit Plan; (x) receipt from
the Internal Revenue Service of notice of the failure of any Pension Plan (or
any other Employee Benefit Plan intended to be qualified under Section 401(a) of
the Internal Revenue Code) to qualify under Section 401(a) of the Internal
Revenue Code, or the failure of any trust forming part of any Pension Plan to
qualify for exemption from taxation under Section 501(a) of the Internal Revenue
Code; or (xi) the imposition of a Lien pursuant to Section 401(a)(29) or 412(n)
of the Internal Revenue Code or pursuant to ERISA with respect to any Pension
Plan.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board.

“Eurodollar Base Rate” the rate determined by the Administrative Agent to be the
offered rate for deposits in Dollars for the applicable Interest Period
appearing on the Dow Jones Markets Telerate Page 3750 as of 11:00 a.m., London
time, on the second full Business Day next preceding the first day of each
Interest Period.  In the event that such rate does not appear on the Dow Jones
Markets Telerate Page 3750 (or otherwise on the Dow Jones Markets screen), the
Eurodollar Base Rate for the purposes of this definition shall be determined by
reference to such other comparable publicly available service for displaying
eurodollar rates as may be selected by the Administrative Agent, or, in the
absence of such availability, the Eurodollar Base Rate shall be the rate of
interest determined by the Administrative Agent to be the rate per annum at
which deposits in Dollars are offered by the principal office of Citibank in
London to major banks in the London interbank market at 11:00 a.m. (London time)
two Business Days before the first day of such Interest Period in an amount
substantially equal to the Eurodollar Rate Loan for a period equal to such
Interest Period.

“Eurodollar Rate” means, with respect to any Interest Period for any Eurodollar
Rate Loan, an interest rate per annum equal to the rate per annum obtained by
dividing (a) the Eurodollar Base Rate by (b)(i) a percentage equal to 100% minus
(ii) the reserve percentage applicable two Business Days before the first day of
such Interest Period under regulations issued from time to time by the Federal
Reserve Board for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the Eurodollar Rate is determined) having a term equal to such Interest Period.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in Section
8.1.

20


--------------------------------------------------------------------------------


“Excess Availability” means, at any time, (a) the lesser of (i) the then
effective Revolving Commitments and (ii) the Borrowing Base at such time, minus
(b) the sum of (i) the aggregate Revolving Credit Outstandings at such time, and
(ii) any Availability Reserve in effect at such time.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Existing Letters of Credit” as defined in Section 2.3(k).

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Borrower or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“Facility Agent” means, collectively, the Administrative Agent, Collateral
Agent, Syndication Agent and Co-Documentation Agents.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Administrative Agent, in its capacity as a lender,
on such day on such transactions as determined by the Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.

“Fee Letter” means the Amended and Restated Fee Letter dated as of June 15, 2007
among CGMI, JPMCB, JPMSI and the Borrower.

“Financial Asset” has the meaning given to such term in the UCC.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer, treasurer, controller or senior vice president of
corporate finance of the Borrower that such financial statements fairly present,
in all material respects, the financial condition of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.

“Financial Plan” as defined in Section 5.1(h).

“First Priority” means, with respect to any Lien purported to be created in any
Current Asset Collateral pursuant to any Collateral Document, that such Lien is
the only Lien to which such Collateral is subject, other than any Permitted Lien
which is junior in priority to the Collateral Agent’s Lien on such Collateral.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

21


--------------------------------------------------------------------------------


“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on January 31 of each calendar year or such other date as the Borrower may
otherwise determine and that is reasonably satisfactory to the Administrative
Agent.

“Fixed Asset Collateral” means all assets of the Credit Parties other than
Current Asset Collateral.

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (i)
Consolidated Adjusted EBITDA for such period to (ii) the Consolidated Fixed
Charges for such period.  In the event that the Borrower or any Subsidiary
incurs, assumes, guarantees, redeems, retires or extinguishes any Indebtedness
(other than Indebtedness incurred under any revolving credit facility that has
been permanently repaid and has not been replaced) or issues or redeems
Disqualified Capital Stock or Preferred Stock subsequent to the commencement of
the period for which the Fixed Charge Coverage Ratio is being calculated but
prior to or simultaneously with the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “Calculation Date”), then the Fixed Charge
Coverage Ratio shall be calculated giving pro forma effect to such incurrence,
assumption, guarantee, redemption, retirement or extinguishing of Indebtedness,
or such issuance or redemption of Disqualified Capital Stock or Preferred Stock,
as if the same had occurred at the beginning of the applicable four-quarter
period (the “reference period”).

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, consolidations and disposed operations (as
determined in accordance with GAAP) that have been made by the Borrower or any
Subsidiary during the four-quarter reference period or subsequent to such
reference period and on or prior to or simultaneously with the Calculation Date
shall be calculated on a pro forma basis assuming that all such Investments,
acquisitions, dispositions, mergers, consolidations and disposed operations (and
the change in any associated fixed charges and the change in Consolidated
Adjusted EBITDA resulting therefrom) had occurred on the first day of the
reference period.  If since the beginning of such period any Person (that
subsequently became a Subsidiary or was merged with or into the Borrower or any
Subsidiary since the beginning of such period) shall have made any Investment,
acquisition, disposition, merger, consolidation or disposed operation that would
have required adjustment pursuant to this definition, then the Fixed Charge
Coverage Ratio shall be calculated giving pro forma effect thereto for such
period as if such Investment, acquisition, disposition, merger, consolidation or
disposed operation had occurred at the beginning of the reference period.

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower and, for any fiscal
period ending on or prior to the first anniversary of an asset acquisition,
asset disposition, discontinued operation or operational change, may include
adjustments to reflect operating expense reductions and other operating
improvements or synergies reasonably expected to result from such asset
acquisition, asset disposition, discontinued operation or operational change,
for purposes of determining compliance with the Fixed Charge Coverage Ratio and
achievement of other financial measures provided for herein, such adjustments
may reflect additional operating expense reductions and other additional
operating improvements and synergies that would not be includable in pro forma
financial statements prepared in accordance with Regulation S-X but for which
substantially all of the steps necessary for the realization thereof have been
taken or are reasonably anticipated by the Borrower to be taken in the next
12-month period following the consummation thereof and, are estimated on a good
faith basis by the Borrower; provided, however, (i) that the pro forma effect of
all such adjustments arising out of the Transactions and certain acquisitions
consummated prior to the Closing Date and listed on Schedule 1.1(b) hereto on
Consolidated Adjusted EBITDA for Fiscal Quarter ending prior to the Closing Date
have been fully reflected in the stipulated amounts for such Fiscal Quarters set
forth in the definition of “Consolidated Adjusted EBITDA” and no such further
adjustment in respect of such transactions shall be made pursuant to this
paragraph; and (ii) that the aggregate amount of any such adjustments other than
in respect

22


--------------------------------------------------------------------------------


of the Transactions and such transactions listed on Schedule 1.1(b) hereto shall
not exceed five percent (5%) of Consolidated Adjusted EBITDA of the Borrower in
any reference period.  The Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer of the Borrower setting forth such
demonstrable or additional operating expense reductions and other operating
improvements or synergies and information and calculations supporting them in
reasonable detail.

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the Calculation Date had been the applicable rate for the
entire period (taking into account any Obligation arising under any Hedge
Agreement applicable to such Indebtedness).  Interest on Indebtedness with
respect to Capital Leases shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Borrower to be the rate of interest implicit in such Indebtedness with respect
to Capital Leases in accordance with GAAP.  For purposes of making the
computation referred to above, interest on any Indebtedness under a revolving
credit facility computed on a pro forma basis shall be computed based upon the
average daily balance of such Indebtedness during the applicable period. 
Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a eurocurrency interbank offered
rate, or other rate, shall be deemed to have been based upon the rate actually
chosen, or, if none, then based upon such optional rate chosen as the Borrower
may designate.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of the Secured Parties, and located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards.

“Foreign Accounts” has the meaning set forth in clause (f) of the definition of
“Eligible Receivables.”

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fraudulent Transfer Laws” as defined in Section 7.2.

“Fulfillment Accounts” means Accounts arising from goods sold and services
rendered by the fulfillment business segments of the Credit Parties including,
without limitation, the distribution of magazines, confections and general
merchandise to the retail and wholesale markets, the distribution of CDs, DVDs,
VHS cassettes and general merchandise to the retail and wholesale market and the
export of United States magazine titles for distribution outside of the United
States.

“Funding Default” as defined in Section 2.21.

“Funding Notice” as defined in Section 2.1(b).

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

“General Intangible” means general intangible (as that term is defined in the
UCC).

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

23


--------------------------------------------------------------------------------


“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Grantor” as defined in the Pledge and Security Agreement.

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor” means each Domestic Subsidiary of the Borrower named in Schedule
1.1(f) or becomes party hereto at anytime after the Closing Date pursuant to
Section 5.11 or otherwise, that guarantees all or any part of the Obligations.

“Guaranty” means the guaranty of each Guarantor set forth in Section 7 and any
other guaranty executed and delivered by a Guarantor in favor of the
Administrative Agent for the benefit of the Lenders and the other Secured
Parties, in form and substance reasonably satisfactory to the Administrative
Agent.

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Hedge Agreement” means a Swap Contract entered into with an Approved
Counterparty in order to satisfy the requirements of this Agreement or otherwise
in the ordinary course of the Borrower’s or any of its Subsidiaries’ businesses.

“Historical Financial Statements” means as of the Closing Date, (i)(A) the
audited financial statements of the Borrower and its Subsidiaries, for the
immediately preceding three Fiscal Years, consisting of balance sheets and the
related consolidated statements of income, stockholders’ equity and cash flows
for such Fiscal Years, and (B) the unaudited financial statements of the
Borrower and its Subsidiaries as at the most recent Fiscal Quarter ended not
less than 45 days prior to the Closing Date, consisting of a balance sheet and
the related consolidated statements of income, stockholders’ equity and cash
flows for the three-, six- or nine-month period, as applicable, ending on such
date and (ii)(A) the audited financial statements of Enthusiast Media and its
Subsidiaries, for the immediately preceding three Fiscal Years, consisting of
balance sheets and the related consolidated statements of income, stockholders’
equity and cash flows for such Fiscal Years, and (B) the unaudited financial
statements of Enthusiast Media and its Subsidiaries as at the most recent Fiscal
Quarter ended not less than 45 days prior to the Closing Date, consisting of a
balance sheet and the related consolidated statements of income, stockholders’
equity and cash flows for the three-, six- or nine-month period, as applicable,
ending on such date and, in the case of clauses (i) and (ii), certified by the
chief financial officer of the Borrower that they fairly present, in all
material respects, the financial condition of the Borrower and its Subsidiaries
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated, subject to changes resulting from audit and
normal year-end adjustments.

24


--------------------------------------------------------------------------------


“Immaterial Subsidiary” means any Subsidiary that has no revenues and that has
total assets (including the capital stock of other Subsidiaries), but excluding
goodwill, of less than $2,000,000 for all such Subsidiaries.

“In-Store Business Segment” means the business and operations of the Borrower
and its Domestic Subsidiaries related to the design and manufacturing of custom
wire displays for periodicals, manufacturing wire racks for retailers,
collecting and managing rebates, other payments and returns on behalf of the
Borrower, its Subsidiaries and retailers, providing information, inventory
management and consulting services to retailers, and, in each case, services
related to any the foregoing conducted by the Borrower and its Domestic
Subsidiaries.

“In-Store Services Accounts” means Accounts arising from goods sold and services
rendered by the In-Store Business Segments of the Credit Parties including,
without limitation, collecting rebates and other payments on behalf of the
Credit Parties and retailers, providing retail sales information to retailers,
manufacturing wire racks and, in each case, services related thereto.

“In-Store Services Subline Amount” means an amount equal to $40,000,000.

“Increased-Cost Lender” as defined in Section 2.22.

“Incurrence Test” means a Fixed Charge Coverage Ratio of no greater than 2.0 to
1.0 as of the date of the event giving rise to the application of the Incurrence
Test.

“Indebtedness,” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA),
which purchase price is (a) due more than six months from the date of incurrence
of the obligation in respect thereof or (b) evidenced by a note or similar
written instrument; (v) all indebtedness secured by any Lien on any property or
asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person; (vi) the face amount of any letter of credit issued for
the account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings; (vii) the direct or indirect guaranty, endorsement
(otherwise than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of another; (viii) any obligation of such Person the primary purpose
or intent of which is to provide assurance to an obligee that the obligation of
the obligor thereof will be paid or discharged, or any agreement relating
thereto will be complied with, or the holders thereof will be protected (in
whole or in part) against loss in respect thereof; (ix) the redemption,
repayment or other repurchase amount of such Person with respect to any
Disqualified Capital Stock of such Person or (if such Person is a Subsidiary of
the Borrower other than a Guarantor) any Preferred Stock of such Subsidiary, but
excluding, in each case, any accrued dividends (the amount of such obligation to
be equal at any time to the maximum fixed involuntary redemption, repayment or
repurchase price for such Capital Stock, or if less (or if such Capital Stock
has no such fixed price), to the involuntary redemption, repayment or repurchase
price therefor calculated in accordance with the terms thereof as if then
redeemed, repaid or repurchased, and if such price is based upon or measured by
the fair market value of such Capital Stock, such fair market value shall be as
determined in good faith by the Board of Directors or the board of directors or
other governing body of the issuer of such Capital Stock), (x) any liability of
such Person for an obligation of another through any agreement (contingent or
otherwise) (a) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of

25


--------------------------------------------------------------------------------


loans, advances, stock purchases, capital contributions or otherwise) or (b) to
maintain the solvency or any balance sheet item, level of income or financial
condition of another if, in the case of any agreement described under subclauses
(a) or (b) of this clause (x), the primary purpose or intent thereof is as
described in clause (viii) above; (xi) all obligations of such Person in respect
of any exchange traded or over the counter derivative transaction, including,
without limitation, any Interest Rate Agreement and Currency Agreement, whether
entered into for hedging or speculative purposes; and (xii) all Attributable
Indebtedness; provided, for the avoidance of doubt, future payment obligations
under operating leases (as that term is defined under GAAP) shall not be deemed
Indebtedness; provided, further, for the purposes of this Agreement, the
Automotive.com Earn-Out Obligation and any obligations related to the
Automotive.com Put/Call Option shall not be deemed Indebtedness.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), costs (including the costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials Activity), expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for Indemnitees) arising out of or relating to action, investigation, suit or
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions or the use or intended use of the proceeds thereof, or
any enforcement of any of the Credit Documents (including any sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)) or (ii) any Environmental Claim or any Hazardous
Materials Activity relating to or arising from, directly or indirectly, any past
or present activity, operation, land ownership, or practice of the Borrower or
any of its Subsidiaries.

“Indemnitee” as defined in Section 10.3.

“Intellectual Property” as defined in the Pledge and Security Agreement.

“Intellectual Property Security Agreement” as defined in the Pledge and Security
Agreement.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of August 1, 2007, among the Borrower, the Guarantors, the Administrative Agent,
the Collateral Agent, the Term Loan Administrative Agent and the Term Loan
Collateral Agent in the form attached hereto as Exhibit N.

“Interest Payment Date” means with respect to (i) any Revolving Loan that is a
Base Rate Loan, the first Business Day of each Fiscal Quarter commencing on
September 30, 2007 and the Revolving Commitment Termination Date and (ii) any
Revolving Loan that is a Eurodollar Rate Loan, the last day of each Interest
Period applicable to such Loan and the Revolving Commitment Termination Date;
provided, in the case of each Interest Period of longer than three months,
“Interest Payment Date” shall also include each date that is three months, or an
integral multiple thereof, after the commencement of such Interest Period.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one, two, three or six months (or, if available to all Lenders, one
week or nine or twelve months), as selected by the Borrower in the applicable
Funding Notice or Conversion/Continuation Notice, (i) initially, commencing

26


--------------------------------------------------------------------------------


on the Credit Date or Conversion/Continuation Date thereof, as the case may be;
and (ii) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided, (a) if an Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day unless no further Business Day occurs in such
month, in which case such Interest Period shall expire on the immediately
preceding Business Day; (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c), of this definition, end on the last Business Day
of a calendar month; and (c) no Interest Period with respect to any portion of
the Revolving Loans shall extend beyond the Revolving Commitment Termination
Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with the Borrower’s and its
Subsidiaries’ operations and not for speculative purposes.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Inventory” means inventory (as that term is defined in the UCC).

“Investment” means (i) any direct or indirect purchase or other acquisition by
the Borrower or any of its Subsidiaries of, or of a beneficial interest in, any
of the Securities of any other Person (other than a Guarantor); (ii) any direct
or indirect redemption, retirement, purchase or other acquisition for value, by
any Subsidiary of the Borrower from any Person (other than any Guarantor), of
any Capital Stock of such Person; and (iii) any direct or indirect loan, advance
(other than advances to employees for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contributions by the Borrower or any of its Subsidiaries to any other
Person (other than any Guarantor), including all indebtedness and accounts
receivable from that other Person that are not current assets or did not arise
from sales to that other Person in the ordinary course of business.  The amount
of any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P.

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit A-3.

“Issuing Bank” means, collectively, (a) Citibank, N.A. and, solely with respect
to the Existing Letters of Credit, the applicable issuer thereof as set forth on
Schedule 2.3(k), (b) JPMorgan Chase Bank, N.A. and (c) any Agent, Lender or
Affiliate of such Agent or Lender that hereafter becomes an Issuing Bank with
the approval of the Administrative Agent (not to be unreasonably conditioned,
withheld or delayed) and the Borrower by agreeing pursuant to an agreement with
and in form and substance reasonably satisfactory to the Administrative Agent
and the Borrower to be bound by the terms hereof applicable to Issuing Banks, in
each case, together with its permitted successors and assigns in such capacity.

“Joint Lead Arrangers” means CGMI and JPMSI, in their capacities as joint lead
arrangers and joint bookrunners for the Revolving Credit Facility.

27


--------------------------------------------------------------------------------


“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any Subsidiary of any Person be considered to be a Joint Venture to which
such Person is a party.

“JPMCB” means JPMorgan Chase Bank, N.A.

“JPMSI” means J.P. Morgan Securities, Inc.

“Landlord Access Agreement” means a Landlord Waiver and Consent Agreement
substantially in the form of Exhibit K with such amendments or modifications as
may be reasonably satisfactory to the Administrative Agent.

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

“Letter of Credit” means each Documentary Letter of Credit and Standby Letter of
Credit issued by any Issuing Bank pursuant to this Agreement.

“Letter of Credit Obligations” means, at any time, the aggregate of all
liabilities at such time of the Borrower to all Issuing Banks with respect to
Letters of Credit, whether or not any such liability is contingent, including,
without duplication, the Letter of Credit Usage at such time.

“Letter of Credit Reimbursement Agreement” as defined in Section 2.3(a)(vi).

“Letter of Credit Sublimit” means the lesser of (i) $50,000,000 and (ii) the
aggregate unused amount of the Revolving Commitments then in effect.

“Letter of Credit Undrawn Amounts” means, at any time, the aggregate undrawn
face amount of all Letters of Credit outstanding at such time.

“Letter of Credit Usage” means, as at any date of determination, the sum of (i)
the Letter of Credit Undrawn Amounts at such time and (ii) the outstanding
Reimbursement Obligations at such time.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.

“Liquidity Event Period” means any period (a) beginning on the fourth Business
Day on which (i) the Excess Availability is less than the greater of
(a) $20,000,000 and (b) 10% of the Borrowing Base or (ii) an Event of Default
has occurred and is continuing and (b) ending on the first Business Day on which
(i) the Excess Availability is greater than the greater of (a) $20,000,000 and
(b) 10% of the Borrowing Base for more than 10 consecutive days and (ii) no
Event of Default has occurred and is continuing.

“Loan” means a Revolving Loan, a Swing Line Loan or a Protective Advance.

28


--------------------------------------------------------------------------------


 

“Magazine Distribution Business Segment” means the business and operations of
the Borrower and its Domestic Subsidiaries related to the distribution of
magazines, confections and related general merchandise to the retail and
wholesale market and, in each case, services related to any the foregoing
conducted by the Borrower and its Domestic Subsidiaries.

“Magazine Publication Business Segment” means the business and operations of the
Borrower and its Domestic Subsidiaries related to the creation, licensing and
publication of magazines, websites and related content, including without
limitation the business of Enthusiast Media and its Subsidiaries, and, in each
case, services and events related to any the foregoing conducted, managed or
sponsored by the Borrower and its Domestic Subsidiaries.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business, operations, properties,
assets, financial condition, results of operations of the Borrower and its
Subsidiaries taken as a whole; (ii) the legality, validity, binding effect or
enforceability against a Credit Party of a Credit Document to which it is a
party; or (iii) the rights and remedies available to any Agent and any Lender or
any Secured Party under any Credit Document.

“Material Contract” means any contract or other arrangement to which the
Borrower or any of its Subsidiaries is a party (other than the Credit Documents)
for which breach, nonperformance, cancellation or failure to renew could
reasonably be expected to have a Material Adverse Effect.

“Material Real Estate Asset” means (i) in the case of Real Estate Assets on the
Closing Date, each fee-owned Real Estate Asset and (ii) in the case of Real
Estate Assets acquired or constructed after the Closing Date, each fee-owned
Real Estate Asset having a fair market value in excess of $2,500,000 as of the
date of the acquisition or completion of construction thereof.

“Maximum Credit” means, at any time, (a) the lesser of (i) the Revolving
Commitments in effect at such time and (ii) the Borrowing Base at such time
minus (b) the aggregate amount of any Availability Reserve in effect at such
time.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a Mortgage substantially in the form of Exhibit J, as it may be
amended, supplemented or otherwise modified from time to time.

“Mortgaged Property” means a Closing Date Mortgaged Property or an
After-Acquired Mortgaged Property.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“NAIC” means the National Association of Insurance Commissioners, and any
successor thereto.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of the Borrower and its Subsidiaries in the form prepared for presentation to
senior management thereof for the applicable month, Fiscal Quarter or Fiscal
Year and for the period from the beginning of the then current Fiscal Year to
the end of such period to which such financial statements relate (it being
understood that the “Management’s Discussion and

29


--------------------------------------------------------------------------------


Analysis of Financial Condition and Results of Operations” required by Item 303
of Regulation S-K under the Securities Act shall constitute a satisfactory
Narrative Report).

“Net Asset Sale Proceeds” means, with respect to any Asset Sale in respect of
Current Asset Collateral, an amount equal to:  (i) Cash payments (including any
Cash received by way of deferred payment pursuant to, or by monetization of, a
note receivable or otherwise, but only as and when so received) received by the
Borrower or any of its Subsidiaries from such Asset Sale, minus (ii) any bona
fide direct costs incurred in connection with such Asset Sale, including (a)
income or gains taxes payable by the seller as a result of any gain recognized
in connection with such Asset Sale, (b) payment of the outstanding principal
amount of, premium or penalty, if any, and interest on any Indebtedness (other
than the Loans) that is secured by a Lien on the stock or assets in question and
that is required to be repaid under the terms thereof as a result of such Asset
Sale and (c) a reasonable reserve for any indemnification payments (fixed or
contingent) attributable to seller’s indemnities and representations and
warranties to purchaser in respect of such Asset Sale undertaken by the Borrower
or any of its Subsidiaries in connection with such Asset Sale.

“Net Insurance/Condemnation Proceeds” means an amount equal to:  (i) any Cash
payments or proceeds received by the Borrower or any of its Subsidiaries (a)
under any casualty insurance policy in respect of a covered loss thereunder or
(b) as a result of the taking of any assets of the Borrower or any of its
Subsidiaries by any Person pursuant to the power of eminent domain, condemnation
or otherwise, or pursuant to a sale of any such assets to a purchaser with such
power under threat of such a taking, minus (ii) (a) any actual and reasonable
costs incurred by the Borrower or any of its Subsidiaries in connection with the
adjustment or settlement of any claims of the Borrower or such Subsidiary in
respect thereof, and (b) any bona fide direct costs incurred in connection with
any sale of such assets as referred to in clause (i)(b) of this definition,
including income taxes payable as a result of any gain recognized in connection
therewith.

“Net Issuance Proceeds” means an amount equal to the excess of (i) any Cash
payments or proceeds received by the Borrower or any of its Subsidiaries in
connection with such issuance over (ii) all taxes and fees (including investment
banking fees, underwriting discounts, commissions, costs and other out-of-pocket
expenses and other customary expenses) incurred by the Borrower or such
Subsidiary in connection with such issuance.

“Net Orderly Liquidation Value” means the orderly liquidation value (net of
costs and expenses incurred in connection with liquidation) of Inventory as a
percentage of the cost of such Inventory, which percentage shall be determined
by reference to most recent appraisal performed by an Acceptable Appraiser of
such Inventory received by the Administrative Agent.

“New Term Loan Incurrence Level” means a Senior Secured Leverage Ratio of no
greater than the ratios set forth below as of the date of the incurrence of such
New Term Loans on a date in a Fiscal Quarter ending on the dates set forth
below.

Period

 

Senior Secured Leverage Ratio

 

 

 

October 31, 2007

 

5.25:1.0

January 31, 2008

 

5.25:1.0

April 30, 2008

 

5.25:1.0

July 31, 2008

 

5.25:1.0

October 31, 2008

 

5.25:1.0

January 31, 2009

 

5.25:1.0

April 30, 2009

 

5.25:1.0

 

30


--------------------------------------------------------------------------------


 

Period

 

Senior Secured Leverage Ratio

 

 

 

July 31, 2009

 

5.00:1.0

October 31, 2009

 

5.00:1.0

January 31, 2010

 

4.75:1.0

April 30, 2010

 

4.75:1.0

July 31, 2010

 

4.50:1.0

October 31, 2010

 

4.50:1.0

January 31, 2011 and thereafter.

 

4.25:1.0

 

“New Term Loans” as defined in the Term Loan Agreement.

“Non-Consenting Lender” as defined in Section 2.22.

“Nonpublic Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

“Non-US Lender” as defined in Section 2.19(e).

“Note” means a Revolving Loan Note or a Swing Line Note.

“Notice” means a Funding Notice, an Issuance Notice, Swing Line Request or a
Conversion/Continuation Notice.

“Obligations” means all obligations of every nature of each Credit Party under
the Credit Documents and the Related Obligation Documents, including obligations
from time to time owed to the Agents (including former Agents), the Lenders or
any of them and Approved Counterparties or any of them, under any Credit
Document or Related Obligation Document, whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such Credit Party, would have accrued on any Obligation, whether or
not a claim is allowed against such Credit Party for such interest in the
related bankruptcy proceeding), reimbursement of amounts drawn under Letters of
Credit, payments for early termination of Hedge Agreements, Secured Party
Expenses, fees, expenses, indemnification or otherwise.

“Obligee Guarantor” as defined in Section 7.7.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended.  In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

“Other Tax” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies (including any
interest, additions to tax or penalties applicable thereto) arising from any
payment made or required to be made hereunder or under any other Credit

31


--------------------------------------------------------------------------------


Document or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Credit Document.

“Patriot Act” means the USA Patriot Act of 2001 (31 U.S.C. 5318 et seq.).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Perfection Certificate” means a certificate in form satisfactory to the
Collateral Agent that provides information with respect to the personal or mixed
property of each Credit Party.

“Permanent Financing” means the issuance by the Borrower of (i) any unsecured
Indebtedness refinancing the Bridge Loans described in clause (i) of the
definition thereof and which (x) matures not less than 180 days after the final
maturity of the Term Loans and (y) would satisfy clause (a) of the proviso to
the definition of “Permitted Refinancing” with respect to the Bridge Loans
described in clause (i) of the definition thereof or (ii) Capital Stock (other
than Disqualified Capital Stock) of the Borrower for cash, in each case solely
to the extent the Net Issuance Proceeds of such issuance are applied to repay
the then outstanding Bridge Loans described in clause (i) of the definition
thereof, together with accrued and unpaid interest thereon and fees and expenses
related to such repayment.

“Permitted Acquisition” means any Acquisition by the Borrower or any of its
wholly-owned Subsidiaries; provided, that:

(i)            immediately prior to, and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;

(ii)           all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable laws and in conformity
with all applicable Governmental Authorizations;

(iii)          in the case of the Acquisition of Capital Stock, all of the
Capital Stock (except for any such Securities in the nature of directors’
qualifying shares required pursuant to applicable law) acquired or otherwise
issued by such Person or any newly formed Subsidiary of the Borrower in
connection with such Acquisition shall be owned 100% by a Borrower or a
Guarantor thereof, and the Borrower shall have taken, or caused to be taken, as
of the date such Person becomes a Subsidiary of the Borrower, each of the
actions set forth in Sections 5.11 and/or 5.12, as applicable;

(iv)          the Borrower and its Subsidiaries shall be in compliance with the
Incurrence Test after giving effect to such Acquisition;

(v)           the Borrower shall have delivered to the Administrative Agent (A)
at least 10 Business Days prior to such proposed Acquisition, a Compliance
Certificate evidencing compliance with the Incurrence Test as required under
clause (iv) above, together with all relevant financial information with respect
to such acquired assets, including, without limitation, the aggregate
consideration for such Acquisition and any other information required to
demonstrate compliance with the Incurrence Test;

32


--------------------------------------------------------------------------------


(vi)          the Excess Availability, determined on a pro forma basis after
giving effect to such Acquisition, shall not be less than $100,000,000;

(vii)         with respect to any transaction involving Acquisition
Consideration of more than $25,000,000, unless the Administrative Agent shall
otherwise agree, the Borrower shall have provided the Administrative Agent and
the Lenders with audited historical financial statements of the person or
business to be acquired, if available, and unaudited financial statements
thereof for the most recent interim period which are available;

(viii)        any business or lines of business of any Person or assets or
division acquired in accordance herewith shall be permitted by Section 6.12; and

(ix)           the Board of Directors of the person to be acquired shall not
have indicated publicly its opposition to the consummation of such acquisition
(which opposition has not been publicly withdrawn).

“Permitted Asset Swap” means any transfer of property or assets by the Borrower
or any of its Subsidiaries in which at least 90% of the consideration received
by the transferor consists of properties or assets (other than cash) that will
be used in a business or business activity permitted under Section 6.12;
provided that the aggregate fair market value of all such property or assets
being transferred by the Borrower or such Subsidiary since the Closing Date (x)
shall not exceed $25,000,000 in the aggregate and (y) is not greater than the
aggregate fair market value of the property or assets received by the Borrower
or such Subsidiary in such exchange; provided further that such market value of
the property or assets being transferred or received by the Borrower or such
Subsidiary shall be made in good faith by management of the Borrower.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable business judgment in accordance with customary business
practices for comparable asset based lending transactions.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Permitted Refinancing” means (i) renewals and extensions expressly provided for
in the agreements evidencing any such Indebtedness as the same are in effect on
the date of this Agreement and (ii) refinancings and extensions of any such
Indebtedness if the terms and conditions thereof are not materially less
favorable to the obligor thereon or to the Lenders than the Indebtedness being
refinanced or extended, and the average life to maturity thereof is greater than
or equal to that of the Indebtedness being refinanced or extended, and the final
maturity thereof is equal to or later than the Indebtedness being refinanced or
extended; provided, that (a) such Indebtedness permitted under the immediately
preceding clause (i) or (ii) above shall not (A) include Indebtedness of an
obligor that was not an obligor with respect to the Indebtedness being extended,
renewed or refinanced, (B) exceed in a principal amount the principal amount of
Indebtedness being renewed, extended or refinanced plus interest, premium and
reasonable transaction costs and fees and expenses, if any, paid in connection
with such renewal extension or refinancing or (C) be incurred, created or
assumed if any Default or Event of Default has occurred and is continuing or
would result therefrom and (b) if the Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended.

33


--------------------------------------------------------------------------------


“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Phase I Report” means, with respect to any Facility,  a report that (i)
conforms to the ASTM Standard Practice for Environmental Site Assessments: 
Phase I Environmental Site Assessment Process, E 1527, as amended, (ii) was
conducted no more than six months prior to the date such report is required to
be delivered hereunder, by one or more environmental consulting firms reasonably
satisfactory to the Agents, (iii) includes an assessment of asbestos containing
materials at such Facility, (iv) is accompanied by (a) an estimate of the
reasonable worst case cost of investigating and remediating any Hazardous
Materials Activity identified in the Phase I Report as giving rise to an actual
or potential material violation of any Environmental Law or as presenting a
material risk of giving rise to a material Environmental Claim, and (b) a
current compliance audit setting forth an assessment of the Borrower’s, its
Subsidiaries’ and such Facility’s current and past compliance with Environmental
Laws and an estimate of the cost of rectifying any non compliance with current
Environmental Laws identified therein and the cost of compliance with reasonably
anticipated future Environmental Laws identified therein.

“Platform” as defined in Section 9.9(a).

“Pledge and Security Agreement” means an agreement, substantially in the form of
Exhibit I, as it may be amended, supplemented or otherwise modified from time to
time, executed by the Borrower and each Guarantor.

“Pledge and Security Agreement Collateral” shall mean all property pledged or
granted as collateral pursuant to the Pledge and Security Agreement (a) on the
Closing Date or (b) thereafter pursuant to Section 5.11.

“Preferred Stock” means, with respect to any person, any and all preferred or
preference Capital Stock (however designated) of such person whether now
outstanding or issued after the Closing Date.

“Principal Office” means, for each of the Administrative Agent, the Swing Line
Lender and each Issuing Bank, such Person’s “Principal Office” as set forth on
Appendix B, or such other office or office of a third party or sub-agent, as
appropriate, as such Person may from time to time designate in writing to the
Borrower, the Administrative Agent and each Lender.

“Proceeds” has the meaning given such term in the UCC.

“Projections” as defined in Section 4.8.

“Pro Rata Share” means, with respect to all payments, computations and other
matters relating to the Revolving Commitment or Loans of any Lender or any
Letters of Credit issued or participations purchased therein by any Lender or
any participations by any Lender in any Swing Line Loans purchased by any Lender
or participations in Protective Advances, the percentage obtained by dividing
(a) the Revolving Credit Exposure of that Lender by (b) the aggregate Revolving
Credit Exposure of all Lenders.  For all other purposes with respect to each
Lender, “Pro Rata Share” means the percentage obtained by dividing (A) an amount
equal to the sum of the Revolving Credit Exposure of that Lender by (B) an
amount equal to the sum of the aggregate Revolving Credit Exposure of all
Lenders.

“Protective Advance” as defined in Section 2.1(c).

34


--------------------------------------------------------------------------------


“Purchase” means the acquisition by the Borrower of the Acquired Business
pursuant to the Acquisition Agreement.

“Qualified Capital Stock” of any Person means any Capital Stock of such Person
that is not Disqualified Capital Stock.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned, leased or otherwise held by any Credit Party
in any real property.

“Refinancing” means the repayment in full and the termination of any commitment
to make extensions of credit under all of the outstanding indebtedness and other
obligations set forth on Schedule 1.1(d) of the Borrower or any of its
Subsidiaries on the Closing Date.

“Register” as defined in Section 2.6(c).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

“Regulation FD” means Regulation FD as promulgated by the US Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.

“Reimbursement Date” as defined in Section 2.3(h).

“Reimbursement Obligations” means, as and when matured, the obligation of the
Borrower to pay, on the date payment is made to the beneficiary under each such
Letter of Credit (or at such other date as may be specified in the applicable
Letter of Credit Reimbursement Agreement) and in the currency drawn (or in such
other currency as may be specified in the applicable Letter of Credit
Reimbursement Agreement), all amounts of each draft and other request for
payments drawn under Letters of Credit, and all other matured reimbursement or
repayment obligations of the Borrower to any Issuing Bank with respect to
amounts drawn under Letters of Credit.

“Reinvestment Notice” as defined in Section 2.14(a).

“Related Agreements” means, collectively, the Acquisition Agreement and the
Yucaipa Management Agreement.

“Related Fund” means, with respect to any Lender, any other investment fund that
invests in commercial loans and that is managed or advised by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

“Related Obligation Document” means, collectively, each Hedge Agreement and each
Cash Management Document.

“Related Obligations” as defined in Section 9.10.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

35


--------------------------------------------------------------------------------


“Rent Reserve” means a reserve in the amount of three-months rent established by
the Administrative Agent for each Leasehold Property location set forth in
Schedule 1.1(e) or any additional Leasehold Property for which a Collateral
Access Agreement is required; provided that the reserve established for any such
location shall be reduced to zero on the date that (i) a Collateral Agent shall
receive a Collateral Access Agreement for such location or (ii) Inventory is no
longer located at such location.

“Replacement Lender” as defined in Section 2.22.

“Requisite Lenders” means one or more Lenders having or holding Revolving Credit
Exposure and representing more than 50% of the sum of the aggregate Revolving
Credit Exposure (other than Protective Advances) of all Lenders.

“Reserves” means all, if any, Availability Reserves, Rent Reserves, Eligibility
Reserves, Dilution Reserves and any and all other reserves which the Agent deems
necessary in its Permitted Discretion to maintain with respect to Eligible
Receivables or Eligible Inventory that have been established in accordance with
Section 2.23 including warranty reserves, it being understood that Reserves on
the Closing Date shall be equal to $95,690,766.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of the Borrower now
or hereafter outstanding, except a dividend payable solely in shares of that
class of stock to the holders of that class; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of stock of the Borrower now or
hereafter outstanding and (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of the Borrower now or hereafter outstanding.

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate.  The amount of each Lender’s Revolving Commitment
is set forth on Appendix A-3 or in the applicable Assignment Agreement, subject
to any adjustment or reduction pursuant to the terms and conditions hereof.  The
aggregate amount of the Revolving Commitments as of the Closing Date is
$300,000,000.

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Revolving Commitment Termination Date” means the earliest to occur of (i) the
sixth anniversary of the Closing Date, (ii) the date the Revolving Commitments
are permanently reduced to zero pursuant to Section 2.12 or 2.13, and (iii) the
date of the termination of the Revolving Commitments pursuant to Section 8.1.

“Revolving Credit Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of each Issuing Bank, the
aggregate Letter of Credit Usage in respect of all Letters of Credit issued by
the Issuing Bank (net of any participations by Lenders in such Letters of
Credit), (c) the aggregate amount of all participations by that Lender in any
outstanding Letters of Credit or any unreimbursed drawing under any Letter of
Credit, (d) in the case of Swing Line Lender, the aggregate outstanding
principal amount of all Swing Line Loans (net of any participations therein by
other Lenders), (e) the aggregate amount of all participations therein by that
Lender in any outstanding Swing Line Loans, and (f) the aggregate principal
amount of all or outstanding

36


--------------------------------------------------------------------------------


Protective Advances at such time; provided that the amount of outstanding
Protective Advances shall be disregarded solely for the purpose of calculating
Excess Availability and solely to the extent the inclusion of such Protective
Advance would result in the beginning of a Liquidity Event Period.

“Revolving Credit Facility” means the Revolving Commitments and the provisions
herein related to the Revolving Loans, Swing Line Loans and Letters of Credit.

“Revolving Credit Outstandings” means, at any particular time, the sum of (a)
the principal amount of the Revolving Loans outstanding at such time, (b) the
Letter of Credit Usage outstanding at such time, (c) the principal amount of the
Swing Line Loans outstanding at such time and (d) the principal amount of the
Protective Advances outstanding at such time.

“Revolving Loan” as defined in Section 2.1(a).

“Revolving Loan Note” means a promissory note in the form of Exhibit B-1, as it
may be amended, supplemented or otherwise modified from time to time.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“Sale and Leaseback Transactions” as defined in Section 6.10.

“Scan-Based Trading” means an arrangement between a distributor and a retailer
whereby goods are delivered by the distributor to the retailer and the retailer
is under no obligation to pay for any such good until such time as a retail
customer purchases such good from the retailer or such good is not timely
returned to the distributor.

“Second Priority” means, with respect to any Lien purported to be created in any
Fixed Asset Collateral pursuant to any Collateral Document, that such Lien is
subordinated solely to the Liens on such Collateral created by the Term Loan
Credit Documents and any Permitted Lien.

“Secured Parties” means, collectively, the Lenders, the Issuing Banks, the
Facility Agents and each Approved Counterparty.

“Secured Party Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by a Credit Party or its Subsidiaries
under any of the Credit Documents that are paid, advanced, or incurred by the
Secured Parties, (b) fees or charges paid or incurred by the Administrative
Agent or Collateral Agent in connection with the Secured Parties’ transactions
with the Credit Parties or their Subsidiaries, including fees or charges for
photocopying, notarization, couriers and messengers, telecommunication, public
record searches (including tax lien, litigation, and UCC searches and including
searches with the patent and trademark office, the copyright office, or the
department of motor vehicles), filing, recording, publication, and appraisal
(including periodic collateral appraisals or business valuations to the extent
of the fees and charges (and up to the amount of any limitation) contained in
this Agreement), (c) costs and expenses incurred by the Administrative Agent in
the disbursement of funds to or for the account of Borrower or other Secured
Parties (by wire transfer or otherwise), (d) charges paid or incurred by the
Administrative Agent resulting from the dishonor of checks, (e) reasonable costs
and expenses paid or incurred by the Secured Parties to correct any default or
enforce any provision of the Credit Documents, or in gaining possession of,
maintaining, handling, preserving, storing, shipping, selling, preparing for
sale, or advertising to sell the Collateral, or any portion thereof,
irrespective of whether a sale is consummated, (f) audit fees and expenses of
the Administrative Agent related to audit examinations of the Books to the
extent of the fees and charges (and up to the amount of any limitation)
contained in this Agreement, (g) per diem expenses and out-of-pocket expenses of
the Administrative Agent’s internal

37


--------------------------------------------------------------------------------


field examiners, (h) reasonable costs and expenses of third-party claims or any
other suit paid or incurred by the Secured Parties in enforcing or defending the
Credit Documents or in connection with the transactions contemplated by the
Credit Documents or the Secured Parties’ relationship with any Credit Party or
any Subsidiary of a Credit Party, (i) the Administrative Agent’s, Collateral
Agent’s and each Lender’s reasonable costs and expenses (including reasonable
attorneys fees) incurred in advising, structuring, drafting, reviewing,
administering, syndicating, or amending the Credit Documents, and (j) the
Administrative Agent’s and each Lender’s reasonable costs and expenses
(including reasonable attorneys’, accountants’, consultants’, and other
advisors’ fees and expenses) incurred in terminating, enforcing (including
attorneys’, accountants’, consultants’, and other advisors’ fees and expenses
incurred in connection with a “workout,” a “restructuring,” or an insolvency
proceeding concerning any Credit Party or any Subsidiary of a Credit Party or in
exercising rights or remedies under the Credit Documents), or defending the
Credit Documents, irrespective of whether suit is brought, or in taking any
remedial action concerning the Collateral.  All out-of-pocket expenses of the
Lenders, Collateral Agent and/or Administrative Agent payable by the Credit
Parties shall be set forth in a reasonably detailed invoice.  The Borrower will
have access to any Inventory appraisal for which Borrower has reimbursed the
Lenders, the Administrative Agent or the Collateral Agent for the costs
therefor.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Account” has the meaning given to such term in the UCC.

“Securities Account Control Agreement” has the meaning specified in the Pledge
and Security Agreement.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Segment A Designated Accounts” means each entity set forth on Schedule
1.1(h)(A) and its affiliates.

“Segment B Designated Accounts” means each entity set forth on Schedule
1.1(h)(B) and its affiliates.

“Segment C Designated Accounts” means each entity set forth on Schedule
1.1(h)(C) and its affiliates.

“Segment D Designated Accounts” means each entity set forth on Schedule
1.1(h)(D) and its affiliates.

“Seller” means Consumer Source Inc., a Delaware corporation.

“Senior Secured Leverage Ratio” means, at any date of determination, the ratio
of (i) (x) Consolidated Total Debt (other than the Loans) that is secured by any
assets of the Borrower or any of its Subsidiaries on such date plus (y) the
average of Loans outstanding on the end of each of the four immediately
preceding Fiscal Quarters (or if such date of determination occurs during the
three Fiscal Quarters after the Closing Date, the Loans outstanding on such
date) to (ii) Consolidated Adjusted EBITDA for the

38


--------------------------------------------------------------------------------


four-Fiscal Quarter period ending on such date (or if such date of determination
is not the last day of a Fiscal Quarter, for the four-Fiscal Quarters period
ending as of the most recently concluded Fiscal Quarter).

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, consolidations and disposed operations (as
determined in accordance with GAAP) that have been made by the Borrower or any
Subsidiary during the four-quarter reference period or subsequent to such
reference period and on or prior to or simultaneously with the date of
determination shall be calculated on a pro forma basis assuming that all such
Investments, acquisitions, dispositions, mergers, consolidations and disposed
operations (and the change in any associated indebtedness and the change in
Consolidated Adjusted EBITDA resulting therefrom) had occurred on the first day
of the reference period.  If since the beginning of such period any Person (that
subsequently became a Subsidiary or was merged with or into the Borrower or any
Subsidiary since the beginning of such period) shall have made any Investment,
acquisition, disposition, merger, consolidation or disposed operation that would
have required adjustment pursuant to this definition, then the Senior Secured
Leverage Ratio shall be calculated giving pro forma effect thereto for such
period as if such Investment, acquisition, disposition, merger, consolidation or
disposed operation had occurred at the beginning of the reference period.

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower and, for any fiscal
period ending on or prior to the first anniversary of an asset acquisition,
asset disposition, discontinued operation or operational change, may include
adjustments to reflect operating expense reductions and other operating
improvements or synergies reasonably expected to result from such asset
acquisition, asset disposition, discontinued operation or operational change,
for purposes of determining compliance with the Senior Secured Leverage Ratio
and achievement of other financial measures provided for herein, such
adjustments may reflect additional operating expense reductions and other
additional operating improvements and synergies that would not be includable in
pro forma financial statements prepared in accordance with Regulation S-X but
for which substantially all of the steps necessary for the realization thereof
have been taken or are reasonably anticipated by the Borrower to be taken in the
next 12-month period following the consummation thereof and, are estimated on a
good faith basis by the Borrower; provided, however, (i) that the pro forma
effect of all such adjustments arising out of the Transactions and certain
acquisitions consummated prior to the Closing Date and listed on Schedule 1.1(b)
hereto on Consolidated Adjusted EBITDA for Fiscal Quarters ending prior to the
Closing Date have been fully reflected in the stipulated amounts for such Fiscal
Quarters set forth in the definition of “Consolidated Adjusted EBITDA” and no
such further adjustment in respect of such transactions shall be made pursuant
to this paragraph; and (ii) that the aggregate amount of any such adjustments
other than in respect of the Transactions and such transactions listed on
Schedule 1.1(b) hereto shall not exceed five percent (5%) of Consolidated
Adjusted EBITDA of the Borrower in any reference period.  The Borrower shall
deliver to the Administrative Agent a certificate of a Financial Officer of the
Borrower setting forth such demonstrable or additional operating expense
reductions and other operating improvements or synergies and information and
calculations supporting them in reasonable detail.

“Slow Moving Inventory” means, as of the date of determination, the excess (if
any) of (i) the dollar value of any Inventory aged more than eighteen months
from the “street date” of such Inventory over (ii) the dollar value of such
Inventory sold in the preceding eighteen months.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of the Borrower substantially in the form of Exhibit G-2.

“Solvent” means, with respect to any Credit Party, that as of the date of
determination, (a) the sum of such Credit Party’s debt (including contingent
liabilities) does not exceed the present fair saleable

39


--------------------------------------------------------------------------------


value of such Credit Party’s present assets; (b) such Credit Party’s capital is
not unreasonably small in relation to its business as contemplated on the
Closing Date and reflected in the Projections or with respect to any transaction
contemplated or undertaken after the Closing Date; and (c) such Credit Party has
not incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise).  For purposes of this definition,
the amount of any contingent liability at any time shall be computed as the
amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability (irrespective of whether such contingent liabilities meet
the criteria for accrual under Statement of Financial Accounting Standard No.
5).

“Standby Letter of Credit” means any Letter of Credit that is not a Documentary
Letter of Credit.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding. 
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower;
provided, further, until the exercise of the Automotive.com Put/Call Option and
the closing of the share purchase pursuant thereto, Automotive.com shall not be
deemed a Subsidiary of any Credit Party.

“Supermajority Lenders” shall mean, at any date, (a) Lenders having or holding
at least 75% of the Revolving Credit Commitment at such date or (b) if the
Revolving Credit Commitment has been terminated, Lenders having or holding at
least 75% of the outstanding principal amount of the Loans and Letter of Credit
Exposure (excluding the Loans and Letter of Credit Exposure of Defaulting
Lenders) in the aggregate at such date.

“Swap Contract” means collectively, each Interest Rate Agreement and each
Currency Agreement.

“Swap Termination Value” means, in respect of any Swap Contract after taking
into account the effect of any legally enforceable netting agreement relating to
such Swap Contract, (a) for any date on or after the date such Swap Contract has
been closed out and a termination value determined in accordance therewith, such
termination value, and (b) for any date prior to the date referenced in clause
(a), the amount(s) determined as the mark-to-market value for such Swap
Contract, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contract
(which may include any Agent or any Lender).

“Swing Line Lender” means CNAI, in its capacity as Swing Line Lender hereunder,
together with its permitted successors and assigns in such capacity.

“Swing Line Loan” as defined in Section 2.2.

“Swing Line Note” means a promissory note in the form of Exhibit B-2, as it may
be amended, supplemented or otherwise modified from time to time.

40


--------------------------------------------------------------------------------


“Swing Line Request” as defined in Section 2.2(b).

“Swing Line Sublimit” means the lesser of (i) $25,000,000, and (ii) the Excess
Availability then in effect.

“Syndication Agent” as defined in the preamble hereto.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto; provided, “Tax on the overall net income” of a
Person shall be construed as a reference to a tax imposed by the jurisdiction in
which that Person is organized or in which that Person’s applicable principal
office (and/or, in the case of a Lender, its lending office) is located or in
which that Person (and/or, in the case of a Lender, its lending office) is
deemed to be doing business (other than a business arising from or deemed to
arise from this Agreement or any other Credit Document or any of the
transactions contemplated hereunder or thereunder) on all or part of the net
income, profits or gains (whether worldwide, or only insofar as such income,
profits or gains are considered to arise in or to relate to a particular
jurisdiction, or otherwise) of that Person.

“Terminated Lender” as defined in Section 2.22.

“Term Loan Administrative Agent” means CNAI, in its capacity as administrative
agent under the Term Loan Agreement, together with its permitted successors in
such capacity.

“Term Loan Agreement” means that certain Term Loan and Guaranty Agreement, dated
as of August 1, 2007, among the Borrower, the guarantors party thereto, the Term
Loan Administrative Agent, the Term Loan Collateral Agent, the financial
institutions party thereto, J.P. Morgan Chase Bank, N.A., as syndication agent,
and CGMI and J.P. Morgan Securities Inc., as joint lead arrangers and joint
bookrunners, together with any agreements or instruments entered into from time
to time in connection with any refinancing, restatement, replacement or
refunding, in whole or in party, of the obligations incurred thereunder.

“Term Loan Collateral Agent” means CNAI, in its capacity as collateral agent
under the Term Loan Agreement, together with its permitted successors in such
capacity.

“Term Loan Credit Documents” has the meaning given to the term “Credit
Documents” in the Term Loan Agreement.

“Term Loans” has the meaning given to the term “Loans” in the Term Loan
Agreement.

“Term Loan Secured Parties” has the meaning given to the term “Secured Parties”
in the Term Loan Agreement.

“Title Policy” as defined in Section 3.1(h)(iii).

“Transaction Documents” means the Acquisition Documents, the Term Loan Credit
Documents, Bridge Loan Documents and the Credit Documents.

“Transactions” means the Purchase, the Refinancing, the initial borrowings under
the Term Loan Agreement, the Bridge Loan Agreement and this Agreement, and the
payments of fees, commissions and expenses in connection with each of the
foregoing.

41


--------------------------------------------------------------------------------


“Type of Loan” means (i) with respect to the Revolving Loans, a Base Rate Loan
or a Eurodollar Rate Loan, and (ii) with respect to Swing Line Loans and
Protective Advances, a Base Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“US Marketing Services” means Source-U.S. Marketing Services, Inc., a Delaware
corporation.

“Vendor” means each vendor that sells Inventory and extends trade credit to one
or more Credit Parties from time to time and has a Lien on any such Inventory.

“Vendor Agreements” means the Vendor Supply Agreements and the Vendor Security
Agreements.

“Vendor Intercreditor Agreement” means any intercreditor agreement entered into
by and between the Collateral Agent and a Vendor, in form and substance
satisfactory to the Administrative Agent.

“Vendor Lien” means a Lien of a Vendor solely on certain Inventory of one or
more Credit Parties as more precisely described in and granted pursuant to the
applicable Vendor Security Agreement; provided, however, that any such Inventory
subject to a Vendor Lien shall be deemed Eligible Inventory hereunder (subject
to the other criteria set forth in the definition of such term) only for the
60-day period following the Closing Date unless the Administrative Agent shall
have received (a) an officer’s certificate certifying that, as to such Vendor,
(i) attached thereto are true, correct and complete copies of all applicable
Vendor Agreements between such Credit Parties and such Vendor, and (ii) all such
Vendor Agreements are in full force and effect; and (b) a duly executed Vendor
Intercreditor Agreement from such Vendor.

“Vendor Security Agreement” means a security agreement between one or more
Credit Parties and a Vendor, regarding a Lien solely on certain Inventory of one
or more Credit Parties.

“Vendor Supply Agreement” means each agreement (excluding purchase orders)
executed by one or more Credit Parties and a Vendor regarding current and future
trade terms.

“Voluntary Cash Management Period” means any period, after which the Borrower
gives notice to such effect to the Administrative Agent, and during which the
Borrower voluntarily complies with the procedures set forth in Section 2.13(d)
regarding application of funds from the Concentration Account and Cash
Collateral Account.

“Wachovia” means Wachovia Bank, National Association.

“Wells Fargo” means Wells Fargo Foothill, LLC.

“Yucaipa” means The Yucaipa Companies LLC, a Delaware limited liability company.

“Yucaipa Management Agreement” means that certain Consulting Agreement dated as
of February 28, 2005, between Yucaipa and the Borrower, as may be amended from
time to time.


1.2          ACCOUNTING TERMS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN,
ALL ACCOUNTING TERMS NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS
ASSIGNED TO THEM IN CONFORMITY WITH GAAP.  FINANCIAL STATEMENTS AND OTHER
INFORMATION REQUIRED TO BE DELIVERED BY THE BORROWER TO LENDERS PURSUANT TO
SECTION 5.1(A) AND 5.1(B) SHALL BE PREPARED IN ACCORDANCE WITH GAAP AS IN EFFECT
AT THE TIME OF SUCH

42


--------------------------------------------------------------------------------



PREPARATION (AND DELIVERED TOGETHER WITH THE RECONCILIATION STATEMENTS PROVIDED
FOR IN SECTION 5.1(D), IF APPLICABLE).  SUBJECT TO THE FOREGOING, CALCULATIONS
IN CONNECTION WITH THE DEFINITIONS, COVENANTS AND OTHER PROVISIONS HEREOF SHALL
UTILIZE ACCOUNTING PRINCIPLES AND POLICIES IN CONFORMITY WITH THOSE USED TO
PREPARE THE HISTORICAL FINANCIAL STATEMENTS.  IF ANY CHANGE IN THE ACCOUNTING
PRINCIPLES USED IN THE PREPARATION OF THE MOST RECENT FINANCIAL STATEMENTS
REFERRED TO IN SECTION 5.1 IS HEREAFTER REQUIRED OR PERMITTED BY THE RULES,
REGULATIONS, PRONOUNCEMENTS AND OPINIONS OF THE FINANCIAL ACCOUNTING STANDARDS
BOARD OR THE AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS (OR ANY
SUCCESSORS THERETO) AND SUCH CHANGE IS ADOPTED BY THE BORROWER WITH THE
AGREEMENT OF THE BORROWER’S ACCOUNTANTS AND RESULTS IN A CHANGE IN ANY OF THE
CALCULATIONS REQUIRED BY SECTION 6 THAT WOULD NOT HAVE RESULTED HAD SUCH
ACCOUNTING CHANGE NOT OCCURRED, THE PARTIES HERETO AGREE TO ENTER INTO
NEGOTIATIONS IN ORDER TO AMEND SUCH PROVISIONS SO AS TO EQUITABLY REFLECT SUCH
CHANGE SUCH THAT THE CRITERIA FOR EVALUATING COMPLIANCE WITH SUCH COVENANTS BY
THE BORROWER SHALL BE THE SAME AFTER SUCH CHANGE AS IF SUCH CHANGE HAD NOT BEEN
MADE.


1.3          INTERPRETATION, ETC.  ANY OF THE TERMS DEFINED HEREIN MAY, UNLESS
THE CONTEXT OTHERWISE REQUIRES, BE USED IN THE SINGULAR OR THE PLURAL, DEPENDING
ON THE REFERENCE.  REFERENCES HEREIN TO ANY SECTION, APPENDIX, SCHEDULE OR
EXHIBIT SHALL BE TO A SECTION, AN APPENDIX, A SCHEDULE OR AN EXHIBIT, AS THE
CASE MAY BE, HEREOF UNLESS OTHERWISE SPECIFICALLY PROVIDED.  THE USE HEREIN OF
THE WORD “INCLUDE” OR “INCLUDING,” WHEN FOLLOWING ANY GENERAL STATEMENT, TERM OR
MATTER, SHALL NOT BE CONSTRUED TO LIMIT SUCH STATEMENT, TERM OR MATTER TO THE
SPECIFIC ITEMS OR MATTERS SET FORTH IMMEDIATELY FOLLOWING SUCH WORD OR TO
SIMILAR ITEMS OR MATTERS, WHETHER OR NOT NO LIMITING LANGUAGE (SUCH AS “WITHOUT
LIMITATION” OR “BUT NOT LIMITED TO” OR WORDS OF SIMILAR IMPORT) IS USED WITH
REFERENCE THERETO, BUT RATHER SHALL BE DEEMED TO REFER TO ALL OTHER ITEMS OR
MATTERS THAT FALL WITHIN THE BROADEST POSSIBLE SCOPE OF SUCH GENERAL STATEMENT,
TERM OR MATTER.  UNLESS THE PRIOR WRITTEN CONSENT OF THE REQUISITE LENDERS IS
REQUIRED HEREUNDER FOR AN AMENDMENT, RESTATEMENT, SUPPLEMENT OR OTHER
MODIFICATION TO ANY SUCH AGREEMENT AND SUCH CONSENT IS NOT OBTAINED, REFERENCES
IN THIS AGREEMENT TO SUCH AGREEMENT SHALL BE TO SUCH AGREEMENT AS SO AMENDED,
RESTATED, SUPPLEMENTED OR MODIFIED.  REFERENCES IN THIS AGREEMENT TO ANY STATUTE
SHALL BE TO SUCH STATUTE AS AMENDED OR MODIFIED FROM TIME TO TIME AND TO ANY
SUCCESSOR LEGISLATION THERETO, IN EACH CASE AS IN EFFECT AT THE TIME ANY SUCH
REFERENCE IS OPERATIVE.  THE TERMS “LENDER,” “ISSUING BANK,” “ADMINISTRATIVE
AGENT,” “COLLATERAL AGENT,” “SYNDICATION AGENT,” “FACILITY AGENT” AND “AGENT”
INCLUDE, WITHOUT LIMITATION, THEIR RESPECTIVE SUCCESSORS.  UPON THE APPOINTMENT
OF ANY SUCCESSOR FACILITY AGENT PURSUANT TO SECTION 9.7, REFERENCES TO CITIBANK
IN THE DEFINITIONS OF BASE RATE, DOLLAR EQUIVALENT AND EURODOLLAR RATE SHALL BE
DEEMED TO REFER TO THE FINANCIAL INSTITUTION THEN ACTING AS SUCH FACILITY AGENT
OR ONE OF ITS AFFILIATES IF IT SO DESIGNATES.


1.4          CONVERSION OF FOREIGN CURRENCIES.


(A)           DOLLAR EQUIVALENTS.  THE ADMINISTRATIVE AGENT SHALL DETERMINE THE
DOLLAR EQUIVALENT OF ANY AMOUNT AS REQUIRED HEREBY, AND A DETERMINATION THEREOF
BY THE ADMINISTRATIVE AGENT SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE
ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE OBLIGATED TO, RELY ON ANY
DETERMINATION MADE BY ANY CREDIT PARTY IN ANY DOCUMENT DELIVERED TO THE
ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT MAY DETERMINE OR REDETERMINE THE
DOLLAR EQUIVALENT OF ANY AMOUNT ON ANY DATE EITHER IN ITS OWN REASONABLE
DISCRETION OR UPON THE REQUEST OF ANY LENDER OR ISSUING BANK.


(B)           ROUNDING-OFF.  THE ADMINISTRATIVE AGENT MAY SET UP APPROPRIATE
ROUNDING-OFF MECHANISMS OR OTHERWISE ROUND OFF AMOUNTS HEREUNDER TO THE NEAREST
HIGHER OR LOWER AMOUNT IN WHOLE DOLLAR OR CENT TO ENSURE AMOUNTS OWING BY ANY
PARTY HEREUNDER OR THAT OTHERWISE NEED TO BE CALCULATED OR CONVERTED HEREUNDER
ARE EXPRESSED IN WHOLE DOLLARS OR IN WHOLE CENTS, AS MAY BE NECESSARY OR
APPROPRIATE.

43


--------------------------------------------------------------------------------


 


SECTION 2.                                      LOANS AND LETTERS OF CREDIT


2.1                                   REVOLVING LOANS; PROTECTIVE ADVANCES.


(A)                                  REVOLVING COMMITMENTS.  ON THE TERMS AND
SUBJECT TO THE CONDITIONS CONTAINED IN THIS AGREEMENT, EACH LENDER SEVERALLY
AGREES TO MAKE LOANS IN DOLLARS (EACH A “REVOLVING LOAN”) TO THE BORROWER FROM
TIME TO TIME ON ANY BUSINESS DAY DURING THE REVOLVING COMMITMENT PERIOD IN AN
AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING FOR ALL SUCH LOANS BY SUCH
LENDER NOT TO EXCEED SUCH LENDER’S REVOLVING COMMITMENT; PROVIDED, HOWEVER, THAT
AT NO TIME SHALL ANY LENDER BE OBLIGATED TO MAKE A REVOLVING LOAN IN EXCESS OF
SUCH LENDER’S PRO RATA SHARE OF THE EXCESS AVAILABILITY.  WITHIN THE LIMITS OF
THE REVOLVING COMMITMENT OF EACH LENDER, AMOUNTS OF REVOLVING LOANS REPAID MAY
BE REBORROWED UNDER THIS SECTION 2.1.


(B)                                 BORROWING MECHANICS FOR REVOLVING LOANS.

(i)                             Each Borrowing (other than any Borrowing of
Swing Line Loans or Protective Advances) shall be made on notice given by the
Borrower to the Administrative Agent (which may be given by electronic mail,
including with electronic signature thereto) not later than noon (New York time)
(A) on the date of proposed Borrowing, in the case of a Borrowing of Base Rate
Loans, and (B) three Business Days, in the case of a Borrowing of Eurodollar
Rate Loans, prior to the date of the proposed Borrowing.  Each such notice shall
be in substantially the form of Exhibit A-1 (the “Funding Notice”), specifying
(1) the date of such proposed Borrowing, (2) the aggregate amount of such
proposed Borrowing, (3) whether any portion of the proposed Borrowing will be of
Base Rate Loans or Eurodollar Rate Loans, (4) for each Eurodollar Rate Loan, the
initial Interest Period or Periods thereof and (5) the Excess Availability
(after giving effect to the proposed Borrowing).  The Revolving Loans shall be
made as Base Rate Loans unless, subject to Sections 2.17 and 2.18, the Funding
Notice specifies that all or a portion thereof shall be Eurodollar Rate Loans. 
Notwithstanding anything to the contrary contained in Section 2.2 (a), if any
Funding Notice requests a Borrowing of Base Rate Loans, the Administrative Agent
may make a Swing Line Loan available to the Borrower in an aggregate amount not
to exceed such proposed Borrowing, and the aggregate amount of the corresponding
proposed Borrowing shall be reduced accordingly by the principal amount of such
Swing Line Loan.  Each Borrowing of Eurodollar Rate Loans shall be in an
aggregate amount of not less than $5,000,000 or an integral multiple of
$1,000,000 in excess thereof.  Except as provided in Sections 2.2 and 2.3 and
except for Protective Advances which shall be made in the amounts required by
Section 2.1(c), each Borrowing of Base Rate Loans shall be in an aggregate
amount of not less than $1,000,000 or an integral multiple of $500,000 in excess
thereof.

(ii)                          The Administrative Agent shall give to each Lender
prompt notice of the Administrative Agent’s receipt of a Funding Notice and, if
Eurodollar Rate Loans are properly requested in such Funding Notice, the
applicable interest rate determined pursuant to Section 2.17(a).  Each Lender
shall, before 2:00 p.m. (New York time) on the date of the proposed Borrowing,
make available to the Administrative Agent at its Principal Office, in
immediately available funds, such Lender’s Pro Rata Share of such proposed
Borrowing.  Upon fulfillment (or due waiver in accordance with Section 10.5) (i)
on the Closing Date, of the applicable conditions set forth in Section 3.1 and
(ii) at any time (including the Closing Date), of the applicable conditions set
forth in Section 3.2, and after the Administrative Agent’s receipt of such
funds, the Administrative Agent shall make such funds available to the Borrower.

(iii)                       Unless the Administrative Agent shall have received
notice from a Lender prior to the date of any proposed Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s Pro
Rata Share of such Borrowing (or any portion thereof), the Administrative Agent
may assume that such Lender has made such Pro Rata Share available to the
Administrative Agent on the date of such Borrowing in accordance with this
Section 2.1(b) and the Administrative Agent may, in reliance

44


--------------------------------------------------------------------------------


upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that such Lender shall not have so
made such Pro Rata Share available to the Administrative Agent, such Lender and
the Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, the Federal Funds Effective Rate
for the first Business Day and thereafter at the interest rate applicable at the
time to the Loans comprising such Borrowing.  If such Lender shall repay to the
Administrative Agent such corresponding amount, such corresponding amount so
repaid shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement.  If the Borrower shall repay to the Administrative
Agent such corresponding amount, such payment shall not relieve such Lender of
any obligation it may have hereunder to the Borrower.

(iv)                      The failure of any Defaulting Lender to make on the
date specified any Loan or any payment required by it, including any payment in
respect of its participation in Swing Line Loans and Letter of Credit
Obligations, shall not relieve any other Lender of its obligations to make such
Loan or payment on such date but no such other Lender shall be responsible for
the failure of any Defaulting Lender to make a Loan or payment required under
this Agreement.


(C)                                  PROTECTIVE ADVANCES.  SUBJECT TO THE
LIMITATIONS SET FORTH BELOW (AND NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
SECTION 2.1(B) OR IN SECTION 3), THE ADMINISTRATIVE AGENT IS AUTHORIZED BY THE
BORROWER AND THE LENDERS, FROM TIME TO TIME IN THE ADMINISTRATIVE AGENT’S SOLE
DISCRETION (BUT SHALL HAVE ABSOLUTELY NO OBLIGATION), TO MAKE REVOLVING LOANS
THAT ARE BASE RATE LOANS ON BEHALF OF ALL LENDERS TO THE BORROWER, AT ANY TIME
THAT ANY CONDITION PRECEDENT SET FORTH IN SECTION 3.2 HAS NOT BEEN SATISFIED OR
WAIVED, WHICH THE ADMINISTRATIVE AGENT, IN ITS SOLE DISCRETION, DEEMS NECESSARY
OR DESIRABLE (X) TO PRESERVE OR PROTECT THE COLLATERAL, OR ANY PORTION THEREOF,
OR (Y) TO ENHANCE THE LIKELIHOOD OF, OR MAXIMIZE THE AMOUNT OF, REPAYMENT OF THE
LOANS AND OTHER OBLIGATIONS OR TO PAY ANY OTHER AMOUNT CHARGEABLE TO THE
BORROWER PURSUANT TO THE TERMS OF THIS AGREEMENT INCLUDING SECURED PARTY
EXPENSES (EACH SUCH LOAN, A “PROTECTIVE ADVANCE”).  ANY PROTECTIVE ADVANCE MAY
BE MADE IN A PRINCIPAL AMOUNT THAT WOULD CAUSE THE AGGREGATE AMOUNT OF THE
LENDERS’ REVOLVING CREDIT EXPOSURES TO EXCEED THE BORROWING BASE; PROVIDED THAT
NO PROTECTIVE ADVANCE MAY BE MADE TO THE EXTENT THAT, AFTER GIVING EFFECT TO
SUCH PROTECTIVE ADVANCE (TOGETHER WITH THE OUTSTANDING PRINCIPAL AMOUNT OF ANY
OUTSTANDING PROTECTIVE ADVANCES) THE AGGREGATE PRINCIPAL AMOUNT OF ALL
PROTECTIVE ADVANCES OUTSTANDING HEREUNDER WOULD EXCEED 5% OF THE BORROWING BASE
AS DETERMINED ON THE DATE OF SUCH PROPOSED PROTECTIVE ADVANCE.  EACH PROTECTIVE
ADVANCE SHALL BE SECURED BY THE LIENS IN FAVOR OF THE COLLATERAL AGENT ON BEHALF
OF THE SECURED PARTIES IN AND TO THE COLLATERAL AND SHALL CONSTITUTE OBLIGATIONS
HEREUNDER.  THE ADMINISTRATIVE AGENT’S AUTHORIZATION TO MAKE PROTECTIVE ADVANCES
MAY BE REVOKED AT ANY TIME BY THE REQUISITE LENDERS.  ANY SUCH REVOCATION MUST
BE IN WRITING AND WILL BECOME EFFECTIVE PROSPECTIVELY UPON THE ADMINISTRATIVE
AGENT’S RECEIPT THEREOF.  THE MAKING OF A PROTECTIVE ADVANCE ON ANY ONE OCCASION
SHALL NOT OBLIGATE THE ADMINISTRATIVE AGENT TO MAKE ANY PROTECTIVE ADVANCE ON
ANY OTHER OCCASION AND UNDER NO CIRCUMSTANCE SHALL THE BORROWER HAVE THE RIGHT
TO REQUIRE THAT A PROTECTIVE ADVANCE BE MADE.  AT ANY TIME THAT THE CONDITIONS
PRECEDENT SET FORTH IN SECTION 3.2 HAVE BEEN SATISFIED OR WAIVED, THE
ADMINISTRATIVE AGENT MAY REQUEST THE LENDERS TO MAKE A REVOLVING LOAN TO REPAY A
PROTECTIVE ADVANCE.  AT ANY OTHER TIME, THE ADMINISTRATIVE AGENT MAY REQUIRE THE
LENDERS TO FUND THEIR RISK PARTICIPATIONS DESCRIBED IN SECTION 2.1(D).


(D)                                 PARTICIPATIONS IN PROTECTIVE ADVANCES.  UPON
THE MAKING OF A PROTECTIVE ADVANCE BY THE ADMINISTRATIVE AGENT (WHETHER BEFORE
OR AFTER THE OCCURRENCE OF A DEFAULT OR AN EVENT OF DEFAULT), EACH LENDER SHALL
BE DEEMED, WITHOUT FURTHER ACTION BY ANY PARTY HERETO, UNCONDITIONALLY AND
IRREVOCABLY TO HAVE PURCHASED FROM THE ADMINISTRATIVE AGENT, WITHOUT RECOURSE OR
WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION IN SUCH PROTECTIVE ADVANCE IN
PROPORTION TO ITS PRO RATA SHARE.  FROM AND AFTER THE DATE, IF ANY, ON WHICH ANY
LENDER IS REQUIRED TO FUND ITS PARTICIPATION IN ANY PROTECTIVE ADVANCE PURCHASED
HEREUNDER,

45


--------------------------------------------------------------------------------



THE ADMINISTRATIVE AGENT SHALL PROMPTLY DISTRIBUTE TO SUCH LENDER, SUCH LENDER’S
PRO RATA SHARE OF ALL PAYMENTS OF PRINCIPAL AND INTEREST AND ALL PROCEEDS OF
COLLATERAL RECEIVED BY THE ADMINISTRATIVE AGENT IN RESPECT OF SUCH PROTECTIVE
ADVANCE.


2.2                                   SWING LINE LOANS.


(A)                                  ON THE TERMS AND SUBJECT TO THE CONDITIONS
CONTAINED IN THIS AGREEMENT, THE SWING LINE LENDER AGREES TO MAKE, IN DOLLARS,
LOANS (EACH A “SWING LINE LOAN”) OTHERWISE AVAILABLE TO THE BORROWER UNDER THE
REVOLVING CREDIT FACILITY FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE
REVOLVING COMMITMENT PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME
OUTSTANDING (TOGETHER WITH THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ANY
OTHER LOAN MADE BY THE SWING LINE LENDER HEREUNDER IN ITS CAPACITY AS A LENDER
OR THE SWING LINE LENDER) NOT TO EXCEED THE SWING LINE LENDER’S PRO RATA SHARE
OF THE LESSER OF (X) THE EXCESS AVAILABILITY AND (Y) THE SWING LINE SUBLIMIT. 
EACH SWING LINE LOAN SHALL BE A BASE RATE LOAN AND MUST BE REPAID IN FULL WITHIN
SEVEN DAYS AFTER ITS MAKING OR, IF SOONER, UPON ANY BORROWING HEREUNDER AND
SHALL IN ANY EVENT MATURE NO LATER THAN THE REVOLVING COMMITMENT TERMINATION
DATE.  WITHIN THE LIMITS SET FORTH IN THE FIRST SENTENCE OF THIS CLAUSE (A),
AMOUNTS OF SWING LINE LOANS REPAID MAY BE REBORROWED UNDER THIS CLAUSE (A).


(B)                                 IN ORDER TO REQUEST A SWING LINE LOAN, THE
BORROWER SHALL TELECOPY (OR FORWARD BY ELECTRONIC MAIL, INCLUDING WITH AN
ELECTRONIC SIGNATURE THERETO, OR SIMILAR MEANS) TO THE ADMINISTRATIVE AGENT A
DULY COMPLETED REQUEST IN SUBSTANTIALLY THE FORM OF EXHIBIT A-4 (A “SWING LINE
REQUEST”), SETTING FORTH THE REQUESTED (I) AMOUNT, WHICH SHALL BE A MINIMUM OF
$1,000,000 (AND ANY AMOUNT IN EXCESS OF $500,000 SHALL BE AN INTEGRAL MULTIPLE
OF $1,000,000 (EXCEPT DURING A VOLUNTARY CASH MANAGEMENT PERIOD; DURING WHICH
SUCH MINIMUM DENOMINATIONS SHALL NOT APPLY) AND (II) DATE, WHICH SHALL BE A
BUSINESS DAY, OF SUCH SWING LINE LOAN), TO BE RECEIVED BY THE ADMINISTRATIVE
AGENT NOT LATER THAN 1:00 P.M. (NEW YORK TIME) ON THE DAY OF THE PROPOSED
BORROWING.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE SWING LINE LENDER
OF THE DETAILS OF THE REQUESTED SWING LINE LOAN.  SUBJECT TO THE TERMS OF THIS
AGREEMENT, THE SWING LINE LENDER MAY MAKE A SWING LINE LOAN AVAILABLE TO THE
ADMINISTRATIVE AGENT AND, IN TURN, THE ADMINISTRATIVE AGENT SHALL MAKE SUCH
AMOUNTS AVAILABLE TO THE BORROWER ON THE DATE OF THE RELEVANT SWING LINE
REQUEST. THE SWING LINE LENDER SHALL NOT MAKE ANY SWING LINE LOAN IN THE PERIOD
COMMENCING ON THE FIRST BUSINESS DAY AFTER IT RECEIVES WRITTEN NOTICE FROM THE
ADMINISTRATIVE AGENT OR ANY LENDER THAT ONE OR MORE OF THE CONDITIONS PRECEDENT
CONTAINED IN SECTION 3.2 SHALL NOT ON SUCH DATE BE SATISFIED, AND ENDING WHEN
SUCH CONDITIONS ARE SATISFIED.  THE SWING LINE LENDER SHALL NOT OTHERWISE BE
REQUIRED TO DETERMINE THAT, OR TAKE NOTICE WHETHER, THE CONDITIONS PRECEDENT SET
FORTH IN SECTION 3.2 HAVE BEEN SATISFIED IN CONNECTION WITH THE MAKING OF ANY
SWING LINE LOAN.


(C)                                  THE SWING LINE LENDER SHALL NOTIFY THE
ADMINISTRATIVE AGENT IN WRITING (WHICH WRITING MAY BE A TELECOPY OR ELECTRONIC
MAIL) WEEKLY, BY NO LATER THAN 10:00 A.M. (NEW YORK TIME) ON THE FIRST BUSINESS
DAY OF EACH WEEK, OF THE AGGREGATE PRINCIPAL AMOUNT OF ITS SWING LINE LOANS THEN
OUTSTANDING.


(D)                                 THE SWING LINE LENDER MAY DEMAND AT ANY TIME
THAT EACH LENDER PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE SWING
LINE LENDER, IN THE MANNER PROVIDED IN CLAUSE (E) BELOW, SUCH LENDER’S PRO RATA
SHARE OF ALL OR A PORTION OF THE OUTSTANDING SWING LINE LOANS, WHICH DEMAND
SHALL BE MADE THROUGH THE ADMINISTRATIVE AGENT, SHALL BE IN WRITING AND SHALL
SPECIFY THE OUTSTANDING PRINCIPAL AMOUNT OF SWING LINE LOANS DEMANDED TO BE
PAID.


(E)                                  THE ADMINISTRATIVE AGENT SHALL FORWARD EACH
NOTICE REFERRED TO IN CLAUSE (C) ABOVE AND EACH DEMAND REFERRED TO IN CLAUSE (D)
ABOVE TO EACH LENDER ON THE DAY SUCH NOTICE OR SUCH DEMAND IS RECEIVED BY THE
ADMINISTRATIVE AGENT (EXCEPT THAT ANY SUCH NOTICE OR DEMAND RECEIVED BY THE
ADMINISTRATIVE AGENT AFTER 2:00 P.M. (NEW YORK TIME) ON ANY BUSINESS DAY OR ANY
SUCH DEMAND RECEIVED ON A DAY THAT IS NOT A BUSINESS DAY SHALL NOT BE REQUIRED
TO BE FORWARDED TO THE LENDERS BY THE ADMINISTRATIVE

46


--------------------------------------------------------------------------------



AGENT UNTIL THE NEXT SUCCEEDING BUSINESS DAY), TOGETHER WITH A STATEMENT
PREPARED BY THE ADMINISTRATIVE AGENT SPECIFYING THE AMOUNT OF EACH LENDER’S PRO
RATA SHARE OF THE AGGREGATE PRINCIPAL AMOUNT OF THE SWING LINE LOANS STATED TO
BE OUTSTANDING IN SUCH NOTICE OR DEMANDED TO BE PAID PURSUANT TO SUCH DEMAND,
AND, NOTWITHSTANDING WHETHER OR NOT THE CONDITIONS PRECEDENT SET FORTH IN
SECTIONS 3.2 AND 2.1 SHALL HAVE BEEN SATISFIED (WHICH CONDITIONS PRECEDENT THE
LENDERS HEREBY IRREVOCABLY WAIVE), EACH LENDER SHALL, BEFORE 11:00 A.M. (NEW
YORK TIME) ON THE BUSINESS DAY NEXT SUCCEEDING THE DATE OF SUCH LENDER’S RECEIPT
OF SUCH NOTICE OR DEMAND, MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT, IN
IMMEDIATELY AVAILABLE FUNDS, FOR THE ACCOUNT OF THE SWING LINE LENDER, THE
AMOUNT SPECIFIED IN SUCH STATEMENT.  UPON SUCH PAYMENT BY A LENDER, SUCH LENDER
SHALL, EXCEPT AS PROVIDED IN CLAUSE (F) BELOW, BE DEEMED TO HAVE MADE A
REVOLVING LOAN TO THE BORROWER.  THE ADMINISTRATIVE AGENT SHALL USE SUCH FUNDS
TO REPAY THE SWING LINE LOANS TO THE SWING LINE LENDER.  TO THE EXTENT THAT ANY
LENDER FAILS TO MAKE SUCH PAYMENT AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE SWING LINE LENDER, THE BORROWER SHALL REPAY SUCH SWING LINE LOAN
ON DEMAND.


(F)                                    UPON THE OCCURRENCE OF A DEFAULT OR AT
ANY OTHER TIME UPON THE REQUEST OF THE ADMINISTRATIVE AGENT OR THE SWING LINE
LENDER, EACH LENDER SHALL ACQUIRE, WITHOUT RECOURSE OR WARRANTY, AN UNDIVIDED
PARTICIPATION IN EACH SWING LINE LOAN OTHERWISE REQUIRED TO BE REPAID BY SUCH
LENDER PURSUANT TO CLAUSE (E) ABOVE, WHICH PARTICIPATION SHALL BE IN A PRINCIPAL
AMOUNT EQUAL TO SUCH LENDER’S PRO RATA SHARE OF SUCH SWING LINE LOAN, BY PAYING
TO THE SWING LINE LENDER ON THE DATE ON WHICH SUCH LENDER WOULD OTHERWISE HAVE
BEEN REQUIRED TO MAKE A PAYMENT IN RESPECT OF SUCH SWING LINE LOAN PURSUANT TO
CLAUSE (E) ABOVE, IN IMMEDIATELY AVAILABLE FUNDS, AN AMOUNT EQUAL TO SUCH
LENDER’S PRO RATA SHARE OF SUCH SWING LINE LOAN.  IF ALL OR PART OF SUCH AMOUNT
IS NOT IN FACT MADE AVAILABLE BY SUCH LENDER TO THE SWING LINE LENDER ON SUCH
DATE, THE SWING LINE LENDER SHALL BE ENTITLED TO RECOVER ANY SUCH UNPAID AMOUNT
ON DEMAND FROM SUCH LENDER TOGETHER WITH INTEREST ACCRUED FROM SUCH DATE AT THE
FEDERAL FUNDS EFFECTIVE RATE FOR THE FIRST BUSINESS DAY AFTER SUCH PAYMENT WAS
DUE AND THEREAFTER AT THE RATE OF INTEREST THEN APPLICABLE TO BASE RATE LOANS.


(G)                                 FROM AND AFTER THE DATE ON WHICH ANY LENDER
(I) IS DEEMED TO HAVE MADE A REVOLVING LOAN PURSUANT TO CLAUSE (E) ABOVE WITH
RESPECT TO ANY SWING LINE LOAN OR (II) PURCHASES AN UNDIVIDED PARTICIPATION
INTEREST IN A SWING LINE LOAN PURSUANT TO CLAUSE (F) ABOVE, THE SWING LINE
LENDER SHALL PROMPTLY DISTRIBUTE TO SUCH LENDER SUCH LENDER’S PRO RATA SHARE OF
ALL PAYMENTS OF PRINCIPAL OF AND INTEREST RECEIVED BY THE SWING LINE LENDER ON
ACCOUNT OF SUCH SWING LINE LOAN OTHER THAN THOSE RECEIVED FROM A LENDER PURSUANT
TO CLAUSE (E) OR (F) ABOVE.


2.3                                   ISSUANCE OF LETTERS OF CREDIT AND PURCHASE
OF PARTICIPATIONS THEREIN.


(A)                                  ON THE TERMS AND SUBJECT TO THE CONDITIONS
CONTAINED IN THIS AGREEMENT, EACH ISSUING BANK AGREES TO ISSUE AT THE REQUEST OF
THE BORROWER AND FOR THE ACCOUNT OF THE BORROWER OR ON BEHALF OF ANY CREDIT
PARTY ONE OR MORE LETTERS OF CREDIT DENOMINATED IN ANY APPROVED CURRENCY
(PROVIDED THAT THE FACE AMOUNT OF ALL LETTERS OF CREDIT DENOMINATED IN A
CURRENCY OTHER THAN DOLLARS SHALL NOT EXCEED $10.0 MILLION AT ANY TIME
OUTSTANDING) FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE PERIOD COMMENCING
ON THE CLOSING DATE AND ENDING ON THE THIRD DAY PRIOR TO THE REVOLVING
COMMITMENT TERMINATION DATE; PROVIDED, HOWEVER, THAT NO ISSUING BANK SHALL BE
UNDER ANY OBLIGATION TO ISSUE (AND, UPON THE OCCURRENCE OF ANY OF THE EVENTS
DESCRIBED IN CLAUSES (II), (III), (IV), (V) AND (VI)(A) BELOW, SHALL NOT ISSUE)
ANY LETTER OF CREDIT UPON THE OCCURRENCE OF ANY OF THE FOLLOWING:

(I)                                     ANY ORDER, JUDGMENT OR DECREE OF ANY
GOVERNMENTAL AUTHORITY OR ARBITRATOR SHALL PURPORT BY ITS TERMS TO ENJOIN OR
RESTRAIN SUCH ISSUING BANK FROM ISSUING SUCH LETTER OF CREDIT OR ANY REQUIREMENT
OF LAW APPLICABLE TO SUCH ISSUING BANK OR ANY REQUEST OR DIRECTIVE (WHETHER OR
NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL AUTHORITY WITH JURISDICTION
OVER SUCH ISSUING BANK SHALL PROHIBIT, OR REQUEST THAT SUCH ISSUING BANK REFRAIN
FROM, THE ISSUANCE OF LETTERS OF

47


--------------------------------------------------------------------------------


CREDIT GENERALLY OR SUCH LETTER OF CREDIT IN PARTICULAR OR SHALL IMPOSE UPON
SUCH ISSUING BANK WITH RESPECT TO SUCH LETTER OF CREDIT ANY RESTRICTION OR
RESERVE OR CAPITAL REQUIREMENT (FOR WHICH SUCH ISSUING BANK IS NOT OTHERWISE
COMPENSATED) NOT IN EFFECT ON THE DATE OF THIS AGREEMENT OR RESULT IN ANY
UNREIMBURSED LOSS, COST OR EXPENSE THAT WAS NOT APPLICABLE, IN EFFECT OR KNOWN
TO SUCH ISSUING BANK AS OF THE DATE OF THIS AGREEMENT AND THAT SUCH ISSUING BANK
IN GOOD FAITH DEEMS MATERIAL TO IT;

(II)                                  SUCH ISSUING BANK SHALL HAVE RECEIVED ANY
WRITTEN NOTICE OF THE TYPE DESCRIBED IN CLAUSE (D) BELOW;

(III)                               AFTER GIVING EFFECT TO THE ISSUANCE OF SUCH
LETTER OF CREDIT, THE AGGREGATE REVOLVING CREDIT OUTSTANDINGS WOULD EXCEED THE
MAXIMUM CREDIT AT SUCH TIME;

(IV)                              AFTER GIVING EFFECT TO THE ISSUANCE OF SUCH
LETTER OF CREDIT, THE LETTER OF CREDIT USAGE EXCEEDS THE LETTER OF CREDIT
SUBLIMIT;

(V)                                 SUCH LETTER OF CREDIT IS REQUESTED TO BE
DENOMINATED IN ANY CURRENCY OTHER THAN AN APPROVED CURRENCY; OR

(VI)                              (A) ANY FEES DUE IN CONNECTION WITH A
REQUESTED ISSUANCE HAVE NOT BEEN PAID, (B) SUCH LETTER OF CREDIT IS REQUESTED TO
BE ISSUED IN A FORM THAT IS NOT ACCEPTABLE TO SUCH ISSUING BANK OR (C) THE
ISSUING BANK FOR SUCH LETTER OF CREDIT SHALL NOT HAVE RECEIVED, IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO IT AND, IF APPLICABLE, DULY EXECUTED BY SUCH
BORROWER, APPLICATIONS, AGREEMENTS AND OTHER DOCUMENTATION (COLLECTIVELY, A
“LETTER OF CREDIT REIMBURSEMENT AGREEMENT”) SUCH ISSUING BANK GENERALLY EMPLOYS
IN THE ORDINARY COURSE OF ITS BUSINESS FOR THE ISSUANCE OF LETTERS OF CREDIT OF
THE TYPE OF SUCH LETTER OF CREDIT.

None of the Lenders (other than the Issuing Banks in their capacity as such)
shall have any obligation to issue any Letter of Credit.


(B)                                 IN NO EVENT SHALL THE EXPIRATION DATE OF ANY
LETTER OF CREDIT (I) BE MORE THAN ONE YEAR AFTER THE DATE OF ISSUANCE THEREOF
WITHOUT THE CONSENT OF THE ISSUING BANK THEREOF OR (II) BE LESS THAN FIVE DAYS
PRIOR TO THE REVOLVING COMMITMENT TERMINATION DATE; PROVIDED, HOWEVER, THAT ANY
LETTER OF CREDIT WITH A TERM LESS THAN OR EQUAL TO ONE YEAR MAY PROVIDE FOR THE
RENEWAL THEREOF FOR ADDITIONAL PERIODS LESS THAN OR EQUAL TO ONE YEAR, AS LONG
AS, (X) ON OR BEFORE THE EXPIRATION OF EACH SUCH TERM AND EACH SUCH PERIOD, THE
BORROWER AND THE ISSUING BANK OF SUCH LETTER OF CREDIT SHALL HAVE THE OPTION TO
PREVENT SUCH RENEWAL AND (Y) THE BORROWER SHALL NOT PERMIT ANY SUCH RENEWAL TO
EXTEND THE EXPIRATION DATE OF ANY LETTER OF CREDIT BEYOND THE DATE SET FORTH IN
CLAUSE (II) ABOVE.


(C)                                  IN CONNECTION WITH THE ISSUANCE OF EACH
LETTER OF CREDIT, THE BORROWER SHALL GIVE THE RELEVANT ISSUING BANK AND THE
ADMINISTRATIVE AGENT AT LEAST TWO BUSINESS DAYS’ PRIOR WRITTEN NOTICE, IN
SUBSTANTIALLY THE FORM OF EXHIBIT A-3 (OR IN SUCH OTHER WRITTEN OR ELECTRONIC
FORM AS IS ACCEPTABLE TO THE APPLICABLE ISSUING BANK) (AN “ISSUANCE NOTICE”), OF
THE REQUESTED ISSUANCE OF SUCH LETTER OF CREDIT.  SUCH NOTICE SHALL BE
IRREVOCABLE AND SHALL SPECIFY THE ISSUING BANK OF SUCH LETTER OF CREDIT, THE
FACE AMOUNT OF THE LETTER OF CREDIT REQUESTED (WHICH SHALL NOT BE LESS THAN
$50,000 OR THE FOREIGN CURRENCY EQUIVALENT AS CALCULATED PURSUANT TO CLAUSE (L)
BELOW), THE DATE OF ISSUANCE OF SUCH REQUESTED LETTER OF CREDIT, THE DATE ON
WHICH SUCH LETTER OF CREDIT IS TO EXPIRE (WHICH DATE SHALL BE A BUSINESS DAY)
AND, IN THE CASE OF AN ISSUANCE, THE PERSON FOR WHOSE BENEFIT THE REQUESTED
LETTER OF CREDIT IS TO BE ISSUED.  SUCH NOTICE, TO BE EFFECTIVE, MUST BE
RECEIVED BY THE RELEVANT ISSUING BANK AND THE ADMINISTRATIVE AGENT NOT LATER
THAN 11:00 A.M. (NEW YORK TIME) ON THE SECOND BUSINESS DAY PRIOR TO THE
REQUESTED ISSUANCE OF SUCH LETTER OF CREDIT.

48


--------------------------------------------------------------------------------



(D)                                 SUBJECT TO THE SATISFACTION OF THE
CONDITIONS SET FORTH IN THIS SECTION 2.3, THE RELEVANT ISSUING BANK SHALL, ON
THE REQUESTED DATE, ISSUE A LETTER OF CREDIT ON BEHALF OF THE APPLICABLE
BORROWER IN ACCORDANCE WITH SUCH ISSUING BANK’S USUAL AND CUSTOMARY BUSINESS
PRACTICES.  NO ISSUING BANK SHALL ISSUE ANY LETTER OF CREDIT IN THE PERIOD
COMMENCING ON THE FIRST BUSINESS DAY AFTER IT RECEIVES WRITTEN NOTICE FROM ANY
LENDER THAT ONE OR MORE OF THE CONDITIONS PRECEDENT CONTAINED IN SECTION 3.2 OR
CLAUSE (A) ABOVE (OTHER THAN THOSE CONDITIONS SET FORTH IN CLAUSES (A)(I),
(A)(VI)(B) AND (C) ABOVE AND, TO THE EXTENT SUCH CLAUSE RELATES TO FEES OWING TO
THE ISSUING BANK OF SUCH LETTER OF CREDIT AND ITS AFFILIATES, CLAUSE (A)(VI)(A)
ABOVE) ARE NOT ON SUCH DATE SATISFIED OR DULY WAIVED AND ENDING WHEN SUCH
CONDITIONS ARE SATISFIED OR DULY WAIVED.  NO ISSUING BANK SHALL OTHERWISE BE
REQUIRED TO DETERMINE THAT, OR TAKE NOTICE WHETHER, THE CONDITIONS PRECEDENT SET
FORTH IN SECTION 3.2 HAVE BEEN SATISFIED IN CONNECTION WITH THE ISSUANCE OF ANY
LETTER OF CREDIT.


(E)                                  EACH BORROWER AGREES THAT, IF REQUESTED BY
THE ISSUING BANK OF ANY LETTER OF CREDIT, IT SHALL EXECUTE A LETTER OF CREDIT
REIMBURSEMENT AGREEMENT IN RESPECT TO ANY LETTER OF CREDIT ISSUED HEREUNDER.  IN
THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF ANY LETTER OF CREDIT
REIMBURSEMENT AGREEMENT AND THIS AGREEMENT, THE TERMS OF THIS AGREEMENT SHALL
GOVERN.


(F)                                    EACH ISSUING BANK SHALL COMPLY WITH THE
FOLLOWING:

(I)                                     GIVE THE ADMINISTRATIVE AGENT WRITTEN
NOTICE (OR TELEPHONIC NOTICE CONFIRMED PROMPTLY THEREAFTER IN WRITING), WHICH
WRITING MAY BE A TELECOPY OR ELECTRONIC MAIL, OF THE ISSUANCE OF ANY LETTER OF
CREDIT ISSUED BY IT, OF ALL DRAWINGS UNDER ANY LETTER OF CREDIT ISSUED BY IT AND
OF THE PAYMENT (OR THE FAILURE TO PAY WHEN DUE) BY THE BORROWER OF ANY
REIMBURSEMENT OBLIGATION WHEN DUE (WHICH NOTICE THE ADMINISTRATIVE AGENT SHALL
PROMPTLY TRANSMIT BY TELECOPY, ELECTRONIC MAIL OR SIMILAR TRANSMISSION TO EACH
LENDER);

(II)                                  UPON THE REQUEST OF ANY LENDER, FURNISH TO
SUCH LENDER COPIES OF ANY LETTER OF CREDIT REIMBURSEMENT AGREEMENT TO WHICH SUCH
ISSUING BANK IS A PARTY AND SUCH OTHER DOCUMENTATION AS MAY REASONABLY BE
REQUESTED BY SUCH LENDER; AND

(III)                               NO LATER THAN 10 BUSINESS DAYS FOLLOWING THE
LAST DAY OF EACH CALENDAR MONTH, PROVIDE TO THE ADMINISTRATIVE AGENT (AND THE
ADMINISTRATIVE AGENT SHALL PROVIDE A COPY TO EACH LENDER REQUESTING THE SAME)
AND THE BORROWER SEPARATE SCHEDULES FOR DOCUMENTARY LETTERS OF CREDIT AND
STANDBY LETTERS OF CREDIT ISSUED BY IT, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, SETTING FORTH THE AGGREGATE LETTER OF
CREDIT OBLIGATIONS, IN EACH CASE OUTSTANDING AT THE END OF EACH MONTH, AND ANY
INFORMATION REQUESTED BY THE BORROWER, OR THE ADMINISTRATIVE AGENT RELATING
THERETO.


(G)                                 IMMEDIATELY UPON THE ISSUANCE BY AN ISSUING
BANK OF A LETTER OF CREDIT IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS
AGREEMENT, SUCH ISSUING BANK SHALL BE DEEMED TO HAVE SOLD AND TRANSFERRED TO
EACH LENDER, AND EACH LENDER SHALL BE DEEMED IRREVOCABLY AND UNCONDITIONALLY TO
HAVE PURCHASED AND RECEIVED FROM SUCH ISSUING BANK, WITHOUT RECOURSE OR
WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION, TO THE EXTENT OF SUCH
LENDER’S PRO RATA SHARE, IN SUCH LETTER OF CREDIT AND THE OBLIGATIONS OF THE
BORROWER WITH RESPECT THERETO (INCLUDING ALL LETTER OF CREDIT OBLIGATIONS WITH
RESPECT THERETO) AND ANY SECURITY THEREFOR AND GUARANTY PERTAINING THERETO.


(H)                                 THE BORROWER AGREES TO PAY TO THE ISSUING
BANK OF ANY LETTER OF CREDIT THE AMOUNT OF ALL REIMBURSEMENT OBLIGATIONS OWING
TO SUCH ISSUING BANK UNDER ANY LETTER OF CREDIT ISSUED FOR ITS ACCOUNT NO LATER
THAN THE DATE THAT IS THE NEXT SUCCEEDING BUSINESS DAY AFTER THE BORROWER
RECEIVES WRITTEN NOTICE FROM SUCH ISSUING BANK THAT PAYMENT HAS BEEN MADE UNDER
SUCH LETTER OF CREDIT (THE “REIMBURSEMENT DATE”), IRRESPECTIVE OF ANY CLAIM,
SET-OFF, DEFENSE OR OTHER RIGHT THAT THE BORROWER MAY HAVE AT ANY TIME

49


--------------------------------------------------------------------------------



AGAINST SUCH ISSUING BANK OR ANY OTHER PERSON.  IN THE EVENT THAT ANY ISSUING
BANK MAKES ANY PAYMENT UNDER ANY LETTER OF CREDIT AND THE BORROWER SHALL NOT
HAVE REPAID SUCH AMOUNT TO SUCH ISSUING BANK PURSUANT TO THIS CLAUSE (H) OR ANY
SUCH PAYMENT BY THE BORROWER IS RESCINDED OR SET ASIDE FOR ANY REASON, SUCH
REIMBURSEMENT OBLIGATION SHALL BE PAYABLE ON DEMAND WITH INTEREST THEREON
COMPUTED (I) FROM THE DATE ON WHICH SUCH REIMBURSEMENT OBLIGATION AROSE TO THE
REIMBURSEMENT DATE, AT THE RATE OF INTEREST APPLICABLE DURING SUCH PERIOD TO
REVOLVING LOANS THAT ARE BASE RATE LOANS AND (II) FROM THE REIMBURSEMENT DATE
UNTIL THE DATE OF REPAYMENT IN FULL, AT THE RATE OF INTEREST APPLICABLE DURING
SUCH PERIOD TO PAST DUE REVOLVING LOANS THAT ARE BASE RATE LOANS, AND SUCH
ISSUING BANK SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT, WHICH SHALL
PROMPTLY NOTIFY EACH LENDER OF SUCH FAILURE, AND EACH LENDER SHALL PROMPTLY AND
UNCONDITIONALLY PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH ISSUING
BANK THE AMOUNT OF SUCH LENDER’S PRO RATA SHARE OF SUCH PAYMENT IN IMMEDIATELY
AVAILABLE DOLLARS (IF APPLICABLE, AS CONVERTED FROM FOREIGN CURRENCY EQUIVALENT
PURSUANT TO CLAUSE (L) BELOW).  IF THE ADMINISTRATIVE AGENT SO NOTIFIES SUCH
LENDER PRIOR TO 11:00 A.M. (NEW YORK TIME) ON ANY BUSINESS DAY, SUCH LENDER
SHALL MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH ISSUING
BANK ITS PRO RATA SHARE OF THE AMOUNT OF SUCH PAYMENT ON SUCH BUSINESS DAY IN
IMMEDIATELY AVAILABLE FUNDS.  UPON SUCH PAYMENT BY A LENDER, SUCH LENDER SHALL,
EXCEPT DURING THE CONTINUANCE OF A DEFAULT OR EVENT OF DEFAULT AND
NOTWITHSTANDING WHETHER OR NOT THE CONDITIONS PRECEDENT SET FORTH IN SECTION 3.2
SHALL HAVE BEEN SATISFIED (WHICH CONDITIONS PRECEDENT THE LENDERS HEREBY
IRREVOCABLY WAIVE), BE DEEMED TO HAVE MADE A REVOLVING LOAN TO THE BORROWER IN
THE PRINCIPAL AMOUNT OF SUCH PAYMENT.  WHENEVER ANY ISSUING BANK RECEIVES FROM
THE BORROWER A PAYMENT OF A REIMBURSEMENT OBLIGATION AS TO WHICH THE
ADMINISTRATIVE AGENT HAS RECEIVED FOR THE ACCOUNT OF SUCH ISSUING BANK ANY
PAYMENT FROM A LENDER PURSUANT TO THIS CLAUSE (H), SUCH ISSUING BANK SHALL PAY
OVER TO THE ADMINISTRATIVE AGENT ANY AMOUNT RECEIVED IN EXCESS OF SUCH
REIMBURSEMENT OBLIGATION AND, UPON RECEIPT OF SUCH AMOUNT, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY PAY OVER TO EACH LENDER, IN IMMEDIATELY AVAILABLE FUNDS, AN
AMOUNT EQUAL TO SUCH LENDER’S PRO RATA SHARE OF THE AMOUNT OF SUCH PAYMENT
ADJUSTED, IF NECESSARY, TO REFLECT THE RESPECTIVE AMOUNTS THE LENDERS HAVE PAID
IN RESPECT OF SUCH REIMBURSEMENT OBLIGATION.


(I)                                     IF AND TO THE EXTENT SUCH LENDER SHALL
NOT HAVE SO MADE ITS PRO RATA SHARE OF THE AMOUNT OF THE PAYMENT REQUIRED BY
CLAUSE (H) ABOVE AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH
ISSUING BANK, SUCH LENDER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF SUCH ISSUING BANK FORTHWITH ON DEMAND ANY SUCH UNPAID AMOUNT TOGETHER
WITH INTEREST THEREON, FOR THE FIRST BUSINESS DAY AFTER PAYMENT WAS FIRST DUE AT
THE FEDERAL FUNDS EFFECTIVE RATE AND, THEREAFTER, UNTIL SUCH AMOUNT IS REPAID TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH ISSUING BANK, AT A RATE PER
ANNUM EQUAL TO THE RATE APPLICABLE TO BASE RATE LOANS.


(J)                                     THE BORROWER’S OBLIGATION TO PAY EACH
REIMBURSEMENT OBLIGATION WHEN DUE AND THE OBLIGATIONS OF THE LENDERS TO MAKE
PAYMENTS TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING BANKS WITH
RESPECT TO LETTERS OF CREDIT SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE
AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT,
UNDER ANY AND ALL CIRCUMSTANCES WHATSOEVER, INCLUDING THE OCCURRENCE OF ANY
DEFAULT OR EVENT OF DEFAULT, AND IRRESPECTIVE OF ANY OF THE FOLLOWING (WITHOUT
PREJUDICE TO BORROWER’S OTHER RIGHTS HEREUNDER):

(I)                                     ANY LACK OF VALIDITY OR ENFORCEABILITY
OF ANY LETTER OF CREDIT OR ANY CREDIT DOCUMENT, OR ANY TERM OR PROVISION
THEREIN;

(II)                                  ANY AMENDMENT OR WAIVER OF OR ANY CONSENT
TO DEPARTURE FROM ALL OR ANY OF THE PROVISIONS OF ANY LETTER OF CREDIT OR ANY
CREDIT DOCUMENT;

(III)                               THE EXISTENCE OF ANY CLAIM, SET OFF, DEFENSE
OR OTHER RIGHT THAT THE BORROWER, ANY OTHER PARTY GUARANTEEING, OR OTHERWISE
OBLIGATED WITH, THE BORROWER, ANY SUBSIDIARY OR OTHER AFFILIATE THEREOF OR ANY
OTHER PERSON MAY AT ANY TIME HAVE AGAINST THE BENEFICIARY UNDER ANY LETTER

50


--------------------------------------------------------------------------------


OF CREDIT, ANY ISSUING BANK, THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY OTHER
PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR
ANY OTHER RELATED OR UNRELATED AGREEMENT OR TRANSACTION;

(IV)                              ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER A
LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN
ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT;

(V)                                 PAYMENT BY THE ISSUING BANK UNDER A LETTER
OF CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT; AND

(VI)                              ANY OTHER ACT OR OMISSION TO ACT OR DELAY OF
ANY KIND OF THE ISSUING BANK, THE LENDERS, THE ADMINISTRATIVE AGENT OR ANY OTHER
PERSON OR ANY OTHER EVENT OR CIRCUMSTANCE WHATSOEVER, WHETHER OR NOT SIMILAR TO
ANY OF THE FOREGOING, THAT MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION 2.3,
CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF THE BORROWER’S OBLIGATIONS
HEREUNDER.

Any action taken or omitted to be taken by the relevant Issuing Bank under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not result in any liability of
such Issuing Bank to the Borrower or any Lender.  In determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof, the Issuing Bank may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit, the Issuing Bank may rely exclusively on the documents
presented to it under such Letter of Credit as to any and all matters set forth
therein, including reliance on the amount of any draft presented under such
Letter of Credit, whether or not the amount due to the beneficiary thereunder
equals the amount of such draft and whether or not any document presented
pursuant to such Letter of Credit proves to be insufficient in any respect, if
such document on its face appears to be in order, and whether or not any other
statement or any other document presented pursuant to such Letter of Credit
proves to be forged or invalid or any statement therein proves to be inaccurate
or untrue in any respect whatsoever, and any noncompliance in any immaterial
respect of the documents presented under such Letter of Credit with the terms
thereof shall, in each case, be deemed not to constitute willful misconduct or
gross negligence of the Issuing Bank.


(K)                                  SCHEDULE 2.3(K) CONTAINS A SCHEDULE OF
CERTAIN LETTERS OF CREDIT ISSUED PRIOR TO THE CLOSING DATE (THE “EXISTING
LETTERS OF CREDIT”) FOR THE ACCOUNT OF THE APPLICABLE BORROWER BY THE ISSUERS
SET FORTH ON SUCH SCHEDULE 2.3(K).  ON THE CLOSING DATE, (I) SUCH LETTERS OF
CREDIT, TO THE EXTENT OUTSTANDING, SHALL BE AUTOMATICALLY AND WITHOUT FURTHER
ACTION BY THE PARTIES THERETO CONVERTED TO LETTERS OF CREDIT ISSUED PURSUANT TO
THIS SECTION 2.3 FOR THE ACCOUNT OF THE APPLICABLE BORROWER AND SUBJECT TO THE
PROVISIONS HEREOF, AND FOR THIS PURPOSE THE FEES SPECIFIED IN SECTION 2.10 SHALL
BE PAYABLE (IN SUBSTITUTION FOR ANY FEES SET FORTH IN THE APPLICABLE LETTER OF
CREDIT REIMBURSEMENT AGREEMENTS OR APPLICATIONS RELATING TO SUCH LETTERS OF
CREDIT) AS IF SUCH LETTERS OF CREDIT HAD BEEN ISSUED ON THE CLOSING DATE, (II)
THE ISSUING BANKS OF SUCH LETTERS OF CREDIT SHALL BE DEEMED TO BE “ISSUING
BANKS” HEREUNDER SOLELY FOR THE PURPOSE OF MAINTAINING SUCH LETTERS OF CREDIT,
FOR PURPOSES OF SECTION 2.19 RELATING TO THE OBLIGATION TO PROVIDE THE
APPROPRIATE FORMS, CERTIFICATES AND STATEMENTS TO THE BORROWER AND THE
ADMINISTRATIVE AGENT AND ANY UPDATES REQUIRED BY SECTION 2.19 AND FOR PURPOSES
OF SECTION 2.6 RELATING TO THE ENTRIES TO BE MADE IN THE REGISTER, (III) THE
DOLLAR EQUIVALENT OF THE FACE AMOUNT OF SUCH LETTERS OF CREDIT SHALL BE INCLUDED
IN THE CALCULATION OF LETTER OF CREDIT OBLIGATIONS AND (IV) ALL LIABILITIES OF
THE BORROWER WITH RESPECT TO SUCH LETTERS OF CREDIT SHALL CONSTITUTE
OBLIGATIONS.  NO LETTER OF CREDIT CONVERTED IN ACCORDANCE WITH THIS CLAUSE (K)
SHALL BE AMENDED, EXTENDED OR RENEWED WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT.

51


--------------------------------------------------------------------------------



(L)                                     WITH RESPECT TO ANY LETTER OF CREDIT
DENOMINATED IN A CURRENCY OTHER THAN DOLLARS, NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, THE RELATED LETTER OF CREDIT UNDRAWN AMOUNTS, THE RELATED
REIMBURSEMENT OBLIGATIONS, ANY REIMBURSEMENT OBLIGATION OF ANY LENDER PURSUANT
TO CLAUSE (I) ABOVE, ANY OTHER OBLIGATION OWED BY OR TO ANY LENDER, ANY FEE OWED
PURSUANT TO SECTION 2.10(A)(II) AND ANY FRONTING FEE SHALL, IN EACH CASE, BE
CALCULATED AND DUE SOLELY IN DOLLARS.  THE EXCHANGE RATE FOR CONVERSION INTO
DOLLARS UTILIZED SHALL BE THE DOLLAR EQUIVALENT OF THE APPLICABLE FOREIGN
CURRENCY AS REASONABLY DETERMINED BY SUCH ISSUING BANK AND THE ADMINISTRATIVE
AGENT BASED ON THE RATE AT WHICH SUCH ISSUING BANK COULD CONVERT OR HAS
CONVERTED ANY SUCH FOREIGN CURRENCY INTO DOLLARS TAKING INTO ACCOUNT ALL
TRANSACTION COSTS.  ANY SUCH EXCHANGE RATE SHALL BE UPDATED AT INTERVALS
REASONABLY DETERMINED BY SUCH ISSUING BANK AND THE ADMINISTRATIVE AGENT.


2.4                                   PRO RATA SHARES.  ALL LOANS SHALL BE MADE,
AND ALL PARTICIPATIONS PURCHASED, BY LENDERS SIMULTANEOUSLY AND PROPORTIONATELY
TO THEIR RESPECTIVE PRO RATA SHARES, IT BEING UNDERSTOOD THAT NO LENDER SHALL BE
RESPONSIBLE FOR ANY DEFAULT BY ANY OTHER LENDER IN SUCH OTHER LENDER’S
OBLIGATION TO MAKE A LOAN REQUESTED HEREUNDER OR PURCHASE A PARTICIPATION
REQUIRED HEREBY NOR SHALL ANY REVOLVING COMMITMENT OF ANY LENDER BE INCREASED OR
DECREASED AS A RESULT OF A DEFAULT BY ANY OTHER LENDER IN SUCH OTHER LENDER’S
OBLIGATION TO MAKE A LOAN REQUESTED HEREUNDER OR PURCHASE A PARTICIPATION
REQUIRED HEREBY.


2.5                                   USE OF PROCEEDS.  THE PROCEEDS OF THE
REVOLVING LOANS, SWING LINE LOANS AND LETTERS OF CREDIT MADE AFTER THE CLOSING
DATE SHALL BE APPLIED BY THE BORROWER FOR WORKING CAPITAL AND GENERAL CORPORATE
PURPOSES OF THE BORROWER AND ITS SUBSIDIARIES, INCLUDING PERMITTED
ACQUISITIONS.  NO PORTION OF THE PROCEEDS OF ANY CREDIT EXTENSION SHALL BE USED
IN ANY MANNER THAT CAUSES OR MIGHT CAUSE SUCH CREDIT EXTENSION OR THE
APPLICATION OF SUCH PROCEEDS TO VIOLATE REGULATION T, REGULATION U OR
REGULATION X OF THE BOARD OF GOVERNORS OR ANY OTHER REGULATION THEREOF OR TO
VIOLATE THE EXCHANGE ACT.


2.6                                   REPAYMENT OF LOANS; EVIDENCE OF DEBT;
REGISTER; LENDERS’ BOOKS AND RECORDS; NOTES.


(A)                                  REPAYMENT OF LOANS.  THE BORROWER SHALL
REPAY TO THE ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE LENDERS ON THE
REVOLVING COMMITMENT TERMINATION DATE THE AGGREGATE PRINCIPAL AMOUNT OF ALL OF
ITS REVOLVING LOANS OUTSTANDING ON SUCH DATE.  THE BORROWER SHALL REPAY EACH
SWING LINE LOAN ON THE REVOLVING COMMITMENT TERMINATION DATE.  THE BORROWER
SHALL REPAY TO THE ADMINISTRATIVE AGENT THE THEN UNPAID AMOUNT OF EACH
PROTECTIVE ADVANCE ON THE REVOLVING COMMITMENT TERMINATION DATE.


(B)                                 LENDERS’ EVIDENCE OF DEBT.  EACH LENDER
SHALL MAINTAIN ON ITS INTERNAL RECORDS AN ACCOUNT OR ACCOUNTS EVIDENCING THE
OBLIGATIONS OF THE BORROWER TO SUCH LENDER, INCLUDING THE AMOUNTS OF THE LOANS
MADE BY IT AND EACH REPAYMENT AND PREPAYMENT IN RESPECT THEREOF.  ANY SUCH
RECORDATION SHALL BE CONCLUSIVE AND BINDING ON THE BORROWER, ABSENT MANIFEST
ERROR; PROVIDED, THAT THE FAILURE TO MAKE ANY SUCH RECORDATION, OR ANY ERROR IN
SUCH RECORDATION, SHALL NOT AFFECT ANY LENDER’S REVOLVING COMMITMENTS OR THE
BORROWER’S OBLIGATIONS IN RESPECT OF ANY APPLICABLE LOANS; AND PROVIDED,
FURTHER, IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE REGISTER AND ANY LENDER’S
RECORDS, THE RECORDATIONS IN THE REGISTER SHALL GOVERN.


(C)                                  REGISTER.  THE ADMINISTRATIVE AGENT (OR ITS
AGENT OR SUB-AGENT APPOINTED BY IT) SHALL MAINTAIN AT ITS PRINCIPAL OFFICE A
REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, THE
REVOLVING COMMITMENTS AND LOANS OF EACH LENDER FROM TIME TO TIME AND ANY NOTES
ISSUED BY THE BORROWER PURSUANT TO SECTION 2.6(D) EVIDENCING SUCH LOANS (THE
“REGISTER”).  THE REGISTER, AS IN EFFECT AT THE CLOSE OF BUSINESS ON THE
PRECEDING BUSINESS DAY, SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER OR ANY
LENDER (SOLELY WITH RESPECT TO THE OBLIGATIONS OWING TO SUCH LENDER) AT ANY
REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.  THE
ADMINISTRATIVE AGENT SHALL RECORD, OR SHALL CAUSE TO BE

52


--------------------------------------------------------------------------------



RECORDED, IN THE REGISTER THE REVOLVING COMMITMENTS AND THE LOANS IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 10.6, AND EACH REPAYMENT OR PREPAYMENT IN RESPECT
OF THE PRINCIPAL AMOUNT OF THE LOANS, AND ANY SUCH RECORDATION SHALL BE
CONCLUSIVE AND BINDING ON THE BORROWER AND EACH LENDER, ABSENT MANIFEST ERROR;
PROVIDED, FAILURE TO MAKE ANY SUCH RECORDATION, OR ANY ERROR IN SUCH
RECORDATION, SHALL NOT AFFECT ANY LENDER’S REVOLVING COMMITMENTS OR THE
BORROWER’S OBLIGATIONS IN RESPECT OF ANY LOAN.  THE BORROWER HEREBY DESIGNATES
CNAI TO SERVE AS THE BORROWER’S AGENT SOLELY FOR PURPOSES OF MAINTAINING THE
REGISTER AS PROVIDED IN THIS SECTION 2.6, AND THE BORROWER HEREBY AGREES THAT,
TO THE EXTENT CNAI SERVES IN SUCH CAPACITY, CNAI AND ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, SUB-AGENTS AND AFFILIATES SHALL CONSTITUTE “INDEMNITEES.”


(D)                                 NOTES.  IF SO REQUESTED BY ANY LENDER BY
WRITTEN NOTICE TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT) AT
LEAST TWO BUSINESS DAYS PRIOR TO THE CLOSING DATE, OR AT ANY TIME THEREAFTER,
THE BORROWER SHALL EXECUTE AND DELIVER TO SUCH LENDER (AND/OR, IF APPLICABLE AND
IF SO SPECIFIED IN SUCH NOTICE, TO ANY PERSON WHO IS AN ASSIGNEE OF SUCH LENDER
PURSUANT TO SECTION 10.6) ON THE CLOSING DATE (OR, IF SUCH NOTICE IS DELIVERED
AFTER THE CLOSING DATE, PROMPTLY AFTER THE BORROWER’S RECEIPT OF SUCH NOTICE) A
NOTE OR NOTES TO EVIDENCE SUCH LENDER’S REVOLVING LOAN OR SWING LINE LOAN, AS
THE CASE MAY BE.


2.7                                   INTEREST ON LOANS.


(A)                                  EXCEPT AS OTHERWISE SET FORTH HEREIN, EACH
LOAN SHALL BEAR INTEREST ON THE UNPAID PRINCIPAL AMOUNT THEREOF FROM THE DATE
MADE THROUGH REPAYMENT (WHETHER BY ACCELERATION OR OTHERWISE) THEREOF AS
FOLLOWS:

(I)                                     IN THE CASE OF REVOLVING LOANS:

(1)                             IF A BASE RATE LOAN, AT THE BASE RATE PLUS THE
APPLICABLE MARGIN; OR

(2)                            IF A EURODOLLAR RATE LOAN, AT THE EURODOLLAR RATE
PLUS THE APPLICABLE MARGIN; AND

(II)                                  IN THE CASE OF SWING LINE LOANS, AT THE
BASE RATE PLUS THE APPLICABLE MARGIN.


(B)                                 THE BASIS FOR DETERMINING THE RATE OF
INTEREST WITH RESPECT TO ANY LOAN (EXCEPT A SWING LINE LOAN WHICH CAN BE MADE
AND MAINTAINED AS BASE RATE LOANS ONLY), AND THE INTEREST PERIOD WITH RESPECT TO
ANY EURODOLLAR RATE LOAN, SHALL BE SELECTED BY THE BORROWER AND NOTIFIED TO THE
ADMINISTRATIVE AGENT AND LENDERS PURSUANT TO THE APPLICABLE FUNDING NOTICE OR
CONVERSION/CONTINUATION NOTICE, AS THE CASE MAY BE.  IF ON ANY DAY A LOAN IS
OUTSTANDING WITH RESPECT TO WHICH A FUNDING NOTICE OR CONVERSION/CONTINUATION
NOTICE HAS NOT BEEN DELIVERED TO THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE
TERMS HEREOF SPECIFYING THE APPLICABLE BASIS FOR DETERMINING THE RATE OF
INTEREST, THEN SUCH LOAN WILL AUTOMATICALLY CONVERT INTO A EURODOLLAR RATE LOAN
WITH AN INTEREST PERIOD OF ONE MONTH BEGINNING ON SUCH DATE.


(C)                                  IN CONNECTION WITH EURODOLLAR RATE LOANS,
THERE SHALL BE NO MORE THAN FIVE (5) INTEREST PERIODS OUTSTANDING AT ANY TIME. 
IN THE EVENT THE BORROWER FAILS TO SPECIFY BETWEEN A BASE RATE LOAN OR A
EURODOLLAR RATE LOAN IN THE APPLICABLE FUNDING NOTICE OR CONVERSION/CONTINUATION
NOTICE, SUCH LOAN (IF OUTSTANDING AS A EURODOLLAR RATE LOAN) WILL BE
AUTOMATICALLY CONTINUED AS A EURODOLLAR RATE LOAN WITH AN INTEREST PERIOD OF ONE
MONTH BEGINNING ON THE LAST DAY OF THE THEN-CURRENT INTEREST PERIOD FOR SUCH
LOAN OR (IF OUTSTANDING AS A BASE RATE LOAN WILL BE AUTOMATICALLY CONVERTED INTO
(OR IF NOT THEN OUTSTANDING WILL BE MADE AS) A EURODOLLAR RATE LOAN WITH AN
INTEREST PERIOD OF ONE MONTH.  IN THE EVENT THE BORROWER FAILS TO SPECIFY AN
INTEREST PERIOD FOR ANY EURODOLLAR RATE LOAN IN THE APPLICABLE FUNDING NOTICE OR
CONVERSION/CONTINUATION NOTICE, THE BORROWER SHALL BE DEEMED TO HAVE SELECTED AN
INTEREST PERIOD OF ONE MONTH.  AS SOON AS PRACTICABLE AFTER 10:00 A.M. (NEW YORK
CITY TIME) ON EACH INTEREST PAYMENT DATE, THE ADMINISTRATIVE

53


--------------------------------------------------------------------------------



AGENT SHALL DETERMINE (WHICH DETERMINATION SHALL, ABSENT MANIFEST ERROR, BE
FINAL, CONCLUSIVE AND BINDING UPON ALL PARTIES) THE INTEREST RATE THAT SHALL
APPLY TO THE EURODOLLAR RATE LOANS FOR WHICH AN INTEREST RATE IS THEN BEING
DETERMINED FOR THE APPLICABLE INTEREST PERIOD AND SHALL PROMPTLY GIVE NOTICE
THEREOF (IN WRITING OR BY TELEPHONE CONFIRMED IN WRITING) TO THE BORROWER AND
EACH LENDER.


(D)                                 INTEREST PAYABLE PURSUANT TO SECTION 2.7(A)
SHALL BE COMPUTED (I) IN THE CASE OF BASE RATE LOANS ON THE BASIS OF A 365-DAY
OR 366-DAY YEAR, AS THE CASE MAY BE, AND (II) IN THE CASE OF EURODOLLAR RATE
LOANS AND BASE RATE LOANS WHERE THE BASE RATE IS DETERMINED PURSUANT TO CLAUSE
(II) OF THE DEFINITION OF “BASE RATE,” ON THE BASIS OF A 360-DAY YEAR, IN EACH
CASE FOR THE ACTUAL NUMBER OF DAYS ELAPSED IN THE PERIOD DURING WHICH IT
ACCRUES.  IN COMPUTING INTEREST ON ANY LOAN, THE DATE OF THE MAKING OF SUCH LOAN
OR THE FIRST DAY OF AN INTEREST PERIOD APPLICABLE TO SUCH LOAN OR, WITH RESPECT
TO A BASE RATE LOAN BEING CONVERTED FROM A EURODOLLAR RATE LOAN, THE DATE OF
CONVERSION OF SUCH EURODOLLAR RATE LOAN TO SUCH BASE RATE LOAN, AS THE CASE MAY
BE, SHALL BE INCLUDED, AND THE DATE OF PAYMENT OF SUCH LOAN OR THE EXPIRATION
DATE OF AN INTEREST PERIOD APPLICABLE TO SUCH LOAN OR, WITH RESPECT TO A BASE
RATE LOAN BEING CONVERTED TO A EURODOLLAR RATE LOAN, THE DATE OF CONVERSION OF
SUCH BASE RATE LOAN TO SUCH EURODOLLAR RATE LOAN, AS THE CASE MAY BE, SHALL BE
EXCLUDED; PROVIDED, IF A LOAN IS REPAID ON THE SAME DAY ON WHICH IT IS MADE, ONE
DAY’S INTEREST SHALL BE PAID ON THAT LOAN.


(E)                                  EXCEPT AS OTHERWISE SET FORTH HEREIN,
INTEREST ON EACH LOAN (I) WITH RESPECT TO REVOLVING LOANS, SHALL ACCRUE ON A
DAILY BASIS AND SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE WITH
RESPECT TO INTEREST ACCRUED ON AND TO EACH SUCH PAYMENT DATE; (II) SHALL ACCRUE
ON A DAILY BASIS AND SHALL BE PAYABLE IN ARREARS UPON ANY PREPAYMENT OF THAT
LOAN, WHETHER VOLUNTARY OR MANDATORY, TO THE EXTENT ACCRUED ON THE AMOUNT BEING
PREPAID; AND (III) SHALL ACCRUE ON A DAILY BASIS AND SHALL BE PAYABLE IN ARREARS
AT MATURITY OF THE LOANS, INCLUDING FINAL MATURITY OF THE LOANS; PROVIDED,
HOWEVER, WITH RESPECT TO ANY VOLUNTARY PREPAYMENT OF A BASE RATE LOAN, ACCRUED
INTEREST SHALL INSTEAD BE PAYABLE ON THE APPLICABLE INTEREST PAYMENT DATE.


(F)                                    THE BORROWER AGREES TO PAY TO EACH
ISSUING BANK, WITH RESPECT TO DRAWINGS HONORED UNDER ANY LETTER OF CREDIT,
INTEREST ON THE AMOUNT PAID BY ISSUING BANK IN RESPECT OF EACH SUCH HONORED
DRAWING FROM THE DATE SUCH DRAWING IS HONORED TO BUT EXCLUDING THE DATE SUCH
AMOUNT IS REIMBURSED BY OR ON BEHALF OF THE BORROWER AT A RATE EQUAL TO (I) FOR
THE PERIOD FROM THE DATE SUCH DRAWING IS HONORED TO BUT EXCLUDING THE APPLICABLE
REIMBURSEMENT DATE, THE BASE RATE PLUS THE APPLICABLE MARGIN PAYABLE HEREUNDER
WITH RESPECT TO BASE RATE LOANS, AND (II) THEREAFTER, A RATE WHICH IS 2% PER
ANNUM IN EXCESS OF THE APPLICABLE MARGIN PAYABLE HEREUNDER WITH RESPECT TO BASE
RATE LOANS.


(G)                                 INTEREST PAYABLE PURSUANT TO SECTION 2.7(F)
SHALL BE COMPUTED ON THE BASIS OF A 360-DAY YEAR FOR THE ACTUAL NUMBER OF DAYS
ELAPSED IN THE PERIOD DURING WHICH IT ACCRUES, AND SHALL BE PAYABLE ON DEMAND
OR, IF NO DEMAND IS MADE, ON THE DATE ON WHICH THE RELATED DRAWING UNDER A
LETTER OF CREDIT IS REIMBURSED IN FULL.  PROMPTLY UPON RECEIPT BY ANY ISSUING
BANK OF ANY PAYMENT OF INTEREST PURSUANT TO SECTION 2.7(F), SUCH ISSUING BANK
SHALL DISTRIBUTE TO EACH LENDER, OUT OF THE INTEREST RECEIVED BY SUCH ISSUING
BANK IN RESPECT OF THE PERIOD FROM THE DATE SUCH DRAWING IS HONORED TO BUT
EXCLUDING THE DATE ON WHICH SUCH ISSUING BANK IS REIMBURSED FOR THE AMOUNT OF
SUCH DRAWING (INCLUDING ANY SUCH REIMBURSEMENT OUT OF THE PROCEEDS OF ANY
REVOLVING LOANS), THE AMOUNT THAT SUCH LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE IN RESPECT OF THE LETTER OF CREDIT FEE THAT WOULD HAVE BEEN PAYABLE IN
RESPECT OF SUCH LETTER OF CREDIT FOR SUCH PERIOD IF NO DRAWING HAD BEEN HONORED
UNDER SUCH LETTER OF CREDIT.  IN THE EVENT ANY ISSUING BANK SHALL HAVE BEEN
REIMBURSED BY LENDERS FOR ALL OR ANY PORTION OF SUCH HONORED DRAWING, SUCH
ISSUING BANK SHALL DISTRIBUTE TO EACH LENDER WHICH HAS PAID ALL AMOUNTS PAYABLE
BY IT UNDER SECTION 2.3(E) WITH RESPECT TO SUCH HONORED DRAWING SUCH LENDER’S
PRO RATA SHARE OF ANY INTEREST RECEIVED BY ISSUING BANK IN RESPECT OF THAT
PORTION OF SUCH HONORED DRAWING SO REIMBURSED BY LENDERS FOR THE PERIOD FROM THE
DATE ON WHICH ISSUING BANK WAS SO REIMBURSED BY LENDERS TO BUT EXCLUDING THE
DATE ON WHICH SUCH PORTION OF SUCH HONORED DRAWING IS REIMBURSED BY THE
BORROWER.

54


--------------------------------------------------------------------------------



(H)                                 THE BORROWER HEREBY AUTHORIZES THE
ADMINISTRATIVE AGENT, FROM TIME TO TIME, WITHOUT PRIOR NOTICE TO THE BORROWER,
TO CHARGE SUCH INTEREST AND FEES, ALL SECURED PARTY EXPENSES (AS AND WHEN
INCURRED), THE CHARGES, COMMISSIONS, FEES, THE FEES AND COSTS PROVIDED FOR IN
SECTION 2.10 (AS AND WHEN ACCRUED OR INCURRED), AND ALL OTHER PAYMENTS AS AND
WHEN DUE AND PAYABLE UNDER ANY CREDIT DOCUMENT TO THE BORROWER, WHICH AMOUNTS
THEREAFTER SHALL CONSTITUTE LOANS HEREUNDER AND SHALL ACCRUE INTEREST AT THE
RATE THEN APPLICABLE TO ADVANCES HEREUNDER.  ANY INTEREST NOT PAID WHEN DUE
SHALL BE COMPOUNDED AND SHALL THEREAFTER CONSTITUTE LOANS HEREUNDER AND SHALL
ACCRUE INTEREST AT THE RATE THEN APPLICABLE TO LOANS THAT ARE BASE RATE LOANS
HEREUNDER.


2.8                                   CONVERSION/CONTINUATION.


(A)                                  SUBJECT TO SECTION 2.17 AND SO LONG AS NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND THEN BE CONTINUING, THE
BORROWER SHALL HAVE THE OPTION:

(I)                                     TO CONVERT AT ANY TIME ALL OR ANY PART
OF ANY REVOLVING LOAN EQUAL TO $5,000,000 AND INTEGRAL MULTIPLES OF $1,000,000
IN EXCESS OF THAT AMOUNT FROM ONE TYPE OF LOAN TO ANOTHER TYPE OF LOAN;
PROVIDED, A EURODOLLAR RATE LOAN MAY ONLY BE CONVERTED ON THE EXPIRATION OF THE
INTEREST PERIOD APPLICABLE TO SUCH EURODOLLAR RATE LOAN UNLESS THE BORROWER
SHALL PAY ALL AMOUNTS DUE UNDER SECTION 2.17 IN CONNECTION WITH ANY SUCH
CONVERSION; OR

(II)                                  UPON THE EXPIRATION OF ANY INTEREST PERIOD
APPLICABLE TO ANY EURODOLLAR RATE LOAN, TO CONTINUE ALL OR ANY PORTION OF SUCH
LOAN EQUAL TO $5,000,000 AND INTEGRAL MULTIPLES OF $1,000,000 IN EXCESS OF THAT
AMOUNT AS A EURODOLLAR RATE LOAN.


(B)                                 THE BORROWER SHALL DELIVER A
CONVERSION/CONTINUATION NOTICE TO THE ADMINISTRATIVE AGENT NO LATER THAN NOON
(NEW YORK CITY TIME) ON THE DATE OF THE PROPOSED CONVERSION DATE (IN THE CASE OF
A CONVERSION TO A BASE RATE LOAN) AND AT LEAST THREE BUSINESS DAYS IN ADVANCE OF
THE PROPOSED CONVERSION/CONTINUATION DATE (IN THE CASE OF A CONVERSION TO, OR A
CONTINUATION OF, A EURODOLLAR RATE LOAN).  EXCEPT AS OTHERWISE PROVIDED HEREIN,
A CONVERSION/CONTINUATION NOTICE FOR CONVERSION TO, OR CONTINUATION OF, ANY
EURODOLLAR RATE LOANS (OR TELEPHONIC NOTICE IN LIEU THEREOF) SHALL BE
IRREVOCABLE AND THE BORROWER SHALL BE BOUND TO EFFECT A CONVERSION OR
CONTINUATION IN ACCORDANCE THEREWITH.


(C)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THE FOREGOING, NO CONVERSION IN WHOLE OR IN PART TO A EURODOLLAR RATE LOAN SHALL
BE PERMITTED AT ANY TIME AT WHICH (I) A DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING OR (II) THE CONTINUATION OF, OR CONVERSION INTO, A
EURODOLLAR RATE LOAN WOULD VIOLATE ANY PROVISION OF SECTIONS 2.17 OR 2.18. 
PROTECTIVE ADVANCES MAY NOT BE CONVERTED TO EURODOLLAR RATE LOANS UNDER ANY
CIRCUMSTANCES.


2.9                                   DEFAULT INTEREST.  UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE PRINCIPAL AMOUNT OF ALL LOANS
OUTSTANDING AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY INTEREST
PAYMENTS ON THE LOANS OR ANY FEES OR OTHER AMOUNTS OWED HEREUNDER, SHALL
THEREAFTER BEAR INTEREST (INCLUDING POST-PETITION INTEREST IN ANY PROCEEDING
UNDER THE BANKRUPTCY CODE OR OTHER APPLICABLE BANKRUPTCY LAWS) PAYABLE ON DEMAND
AT A RATE THAT IS 2% PER ANNUM IN EXCESS OF THE INTEREST RATE OTHERWISE PAYABLE
HEREUNDER WITH RESPECT TO THE APPLICABLE LOANS (OR, IN THE CASE OF ANY SUCH FEES
AND OTHER AMOUNTS, AT A RATE WHICH IS 2% PER ANNUM IN EXCESS OF THE INTEREST
RATE OTHERWISE PAYABLE HEREUNDER FOR BASE RATE LOANS); PROVIDED, IN THE CASE OF
EURODOLLAR RATE LOANS, UPON THE EXPIRATION OF THE INTEREST PERIOD IN EFFECT AT
THE TIME ANY SUCH INCREASE IN INTEREST RATE IS EFFECTIVE, SUCH EURODOLLAR RATE
LOANS SHALL THEREUPON BECOME BASE RATE LOANS AND SHALL THEREAFTER BEAR INTEREST
PAYABLE UPON DEMAND AT A RATE WHICH IS 2% PER ANNUM IN EXCESS OF THE INTEREST
RATE OTHERWISE PAYABLE HEREUNDER FOR BASE RATE LOANS.  PAYMENT OR ACCEPTANCE OF
THE INCREASED RATES OF INTEREST PROVIDED FOR IN THIS SECTION 2.9 IS NOT A
PERMITTED ALTERNATIVE

55


--------------------------------------------------------------------------------



TO TIMELY PAYMENT AND SHALL NOT CONSTITUTE A WAIVER OF ANY EVENT OF DEFAULT OR
OTHERWISE PREJUDICE OR LIMIT ANY RIGHTS OR REMEDIES OF ANY AGENT OR ANY LENDER.


2.10                            FEES.


(A)                                  THE BORROWER AGREES TO PAY TO EACH LENDER:

(I)                                     AN UNUSED COMMITMENT FEE IN AN AMOUNT
EQUAL TO (1) THE AVERAGE OF THE ACTUAL DAILY DIFFERENCE BETWEEN (A) THE
REVOLVING COMMITMENT OF SUCH LENDER AND (B) THE AGGREGATE PRINCIPAL AMOUNT OF
ALL OUTSTANDING REVOLVING LOANS OWING TO SUCH LENDER, TIMES (2) THE APPLICABLE
REVOLVING COMMITMENT FEE PERCENTAGE THEN IN EFFECT; PROVIDED, THAT FOR PURPOSES
OF CALCULATING THE COMMITMENT FEE PURSUANT TO THIS CLAUSE (I), (A) SWING LINE
LOANS AND PROTECTIVE ADVANCES SHALL NOT BE DEEMED TO BE A UTILIZATION OF THE
REVOLVING COMMITMENTS AND (B) IN THE CASE OF THE LENDER THAT IS ALSO THE SWING
LINE LENDER, THE UNUSED COMMITMENT FEE OTHERWISE PAYABLE TO SUCH LENDER PURSUANT
TO THIS CLAUSE (I) SHALL BE REDUCED BY AN AMOUNT EQUAL TO THE PRODUCT OF (X) THE
THEN OUTSTANDING SWING LINE LOANS MADE BY IT AND (Y) THE APPLICABLE REVOLVING
COMMITMENT FEE PERCENTAGE THEN IN EFFECT; AND

(II)                                  LETTER OF CREDIT FEES EQUAL TO SUCH
LENDER’S PRO RATA SHARE OF THE PRODUCT OF (1) THE APPLICABLE MARGIN FOR
REVOLVING LOANS THAT ARE EURODOLLAR RATE LOANS, LESS THE FRONTING FEE (AS
DEFINED BELOW), TIMES (2) THE AVERAGE AGGREGATE DAILY MAXIMUM AMOUNT AVAILABLE
TO BE DRAWN UNDER ALL SUCH LETTERS OF CREDIT (REGARDLESS OF WHETHER ANY
CONDITIONS FOR DRAWING COULD THEN BE MET AND DETERMINED AS OF THE CLOSE OF
BUSINESS ON ANY DATE OF DETERMINATION).

All fees referred to in this Section 2.10(a) shall be paid to the Administrative
Agent at its Principal Office and upon receipt, the Administrative Agent shall
promptly distribute to each Lender the amount of such fees owing to it.


(B)                                 THE BORROWER AGREES TO PAY DIRECTLY TO EACH
ISSUING BANK, FOR ITS OWN ACCOUNT, THE FOLLOWING FEES:

(I)                                     A FRONTING FEE EQUAL TO 0.125% PER ANNUM
(THE “FRONTING FEE”), TIMES THE AVERAGE AGGREGATE DAILY MAXIMUM AMOUNT AVAILABLE
TO BE DRAWN UNDER ALL LETTERS OF CREDIT ISSUED BY SUCH ISSUING BANK (DETERMINED
AS OF THE CLOSE OF BUSINESS ON ANY DATE OF DETERMINATION); AND

(II)                                  SUCH DOCUMENTARY AND PROCESSING CHARGES
FOR ANY ISSUANCE, AMENDMENT, TRANSFER OR PAYMENT OF A LETTER OF CREDIT AS ARE IN
ACCORDANCE WITH SUCH ISSUING BANK’S STANDARD SCHEDULE FOR SUCH CHARGES AND AS IN
EFFECT AT THE TIME OF SUCH ISSUANCE, AMENDMENT, TRANSFER OR PAYMENT, AS THE CASE
MAY BE.


(C)                                  ALL FEES REFERRED TO IN:

(I)                                     SECTION 2.10(A)(I) SHALL BE CALCULATED
ON THE BASIS OF A 360-DAY YEAR AND SHALL BE PAYABLE QUARTERLY ON THE FIRST
BUSINESS DAY OF EACH QUARTER DURING THE REVOLVING COMMITMENT PERIOD, COMMENCING
ON THE FIRST SUCH DATE TO OCCUR AFTER JULY 1, 2007 AND ON THE REVOLVING
COMMITMENT TERMINATION DATE; AND

(II)                                  SECTION 2.10(A)(II) AND SECTION 2.10(B)(I)
SHALL BE CALCULATED ON THE BASIS OF A 360-DAY YEAR AND THE ACTUAL NUMBER OF DAYS
ELAPSED AND SHALL BE PAYABLE QUARTERLY IN ARREARS ON APRIL 1, JULY 1, OCTOBER 1
AND JANUARY 1 OF EACH YEAR DURING THE REVOLVING COMMITMENT PERIOD,

56


--------------------------------------------------------------------------------


COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER JULY 1, 2007 AND ON THE
REVOLVING COMMITMENT TERMINATION DATE.


(D)                                 IN ADDITION TO ANY OF THE FOREGOING FEES,
THE BORROWER AGREES TO PAY TO THE LEAD ARRANGER AND THE AGENTS SUCH OTHER FEES
IN THE AMOUNTS AND AT THE TIMES SEPARATELY AGREED UPON.


2.11                            VOLUNTARY PREPAYMENTS.  THE BORROWER MAY PREPAY
THE OUTSTANDING PRINCIPAL AMOUNT OF THE REVOLVING LOANS, SWING LINE LOANS AND
PROTECTIVE ADVANCES IN WHOLE OR IN PART AT ANY TIME; PROVIDED THAT ANY SUCH
PREPAYMENT SHALL BE, IN THE CASE OF REVOLVING LOANS, IN A MINIMUM PRINCIPAL
AMOUNT OF $1,000,000 OR AN INTEGRAL MULTIPLE OF $1,000,000 IN EXCESS THEREOF
(EXCEPT DURING ANY VOLUNTARY CASH MANAGEMENT PERIOD, DURING WHICH SUCH MINIMUM
DENOMINATIONS SHALL NOT APPLY); PROVIDED, FURTHER, THAT IF ANY PREPAYMENT OF ANY
EURODOLLAR RATE LOAN IS MADE BY THE BORROWER OTHER THAN ON THE LAST DAY OF AN
INTEREST PERIOD FOR SUCH LOAN, THE BORROWER SHALL ALSO PAY ANY AMOUNT OWING
PURSUANT TO SECTION 2.17(D).  ANY SUCH VOLUNTARY PREPAYMENT SHALL BE APPLIED AS
SPECIFIED IN SECTION 2.14(A).


2.12                            VOLUNTARY REVOLVING COMMITMENT REDUCTIONS.


(A)                                  THE BORROWER MAY, UPON NOT LESS THAN THREE
BUSINESS DAYS’ PRIOR WRITTEN OR TELEPHONIC NOTICE CONFIRMED IN WRITING TO THE
ADMINISTRATIVE AGENT (WHICH ORIGINAL WRITTEN OR TELEPHONIC NOTICE THE
ADMINISTRATIVE AGENT WILL PROMPTLY TRANSMIT BY TELEFACSIMILE OR TELEPHONE TO
EACH LENDER), AT ANY TIME AND FROM TIME TO TIME TERMINATE IN WHOLE OR
PERMANENTLY REDUCE IN PART, WITHOUT PREMIUM OR PENALTY, THE REVOLVING
COMMITMENTS IN AN AMOUNT UP TO THE AMOUNT BY WHICH THE REVOLVING COMMITMENTS
EXCEED THE REVOLVING CREDIT OUTSTANDINGS AT THE TIME OF SUCH PROPOSED
TERMINATION OR REDUCTION; PROVIDED, ANY SUCH PARTIAL REDUCTION OF THE REVOLVING
COMMITMENTS SHALL BE IN AN AGGREGATE MINIMUM AMOUNT OF $10,000,000 AND INTEGRAL
MULTIPLES OF $1,000,000 IN EXCESS OF THAT AMOUNT.


(B)                                 THE BORROWER’S NOTICE TO THE ADMINISTRATIVE
AGENT SHALL DESIGNATE THE DATE (WHICH SHALL BE A BUSINESS DAY) OF SUCH
TERMINATION OR REDUCTION AND THE AMOUNT OF ANY PARTIAL REDUCTION, AND SUCH
TERMINATION OR REDUCTION OF THE REVOLVING COMMITMENTS SHALL BE EFFECTIVE ON THE
DATE SPECIFIED IN THE BORROWER’S NOTICE AND SHALL REDUCE THE REVOLVING
COMMITMENT OF EACH LENDER PROPORTIONATELY TO ITS PRO RATA SHARE THEREOF.


2.13                            MANDATORY PREPAYMENTS.


(A)                                  ASSET SALES.  NO LATER THAN THE FIRST
BUSINESS DAY FOLLOWING THE DATE OF RECEIPT BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES OF ANY NET ASSET SALE PROCEEDS IN EXCESS OF $5,000,000 SINCE THE
LATER OF (X) THE DATE OF THIS AGREEMENT AND (Y) THE LAST MANDATORY PREPAYMENT
PURSUANT TO THIS SECTION 2.13(A), (OTHER THAN ANY SUCH NET ASSET SALE PROCEEDS
WHICH WOULD ALSO CONSTITUTE NET INSURANCE/CONDEMNATION PROCEEDS) WITH RESPECT TO
CURRENT ASSET COLLATERAL, THE BORROWER SHALL PREPAY THE LOANS AS SET FORTH IN
SECTION 2.14(A) IN AN AGGREGATE AMOUNT EQUAL TO SUCH NET ASSET SALE PROCEEDS;
PROVIDED, SO LONG AS NO LIQUIDITY EVENT PERIOD SHALL BE CONTINUING, THE BORROWER
SHALL HAVE THE OPTION, DIRECTLY OR THROUGH ONE OR MORE SUBSIDIARIES, TO INVEST
NET ASSET SALE PROCEEDS IN PRODUCTIVE ASSETS OF THE GENERAL TYPE USED IN THE
BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES (INCLUDING PERMITTED ACQUISITIONS)
WITHIN ONE HUNDRED AND EIGHTY DAYS OF RECEIPT OF SUCH NET ASSET SALE PROCEEDS.


(B)                                 INSURANCE/CONDEMNATION PROCEEDS.  NO LATER
THAN THE FIRST BUSINESS DAY FOLLOWING THE DATE OF RECEIPT BY THE BORROWER OR ANY
OF ITS SUBSIDIARIES, OR THE COLLATERAL AGENT AS LOSS PAYEE, OF ANY NET
INSURANCE/CONDEMNATION PROCEEDS WITH RESPECT TO CURRENT ASSET COLLATERAL, THE
BORROWER SHALL PREPAY THE LOANS AS SET FORTH IN SECTION 2.14(A) IN AN AGGREGATE
AMOUNT EQUAL TO SUCH NET INSURANCE/CONDEMNATION PROCEEDS; PROVIDED, SO LONG AS
NO LIQUIDITY EVENT PERIOD SHALL BE CONTINUING, THE BORROWER SHALL HAVE THE
OPTION, DIRECTLY OR THROUGH ONE OR MORE SUBSIDIARIES, TO INVEST SUCH NET

57


--------------------------------------------------------------------------------



INSURANCE/CONDEMNATION PROCEEDS IN PRODUCTIVE ASSETS OF THE GENERAL TYPE USED IN
THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES (INCLUDING PERMITTED
ACQUISITIONS) WITHIN ONE HUNDRED AND EIGHTY DAYS OF RECEIPT OF SUCH NET
INSURANCE/CONDEMNATION PROCEEDS.


(C)                                  MAXIMUM CREDIT.  IF AT ANY TIME, THE
AGGREGATE PRINCIPAL AMOUNT OF REVOLVING CREDIT OUTSTANDINGS EXCEEDS THE
AGGREGATE MAXIMUM CREDIT AT SUCH TIME, THE BORROWER SHALL FORTHWITH PREPAY THE
PROTECTIVE ADVANCES FIRST, THE SWING LINE LOANS SECOND AND THEN THE REVOLVING
LOANS THEN OUTSTANDING IN AN AMOUNT EQUAL TO SUCH EXCESS.  IF ANY SUCH EXCESS
REMAINS AFTER REPAYMENT IN FULL OF THE AGGREGATE OUTSTANDING PROTECTIVE
ADVANCES, SWING LINE LOANS AND REVOLVING LOANS, THE BORROWER SHALL CASH
COLLATERALIZE LETTERS OF CREDIT IN THE MANNER SET FORTH IN SECTION 8.2 IN AN
AMOUNT EQUAL TO 105% OF SUCH EXCESS.


(D)                                 CASH DOMINION DURING A LIQUIDITY EVENT
PERIOD.  THE BORROWER HEREBY IRREVOCABLY WAIVES THE RIGHT TO DIRECT, DURING A
LIQUIDITY EVENT PERIOD, THE APPLICATION OF ALL FUNDS IN EACH CASH COLLATERAL
ACCOUNT AND AGREES THAT THE ADMINISTRATIVE AGENT MAY OR, UPON THE WRITTEN
DIRECTION OF THE REQUISITE LENDERS GIVEN AT ANY TIME DURING SUCH LIQUIDITY EVENT
PERIOD, SHALL (I) DELIVER A BLOCKAGE NOTICE TO EACH DEPOSIT ACCOUNT BANK FOR
EACH APPROVED DEPOSIT ACCOUNT AND REQUIRE ALL AMOUNTS ON DEPOSIT IN EACH
APPROVED DEPOSIT ACCOUNT BE TRANSFERRED TO THE CONCENTRATION ACCOUNT AT THE END
OF EACH BUSINESS DAY AND (II) EXCEPT, AS PROVIDED IN SECTION 2.15(H) AND (I),
FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF A LIQUIDITY EVENT PERIOD,
APPLY ALL PAYMENTS IN RESPECT OF ANY OBLIGATIONS AND ALL AVAILABLE FUNDS IN THE
CONCENTRATION ACCOUNT AND EACH CASH COLLATERAL ACCOUNT ON A DAILY BASIS AS
FOLLOWS:  FIRST, TO REPAY THE OUTSTANDING PRINCIPAL AMOUNT OF THE SWING LINE
LOANS AND PROTECTIVE ADVANCES UNTIL SUCH SWING LINE LOANS AND PROTECTIVE
ADVANCES HAVE BEEN REPAID IN FULL; SECOND, TO REPAY THE OUTSTANDING PRINCIPAL
BALANCE OF THE REVOLVING LOANS UNTIL SUCH REVOLVING LOANS SHALL HAVE BEEN REPAID
IN FULL; AND THEN TO ANY OTHER OBLIGATION THEN DUE AND PAYABLE.  THE
ADMINISTRATIVE AGENT AGREES SO TO APPLY SUCH FUNDS AND THE BORROWER CONSENTS TO
SUCH APPLICATION.  IF (I) FOLLOWING SUCH APPLICATION OR (II) AFTER ALL LETTERS
OF CREDIT SHALL HAVE EXPIRED OR BE FULLY DRAWN AND ALL REVOLVING COMMITMENTS
SHALL HAVE BEEN TERMINATED, THERE ARE NO LOANS OUTSTANDING AND NO OTHER
OBLIGATIONS THAT ARE THEN DUE AND PAYABLE (AND, DURING A LIQUIDITY EVENT PERIOD,
CASH COLLATERAL HAS BEEN PROVIDED IN AN AMOUNT EQUAL TO 105% OF THE LETTER OF
CREDIT OBLIGATIONS IN THE MANNER REQUIRED IN SECTION 8.2 (ACTIONS IN RESPECT OF
LETTERS OF CREDIT)), THEN THE ADMINISTRATIVE AGENT SHALL CAUSE ANY REMAINING
FUNDS IN THE CASH COLLATERAL ACCOUNTS TO BE PAID AT THE WRITTEN DIRECTION OF THE
BORROWER (OR, IN THE ABSENCE OF SUCH DIRECTION, TO THE BORROWER OR ANOTHER
PERSON LAWFULLY ENTITLED THERETO).


(E)                                  PREPAYMENT CERTIFICATE.  CONCURRENTLY WITH
ANY PREPAYMENT OF THE LOANS PURSUANT TO SECTIONS 2.13(A) OR (B), THE BORROWER
SHALL DELIVER TO THE ADMINISTRATIVE AGENT A CERTIFICATE OF AN AUTHORIZED OFFICER
DEMONSTRATING THE CALCULATION OF THE AMOUNT OF THE APPLICABLE NET PROCEEDS, AS
THE CASE MAY BE.  IN THE EVENT THAT THE BORROWER SHALL SUBSEQUENTLY DETERMINE
THAT THE ACTUAL AMOUNT RECEIVED EXCEEDED THE AMOUNT SET FORTH IN SUCH
CERTIFICATE, THE BORROWER SHALL PROMPTLY MAKE AN ADDITIONAL PREPAYMENT OF THE
LOANS AND THE BORROWER SHALL CONCURRENTLY THEREWITH DELIVER TO THE
ADMINISTRATIVE AGENT A CERTIFICATE OF AN AUTHORIZED OFFICER DEMONSTRATING THE
DERIVATION OF SUCH EXCESS.


2.14                            APPLICATION OF PREPAYMENTS.


(A)                                  APPLICATION OF VOLUNTARY AND MANDATORY
PREPAYMENTS BY TYPE OF LOANS.  ANY PREPAYMENT OF ANY LOAN PURSUANT TO SECTIONS
2.11 OR 2.13(A) OR (B), SHALL BE APPLIED, OTHER THAN IN RESPECT OF PREPAYMENTS
MADE WITH THE NET ASSET SALE PROCEEDS AND/OR NET INSURANCE/CONDEMNATION PROCEEDS
IN RESPECT OF WHICH THE BORROWER SHALL HAVE NOTIFIED THE ADMINISTRATIVE AGENT IN
WRITING (EACH SUCH NOTICE, A “REINVESTMENT NOTICE”) OF ITS INTENT TO REINVEST
SUCH NET ASSET SALE PROCEEDS AND/OR NET INSURANCE/CONDEMNATION PROCEEDS, AS
APPLICABLE, IN ACCORDANCE WITH SECTION 2.13(A) OR (B), AS APPLICABLE, AS
SPECIFIED BY THE BORROWER IN THE APPLICABLE NOTICE OF PREPAYMENT; PROVIDED, IN
THE EVENT THE BORROWER

58


--------------------------------------------------------------------------------



FAILS TO SPECIFY THE LOANS TO WHICH ANY SUCH PREPAYMENT SHALL BE APPLIED, SUCH
PREPAYMENT SHALL BE APPLIED:  FIRST, TO REPAY OUTSTANDING SWING LINE LOANS AND
PROTECTIVE ADVANCES TO THE FULL EXTENT THEREOF; AND SECOND, TO REPAY OUTSTANDING
REVOLVING LOANS TO THE FULL EXTENT THEREOF.  NOTWITHSTANDING ANYTHING IN THIS
CLAUSE (A) TO THE CONTRARY, IF THE BORROWER SHALL HAVE DELIVERED A REINVESTMENT
NOTICE WITH RESPECT TO ANY OF THE EVENTS WHICH WOULD OTHERWISE GIVE RISE TO A
MANDATORY PREPAYMENT OF THE LOANS PURSUANT TO CLAUSES (A) OR (B) OF SECTION
2.13, THE BORROWER SHALL BE REQUIRED TO MAKE A PREPAYMENT OF THE LOANS IN AN
AMOUNT EQUAL TO THE AMOUNT THAT WOULD BE REQUIRED TO SO PREPAY THE LOANS LESS
ANY AMOUNTS REINVESTED AS PROVIDED IN SUCH CLAUSES (A) OR (B), AS APPLICABLE, ON
THE EXPIRATION OF THE REINVESTMENT PERIOD DESCRIBED IN SUCH CLAUSES (A) OR (B),
AS APPLICABLE.


(B)                                 APPLICATION OF PREPAYMENTS OF LOANS TO BASE
RATE LOANS AND EURODOLLAR RATE LOANS.  ANY PREPAYMENT OF LOANS SHALL BE APPLIED
FIRST TO BASE RATE LOANS TO THE FULL EXTENT THEREOF BEFORE APPLICATION TO
EURODOLLAR RATE LOANS, IN EACH CASE IN A MANNER WHICH MINIMIZES THE AMOUNT OF
ANY PAYMENTS REQUIRED TO BE MADE BY THE BORROWER PURSUANT TO SECTION 2.17(D).


2.15                            GENERAL PROVISIONS REGARDING PAYMENTS.


(A)                                  ALL PAYMENTS BY THE BORROWER OF PRINCIPAL,
INTEREST, FEES AND OTHER OBLIGATIONS SHALL BE MADE IN DOLLARS IN SAME DAY FUNDS,
WITHOUT DEFENSE, SETOFF OR COUNTERCLAIM, FREE OF ANY RESTRICTION OR CONDITION,
AND DELIVERED TO THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. (NEW YORK
CITY TIME) ON THE DATE DUE AT THE PRINCIPAL OFFICE DESIGNATED BY THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF LENDERS; FOR PURPOSES OF COMPUTING
INTEREST AND FEES, FUNDS RECEIVED BY THE ADMINISTRATIVE AGENT AFTER THAT TIME ON
SUCH DUE DATE SHALL BE DEEMED TO HAVE BEEN PAID BY THE BORROWER ON THE NEXT
SUCCEEDING BUSINESS DAY.


(B)                                 ALL PAYMENTS IN RESPECT OF THE PRINCIPAL
AMOUNT OF ANY LOAN (OTHER THAN VOLUNTARY PREPAYMENTS OF REVOLVING LOANS) SHALL
BE ACCOMPANIED BY PAYMENT OF ACCRUED INTEREST ON THE PRINCIPAL AMOUNT BEING
REPAID OR PREPAID.


(C)                                  THE ADMINISTRATIVE AGENT (OR ITS AGENT OR
SUB-AGENT APPOINTED BY IT) SHALL PROMPTLY DISTRIBUTE TO EACH LENDER AT SUCH
ADDRESS AS SUCH LENDER SHALL INDICATE IN WRITING, SUCH LENDER’S APPLICABLE PRO
RATA SHARE OF ALL PAYMENTS AND PREPAYMENTS OF PRINCIPAL AND INTEREST DUE
HEREUNDER, TOGETHER WITH ALL OTHER AMOUNTS DUE THERETO, INCLUDING, WITHOUT
LIMITATION, ALL FEES PAYABLE WITH RESPECT THERETO, TO THE EXTENT RECEIVED BY THE
ADMINISTRATIVE AGENT.


(D)                                 NOTWITHSTANDING THE FOREGOING PROVISIONS
HEREOF, IF ANY CONVERSION/CONTINUATION NOTICE IS WITHDRAWN AS TO ANY AFFECTED
LENDER OR IF ANY AFFECTED LENDER MAKES BASE RATE LOANS IN LIEU OF ITS PRO RATA
SHARE OF ANY EURODOLLAR RATE LOANS, THE ADMINISTRATIVE AGENT SHALL GIVE EFFECT
THERETO IN APPORTIONING PAYMENTS RECEIVED THEREAFTER.


(E)                                  SUBJECT TO THE PROVISOS SET FORTH IN THE
DEFINITION OF “INTEREST PERIOD” AS THEY MAY APPLY TO REVOLVING LOANS, WHENEVER
ANY PAYMENT TO BE MADE HEREUNDER WITH RESPECT TO ANY LOAN SHALL BE STATED TO BE
DUE ON A DAY THAT IS NOT A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE NEXT
SUCCEEDING BUSINESS DAY AND, WITH RESPECT TO REVOLVING LOANS ONLY, SUCH
EXTENSION OF TIME SHALL BE INCLUDED IN THE COMPUTATION OF THE PAYMENT OF
INTEREST HEREUNDER OR OF THE REVOLVING COMMITMENT FEES HEREUNDER.


(F)                                    THE BORROWER HEREBY AUTHORIZES THE
ADMINISTRATIVE AGENT TO CHARGE THE BORROWER’S ACCOUNTS WITH THE ADMINISTRATIVE
AGENT IN ORDER TO CAUSE TIMELY PAYMENT TO BE MADE TO THE ADMINISTRATIVE AGENT OF
ALL PRINCIPAL, INTEREST, FEES AND EXPENSES DUE HEREUNDER (SUBJECT TO SUFFICIENT
FUNDS BEING AVAILABLE IN ITS ACCOUNTS FOR THAT PURPOSE).

59


--------------------------------------------------------------------------------


 


(G)                                 THE ADMINISTRATIVE AGENT SHALL DEEM ANY
PAYMENT BY OR ON BEHALF OF THE BORROWER HEREUNDER THAT IS NOT MADE IN SAME DAY
FUNDS PRIOR TO 12:00 P.M. (NEW YORK CITY TIME) TO BE A NON-CONFORMING PAYMENT. 
ANY SUCH PAYMENT SHALL NOT BE DEEMED TO HAVE BEEN RECEIVED BY THE ADMINISTRATIVE
AGENT UNTIL THE LATER OF (I) THE TIME SUCH FUNDS BECOME AVAILABLE FUNDS, AND
(II) THE APPLICABLE NEXT BUSINESS DAY.  THE ADMINISTRATIVE AGENT SHALL GIVE
PROMPT TELEPHONIC NOTICE TO THE BORROWER AND EACH APPLICABLE LENDER (CONFIRMED
IN WRITING) IF ANY PAYMENT IS NON-CONFORMING.  ANY NON-CONFORMING PAYMENT MAY
CONSTITUTE OR BECOME A DEFAULT OR EVENT OF DEFAULT IN ACCORDANCE WITH THE TERMS
OF SECTION 8.1(A).  INTEREST SHALL CONTINUE TO ACCRUE ON ANY PRINCIPAL AS TO
WHICH A NON-CONFORMING PAYMENT IS MADE UNTIL SUCH FUNDS BECOME AVAILABLE FUNDS
(BUT IN NO EVENT LESS THAN THE PERIOD FROM THE DATE OF SUCH PAYMENT TO THE NEXT
SUCCEEDING APPLICABLE BUSINESS DAY) AT THE RATE DETERMINED PURSUANT TO SECTION
2.9 FROM THE DATE SUCH AMOUNT WAS DUE AND PAYABLE UNTIL THE DATE SUCH AMOUNT IS
PAID IN FULL.


(H)                                 EXCEPT FOR PAYMENTS AND OTHER AMOUNTS
RECEIVED BY THE ADMINISTRATIVE AGENT AND APPLIED IN ACCORDANCE WITH THE
PROVISIONS OF CLAUSE (I) BELOW (OR REQUIRED TO BE APPLIED IN ACCORDANCE WITH
SECTION 2.14(B)), ALL PAYMENTS AND ANY OTHER AMOUNTS RECEIVED BY THE
ADMINISTRATIVE AGENT FROM OR FOR THE BENEFIT OF THE BORROWER SHALL BE APPLIED AS
FOLLOWS:  FIRST, TO PAY PRINCIPAL OF, AND INTEREST ON, ANY PORTION OF THE LOANS
THE ADMINISTRATIVE AGENT MAY HAVE ADVANCED PURSUANT TO THE EXPRESS PROVISIONS OF
THIS AGREEMENT ON BEHALF OF ANY LENDER, FOR WHICH THE ADMINISTRATIVE AGENT HAS
NOT THEN BEEN REIMBURSED BY SUCH LENDER OR THE BORROWER, SECOND, TO PAY ALL
OTHER OBLIGATIONS THEN DUE AND PAYABLE AND THIRD, AS THE BORROWER SO
DESIGNATES.  PAYMENTS IN RESPECT OF SWING LINE LOANS RECEIVED BY THE
ADMINISTRATIVE AGENT SHALL BE DISTRIBUTED TO THE SWING LINE LENDER; PAYMENTS IN
RESPECT OF REVOLVING LOANS RECEIVED BY THE ADMINISTRATIVE AGENT SHALL BE
DISTRIBUTED TO EACH LENDER IN ACCORDANCE WITH SUCH LENDER’S PRO RATA SHARE; AND
ALL PAYMENTS OF FEES AND ALL OTHER PAYMENTS IN RESPECT OF ANY OTHER OBLIGATION
SHALL BE ALLOCATED AMONG SUCH OF THE LENDERS AND ISSUING BANKS AS ARE ENTITLED
THERETO AND, FOR SUCH PAYMENTS ALLOCATED TO THE LENDERS, IN PROPORTION TO THEIR
RESPECTIVE PRO RATA SHARES.


(I)                                     THE BORROWER HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW,  THE RIGHT TO DIRECT THE
APPLICATION OF ANY AND ALL PAYMENTS IN RESPECT OF THE OBLIGATIONS AND ANY
PROCEEDS OF COLLATERAL AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT AND AGREES THAT, SUBJECT TO THE INTERCREDITOR AGREEMENT,
NOTWITHSTANDING THE PROVISIONS OF SECTION 2.14(A) AND CLAUSE (H) ABOVE, IF AN
EVENT OF DEFAULT SHALL HAVE OCCURRED AND NOT OTHERWISE BEEN WAIVED, THE
ADMINISTRATIVE AGENT MAY, AND, UPON EITHER (A) THE WRITTEN DIRECTION OF THE
REQUISITE LENDERS OR (B) THE ACCELERATION OF THE OBLIGATIONS PURSUANT TO SECTION
8.1, SHALL, DELIVER A BLOCKAGE NOTICE TO EACH DEPOSIT ACCOUNT BANK FOR EACH
APPROVED DEPOSIT ACCOUNT AND APPLY ALL PAYMENTS IN RESPECT OF ANY OBLIGATIONS
AND ALL FUNDS ON DEPOSIT IN ANY CASH COLLATERAL ACCOUNT AND ALL OTHER PROCEEDS
OF COLLATERAL IN THE FOLLOWING ORDER:

(I)                                     FIRST, TO PAY ANY SECURED PARTY EXPENSES
THEN DUE TO THE ADMINISTRATIVE AGENT UNDER THE CREDIT DOCUMENTS;

(II)                                  SECOND, TO PAY ANY SECURED PARTY EXPENSES
THEN DUE TO THE OTHER SECURED PARTIES UNDER THE CREDIT DOCUMENTS, ON A RATABLE
BASIS;

(III)                               THIRD, TO PAY OBLIGATIONS IN RESPECT OF ANY
FEES THEN DUE TO THE FACILITY AGENTS, THE LENDERS AND THE ISSUING BANKS;

(IV)                              FOURTH, TO PAY ALL PROTECTIVE ADVANCES;

(V)                                 FIFTH, RATABLY TO PAY INTEREST DUE IN
RESPECT OF THE LOANS (OTHER THAN PROTECTIVE ADVANCES) AND REIMBURSEMENT
OBLIGATIONS;

60


--------------------------------------------------------------------------------


(VI)                              SIXTH, TO PAY OR PREPAY PRINCIPAL AMOUNTS ON
THE LOANS (OTHER THAN PROTECTIVE ADVANCES) AND REIMBURSEMENT OBLIGATIONS, TO
PROVIDE CASH COLLATERAL FOR OUTSTANDING LETTER OF CREDIT UNDRAWN AMOUNTS IN THE
MANNER DESCRIBED IN SECTION 8.2, RATABLY TO THE AGGREGATE PRINCIPAL AMOUNT OF
SUCH LOANS, REIMBURSEMENT OBLIGATIONS AND LETTER OF CREDIT UNDRAWN AMOUNTS;

(VII)                           SEVENTH, TO PAY AMOUNTS OWING IN RESPECT OF CASH
MANAGEMENT OBLIGATIONS AND HEDGING AGREEMENTS, TO BE APPLIED RATABLY TO THE
OBLIGATIONS OWING WITH RESPECT TO SUCH CASH MANAGEMENT OBLIGATIONS AND SUCH
HEDGING AGREEMENTS;

(VIII)                        EIGHTH, TO PAY ANY OTHER OBLIGATIONS, AND

(IX)                                NINTH, TO BORROWER OR SUCH OTHER PERSON
ENTITLED THERETO UNDER APPLICABLE LAW;

PROVIDED, HOWEVER, THAT IF SUFFICIENT FUNDS ARE NOT AVAILABLE TO FUND ALL
PAYMENTS TO BE MADE IN RESPECT OF ANY OBLIGATION DESCRIBED IN ANY OF CLAUSES (I)
THROUGH (VIII) ABOVE THE AVAILABLE FUNDS BEING APPLIED WITH RESPECT TO ANY SUCH
OBLIGATION (UNLESS OTHERWISE SPECIFIED IN SUCH CLAUSE) SHALL BE ALLOCATED TO THE
PAYMENT OF SUCH OBLIGATION RATABLY, BASED ON THE PROPORTION OF THE APPLICABLE
FACILITY AGENT’S AND EACH LENDER’S, ISSUING BANK’S OR APPROVED COUNTERPARTY
INTEREST IN THE AGGREGATE OUTSTANDING OBLIGATIONS DESCRIBED IN SUCH CLAUSES;
PROVIDED, HOWEVER, THAT PAYMENTS THAT WOULD OTHERWISE BE ALLOCATED TO THE
LENDERS SHALL BE ALLOCATED FIRST TO REPAY SWING LINE LOANS UNTIL SUCH SWING LINE
LOANS ARE PAID IN FULL AND THEN TO REPAY THE REVOLVING LOANS.


(J)                                     AT THE OPTION OF THE ADMINISTRATIVE
AGENT, PRINCIPAL ON THE SWING LINE LOANS, REIMBURSEMENT OBLIGATIONS, INTEREST,
FEES, EXPENSES AND OTHER SUMS DUE AND PAYABLE IN RESPECT OF THE REVOLVING LOANS
MAY BE PAID FROM THE PROCEEDS OF SWING LINE LOANS OR REVOLVING LOANS.  THE
BORROWER HEREBY AUTHORIZES THE SWING LINE LENDER TO MAKE SUCH SWING LINE LOANS
PURSUANT TO SECTION 2.2 AND THE LENDERS TO MAKE SUCH REVOLVING LOANS PURSUANT TO
SECTION 2.1 FROM TIME TO TIME IN THE AMOUNTS OF ANY AND ALL PRINCIPAL PAYABLE
WITH RESPECT TO THE SWING LINE LOANS, REIMBURSEMENT OBLIGATIONS, INTEREST, FEES,
EXPENSES AND OTHER SUMS PAYABLE IN RESPECT OF THE REVOLVING LOANS, AND FURTHER
AUTHORIZES THE ADMINISTRATIVE AGENT TO GIVE THE LENDERS NOTICE OF ANY CREDIT
EXTENSION WITH RESPECT TO SUCH SWING LINE LOANS AND REVOLVING LOANS AND TO
DISTRIBUTE THE PROCEEDS OF SUCH SWING LINE LOANS AND REVOLVING LOANS TO PAY SUCH
AMOUNTS.  THE BORROWER AGREES THAT ALL SUCH SWING LINE LOANS AND REVOLVING LOANS
SO MADE SHALL BE DEEMED TO HAVE BEEN REQUESTED BY IT (IRRESPECTIVE OF THE
SATISFACTION OF THE CONDITIONS IN SECTION 3.2, WHICH CONDITIONS THE LENDERS
IRREVOCABLY WAIVE) AND DIRECTS THAT ALL PROCEEDS THEREOF SHALL BE USED TO PAY
SUCH AMOUNTS.


2.16                            RATABLE SHARING.  SUBJECT TO THE INTERCREDITOR
AGREEMENT, THE LENDERS HEREBY AGREE AMONG THEMSELVES THAT, EXCEPT AS OTHERWISE
PROVIDED IN THE COLLATERAL DOCUMENTS WITH RESPECT TO AMOUNTS REALIZED FROM THE
EXERCISE OF RIGHTS WITH RESPECT TO LIENS ON THE COLLATERAL, IF ANY OF THEM
SHALL, WHETHER BY VOLUNTARY PAYMENT (OTHER THAN A VOLUNTARY PREPAYMENT OF LOANS
MADE AND APPLIED IN ACCORDANCE WITH THE TERMS HEREOF), THROUGH THE EXERCISE OF
ANY RIGHT OF SET-OFF OR BANKER’S LIEN, BY COUNTERCLAIM OR CROSS ACTION OR BY THE
ENFORCEMENT OF ANY RIGHT UNDER THE CREDIT DOCUMENTS OR OTHERWISE, OR AS ADEQUATE
PROTECTION OF A DEPOSIT TREATED AS CASH COLLATERAL UNDER THE BANKRUPTCY CODE,
RECEIVE PAYMENT OR REDUCTION OF A PROPORTION OF THE AGGREGATE AMOUNT OF
PRINCIPAL, INTEREST, AMOUNTS PAYABLE IN RESPECT OF LETTERS OF CREDIT, FEES AND
OTHER AMOUNTS THEN DUE AND OWING TO SUCH LENDER HEREUNDER OR UNDER THE OTHER
CREDIT DOCUMENTS (COLLECTIVELY, THE “AGGREGATE AMOUNTS DUE” TO SUCH LENDER)
WHICH IS GREATER THAN THE PROPORTION RECEIVED BY ANY OTHER LENDER IN RESPECT OF
THE AGGREGATE AMOUNTS DUE TO SUCH OTHER LENDER, THEN THE LENDER RECEIVING SUCH
PROPORTIONATELY GREATER PAYMENT SHALL (A) NOTIFY THE ADMINISTRATIVE AGENT AND
EACH OTHER LENDER OF THE RECEIPT OF SUCH PAYMENT AND (B) APPLY A PORTION OF SUCH
PAYMENT TO PURCHASE PARTICIPATIONS (WHICH IT SHALL BE DEEMED TO HAVE PURCHASED
FROM EACH SELLER OF A PARTICIPATION SIMULTANEOUSLY UPON THE RECEIPT BY SUCH
SELLER OF ITS PORTION OF SUCH PAYMENT) IN THE AGGREGATE AMOUNTS DUE TO THE

61


--------------------------------------------------------------------------------



OTHER LENDERS SO THAT ALL SUCH RECOVERIES OF AGGREGATE AMOUNTS DUE SHALL BE
SHARED BY ALL LENDERS IN PROPORTION TO THE AGGREGATE AMOUNTS DUE TO THEM;
PROVIDED, IF ALL OR PART OF SUCH PROPORTIONATELY GREATER PAYMENT RECEIVED BY
SUCH PURCHASING LENDER IS THEREAFTER RECOVERED FROM SUCH LENDER UPON THE
BANKRUPTCY OR REORGANIZATION OF THE BORROWER OR OTHERWISE, THOSE PURCHASES SHALL
BE RESCINDED AND THE PURCHASE PRICES PAID FOR SUCH PARTICIPATIONS SHALL BE
RETURNED TO SUCH PURCHASING LENDER RATABLY TO THE EXTENT OF SUCH RECOVERY, BUT
WITHOUT INTEREST.  THE BORROWER EXPRESSLY CONSENTS TO THE FOREGOING ARRANGEMENT
AND AGREES THAT ANY HOLDER OF A PARTICIPATION SO PURCHASED MAY EXERCISE ANY AND
ALL RIGHTS OF BANKER’S LIEN, SET-OFF OR COUNTERCLAIM WITH RESPECT TO ANY AND ALL
MONIES OWING BY THE BORROWER TO THAT HOLDER WITH RESPECT THERETO AS FULLY AS IF
THAT HOLDER WERE OWED THE AMOUNT OF THE PARTICIPATION HELD BY THAT HOLDER.


2.17                            MAKING OR MAINTAINING EURODOLLAR RATE LOANS.


(A)                                  DETERMINATION OF INTEREST RATE.  THE
EURODOLLAR RATE FOR EACH INTEREST PERIOD FOR EURODOLLAR RATE LOANS SHALL BE
DETERMINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE PROCEDURES SET FORTH IN
THE DEFINITION OF “EURODOLLAR RATE.”  THE ADMINISTRATIVE AGENT’S DETERMINATION
SHALL BE PRESUMED TO BE CORRECT ABSENT MANIFEST ERROR AND SHALL BE BINDING ON
THE BORROWER.


(B)                                 INABILITY TO DETERMINE APPLICABLE INTEREST
RATE.  IN THE EVENT THAT THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED (WHICH
DETERMINATION SHALL BE FINAL AND CONCLUSIVE AND BINDING UPON ALL PARTIES
HERETO), ON ANY INTEREST PAYMENT DATE WITH RESPECT TO ANY EURODOLLAR RATE LOANS,
THAT BY REASON OF CIRCUMSTANCES AFFECTING THE LONDON INTERBANK MARKET, ADEQUATE
AND FAIR MEANS DO NOT EXIST FOR ASCERTAINING THE INTEREST RATE APPLICABLE TO
SUCH LOANS ON THE BASIS PROVIDED FOR IN THE DEFINITION OF EURODOLLAR RATE, THE
ADMINISTRATIVE AGENT SHALL ON SUCH DATE GIVE NOTICE (BY TELEFACSIMILE OR BY
TELEPHONE CONFIRMED IN WRITING) TO THE BORROWER AND EACH LENDER OF SUCH
DETERMINATION, WHEREUPON (I) NO LOANS MAY BE MADE AS, OR CONVERTED TO,
EURODOLLAR RATE LOANS UNTIL SUCH TIME AS THE ADMINISTRATIVE AGENT NOTIFIES THE
BORROWER AND THE LENDERS THAT THE CIRCUMSTANCES GIVING RISE TO SUCH NOTICE NO
LONGER EXIST, AND (II) ANY FUNDING NOTICE OR CONVERSION/CONTINUATION NOTICE
GIVEN BY THE BORROWER WITH RESPECT TO THE LOANS IN RESPECT OF WHICH SUCH
DETERMINATION WAS MADE SHALL BE DEEMED TO BE RESCINDED BY THE BORROWER.


(C)                                  ILLEGALITY OR IMPRACTICABILITY OF
EURODOLLAR RATE LOANS.  IN THE EVENT THAT ON ANY DATE ANY LENDER SHALL HAVE
DETERMINED (WHICH DETERMINATION SHALL BE FINAL AND CONCLUSIVE AND BINDING UPON
ALL PARTIES HERETO BUT SHALL BE MADE ONLY AFTER CONSULTATION WITH THE BORROWER
AND THE ADMINISTRATIVE AGENT) THAT THE MAKING, MAINTAINING OR CONTINUATION OF
ITS EURODOLLAR RATE LOANS (I) HAS BECOME UNLAWFUL AS A RESULT OF COMPLIANCE BY
SUCH LENDER IN GOOD FAITH WITH ANY LAW, TREATY, GOVERNMENTAL RULE, REGULATION,
GUIDELINE, ORDER OR GOVERNMENTAL AUTHORIZATION (OR WOULD CONFLICT WITH ANY SUCH
TREATY, GOVERNMENTAL RULE, REGULATION, GUIDELINE, ORDER OR GOVERNMENTAL
AUTHORIZATION NOT HAVING THE FORCE OF LAW EVEN THOUGH THE FAILURE TO COMPLY
THEREWITH WOULD NOT BE UNLAWFUL), OR (II) HAS BECOME IMPRACTICABLE, AS A RESULT
OF CONTINGENCIES OCCURRING AFTER THE DATE HEREOF WHICH MATERIALLY AND ADVERSELY
AFFECT THE LONDON INTERBANK MARKET OR THE POSITION OF SUCH LENDER IN THAT
MARKET, THEN, AND IN ANY SUCH EVENT, SUCH LENDER SHALL BE AN “AFFECTED LENDER”
AND IT SHALL ON THAT DAY GIVE NOTICE (BY TELEFACSIMILE OR BY TELEPHONE CONFIRMED
IN WRITING) TO THE BORROWER AND THE ADMINISTRATIVE AGENT OF SUCH DETERMINATION
(WHICH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT TO EACH OTHER
LENDER).  THEREAFTER (1) THE OBLIGATION OF THE AFFECTED LENDER TO MAKE LOANS AS,
OR TO CONVERT LOANS TO, EURODOLLAR RATE LOANS SHALL BE SUSPENDED UNTIL SUCH
NOTICE SHALL BE WITHDRAWN BY THE AFFECTED LENDER, (2) TO THE EXTENT SUCH
DETERMINATION BY THE AFFECTED LENDER RELATES TO A EURODOLLAR RATE LOAN THEN
BEING REQUESTED BY THE BORROWER PURSUANT TO A FUNDING NOTICE OR A
CONVERSION/CONTINUATION NOTICE, THE AFFECTED LENDER SHALL MAKE SUCH LOAN AS (OR
CONTINUE SUCH LOAN AS OR CONVERT SUCH LOAN TO, AS THE CASE MAY BE) A BASE RATE
LOAN, (3) THE AFFECTED LENDER’S OBLIGATION TO MAINTAIN ITS OUTSTANDING
EURODOLLAR RATE LOANS (THE “AFFECTED LOANS”) SHALL BE TERMINATED AT THE EARLIER
TO OCCUR OF THE EXPIRATION OF THE INTEREST PERIOD THEN IN EFFECT WITH RESPECT TO
THE AFFECTED LOANS OR WHEN REQUIRED BY LAW, AND (4) THE AFFECTED LOANS SHALL
AUTOMATICALLY CONVERT INTO BASE RATE LOANS ON THE DATE OF SUCH TERMINATION. 
NOTWITHSTANDING THE FOREGOING, TO THE EXTENT A DETERMINATION BY AN AFFECTED

62


--------------------------------------------------------------------------------



LENDER AS DESCRIBED ABOVE RELATES TO A EURODOLLAR RATE LOAN THEN BEING REQUESTED
BY THE BORROWER PURSUANT TO A FUNDING NOTICE OR A CONVERSION/CONTINUATION
NOTICE, THE BORROWER SHALL HAVE THE OPTION, SUBJECT TO THE PROVISIONS OF SECTION
2.17(D), TO RESCIND SUCH FUNDING NOTICE OR CONVERSION/CONTINUATION NOTICE AS TO
ALL LENDERS BY GIVING NOTICE (BY TELEFACSIMILE OR BY TELEPHONE CONFIRMED IN
WRITING) TO THE ADMINISTRATIVE AGENT OF SUCH RESCISSION ON THE DATE ON WHICH THE
AFFECTED LENDER GIVES NOTICE OF ITS DETERMINATION AS DESCRIBED ABOVE (WHICH
NOTICE OF RESCISSION THE ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT TO EACH
OTHER LENDER).  EXCEPT AS PROVIDED IN THE IMMEDIATELY PRECEDING SENTENCE,
NOTHING IN THIS SECTION 2.17(C) SHALL AFFECT THE OBLIGATION OF ANY LENDER OTHER
THAN AN AFFECTED LENDER TO MAKE OR MAINTAIN LOANS AS, OR TO CONVERT LOANS TO,
EURODOLLAR RATE LOANS IN ACCORDANCE WITH THE TERMS HEREOF.


(D)                                 COMPENSATION FOR BREAKAGE OR
NON-COMMENCEMENT OF INTEREST PERIODS.  THE BORROWER SHALL COMPENSATE EACH
LENDER, UPON WRITTEN REQUEST BY SUCH LENDER (WHICH REQUEST SHALL SET FORTH THE
BASIS FOR REQUESTING SUCH AMOUNTS), FOR ALL REASONABLE LOSSES, EXPENSES AND
LIABILITIES (INCLUDING ANY INTEREST PAID BY SUCH LENDER TO LENDERS OF FUNDS
BORROWED BY IT TO MAKE OR CARRY ITS EURODOLLAR RATE LOANS AND ANY LOSS, EXPENSE
OR LIABILITY SUSTAINED BY SUCH LENDER IN CONNECTION WITH THE LIQUIDATION OR
RE-EMPLOYMENT OF SUCH FUNDS BUT EXCLUDING LOSS OF ANTICIPATED PROFITS) WHICH
SUCH LENDER MAY SUSTAIN:  (I) IF FOR ANY REASON (OTHER THAN A DEFAULT BY SUCH
LENDER) A BORROWING OF ANY EURODOLLAR RATE LOAN DOES NOT OCCUR ON A DATE
SPECIFIED THEREFOR IN A FUNDING NOTICE OR A TELEPHONIC REQUEST FOR BORROWING, OR
A CONVERSION TO OR CONTINUATION OF ANY EURODOLLAR RATE LOAN DOES NOT OCCUR ON A
DATE SPECIFIED THEREFOR IN A CONVERSION/CONTINUATION NOTICE OR A TELEPHONIC
REQUEST FOR CONVERSION OR CONTINUATION; (II) IF ANY PREPAYMENT OR OTHER
PRINCIPAL PAYMENT OF, OR ANY CONVERSION OF, ANY OF ITS EURODOLLAR RATE LOANS
OCCURS ON A DATE PRIOR TO THE LAST DAY OF AN INTEREST PERIOD APPLICABLE TO THAT
LOAN; OR (III) IF ANY PREPAYMENT OF ANY OF ITS EURODOLLAR RATE LOANS IS NOT MADE
ON ANY DATE SPECIFIED IN A NOTICE OF PREPAYMENT GIVEN BY THE BORROWER.


(E)                                  BOOKING OF EURODOLLAR RATE LOANS.  ANY
LENDER MAY MAKE, CARRY OR TRANSFER EURODOLLAR RATE LOANS AT, TO, OR FOR THE
ACCOUNT OF ANY OF ITS BRANCH OFFICES OR THE OFFICE OF AN AFFILIATE OF SUCH
LENDER.


(F)                                    ASSUMPTIONS CONCERNING FUNDING OF
EURODOLLAR RATE LOANS.  CALCULATION OF ALL AMOUNTS PAYABLE TO A LENDER UNDER
THIS SECTION 2.17 AND UNDER SECTION 2.18 SHALL BE MADE AS THOUGH SUCH LENDER HAD
ACTUALLY FUNDED EACH OF ITS RELEVANT EURODOLLAR RATE LOANS THROUGH THE PURCHASE
OF A EURODOLLAR DEPOSIT BEARING INTEREST AT THE RATE OBTAINED PURSUANT TO THE
FIRST SENTENCE OF THE DEFINITION OF EURODOLLAR BASE RATE IN AN AMOUNT EQUAL TO
THE AMOUNT OF SUCH EURODOLLAR RATE LOAN AND HAVING A MATURITY COMPARABLE TO THE
RELEVANT INTEREST PERIOD AND THROUGH THE TRANSFER OF SUCH EURODOLLAR DEPOSIT
FROM AN OFFSHORE OFFICE OF SUCH LENDER TO A DOMESTIC OFFICE OF SUCH LENDER IN
THE UNITED STATES OF AMERICA; PROVIDED, HOWEVER, EACH LENDER MAY FUND EACH OF
ITS EURODOLLAR RATE LOANS IN ANY MANNER IT SEES FIT AND THE FOREGOING
ASSUMPTIONS SHALL BE UTILIZED ONLY FOR THE PURPOSES OF CALCULATING AMOUNTS
PAYABLE UNDER THIS SECTION 2.17 AND UNDER SECTION 2.18.


2.18                            INCREASED COSTS; CAPITAL ADEQUACY.


(A)                                  COMPENSATION FOR INCREASED COSTS AND
TAXES.  SUBJECT TO THE PROVISIONS OF SECTION 2.19 (WHICH SHALL BE CONTROLLING
WITH RESPECT TO THE MATTERS COVERED THEREBY), IN THE EVENT THAT ANY LENDER
(WHICH TERM SHALL INCLUDE THE ISSUING BANKS FOR PURPOSES OF THIS SECTION
2.18(A)) SHALL DETERMINE (WHICH DETERMINATION SHALL, ABSENT MANIFEST ERROR, BE
FINAL AND CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO) THAT ANY LAW, TREATY
OR GOVERNMENTAL RULE, REGULATION, ORDER OR GOVERNMENTAL AUTHORIZATION, OR ANY
CHANGE THEREIN OR IN THE INTERPRETATION, ADMINISTRATION OR APPLICATION THEREOF
(INCLUDING THE INTRODUCTION OF ANY NEW LAW, TREATY OR GOVERNMENTAL RULE,
REGULATION, ORDER OR GOVERNMENTAL AUTHORIZATION), OR ANY DETERMINATION OF A
COURT OR GOVERNMENTAL AUTHORITY, IN EACH CASE THAT BECOMES EFFECTIVE AFTER THE
DATE HEREOF, OR COMPLIANCE BY SUCH LENDER WITH ANY GUIDELINE, REQUEST OR
DIRECTIVE ISSUED OR MADE AFTER THE DATE HEREOF

63


--------------------------------------------------------------------------------



BY ANY CENTRAL BANK OR OTHER GOVERNMENTAL OR QUASI-GOVERNMENTAL AUTHORITY
(WHETHER OR NOT HAVING THE FORCE OF LAW):  (I) SUBJECTS SUCH LENDER (OR ITS
APPLICABLE LENDING OFFICE) TO ANY ADDITIONAL TAX (OTHER THAN ANY TAX ON THE
OVERALL NET INCOME OF SUCH LENDER) WITH RESPECT TO THIS AGREEMENT OR ANY OF THE
OTHER CREDIT DOCUMENTS OR ANY OF ITS OBLIGATIONS HEREUNDER OR THEREUNDER OR ANY
PAYMENTS TO SUCH LENDER (OR ITS APPLICABLE LENDING OFFICE) OF PRINCIPAL,
INTEREST, FEES OR ANY OTHER AMOUNT PAYABLE HEREUNDER OR THEREUNDER; (II)
IMPOSES, MODIFIES OR HOLDS APPLICABLE ANY RESERVE (INCLUDING ANY MARGINAL,
EMERGENCY, SUPPLEMENTAL, SPECIAL OR OTHER RESERVE), SPECIAL DEPOSIT, COMPULSORY
LOAN, FDIC INSURANCE OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, OR DEPOSITS
OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF, OR ADVANCES OR LOANS BY, OR OTHER
CREDIT EXTENDED BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF SUCH
LENDER (OTHER THAN ANY SUCH RESERVE OR OTHER REQUIREMENTS WITH RESPECT TO
EURODOLLAR RATE LOANS THAT ARE REFLECTED IN THE DEFINITION OF EURODOLLAR RATE);
OR (III) IMPOSES ANY OTHER CONDITION (OTHER THAN WITH RESPECT TO A TAX MATTER)
ON OR AFFECTING SUCH LENDER (OR ITS APPLICABLE LENDING OFFICE) OR ITS
OBLIGATIONS HEREUNDER OR THE LONDON INTERBANK MARKET; AND THE RESULT OF ANY OF
THE FOREGOING IS TO INCREASE THE COST TO SUCH LENDER OF AGREEING TO MAKE, MAKING
OR MAINTAINING LOANS HEREUNDER OR TO REDUCE ANY AMOUNT RECEIVED OR RECEIVABLE BY
SUCH LENDER (OR ITS APPLICABLE LENDING OFFICE) WITH RESPECT THERETO; THEN, IN
ANY SUCH CASE, THE BORROWER SHALL PROMPTLY PAY TO SUCH LENDER, UPON RECEIPT OF
THE STATEMENT REFERRED TO IN THE NEXT SENTENCE, SUCH ADDITIONAL AMOUNT OR
AMOUNTS (IN THE FORM OF AN INCREASED RATE OF, OR A DIFFERENT METHOD OF
CALCULATING, INTEREST OR OTHERWISE AS SUCH LENDER IN ITS SOLE DISCRETION SHALL
DETERMINE) AS MAY BE NECESSARY TO COMPENSATE SUCH LENDER FOR ANY SUCH INCREASED
COST OR REDUCTION IN AMOUNTS RECEIVED OR RECEIVABLE HEREUNDER OR THEREUNDER. 
SUCH LENDER SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE
AGENT) A WRITTEN STATEMENT, SETTING FORTH IN REASONABLE DETAIL THE BASIS FOR
CALCULATING THE ADDITIONAL AMOUNTS OWED TO SUCH LENDER UNDER THIS SECTION
2.18(A), WHICH STATEMENT SHALL BE CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO
ABSENT MANIFEST ERROR.


(B)                                 CAPITAL ADEQUACY ADJUSTMENT.  IN THE EVENT
THAT ANY LENDER (WHICH TERM SHALL INCLUDE ISSUING BANK FOR PURPOSES OF THIS
SECTION 2.18(B)) SHALL HAVE DETERMINED THAT THE ADOPTION, EFFECTIVENESS,
PHASE-IN OR APPLICABILITY AFTER THE CLOSING DATE OF ANY LAW, RULE OR REGULATION
(OR ANY PROVISION THEREOF) REGARDING CAPITAL ADEQUACY, OR ANY CHANGE THEREIN OR
IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY,
CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR
ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY LENDER (OR ITS APPLICABLE LENDING
OFFICE) WITH ANY GUIDELINE, REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY
(WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH GOVERNMENTAL AUTHORITY,
CENTRAL BANK OR COMPARABLE AGENCY, HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON THE CAPITAL OF SUCH LENDER OR ANY CORPORATION CONTROLLING SUCH
LENDER AS A CONSEQUENCE OF, OR WITH REFERENCE TO, SUCH LENDER’S LOANS OR
REVOLVING COMMITMENTS OR LETTERS OF CREDIT, OR PARTICIPATIONS THEREIN OR OTHER
OBLIGATIONS HEREUNDER WITH RESPECT TO THE LOANS OR THE LETTERS OF CREDIT TO A
LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH CONTROLLING CORPORATION COULD HAVE
ACHIEVED BUT FOR SUCH ADOPTION, EFFECTIVENESS, PHASE-IN, APPLICABILITY, CHANGE
OR COMPLIANCE (TAKING INTO CONSIDERATION THE POLICIES OF SUCH LENDER OR SUCH
CONTROLLING CORPORATION WITH REGARD TO CAPITAL ADEQUACY), THEN FROM TIME TO
TIME, WITHIN FIVE BUSINESS DAYS AFTER RECEIPT BY THE BORROWER FROM SUCH LENDER
OF THE STATEMENT REFERRED TO IN THE NEXT SENTENCE, THE BORROWER SHALL PAY TO
SUCH LENDER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR
SUCH CONTROLLING CORPORATION ON AN AFTER-TAX BASIS FOR SUCH REDUCTION. SUCH
LENDER SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT) A
WRITTEN STATEMENT, SETTING FORTH IN REASONABLE DETAIL THE BASIS FOR CALCULATING
THE ADDITIONAL AMOUNTS OWED TO LENDER UNDER THIS SECTION 2.18(B), WHICH
STATEMENT SHALL BE CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO ABSENT
MANIFEST ERROR.


2.19                            TAXES; WITHHOLDING, ETC.


(A)                                  PAYMENTS TO BE FREE AND CLEAR.  ALL SUMS
PAYABLE BY ANY CREDIT PARTY HEREUNDER AND UNDER THE OTHER CREDIT DOCUMENTS SHALL
(EXCEPT TO THE EXTENT REQUIRED BY LAW) BE PAID FREE AND CLEAR OF, AND WITHOUT
ANY DEDUCTION OR WITHHOLDING ON ACCOUNT OF, ANY TAX.

64


--------------------------------------------------------------------------------



(B)                                 WITHHOLDING OF TAXES.  IF ANY CREDIT PARTY
OR ANY OTHER PERSON IS REQUIRED BY LAW TO MAKE ANY DEDUCTION OR WITHHOLDING ON
ACCOUNT OF ANY SUCH TAX FROM ANY SUM PAID OR PAYABLE BY ANY CREDIT PARTY TO THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, OR ANY LENDER (WHICH TERM SHALL
INCLUDE ISSUING BANK FOR PURPOSES OF THIS SECTION 2.19) UNDER ANY OF THE CREDIT
DOCUMENTS:  (I) THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY SUCH
REQUIREMENT OR ANY CHANGE IN ANY SUCH REQUIREMENT AS SOON AS THE BORROWER
BECOMES AWARE OF IT; (II) THE BORROWER SHALL PAY ANY SUCH TAX BEFORE THE DATE ON
WHICH PENALTIES ATTACH THERETO, SUCH PAYMENT TO BE MADE (IF THE LIABILITY TO PAY
IS IMPOSED ON ANY CREDIT PARTY) FOR ITS OWN ACCOUNT OR (IF THAT LIABILITY IS
IMPOSED ON THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR SUCH LENDER, AS THE
CASE MAY BE) ON BEHALF OF AND IN THE NAME OF THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT OR SUCH LENDER; (III) EXCEPT TO THE EXTENT OF A TAX ON THE
OVERALL NET INCOME OF THE RECIPIENT, THE SUM PAYABLE BY SUCH CREDIT PARTY IN
RESPECT OF WHICH THE RELEVANT DEDUCTION, WITHHOLDING OR PAYMENT IS REQUIRED
SHALL BE INCREASED TO THE EXTENT NECESSARY TO ENSURE THAT, AFTER THE MAKING OF
THAT DEDUCTION, WITHHOLDING OR PAYMENT (INCLUDING ANY DEDUCTION, WITHHOLDING, OR
PAYMENT ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION 2.19), THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR SUCH LENDER, AS THE CASE MAY BE,
RECEIVES ON THE DUE DATE A NET SUM EQUAL TO WHAT IT WOULD HAVE RECEIVED HAD NO
SUCH DEDUCTION, WITHHOLDING OR PAYMENT BEEN REQUIRED OR MADE; AND (IV) WITHIN
THIRTY DAYS AFTER PAYING ANY SUM FROM WHICH IT IS REQUIRED BY LAW TO MAKE ANY
DEDUCTION OR WITHHOLDING, AND WITHIN THIRTY DAYS AFTER THE DUE DATE OF PAYMENT
OF ANY TAX WHICH IT IS REQUIRED BY CLAUSE (II) ABOVE TO PAY, THE BORROWER SHALL
DELIVER TO THE ADMINISTRATIVE AGENT EVIDENCE SATISFACTORY TO THE OTHER AFFECTED
PARTIES OF SUCH DEDUCTION, WITHHOLDING OR PAYMENT AND OF THE REMITTANCE THEREOF
TO THE RELEVANT TAXING OR OTHER AUTHORITY; PROVIDED, NO SUCH ADDITIONAL AMOUNT
SHALL BE REQUIRED TO BE PAID TO ANY NON-US LENDER UNDER CLAUSE (III) ABOVE IN
RESPECT OF U.S. FEDERAL WITHHOLDING TAX IMPOSED ON AMOUNTS PAYABLE TO A NON-US
LENDER AT THE TIME SUCH NON-US LENDER BECOMES A PARTY HERETO (OR DESIGNATES A
NEW LENDING OFFICE), EXCEPT TO THE EXTENT THAT SUCH NON-US LENDER (OR ITS
ASSIGNOR, IF ANY) WAS ENTITLED, AT THE TIME OF DESIGNATION OF A NEW LENDING
OFFICE (OR ASSIGNMENT), TO RECEIVE ADDITIONAL AMOUNTS FROM ANY CREDIT PARTY WITH
RESPECT TO SUCH WITHHOLDING TAX PURSUANT TO THIS SECTION 2.19.


(C)                                  PAYMENT OF OTHER TAXES.  WITHOUT LIMITING
THE PROVISIONS OF PARAGRAPH (B) ABOVE, THE BORROWER SHALL TIMELY PAY OTHER TAXES
TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(D)                                 INDEMNIFICATION BY THE BORROWER.  THE
BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER AND THE
COLLATERAL AGENT, WITHIN 10 BUSINESS DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE
FULL AMOUNT OF ANY TAXES (OTHER THAN A TAX ON THE OVERALL NET INCOME) OR OTHER
TAXES (INCLUDING SUCH TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) PAYABLE BY THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR SUCH LENDER, AS THE CASE MAY BE,
AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR
NOT SUCH TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY
THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH
PAYMENT OR LIABILITY DELIVERED TO THE BORROWER BY A LENDER OR THE COLLATERAL
AGENT (WITH A COPY TO THE ADMINISTRATIVE AGENT), OR BY THE ADMINISTRATIVE AGENT
ON ITS OWN BEHALF OR ON BEHALF OF A LENDER, SETTING FORTH IN REASONABLE DETAIL
THE MANNER IN WHICH SUCH AMOUNT WAS DETERMINED, SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.


(E)                                  EVIDENCE OF EXEMPTION FROM U.S. FEDERAL
WITHHOLDING TAX.  TO THE EXTENT IT IS LEGALLY ENTITLED TO DO SO: EACH LENDER
THAT IS NOT A UNITED STATES PERSON (AS SUCH TERM IS DEFINED IN SECTION
7701(A)(30) OF THE INTERNAL REVENUE CODE) FOR U.S. FEDERAL INCOME TAX PURPOSES
(A “NON-US LENDER”) SHALL DELIVER TO THE ADMINISTRATIVE AGENT FOR TRANSMISSION
TO THE BORROWER, ON OR PRIOR TO THE CLOSING DATE (IN THE CASE OF EACH LENDER
LISTED ON THE SIGNATURE PAGES HEREOF ON THE CLOSING DATE) OR ON OR PRIOR TO THE
DATE OF THE ASSIGNMENT AGREEMENT PURSUANT TO WHICH IT BECOMES A LENDER (IN THE
CASE OF EACH OTHER LENDER), AND AT SUCH OTHER TIMES AS MAY BE NECESSARY IN THE
DETERMINATION OF THE BORROWER OR THE ADMINISTRATIVE AGENT (EACH IN THE
REASONABLE EXERCISE OF ITS DISCRETION), (I) TWO ORIGINAL COPIES OF INTERNAL
REVENUE

65


--------------------------------------------------------------------------------



SERVICE FORM W-8BEN OR W-8ECI (OR ANY SUCCESSOR FORMS), PROPERLY COMPLETED AND
DULY EXECUTED BY SUCH LENDER, AND SUCH OTHER DOCUMENTATION REQUIRED UNDER THE
INTERNAL REVENUE CODE AND REASONABLY REQUESTED BY THE BORROWER TO ESTABLISH THAT
SUCH LENDER IS NOT SUBJECT TO DEDUCTION OR WITHHOLDING OF UNITED STATES FEDERAL
INCOME TAX WITH RESPECT TO ANY PAYMENTS TO SUCH LENDER OF PRINCIPAL, INTEREST,
FEES OR OTHER AMOUNTS PAYABLE UNDER ANY OF THE CREDIT DOCUMENTS, OR (II) IF SUCH
LENDER IS NOT A “BANK” OR OTHER PERSON DESCRIBED IN SECTION 881(C)(3) OF THE
INTERNAL REVENUE CODE AND CANNOT DELIVER EITHER INTERNAL REVENUE SERVICE FORM
W-8ECI OR FORM W-8BEN PURSUANT TO CLAUSE (I) ABOVE, A CERTIFICATE RE NON-BANK
STATUS TOGETHER WITH TWO ORIGINAL COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN
(OR ANY SUCCESSOR FORM), PROPERLY COMPLETED AND DULY EXECUTED BY SUCH LENDER,
AND SUCH OTHER DOCUMENTATION REQUIRED UNDER THE INTERNAL REVENUE CODE AND
REASONABLY REQUESTED BY THE BORROWER TO ESTABLISH THAT SUCH LENDER IS NOT
SUBJECT TO DEDUCTION OR WITHHOLDING OF UNITED STATES FEDERAL INCOME TAX WITH
RESPECT TO ANY PAYMENTS TO SUCH LENDER OF INTEREST PAYABLE UNDER ANY OF THE
CREDIT DOCUMENTS, OR (III) TO THE EXTENT SUCH NON-US LENDER IS NOT THE
BENEFICIAL OWNER (FOR EXAMPLE, WHERE THE NON-US LENDER IS A PARTNERSHIP OR
PARTICIPATING LENDER GRANTING A TYPICAL PARTICIPATION), TWO ORIGINAL COPIES OF
INTERNAL REVENUE SERVICE FORM W-8IMY (OR ANY SUCCESSOR FORM), ACCOMPANIED BY
FORM W-8ECI, W-8BEN, CERTIFICATE RE NON-BANK STATUS OR W-8BEN FROM EACH
BENEFICIAL OWNER, AS APPLICABLE.  EACH LENDER REQUIRED TO DELIVER ANY FORMS,
CERTIFICATES OR OTHER EVIDENCE WITH RESPECT TO UNITED STATES FEDERAL INCOME TAX
WITHHOLDING MATTERS PURSUANT TO THIS SECTION 2.19(E) HEREBY AGREES, FROM TIME TO
TIME AFTER THE INITIAL DELIVERY BY SUCH LENDER OF SUCH FORMS, CERTIFICATES OR
OTHER EVIDENCE, WHENEVER A LAPSE IN TIME OR CHANGE IN CIRCUMSTANCES RENDERS SUCH
FORMS, CERTIFICATES OR OTHER EVIDENCE OBSOLETE OR INACCURATE IN ANY MATERIAL
RESPECT, THAT SUCH LENDER SHALL PROMPTLY DELIVER TO THE ADMINISTRATIVE AGENT FOR
TRANSMISSION TO THE BORROWER TWO NEW ORIGINAL COPIES OF INTERNAL REVENUE SERVICE
FORM W-8BEN OR W-8ECI , OR A CERTIFICATE RE NON-BANK STATUS AND TWO ORIGINAL
COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN (OR ANY SUCCESSOR FORM) OR W-8IMY
AND THE ACCOMPANYING FORMS OR CERTIFICATES, AS THE CASE MAY BE, PROPERLY
COMPLETED AND DULY EXECUTED BY SUCH LENDER, AND SUCH OTHER DOCUMENTATION
REQUIRED UNDER THE INTERNAL REVENUE CODE AND REASONABLY REQUESTED BY THE
BORROWER TO CONFIRM OR ESTABLISH THAT SUCH LENDER IS NOT SUBJECT TO DEDUCTION OR
WITHHOLDING OF UNITED STATES FEDERAL INCOME TAX WITH RESPECT TO PAYMENTS TO SUCH
LENDER UNDER THE CREDIT DOCUMENTS, OR NOTIFY THE ADMINISTRATIVE AGENT AND THE
BORROWER OF ITS INABILITY TO DELIVER ANY SUCH FORMS, CERTIFICATES OR OTHER
EVIDENCE.  THE BORROWER SHALL NOT BE REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO
ANY NON-US LENDER UNDER SECTION 2.19(B)(III) TO THE EXTENT THAT THE U.S. FEDERAL
WITHHOLDING TAX RESULTS FROM SUCH NON-US LENDER’S FAILURE TO DELIVER ANY SUCH
FORM OR CERTIFICATE THAT SUCH NON-US LENDER IS LEGALLY ENTITLED TO DELIVER.


2.20                            OBLIGATION TO MITIGATE.  EACH LENDER (WHICH TERM
SHALL INCLUDE ISSUING BANK FOR PURPOSES OF THIS SECTION 2.20) AGREES THAT, AS
PROMPTLY AS PRACTICABLE AFTER THE OFFICER OF SUCH LENDER RESPONSIBLE FOR
ADMINISTERING ITS LOANS OR LETTERS OF CREDIT, AS THE CASE MAY BE, BECOMES AWARE
OF THE OCCURRENCE OF AN EVENT OR THE EXISTENCE OF A CONDITION THAT WOULD CAUSE
SUCH LENDER TO BECOME AN AFFECTED LENDER OR THAT WOULD ENTITLE SUCH LENDER TO
RECEIVE PAYMENTS UNDER SECTION 2.17, 2.18 OR 2.19, IT WILL, TO THE EXTENT NOT
INCONSISTENT WITH THE INTERNAL POLICIES OF SUCH LENDER AND ANY APPLICABLE LEGAL
OR REGULATORY RESTRICTIONS, USE REASONABLE EFFORTS TO (A) MAKE, ISSUE, FUND OR
MAINTAIN ITS CREDIT EXTENSIONS, INCLUDING ANY AFFECTED LOANS, THROUGH ANOTHER
OFFICE OF SUCH LENDER, OR (B) TAKE SUCH OTHER MEASURES AS SUCH LENDER MAY DEEM
REASONABLE, IF AS A RESULT THEREOF THE CIRCUMSTANCES WHICH WOULD CAUSE SUCH
LENDER TO BE AN AFFECTED LENDER WOULD CEASE TO EXIST OR THE ADDITIONAL AMOUNTS
WHICH WOULD OTHERWISE BE REQUIRED TO BE PAID TO SUCH LENDER PURSUANT TO
SECTION 2.17, 2.18 OR 2.19 WOULD BE MATERIALLY REDUCED AND IF, AS DETERMINED BY
SUCH LENDER IN ITS SOLE DISCRETION, THE MAKING, ISSUING, FUNDING OR MAINTAINING
OF SUCH REVOLVING COMMITMENTS, LOANS OR LETTERS OF CREDIT THROUGH SUCH OTHER
OFFICE OR IN ACCORDANCE WITH SUCH OTHER MEASURES, AS THE CASE MAY BE, WOULD NOT
OTHERWISE ADVERSELY AFFECT SUCH REVOLVING COMMITMENTS, LOANS OR LETTERS OF
CREDIT OR THE INTERESTS OF SUCH LENDER; PROVIDED, SUCH LENDER WILL NOT BE
OBLIGATED TO UTILIZE SUCH OTHER OFFICE OR TAKE OTHER MEASURES PURSUANT TO THIS
SECTION 2.20 UNLESS THE BORROWER AGREES TO PAY ALL INCREMENTAL EXPENSES INCURRED
BY SUCH LENDER AS A RESULT OF UTILIZING SUCH OTHER OFFICE OR TAKE OTHER MEASURES
AS DESCRIBED ABOVE.  A CERTIFICATE AS TO THE AMOUNT OF ANY SUCH EXPENSES PAYABLE
BY THE

66


--------------------------------------------------------------------------------



BORROWER PURSUANT TO THIS SECTION 2.20 (SETTING FORTH IN REASONABLE DETAIL THE
BASIS FOR REQUESTING SUCH AMOUNT) SUBMITTED BY SUCH LENDER TO THE BORROWER (WITH
A COPY TO THE ADMINISTRATIVE AGENT) SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


2.21                            DEFAULTING LENDERS.  ANYTHING CONTAINED HEREIN
TO THE CONTRARY NOTWITHSTANDING, IN THE EVENT THAT ANY LENDER, OTHER THAN AT THE
DIRECTION OR REQUEST OF ANY GOVERNMENTAL AUTHORITY, DEFAULTS (A “DEFAULTING
LENDER”) IN ITS OBLIGATION TO FUND (A “FUNDING DEFAULT”) ANY REVOLVING LOAN, ITS
PORTION OF ANY PARTICIPATION IN A PROTECTIVE ADVANCE REQUIRED TO BE FUNDED BY IT
HEREUNDER WITHIN ONE (1) BUSINESS DAY OF THE DATE REQUIRED TO BE FUNDED BY IT
HEREUNDER OR ITS PORTION OF ANY UNREIMBURSED PAYMENT UNDER SECTION 2.2 OR 2.3
(IN EACH CASE, A “DEFAULTED LOAN”), THEN (A) DURING ANY DEFAULT PERIOD WITH
RESPECT TO SUCH DEFAULTING LENDER, SUCH DEFAULTING LENDER SHALL BE DEEMED NOT TO
BE A “LENDER” FOR PURPOSES OF VOTING ON ANY MATTERS (INCLUDING THE GRANTING OF
ANY CONSENTS OR WAIVERS) WITH RESPECT TO ANY OF THE CREDIT DOCUMENTS; (B) TO THE
EXTENT PERMITTED BY APPLICABLE LAW, UNTIL SUCH TIME AS THE DEFAULT EXCESS WITH
RESPECT TO SUCH DEFAULTING LENDER SHALL HAVE BEEN REDUCED TO ZERO, (I) ANY
VOLUNTARY PREPAYMENT OF THE REVOLVING LOANS SHALL, IF THE BORROWER SO DIRECTS AT
THE TIME OF MAKING SUCH VOLUNTARY PREPAYMENT, BE APPLIED TO THE REVOLVING LOANS
OF OTHER LENDERS AS IF SUCH DEFAULTING LENDER HAD NO REVOLVING LOANS OUTSTANDING
AND THE REVOLVING CREDIT EXPOSURE OF SUCH DEFAULTING LENDER WERE ZERO, AND
(II) ANY MANDATORY PREPAYMENT OF THE REVOLVING LOANS SHALL, IF THE BORROWER SO
DIRECTS AT THE TIME OF MAKING SUCH MANDATORY PREPAYMENT, BE APPLIED TO THE
REVOLVING LOANS OF OTHER LENDERS (BUT NOT TO THE REVOLVING LOANS OF SUCH
DEFAULTING LENDER) AS IF SUCH DEFAULTING LENDER HAD FUNDED ALL DEFAULTED LOANS
OF SUCH DEFAULTING LENDER, IT BEING UNDERSTOOD AND AGREED THAT THE BORROWER
SHALL BE ENTITLED TO RETAIN ANY PORTION OF ANY MANDATORY PREPAYMENT OF THE
REVOLVING LOANS THAT IS NOT PAID TO SUCH DEFAULTING LENDER SOLELY AS A RESULT OF
THE OPERATION OF THE PROVISIONS OF THIS CLAUSE (B); (C) SUCH DEFAULTING LENDER’S
REVOLVING COMMITMENT AND OUTSTANDING REVOLVING LOANS AND SUCH DEFAULTING
LENDER’S PRO RATA SHARE OF THE LETTER OF CREDIT USAGE SHALL BE EXCLUDED FOR
PURPOSES OF CALCULATING THE REVOLVING COMMITMENT FEE PAYABLE TO LENDERS IN
RESPECT OF ANY DAY DURING ANY DEFAULT PERIOD WITH RESPECT TO SUCH DEFAULTING
LENDER, AND SUCH DEFAULTING LENDER SHALL NOT BE ENTITLED TO RECEIVE ANY
REVOLVING COMMITMENT FEE PURSUANT TO SECTION 2.10 WITH RESPECT TO SUCH
DEFAULTING LENDER’S REVOLVING COMMITMENT IN RESPECT OF ANY DEFAULT PERIOD WITH
RESPECT TO SUCH DEFAULTING LENDER; AND (D) THE REVOLVING CREDIT OUTSTANDINGS AS
AT ANY DATE OF DETERMINATION SHALL BE CALCULATED AS IF SUCH DEFAULTING LENDER
HAD FUNDED ALL DEFAULTED LOANS OF SUCH DEFAULTING LENDER.  NO REVOLVING
COMMITMENT OF ANY LENDER SHALL BE INCREASED OR OTHERWISE AFFECTED, AND, EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED IN THIS SECTION 2.21, PERFORMANCE BY THE
BORROWER OF ITS OBLIGATIONS HEREUNDER AND THE OTHER CREDIT DOCUMENTS SHALL NOT
BE EXCUSED OR OTHERWISE MODIFIED AS A RESULT OF ANY FUNDING DEFAULT OR THE
OPERATION OF THIS SECTION 2.21.  THE RIGHTS AND REMEDIES AGAINST A DEFAULTING
LENDER UNDER THIS SECTION 2.21 ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES
WHICH THE BORROWER MAY HAVE AGAINST SUCH DEFAULTING LENDER WITH RESPECT TO ANY
FUNDING DEFAULT AND WHICH THE ADMINISTRATIVE AGENT OR ANY LENDER MAY HAVE
AGAINST SUCH DEFAULTING LENDER WITH RESPECT TO ANY FUNDING DEFAULT.


2.22                            REMOVAL OR REPLACEMENT OF A LENDER.  ANYTHING
CONTAINED HEREIN TO THE CONTRARY NOTWITHSTANDING, IN THE EVENT THAT:  (A) (I)
ANY LENDER (AN “INCREASED-COST LENDER”) SHALL GIVE NOTICE TO THE BORROWER THAT
SUCH LENDER IS AN AFFECTED LENDER OR THAT SUCH LENDER IS ENTITLED TO RECEIVE
PAYMENTS UNDER SECTION 2.17, 2.18 OR 2.19, (II) THE CIRCUMSTANCES WHICH HAVE
CAUSED SUCH LENDER TO BE AN AFFECTED LENDER OR WHICH ENTITLE SUCH LENDER TO
RECEIVE SUCH PAYMENTS SHALL REMAIN IN EFFECT, AND (III) SUCH LENDER SHALL FAIL
TO WITHDRAW SUCH NOTICE WITHIN FIVE BUSINESS DAYS AFTER THE BORROWER’S REQUEST
FOR SUCH WITHDRAWAL; OR (B) (I) ANY LENDER SHALL BECOME A DEFAULTING LENDER,
(II) THE DEFAULT PERIOD FOR SUCH DEFAULTING LENDER SHALL REMAIN IN EFFECT, AND
(III) SUCH DEFAULTING LENDER SHALL FAIL TO CURE THE DEFAULT AS A RESULT OF WHICH
IT HAS BECOME A DEFAULTING LENDER WITHIN FIVE BUSINESS DAYS AFTER THE BORROWER’S
REQUEST THAT IT CURE SUCH DEFAULT; OR (C) IN CONNECTION WITH ANY PROPOSED
AMENDMENT, MODIFICATION, TERMINATION, WAIVER OR CONSENT WITH RESPECT TO ANY OF
THE PROVISIONS HEREOF AS CONTEMPLATED BY SECTION 10.5(B), THE CONSENT OF
REQUISITE LENDERS SHALL HAVE BEEN OBTAINED BUT THE CONSENT OF ONE OR MORE OF
SUCH OTHER LENDERS (EACH A “NON-CONSENTING LENDER”) WHOSE CONSENT IS REQUIRED
SHALL NOT HAVE BEEN OBTAINED; THEN, WITH RESPECT TO

67


--------------------------------------------------------------------------------



EACH SUCH INCREASED-COST LENDER, DEFAULTING LENDER OR NON-CONSENTING LENDER
(EACH, A “TERMINATED LENDER”), THE BORROWER MAY, BY GIVING WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT AND ANY TERMINATED LENDER OF ITS ELECTION TO DO SO, ELECT
TO CAUSE SUCH TERMINATED LENDER (AND SUCH TERMINATED LENDER HEREBY IRREVOCABLY
AGREES) TO ASSIGN ITS OUTSTANDING LOANS AND ITS REVOLVING COMMITMENTS, IF ANY,
IN FULL TO ONE OR MORE ELIGIBLE ASSIGNEES (EACH, A “REPLACEMENT LENDER”) IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 10.6 AND SUCH TERMINATED LENDER SHALL
PAY ANY FEES PAYABLE THEREUNDER IN CONNECTION WITH SUCH ASSIGNMENT; PROVIDED,
(1) ON THE DATE OF SUCH ASSIGNMENT, THE REPLACEMENT LENDER SHALL PAY TO
TERMINATED LENDER AN AMOUNT EQUAL TO THE SUM OF (A) AN AMOUNT EQUAL TO THE
PRINCIPAL OF, AND ALL ACCRUED INTEREST ON, ALL OUTSTANDING LOANS OF THE
TERMINATED LENDER, (B) AN AMOUNT EQUAL TO ALL UNREIMBURSED DRAWINGS THAT HAVE
BEEN FUNDED BY SUCH TERMINATED LENDER, TOGETHER WITH ALL THEN UNPAID INTEREST
WITH RESPECT THERETO AT SUCH TIME AND (C) AN AMOUNT EQUAL TO ALL ACCRUED, BUT
THERETOFORE UNPAID FEES OWING TO SUCH TERMINATED LENDER PURSUANT TO SECTION
2.10; (2) ON THE DATE OF SUCH ASSIGNMENT, THE BORROWER SHALL PAY ANY AMOUNTS
PAYABLE TO SUCH TERMINATED LENDER PURSUANT TO SECTION 2.17(C), 2.18 OR 2.19, OR
OTHERWISE AS IF IT WERE A PREPAYMENT; (3) TO THE EXTENT AN ASSIGNMENT TO SUCH
REPLACEMENT LENDER WOULD REQUIRE THE CONSENT OF THE ADMINISTRATIVE AGENT UNDER
SECTION 10.6, SUCH REPLACEMENT LENDER SHALL BE REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT; (4) IN THE EVENT SUCH TERMINATED LENDER IS A
NON-CONSENTING LENDER, EACH REPLACEMENT LENDER SHALL CONSENT, AT THE TIME OF
SUCH ASSIGNMENT, TO EACH MATTER IN RESPECT OF WHICH SUCH TERMINATED LENDER WAS A
NON-CONSENTING LENDER; PROVIDED, THE BORROWER MAY NOT MAKE SUCH ELECTION WITH
RESPECT TO ANY TERMINATED LENDER THAT IS ALSO AN ISSUING BANK UNLESS, PRIOR TO
THE EFFECTIVENESS OF SUCH ELECTION, THE BORROWER SHALL HAVE CAUSED EACH
OUTSTANDING LETTER OF CREDIT ISSUED THEREBY TO BE CANCELLED.  UPON THE
PREPAYMENT OF ALL AMOUNTS OWING TO ANY TERMINATED LENDER AND THE TERMINATION OF
SUCH TERMINATED LENDER’S REVOLVING COMMITMENTS, SUCH TERMINATED LENDER SHALL NO
LONGER CONSTITUTE A “LENDER” FOR PURPOSES HEREOF; PROVIDED, ANY RIGHTS OF SUCH
TERMINATED LENDER TO INDEMNIFICATION HEREUNDER SHALL SURVIVE AS TO SUCH
TERMINATED LENDER.  EACH LENDER AGREES THAT, IF IT BECOMES A TERMINATED LENDER
AND ITS RIGHTS AND CLAIMS ARE ASSIGNED HEREUNDER TO A REPLACEMENT LENDER
PURSUANT TO THIS SECTION 2.22, IT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AGREEMENT TO EVIDENCE SUCH ASSIGNMENT,
TOGETHER WITH ANY REVOLVING LOAN NOTE (IF SUCH LOANS ARE EVIDENCED BY A
REVOLVING LOAN NOTE) EVIDENCING THE LOANS SUBJECT TO SUCH ASSIGNMENT AGREEMENT;
AND (5) NO ASSIGNMENT FEE PURSUANT TO SECTION 10.6(F) SHALL BE PAYABLE IN
RESPECT OF SUCH ASSIGNMENT PROVIDED, HOWEVER, THAT THE FAILURE OF ANY TERMINATED
LENDER TO EXECUTE AN ASSIGNMENT AGREEMENT SHALL NOT RENDER SUCH ASSIGNMENT
INVALID.


2.23                            RESERVES.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY, THE ADMINISTRATIVE AGENT MAY AT ANY TIME AND FROM TIME TO TIME IN THE
EXERCISE OF ITS PERMITTED DISCRETION ESTABLISH AND INCREASE OR DECREASE
RESERVES; PROVIDED THAT THE ADMINISTRATIVE AGENT SHALL HAVE PROVIDED THE
BORROWER AT LEAST 2 BUSINESS DAYS’ PRIOR WRITTEN NOTICE OF ANY SUCH
ESTABLISHMENT OR INCREASE.


SECTION 3.                                      CONDITIONS PRECEDENT


3.1                                   CLOSING DATE.  THE OBLIGATION OF EACH
LENDER TO MAKE A CREDIT EXTENSION ON THE CLOSING DATE IS SUBJECT TO THE
SATISFACTION, OR WAIVER IN ACCORDANCE WITH SECTION 10.5, OF THE FOLLOWING
CONDITIONS ON OR BEFORE THE CLOSING DATE:

(a)                                  Credit Documents.  Subject to
Section 5.15(a), the Administrative Agent shall have received sufficient copies
of each Credit Document originally executed and delivered by each applicable
Credit Party for each Lender.

(b)                                 Organizational Documents; Incumbency.  The
Administrative Agent shall have received (i) copies of the Organizational
Documents of each Credit Party and, to the extent applicable, certified as of a
recent date by the appropriate governmental official; (ii) signature and
incumbency certificates of the officers of such Person executing the Credit
Documents to which it

68


--------------------------------------------------------------------------------


is a party; (iii) resolutions of the Board of Directors or similar governing
body of each Credit Party approving and authorizing the execution, delivery and
performance of this Agreement and the other Credit Documents and the Related
Agreements to which it is a party or by which it or its assets may be bound as
of the Closing Date, certified as of the Closing Date by its secretary or an
assistant secretary as being in full force and effect without modification or
amendment; and (iv) a “long-form” good standing certificate from the applicable
Governmental Authority of each Credit Party’s jurisdiction of incorporation,
organization or formation, each dated a recent date prior to the Closing Date.

(c)                                  Organizational and Capital Structure.  The
organizational structure and capital structure of the Borrower and its
Subsidiaries, both before and after giving effect to the Purchase, shall be as
set forth on Schedule 4.1 and Schedule 4.2.

(d)                                 Consummation of the Acquisition.  The
Purchase shall be consummated concurrently with the occurrence of the Closing
Date in accordance with the Acquisition Agreement, without amendment,
modification or waiver thereof which is adverse to the Lenders in any material
respect (including, without limitation, the Material Adverse Change (as defined
in the Acquisition Agreement) condition set forth in the Acquisition Agreement)
without the prior consent of the Administrative Agent, all as certified in the
Closing Date Certificate.

(e)                                  Term Loan Facility.  The Administrative
Agent shall have received reasonably satisfactory evidence that, concurrently
with the occurrence of the Closing Date, the “Closing Date” (under and as
defined in the Term Loan Agreement) shall have occurred and the Borrower shall
have received gross cash proceeds from the extensions of credit under the Term
Loan Agreement of not less than $880,000,000.

(f)                                    Bridge Loans.  The Administrative Agent
shall have received reasonably satisfactory evidence that, concurrently with the
occurrence of the Closing Date, the “Closing Date” (under and as defined in the
Bridge Loan Agreement) shall have occurred and the Borrower shall have received
gross cash proceeds from the extensions of credit under the Bridge Loan
Agreement of not less than $465,000,000.

(g)                                 Refinancing; Indebtedness.

(I)                  THE REFINANCING SHALL HAVE BEEN CONSUMMATED AND ALL LIENS
IN FAVOR OF THE EXISTING LENDERS THEREOF SHALL HAVE BEEN RELEASED, IN EACH CASE,
TO THE SATISFACTION OF THE ADMINISTRATIVE AGENT; THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED A “PAY-OFF” LETTER IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT WITH RESPECT TO ALL DEBT BEING REFINANCED IN THE
REFINANCING; AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH UCC
TERMINATION STATEMENTS, MORTGAGE RELEASES, RELEASES OF ASSIGNMENTS OF LEASES AND
RENTS, RELEASES OF SECURITY INTERESTS IN INTELLECTUAL PROPERTY AND OTHER
INSTRUMENTS, IN EACH CASE IN PROPER FORM FOR RECORDING, AS THE ADMINISTRATIVE
AGENT SHALL HAVE REASONABLY REQUESTED TO RELEASE AND TERMINATE OF RECORD THE
LIENS SECURING SUCH DEBT.

(II)               AFTER GIVING EFFECT TO THE TRANSACTIONS, NONE OF THE BORROWER
OR ANY OF ITS SUBSIDIARIES SHALL HAVE OUTSTANDING ANY INDEBTEDNESS OR PREFERRED
STOCK OTHER THAN (I) THE LOANS AND CREDIT EXTENSIONS HEREUNDER, (II)  THE TERM
LOANS, (III) THE BRIDGE LOANS, (IV) THE INDEBTEDNESS DESCRIBED IN SECTIONS
6.1(B) THROUGH 6.1(H) OR LISTED ON SCHEDULE 6.1(B) AND (V) INDEBTEDNESS OWED TO
THE BORROWER OR ANY GUARANTOR.

69


--------------------------------------------------------------------------------


(h)                                 Real Estate Assets.  In order to create in
favor of the Collateral Agent, for the benefit of Secured Parties, a valid and,
subject to any filing and/or recording referred to herein, perfected Second
Priority security interest (subject to the Intercreditor Agreement) in certain
Real Estate Assets, the Collateral Agent shall have received from the Borrower
and each applicable Guarantor:

(i)                                     fully executed and notarized Mortgages,
in proper form for recording in all appropriate places in all applicable
jurisdictions, encumbering each Real Estate Asset listed on Schedule 8(a) to the
Perfection Certificate dated as of the Closing Date (each, a “Closing Date
Mortgaged Property”), together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof to create a lien under applicable requirements of the
appropriate Governmental Authority, and such financing statements and any other
instruments necessary to grant a mortgage lien under the laws of the applicable
jurisdiction, all of which shall be in form and substance reasonably
satisfactory to Collateral Agent;

(ii)                                  opinions of Armstrong Teasedale LLP,
counsel to the Credit Parties in Illinois and Nevada, and Cohen & Grigsby,
counsel to the Credit Parties in Florida and Pennsylvania, with respect to the
enforceability of the Mortgages to be recorded in such states and such other
matters as the Collateral Agent may reasonably request, in each case in form and
substance reasonably satisfactory to the Collateral Agent;

(iii)                               (A) ALTA mortgagee title insurance policies
or unconditional commitments therefor issued by one or more title companies
reasonably satisfactory to the Collateral Agent with respect to each Closing
Date Mortgaged Property (each, a “Title Policy”), with liability amounts not
less than those set forth on Schedule 3.1(h) and with respect to each
After-Acquired Mortgaged Property, with liability amounts not less than the
amounts set forth on Schedule 3.1(h), together with a title report issued by a
title company with respect thereto, and copies of all recorded documents listed
as exceptions to title or otherwise referred to therein, each in form and
substance reasonably satisfactory to Collateral Agent, which Title Policy shall,
(1) to the extent necessary, include such reinsurance arrangements (with
provisions for direct access, if necessary) as shall be reasonably acceptable to
the Collateral Agent, (2) contain a “tie-in” or “cluster” endorsement, if
available under applicable law (i.e., policies that insure against losses
regardless of location or allocated value of the insured property up to the
liability amount), (3) have been supplemented by such endorsements (or where
such endorsements are not available, opinions of special counsel, architects or
other professionals reasonably acceptable to the Collateral Agent) as shall be
reasonably requested by the Collateral Agent (which endorsements may include
matters relating to usury, first loss, last dollar, zoning, contiguity,
revolving credit, doing business, non-imputation, public road access, survey,
variable rate, environmental lien, subdivision, mortgage recording tax, separate
tax lot, revolving credit, and so-called comprehensive coverage over covenants
and restrictions), and (4) contain no exceptions to title other than exceptions
reasonably acceptable to the Collateral Agent; and (B) with respect to each
Closing Date Mortgaged Property, such affidavits, certificates, information
(including financial data) and instruments of indemnification (including a
so-called “gap” indemnification) as shall be required to induce the title
company to issue the Title Policy/ies and endorsements contemplated above; and
(C) evidence satisfactory to the Collateral Agent that such Credit Party has
paid to the title company or to the appropriate Government Authorities all
expenses and premiums of the title company and all other sums required in
connection with the issuance of each Title Policy and all recording and stamp
taxes (including mortgage recording and intangible taxes)

70


--------------------------------------------------------------------------------


payable in connection with recording the Mortgages for each Closing Date
Mortgaged Property in the appropriate real estate records;

(iv)                              a completed Federal Emergency Management
Agency standard Flood Hazard Determination with respect to each Closing Date
Mortgaged Property and evidence of flood insurance with respect to each Flood
Hazard Property that is located in a community that participates in the National
Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board of Governors, in form and substance reasonably
satisfactory to the Collateral Agent;

(v)                                 ALTA surveys of all Closing Date Mortgaged
Properties, as may be reasonably required by the Collateral Agent, certified to
the Collateral Agent and dated not more than thirty days prior to the Closing
Date;

(vi)                              with respect to each Closing Date Mortgaged
Property, such consents, approvals, amendments, supplements, estoppels, tenant
subordination agreements or other instruments (including, without limitation,
Collateral Access Agreements and Memoranda of Leases) as necessary to consummate
the transactions or as shall reasonably be deemed necessary by the Collateral
Agent in order for the owner or holder of the fee or leasehold interest
constituting such Closing Date Mortgaged Property to grant the Lien contemplated
by the Mortgage with respect to such Closing Date Mortgaged Property

(vii)                           with respect to each Closing Date Mortgaged
Property, copies of all leases in which Borrower or any Subsidiary holds the
lessor’s interest or other agreements relating to possessory interests, if any. 
To the extent any of the foregoing affect any Closing Date Mortgaged Property,
such agreement shall be subordinate to the Lien of the Mortgage to be recorded
against such Mortgaged Property, either expressly by its terms or pursuant to a
subordination, non-disturbance and attornment agreement, and shall otherwise be
acceptable to the Collateral Agent; and

(viii)                        with respect to each Closing Date Mortgaged
Property, each Company shall have made all notifications, registrations and
filings, to the extent required by, and in accordance with, all Governmental
Authorizations applicable to such Closing Date Mortgaged Property;

provided, that to the extent the Borrower or the applicable Guarantor is unable
to deliver to the Collateral Agent on the Closing Date, after using commercially
reasonable efforts to do so, any of the foregoing with respect to any Closing
Date Mortgaged Property, such Credit Party may deliver such documents or other
items to the Collateral Agent within 60 days of the Closing Date.

(i)                                     Personal Property Collateral.  In order
to create in favor of Collateral Agent, for the benefit of Secured Parties, a
valid, perfected First Priority security interest (subject to the Intercreditor
Agreement) in the personal property Current Asset Collateral, the Collateral
Agent shall have received:

(i)                                     evidence satisfactory to the Collateral
Agent of the compliance by each Credit Party of its obligations under the Pledge
and Security Agreement and the other Collateral Documents (including, without
limitation, its obligation to authenticate and deliver UCC financing statements
and to execute (as applicable) and deliver originals of securities,

71


--------------------------------------------------------------------------------


instruments and chattel paper and any Intellectual Property Security Agreements,
Deposit Account Control Agreements and Control Agreements as provided therein);

(ii)                                  a completed Perfection Certificate dated
the Closing Date and executed by an Authorized Officer of each Credit Party,
together with all attachments contemplated thereby, including (A) the results of
a recent search, by a Person satisfactory to Collateral Agent, of all effective
UCC financing statements (or equivalent filings) made with respect to any
personal or mixed property of any Credit Party in the jurisdictions specified in
the Perfection Certificate, together with copies of all such filings disclosed
by such search, and (B) UCC termination statements (or similar documents) duly
executed by all applicable Persons for filing in all applicable jurisdictions as
may be necessary to terminate any effective UCC financing statements (or
equivalent filings) disclosed in such search (other than any such financing
statements in respect of Permitted Liens);

(iii)                               opinions of counsel (which counsel shall be
reasonably satisfactory to Collateral Agent) with respect to the creation and
perfection of the security interests in favor of the Collateral Agent in such
Collateral and such other matters governed by the laws of each jurisdiction in
which any Credit Party is organized, as the Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to the
Collateral Agent; and

(iv)                              except as provided in Sections 5.15 and 5.16,
evidence that each Credit Party shall have taken or caused to be taken any other
action, executed and delivered or caused to be executed and delivered any other
agreement, document and instrument (including without limitation, any
intercompany notes evidencing Indebtedness permitted to be incurred pursuant to
Section 6.1(b)) and made or caused to be made any other filing and recording
(other than as set forth herein) reasonably required by the Collateral Agent.

(j)                                     Pro Forma Financial Statements.  Lenders
shall have received from the Borrower (i) the Historical Financial Statements,
and (ii) pro forma consolidated balance sheets of the Borrower and its
Subsidiaries as at the Closing Date, and reflecting the consummation of the
Transactions, which pro forma financial statements shall be in form and
substance satisfactory to the Administrative Agent, together with a certificate
of the Borrower to the effect that such statements accurately present the
estimated pro forma financial position of the Borrower and its Subsidiaries in
all material respects and were prepared in good faith based on management
estimates and assumptions believed to be reasonable when made.

(k)                                  Evidence of Insurance.  The Collateral
Agent shall have received a certificate from the Borrower’s insurance broker or
other evidence satisfactory to it that all insurance required to be maintained
pursuant to Section 5.5 is in full force and effect, together with endorsements
naming the Collateral Agent, for the benefit of Secured Parties, as additional
insured and loss payee or mortgagee, as applicable, thereunder to the extent
required under Section 5.5.

(l)                                     Opinions of Counsel to Credit Parties. 
The Agents and the Lenders shall have received favorable written opinions of (i)
Munger, Tolles & Olson LLP, counsel for Credit Parties, in the form of
Exhibit D, (ii) Armstrong Teasedale LLP, counsel to the Credit Parties in
Illinois and Nevada , (iii) Cohen & Grigsby, counsel to the Credit Parties in
Florida and Pennsylvania, and (iv) Latham & Watkins, LLP, counsel to the Credit
Parties in New York, in each case, as to such other matters as the
Administrative Agent may reasonably request, dated as of the Closing Date and
otherwise in form and substance reasonably satisfactory to the Administrative

72


--------------------------------------------------------------------------------


Agent (and each Credit Party hereby instructs such counsel to deliver such
opinions to the Agents and Lenders).

(m)                               Fees.  The Borrower shall have paid to the
Joint Lead Arrangers and the Facility Agents the fees payable on the Closing
Date referred to in Section 2.10(d).

(n)                                 Representations and Warranties.  On the
Closing Date, the representations and warranties made by the Credit Parties in
Sections 4.1, 4.3, 4.6, 4.16, 4.17, 4.26 and 4.27 as they relate to the Credit
Parties at such time shall be true and correct in all material respects;
provided that any representation and warranty that is qualified as to
materiality or “Material Adverse Effect” shall be true and correct in all
respects.

(o)                                 Solvency Certificate.  On the Closing Date,
the Administrative shall have received a Solvency Certificate from the chief
financial officer of the Borrower demonstrating that after giving effect to the
consummation of the Transactions, the Borrower and its Subsidiaries, on a
consolidated basis, are Solvent.

(p)                                 Closing Date Certificate.  The Borrower
shall have delivered to the Administrative Agent an original executed Closing
Date Certificate, together with all attachments thereto.

(q)                                 Borrowing Base.  The Administrative Agent
shall have received an up to date Borrowing Base Certificate which meets the
requirements of Section 5.1(o).

(r)                                    Appraisals and Field Audits.  The
Administrative Agent shall have received customary collateral appraisals and
field audits, in each case reasonably acceptable to the Lead Arranger.

(s)                                  Vendors.  The Administrative Agent shall
have received an officer’s certificate of an Authorized Officer of each
applicable Credit Party, certifying that (i) all Vendors as of the Closing Date
are listed on Schedule 3.1(s), and (ii) as to each such Vendor which has a Lien
on any Inventory which is included or proposed to be included in the Borrowing
Base as Eligible Inventory, that (A) attached thereto are true, correct and
complete copies of all applicable Vendor Agreements between such Credit Party
and such Vendor, and (B) all such Vendor Agreements are in full force and
effect.

(t)                                    Patriot Act Information.  Each of the
Credit Parties shall have provided the documentation and other information to
the Lenders that is required by regulatory authorities under applicable “know
your customer” and anti-money-laundering rules and regulations, including,
without limitation, the Patriot Act.

Each Lender, by delivering its signature page to this Agreement and funding a
Loan on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by any Agent, Requisite Lenders or Lenders, as applicable on the
Closing Date.


3.2                                   CONDITIONS PRECEDENT TO EACH CREDIT
EXTENSION.

The obligation of each Lender to make any Loan (other than a Protective
Advance), or Issuing Bank to issue any Letter of Credit, on any Credit Date,
including the Closing Date, are subject to the satisfaction, or waiver in
accordance with Section 10.5, of the following conditions precedent:

73


--------------------------------------------------------------------------------


(a)                                  the Administrative Agent shall have
received (including by email or facsimile pursuant to Section 10.1(a)) a fully
executed and delivered Funding Notice or Issuance Notice, as the case may be;

(b)                                 after making the Credit Extensions requested
on such Credit Date, the Revolving Credit Outstandings shall not exceed the
Maximum Credit then in effect;

(c)                                  as of such Credit Date, the representations
and warranties contained herein and in the other Credit Documents shall be true
and correct in all material respects on and as of that Credit Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date;

(d)                                 as of such Credit Date, no event shall have
occurred and be continuing or would result from the consummation of the
applicable Credit Extension that would constitute a Default or an Event of
Default; and

(e)                                  on or before the date of issuance of any
Letter of Credit, the Administrative Agent shall have received all other
information required by the applicable Issuance Notice, and such other documents
or information as the applicable Issuing Bank may reasonably require in
connection with the issuance of such Letter of Credit.


SECTION 4.                                      REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders and the Issuing Banks to enter into this
Agreement and to make each Credit Extension to be made thereby, each Credit
Party represents and warrants to each Lender and each Issuing Bank, on the
Closing Date and on each Credit Date, that the following statements are true and
correct (it being understood and agreed that the representations and warranties
made on the Closing Date are deemed to be made concurrently with the
consummation of the Transactions):


4.1                                   ORGANIZATION; REQUISITE POWER AND
AUTHORITY; QUALIFICATION.  EACH OF THE BORROWER AND ITS SUBSIDIARIES (A) IS DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS
JURISDICTION OF ORGANIZATION AS IDENTIFIED IN SCHEDULE 4.1, (B) HAS ALL
REQUISITE POWER AND AUTHORITY TO OWN AND OPERATE ITS PROPERTIES, TO CARRY ON ITS
BUSINESS AS NOW CONDUCTED AND AS PROPOSED TO BE CONDUCTED, TO ENTER INTO THE
CREDIT DOCUMENTS TO WHICH IT IS A PARTY AND TO CARRY OUT THE TRANSACTIONS
CONTEMPLATED THEREBY, AND (C) IS QUALIFIED TO DO BUSINESS AND IN GOOD STANDING
IN EVERY JURISDICTION WHERE ITS ASSETS ARE LOCATED AND WHEREVER ITS OWNERSHIP,
OPERATION OF PROPERTIES OR THE CONDUCT OF ITS BUSINESS REQUIRES SUCH
QUALIFICATION, EXCEPT IN JURISDICTIONS WHERE THE FAILURE TO BE SO QUALIFIED OR
IN GOOD STANDING HAS NOT HAD, AND COULD NOT BE REASONABLY EXPECTED TO HAVE, A
MATERIAL ADVERSE EFFECT.


4.2                                   CAPITAL STOCK AND OWNERSHIP.  THE CAPITAL
STOCK OF EACH OF THE BORROWER AND ITS SUBSIDIARIES HAS BEEN DULY AUTHORIZED AND
VALIDLY ISSUED AND IS FULLY PAID AND NON-ASSESSABLE.  EXCEPT AS SET FORTH ON
SCHEDULE 4.2, AS OF THE DATE HEREOF, THERE IS NO EXISTING OPTION, WARRANT, CALL,
RIGHT, COMMITMENT OR OTHER AGREEMENT TO WHICH THE BORROWER OR ANY OF ITS
SUBSIDIARIES IS A PARTY REQUIRING, AND THERE IS NO MEMBERSHIP INTEREST OR OTHER
CAPITAL STOCK OF THE BORROWER OR ANY OF ITS SUBSIDIARIES OUTSTANDING WHICH UPON
CONVERSION OR EXCHANGE WOULD REQUIRE, THE ISSUANCE BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES OF ANY ADDITIONAL MEMBERSHIP INTERESTS OR OTHER CAPITAL STOCK OF
THE BORROWER OR ANY OF ITS SUBSIDIARIES OR OTHER SECURITIES CONVERTIBLE INTO,
EXCHANGEABLE FOR OR EVIDENCING THE RIGHT TO SUBSCRIBE FOR OR PURCHASE, A
MEMBERSHIP INTEREST OR OTHER CAPITAL STOCK OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES. 

74


--------------------------------------------------------------------------------



SCHEDULE 4.2 CORRECTLY SETS FORTH THE OWNERSHIP INTEREST OF THE BORROWER AND
EACH OF ITS SUBSIDIARIES AS OF THE CLOSING DATE.


4.3                                   DUE AUTHORIZATION.  THE EXECUTION,
DELIVERY AND PERFORMANCE OF THE CREDIT DOCUMENTS HAVE BEEN DULY AUTHORIZED BY
ALL NECESSARY ACTION ON THE PART OF EACH CREDIT PARTY THAT IS A PARTY THERETO.


4.4                                   NO CONFLICT.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY CREDIT PARTIES OF THE CREDIT DOCUMENTS TO WHICH THEY ARE PARTIES
AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE CREDIT DOCUMENTS DO
NOT AND WILL NOT (A) VIOLATE (I) ANY PROVISION OF ANY LAW OR ANY GOVERNMENTAL
RULE OR REGULATION APPLICABLE TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, (II)
ANY OF THE ORGANIZATIONAL DOCUMENTS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES,
OR (III) ANY ORDER, JUDGMENT OR DECREE OF ANY COURT OR OTHER AGENCY OF
GOVERNMENT BINDING ON THE BORROWER OR ANY OF ITS SUBSIDIARIES EXCEPT, IN THE
CASE OF THE FOREGOING CLAUSES (I) AND (III) TO THE EXTENT SUCH VIOLATION COULD
NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; (B) CONFLICT WITH,
RESULT IN A BREACH OF OR CONSTITUTE (WITH DUE NOTICE OR LAPSE OF TIME OR BOTH) A
DEFAULT UNDER ANY CONTRACTUAL OBLIGATION OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES EXCEPT TO THE EXTENT SUCH CONFLICT, BREACH OR DEFAULT COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; (C) RESULT IN OR
REQUIRE THE CREATION OR IMPOSITION OF ANY LIEN UPON ANY OF THE PROPERTIES OR
ASSETS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES (OTHER THAN ANY LIENS CREATED
UNDER ANY OF THE CREDIT DOCUMENTS IN FAVOR OF COLLATERAL AGENT, ON BEHALF OF
SECURED PARTIES OR LIENS CREATED UNDER THE TERM LOAN AGREEMENT); OR (D) REQUIRE
ANY APPROVAL OF STOCKHOLDERS, MEMBERS OR PARTNERS OR ANY APPROVAL OR CONSENT OF
ANY PERSON UNDER ANY CONTRACTUAL OBLIGATION OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES, EXCEPT FOR SUCH APPROVALS OR CONSENTS WHICH WILL BE OBTAINED ON OR
BEFORE THE CLOSING DATE AND DISCLOSED IN WRITING TO THE LENDERS AND EXCEPT FOR
ANY SUCH APPROVALS OR CONSENTS THE FAILURE OF WHICH TO OBTAIN WILL NOT HAVE A
MATERIAL ADVERSE EFFECT.


4.5                                   GOVERNMENTAL CONSENTS.  THE EXECUTION,
DELIVERY AND PERFORMANCE BY CREDIT PARTIES OF THE CREDIT DOCUMENTS TO WHICH THEY
ARE PARTIES AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE CREDIT
DOCUMENTS DO NOT AND WILL NOT REQUIRE ANY REGISTRATION WITH, CONSENT OR APPROVAL
OF, OR NOTICE TO, OR OTHER ACTION TO, WITH OR BY, ANY GOVERNMENTAL AUTHORITY
EXCEPT FOR FILINGS AND RECORDINGS WITH RESPECT TO THE COLLATERAL TO BE MADE, OR
OTHERWISE DELIVERED TO THE COLLATERAL AGENT FOR FILING AND/OR RECORDATION, AS OF
THE CLOSING DATE.


4.6                                   BINDING OBLIGATION.  EACH CREDIT DOCUMENT
HAS BEEN DULY EXECUTED AND DELIVERED BY EACH CREDIT PARTY THAT IS A PARTY
THERETO AND IS THE LEGALLY VALID AND BINDING OBLIGATION OF SUCH CREDIT PARTY,
ENFORCEABLE AGAINST SUCH CREDIT PARTY IN ACCORDANCE WITH ITS RESPECTIVE TERMS,
EXCEPT AS MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
OR SIMILAR LAWS RELATING TO OR LIMITING CREDITORS’ RIGHTS GENERALLY OR BY
EQUITABLE PRINCIPLES.


4.7                                   HISTORICAL FINANCIAL STATEMENTS.  THE
HISTORICAL FINANCIAL STATEMENTS WERE PREPARED IN CONFORMITY WITH GAAP AND FAIRLY
PRESENT, IN ALL MATERIAL RESPECTS, THE FINANCIAL POSITION, ON A CONSOLIDATED
BASIS, OF THE PERSONS DESCRIBED IN SUCH FINANCIAL STATEMENTS AS AT THE
RESPECTIVE DATES THEREOF AND THE RESULTS OF OPERATIONS AND CASH FLOWS, ON A
CONSOLIDATED BASIS, OF THE ENTITIES DESCRIBED THEREIN FOR EACH OF THE PERIODS
THEN ENDED, SUBJECT, IN THE CASE OF ANY SUCH UNAUDITED FINANCIAL STATEMENTS, TO
CHANGES RESULTING FROM AUDIT AND NORMAL YEAR-END ADJUSTMENTS.  AS OF THE CLOSING
DATE, NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES HAS ANY CONTINGENT
LIABILITY OR LIABILITY FOR TAXES, LONG-TERM LEASE OR UNUSUAL FORWARD OR
LONG-TERM COMMITMENT THAT IS NOT REFLECTED IN THE HISTORICAL FINANCIAL
STATEMENTS OR THE NOTES THERETO AND WHICH IN ANY SUCH CASE IS MATERIAL IN
RELATION TO THE BUSINESS, OPERATIONS, PROPERTIES, ASSETS, CONDITION (FINANCIAL
OR OTHERWISE) OR RESULTS OF OPERATIONS OF THE BORROWER AND ANY OF ITS
SUBSIDIARIES TAKEN AS A WHOLE.

75


--------------------------------------------------------------------------------


 


4.8            PROJECTIONS.  ON AND AS OF THE CLOSING DATE, THE PROJECTIONS OF
THE BORROWER AND ITS SUBSIDIARIES FOR THE PERIOD OF FISCAL YEAR 2008 THROUGH AND
INCLUDING FISCAL YEAR 2015 (THE “PROJECTIONS”) ARE BASED ON GOOD FAITH ESTIMATES
MADE BY THE MANAGEMENT OF THE BORROWER BASED ON ASSUMPTIONS BELIEVED TO BE
REASONABLE WHEN MADE; PROVIDED, THAT IT IS UNDERSTOOD AND AGREED THAT ACTUAL
RESULTS OF THE BORROWER AND ITS SUBSIDIARIES MAY DIFFER FROM THE RESULTS
PROJECTED IN SUCH PROJECTIONS AND THAT SUCH DIFFERENCES MAY BE MATERIAL.


4.9            NO MATERIAL ADVERSE CHANGE.  SINCE JANUARY 31, 2007, NO EVENT,
CIRCUMSTANCE OR CHANGE HAS OCCURRED THAT HAS CAUSED OR EVIDENCES, OR COULD
REASONABLY BE EXPECTED TO RESULT IN, EITHER IN ANY CASE OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT.


4.10         INSURANCE.  ALL POLICIES OF INSURANCE OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES, INCLUDING POLICIES OF LIFE, FIRE, THEFT, PRODUCT LIABILITY, PUBLIC
LIABILITY, PROPERTY DAMAGE, OTHER CASUALTY, EMPLOYEE FIDELITY, WORKERS’
COMPENSATION AND EMPLOYEE HEALTH AND WELFARE INSURANCE, ARE IN FULL FORCE AND
EFFECT AND ARE OF A NATURE AND PROVIDE SUCH COVERAGE AS IS SUFFICIENT AND AS IS
CUSTOMARILY CARRIED BY BUSINESSES OF THE SIZE AND CHARACTER OF SUCH PERSON.


4.11         COMPLIANCE WITH LAWS; ADVERSE PROCEEDINGS, ETC.  THERE ARE NO
ADVERSE PROCEEDINGS, INDIVIDUALLY OR IN THE AGGREGATE, THAT COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES (A) IS IN VIOLATION OF ANY APPLICABLE LAWS, STATUTES, REGULATIONS
OR ORDERS (INCLUDING ENVIRONMENTAL LAWS), OR ANY APPLICABLE RESTRICTIONS IMPOSED
BY ANY GOVERNMENTAL AUTHORITY GOVERNING THE CONDUCT OF BUSINESS OR OWNERSHIP OF
PROPERTY BY THE BORROWER OR ANY SUCH SUBSIDIARY, IN EACH CASE, THAT,
INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, OR (B) IS SUBJECT TO OR IN DEFAULT WITH RESPECT TO ANY
FINAL JUDGMENTS, WRITS, INJUNCTIONS, DECREES, RULES OR REGULATIONS OF ANY COURT
OR ANY FEDERAL, STATE, MUNICIPAL OR OTHER GOVERNMENTAL DEPARTMENT, COMMISSION,
BOARD, BUREAU, AGENCY OR INSTRUMENTALITY, DOMESTIC OR FOREIGN, THAT,
INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


4.12         PAYMENT OF TAXES.  ALL MATERIAL TAX RETURNS AND REPORTS OF THE
BORROWER AND ITS SUBSIDIARIES REQUIRED TO BE FILED BY ANY OF THEM HAVE BEEN
TIMELY FILED AND THE BORROWER AND ITS SUBSIDIARIES HAVE DULY AND TIMELY PAID,
COLLECTED, WITHHELD, OR REMITTED OR CAUSED TO BE DULY AND TIMELY PAID,
COLLECTED, WITHHELD, OR REMITTED ALL MATERIAL TAXES (WHETHER OR NOT SHOWN ON ANY
TAX RETURN) DUE AND PAYABLE, COLLECTIBLE, WITHHOLDABLE OR REMITTABLE BY IT AND
ALL ASSESSMENTS RECEIVED BY IT, EXCEPT TAXES THAT ARE BEING CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH THE BORROWER OR ANY OF ITS
SUBSIDIARIES HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES IN ACCORDANCE WITH
GAAP.


4.13         PROPERTIES.


(A)           TITLE.  EACH OF THE BORROWER AND ITS SUBSIDIARIES HAS (I) GOOD,
MARKETABLE TITLE TO (IN THE CASE OF FEE INTERESTS IN REAL PROPERTY), (II) VALID
LEASEHOLD INTERESTS IN (IN THE CASE OF LEASEHOLD INTERESTS IN REAL OR PERSONAL
PROPERTY), AND (III) GOOD TITLE TO (IN THE CASE OF ALL OTHER PERSONAL PROPERTY),
ALL OF THEIR RESPECTIVE PROPERTIES AND ASSETS REFLECTED IN THEIR RESPECTIVE
HISTORICAL FINANCIAL STATEMENTS REFERRED TO IN SECTION 4.5 AND IN THE MOST
RECENT FINANCIAL STATEMENTS DELIVERED PURSUANT TO SECTION 5.1, IN EACH CASE,
EXCEPT FOR ASSETS DISPOSED OF (OR IN THE CASE OF LEASEHOLD INTERESTS, WHERE
LEASES HAVE EXPIRED) SINCE THE DATE OF SUCH FINANCIAL STATEMENTS IN THE ORDINARY
COURSE OF BUSINESS OR AS OTHERWISE PERMITTED UNDER SECTION 6.8.  EXCEPT AS
PERMITTED BY SECTION 6.2 OF THIS AGREEMENT, ALL SUCH PROPERTIES AND ASSETS ARE
FREE AND CLEAR OF LIENS.

76


--------------------------------------------------------------------------------



(B)           REAL ESTATE.

(i)      Schedules 8(a) and 8(b) to the Perfection Certificate dated the Closing
Date contain a true and complete list of each interest in all Real Estate Assets
(i) owned by any Credit Party as of the date hereof and describes the type of
interest therein held by such Credit Party and whether such owned Real Estate
Asset is leased by any Credit Party to any Person and if leased by any Credit
Party to any Person whether the underlying lease contains any option to purchase
all or any portion of such Real Estate Asset or any interest therein or contains
any right of first refusal relating to any sale of such Real Estate Asset or any
portion thereof or interest therein and (ii) Real Estate Assets leased,
subleased or otherwise occupied or utilized by any Credit Party, as lessee,
sublessee, franchisee or licensee, as of the date hereof and describes the type
of interest therein held by such Credit Party and, in each of the cases
described in clauses (i) and (ii) of this Section 4.13(b)(i), whether any lease
requires the consent of the landlord or tenant thereunder, or other party
thereto, to the transactions.  Each agreement listed of the type described in
clause (B) of the immediately preceding sentence is in full force and effect and
none of the Credit Parties has knowledge of any default that has occurred and is
continuing thereunder, and each such agreement constitutes the legally valid and
binding obligation of each applicable Credit Party, enforceable against such
Credit Party in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles.

(ii)     No Mortgaged Property is located in an area that has been identified by
the Secretary of Housing and Urban Development as an area having special flood
hazards and in which flood insurance has been made available under the National
Flood Insurance Act of 1968.

(iii)    No portion of any Real Estate Asset of any Credit Party or any of its
Subsidiaries has suffered any material damage by fire or other casualty loss
that has not heretofore been completely repaired and restored to its original
condition.  No portion of any Real Estate Asset of any Credit Party or any of
its Subsidiaries is located in a special flood hazard area as designated by any
federal Governmental Authority.


4.14         ENVIRONMENTAL MATTERS.  NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES NOR ANY OF THEIR RESPECTIVE FACILITIES OR OPERATIONS ARE SUBJECT TO
ANY OUTSTANDING WRITTEN ORDER, CONSENT DECREE OR SETTLEMENT AGREEMENT WITH ANY
PERSON RELATING TO ANY ENVIRONMENTAL LAW, ANY ENVIRONMENTAL CLAIM, OR ANY
HAZARDOUS MATERIALS ACTIVITY THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NEITHER THE BORROWER
NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED ANY LETTER OR REQUEST FOR INFORMATION
UNDER SECTION 104 OF THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND
LIABILITY ACT (42 U.S.C. § 9604) OR ANY COMPARABLE STATE LAW.  THERE ARE AND, TO
EACH OF THE BORROWER’S AND ITS SUBSIDIARIES’ KNOWLEDGE, HAVE BEEN, NO
CONDITIONS, OCCURRENCES, OR HAZARDOUS MATERIALS ACTIVITIES WHICH COULD
REASONABLY BE EXPECTED TO FORM THE BASIS OF AN ENVIRONMENTAL CLAIM AGAINST THE
BORROWER OR ANY OF ITS SUBSIDIARIES THAT, INDIVIDUALLY OR IN THE AGGREGATE,
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NEITHER THE
BORROWER NOR ANY OF ITS SUBSIDIARIES NOR, TO ANY CREDIT PARTY’S KNOWLEDGE, ANY
PREDECESSOR OF THE BORROWER OR ANY OF ITS SUBSIDIARIES HAS FILED ANY NOTICE
UNDER ANY ENVIRONMENTAL LAW INDICATING PAST OR PRESENT TREATMENT OF HAZARDOUS
MATERIALS AT ANY FACILITY, AND NONE OF THE BORROWER’S OR ANY OF ITS
SUBSIDIARIES’ OPERATIONS INVOLVES THE GENERATION, TRANSPORTATION, TREATMENT,
STORAGE OR DISPOSAL OF HAZARDOUS WASTE, AS DEFINED UNDER 40 C.F.R. PARTS 260-270
OR ANY STATE EQUIVALENT.  COMPLIANCE WITH ALL CURRENT OR REASONABLY FORESEEABLE
FUTURE REQUIREMENTS PURSUANT TO OR UNDER ENVIRONMENTAL LAWS COULD NOT BE
REASONABLY EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL
ADVERSE EFFECT.  NO EVENT OR CONDITION HAS OCCURRED OR IS OCCURRING WITH RESPECT
TO THE BORROWER OR ANY OF ITS SUBSIDIARIES RELATING TO ANY ENVIRONMENTAL LAW,
ANY RELEASE OF HAZARDOUS MATERIALS, OR ANY HAZARDOUS MATERIALS ACTIVITY WHICH
INDIVIDUALLY OR IN THE AGGREGATE HAS, OR COULD REASONABLY BE EXPECTED TO HAVE, A
MATERIAL ADVERSE EFFECT.

77


--------------------------------------------------------------------------------



4.15         NO DEFAULTS.  NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES IS
IN DEFAULT IN THE PERFORMANCE, OBSERVANCE OR FULFILLMENT OF ANY OF THE
OBLIGATIONS, COVENANTS OR CONDITIONS CONTAINED IN ANY OF ITS CONTRACTUAL
OBLIGATIONS, AND NO CONDITION EXISTS WHICH, WITH THE GIVING OF NOTICE OR THE
LAPSE OF TIME OR BOTH, COULD CONSTITUTE SUCH A DEFAULT, EXCEPT WHERE THE
CONSEQUENCES, DIRECT OR INDIRECT, OF SUCH DEFAULT OR DEFAULTS, IF ANY, COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


4.16         GOVERNMENTAL REGULATION.  NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES IS A “REGISTERED INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY A
“REGISTERED INVESTMENT COMPANY” OR A “PRINCIPAL UNDERWRITER” OF A “REGISTERED
INVESTMENT COMPANY” AS SUCH TERMS ARE DEFINED IN THE INVESTMENT COMPANY ACT OF
1940.


4.17         MARGIN STOCK.  NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES IS
ENGAGED PRINCIPALLY, OR AS ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF
EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING ANY MARGIN STOCK.  NO
PART OF THE PROCEEDS OF THE LOANS MADE TO SUCH CREDIT PARTY WILL BE USED TO
PURCHASE OR CARRY ANY SUCH MARGIN STOCK OR TO EXTEND CREDIT TO OTHERS FOR THE
PURPOSE OF PURCHASING OR CARRYING ANY SUCH MARGIN STOCK OR FOR ANY PURPOSE THAT
VIOLATES, OR IS INCONSISTENT WITH, THE PROVISIONS OF REGULATION T, U OR X OF THE
BOARD OF GOVERNORS.


4.18         LABOR MATTERS.  NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES IS
ENGAGED IN ANY UNFAIR LABOR PRACTICE THAT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.  THERE IS (A) NO UNFAIR LABOR PRACTICE COMPLAINT
PENDING AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR TO THE BEST
KNOWLEDGE OF THE BORROWER, THREATENED AGAINST ANY OF THEM BEFORE THE NATIONAL
LABOR RELATIONS BOARD AND NO GRIEVANCE OR ARBITRATION PROCEEDING ARISING OUT OF
OR UNDER ANY COLLECTIVE BARGAINING AGREEMENT THAT IS SO PENDING AGAINST THE
BORROWER OR ANY OF ITS SUBSIDIARIES OR TO THE BEST KNOWLEDGE OF THE BORROWER,
THREATENED AGAINST ANY OF THEM, (B) NO STRIKE OR WORK STOPPAGE IN EXISTENCE OR
THREATENED INVOLVING THE BORROWER OR ANY OF ITS SUBSIDIARIES THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND (C) TO THE BEST
KNOWLEDGE OF THE BORROWER, NO UNION REPRESENTATION QUESTION EXISTING WITH
RESPECT TO THE EMPLOYEES OF THE BORROWER OR ANY OF ITS SUBSIDIARIES AND, TO THE
BEST KNOWLEDGE OF THE BORROWER, NO UNION ORGANIZATION ACTIVITY THAT IS TAKING
PLACE, EXCEPT (WITH RESPECT TO ANY MATTER SPECIFIED IN CLAUSE (A), (B) OR (C)
ABOVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE) SUCH AS IS NOT REASONABLY LIKELY
TO HAVE A MATERIAL ADVERSE EFFECT.


4.19         ERISA MATTERS.  THE BORROWER, EACH OF ITS SUBSIDIARIES AND EACH OF
THEIR RESPECTIVE ERISA AFFILIATES ARE IN COMPLIANCE WITH ALL APPLICABLE
PROVISIONS AND REQUIREMENTS OF ERISA AND THE INTERNAL REVENUE CODE AND THE
REGULATIONS AND PUBLISHED INTERPRETATIONS THEREUNDER WITH RESPECT TO EACH
EMPLOYEE BENEFIT PLAN, AND HAVE PERFORMED ALL THEIR OBLIGATIONS UNDER EACH
EMPLOYEE BENEFIT PLAN.  EACH EMPLOYEE BENEFIT PLAN WHICH IS INTENDED TO QUALIFY
UNDER SECTION 401(A) OF THE INTERNAL REVENUE CODE HAS RECEIVED A FAVORABLE
DETERMINATION LETTER FROM THE INTERNAL REVENUE SERVICE INDICATING THAT SUCH
EMPLOYEE BENEFIT PLAN IS SO QUALIFIED AND NOTHING HAS OCCURRED SUBSEQUENT TO THE
ISSUANCE OF SUCH DETERMINATION LETTER WHICH WOULD CAUSE SUCH EMPLOYEE BENEFIT
PLAN TO LOSE ITS QUALIFIED STATUS.  NO LIABILITY TO THE PBGC (OTHER THAN
REQUIRED PREMIUM PAYMENTS), THE INTERNAL REVENUE SERVICE, ANY EMPLOYEE BENEFIT
PLAN OR ANY TRUST ESTABLISHED UNDER TITLE IV OF ERISA HAS BEEN OR IS EXPECTED TO
BE INCURRED BY THE BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OF THEIR ERISA
AFFILIATES.  NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO OCCUR. 
EXCEPT TO THE EXTENT REQUIRED UNDER SECTION 4980B OF THE INTERNAL REVENUE CODE
OR SIMILAR STATE LAWS, NO EMPLOYEE BENEFIT PLAN PROVIDES HEALTH OR WELFARE
BENEFITS (THROUGH THE PURCHASE OF INSURANCE OR OTHERWISE) FOR ANY RETIRED OR
FORMER EMPLOYEE OF THE BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OF THEIR
RESPECTIVE ERISA AFFILIATES.  THE PRESENT VALUE OF THE AGGREGATE BENEFIT
LIABILITIES UNDER EACH PENSION PLAN SPONSORED, MAINTAINED OR CONTRIBUTED TO BY
THE BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OF THEIR ERISA AFFILIATES
(DETERMINED AS OF THE END OF THE MOST RECENT PLAN YEAR ON THE BASIS OF THE
ACTUARIAL ASSUMPTIONS SPECIFIED FOR FUNDING PURPOSES IN THE MOST RECENT
ACTUARIAL VALUATION FOR SUCH PENSION PLAN), DID NOT EXCEED THE AGGREGATE CURRENT
VALUE OF THE ASSETS OF SUCH PENSION PLAN.  AS OF THE MOST

78


--------------------------------------------------------------------------------



RECENT VALUATION DATE FOR EACH MULTIEMPLOYER PLAN FOR WHICH THE ACTUARIAL REPORT
IS AVAILABLE, THE POTENTIAL LIABILITY OF THE BORROWER, ITS SUBSIDIARIES AND
THEIR RESPECTIVE ERISA AFFILIATES FOR A COMPLETE WITHDRAWAL FROM SUCH
MULTIEMPLOYER PLAN (WITHIN THE MEANING OF SECTION 4203 OF ERISA), WHEN
AGGREGATED WITH SUCH POTENTIAL LIABILITY FOR A COMPLETE WITHDRAWAL FROM ALL
MULTIEMPLOYER PLANS, BASED ON INFORMATION AVAILABLE PURSUANT TO SECTION 4221(E)
OF ERISA IS ZERO.  THE BORROWER, EACH OF ITS SUBSIDIARIES AND EACH OF THEIR
ERISA AFFILIATES HAVE COMPLIED WITH THE REQUIREMENTS OF SECTION 515 OF ERISA
WITH RESPECT TO EACH MULTIEMPLOYER PLAN AND ARE NOT IN MATERIAL “DEFAULT” (AS
DEFINED IN SECTION 4219(C)(5) OF ERISA) WITH RESPECT TO PAYMENTS TO A
MULTIEMPLOYER PLAN.


4.20         SOLVENCY.  THE CREDIT PARTIES (ON A CONSOLIDATED BASIS) ARE AND,
UPON THE INCURRENCE OF ANY OBLIGATION BY THE CREDIT PARTIES ON ANY DATE ON WHICH
THIS REPRESENTATION AND WARRANTY IS MADE, WILL BE SOLVENT.


4.21         INTELLECTUAL PROPERTY.  THE BORROWER AND ITS SUBSIDIARIES OWN OR
LICENSE OR OTHERWISE HAVE THE RIGHT TO USE ALL LICENSES, PERMITS, PATENTS,
PATENT APPLICATIONS, TRADEMARKS, TRADEMARK APPLICATIONS, SERVICE MARKS, TRADE
NAMES, COPYRIGHTS, COPYRIGHT APPLICATIONS, INTERNET DOMAIN NAMES, FRANCHISES,
AUTHORIZATIONS AND OTHER INTELLECTUAL PROPERTY RIGHTS (INCLUDING ALL
INTELLECTUAL PROPERTY) THAT ARE USED IN THE OPERATIONS OF THEIR RESPECTIVE
BUSINESSES, WITHOUT INFRINGEMENT UPON OR CONFLICT WITH THE RIGHTS OF ANY OTHER
PERSON WITH RESPECT THERETO, INCLUDING ALL TRADE NAMES ASSOCIATED WITH ANY
PRIVATE LABEL BRANDS OF THE BORROWER OR ITS SUBSIDIARIES EXCEPT, IN EACH CASE,
AS WILL NOT HAVE A MATERIAL ADVERSE EFFECT.  TO THE KNOWLEDGE OF THE BORROWER,
NO LICENSE, PERMIT, PATENT, PATENT APPLICATION, TRADEMARK, TRADEMARK
APPLICATION, SERVICE MARK, TRADE NAME, COPYRIGHT, COPYRIGHT APPLICATION,
INTERNET DOMAIN NAME, FRANCHISE, AUTHORIZATION, OTHER INTELLECTUAL PROPERTY
RIGHT (INCLUDING ALL INTELLECTUAL PROPERTY), SLOGAN OR OTHER ADVERTISING DEVICE,
PRODUCT, PROCESS, METHOD, SUBSTANCE, PART OR COMPONENT, OR OTHER MATERIAL NOW
EMPLOYED, OR NOW CONTEMPLATED TO BE EMPLOYED, BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES INFRINGES UPON OR CONFLICTS WITH ANY RIGHTS OWNED BY ANY OTHER
PERSON, NO CLAIM OR LITIGATION REGARDING ANY OF THE FOREGOING IS PENDING OR
THREATENED AND, THERE IS NO INFRINGEMENT BY THIRD PARTIES OF ANY OF THE
FOREGOING EXCEPT, IN EACH CASE, AS WILL NOT HAVE A MATERIAL ADVERSE EFFECT.


4.22         STATUS AS SENIOR DEBT.  THE LOANS AND OTHER OBLIGATIONS OF THE
BORROWER CONSTITUTE SENIOR INDEBTEDNESS OF THE BORROWER RANKING AT LEAST PARI
PASSU IN RIGHT OF PAYMENT WITH ALL OTHER UNSECURED INDEBTEDNESS OF THE BORROWER.


4.23         DISCLOSURE.  THE CONFIDENTIAL INFORMATION MEMORANDUM DATED
JUNE 2007 AND ALL OTHER INFORMATION PREPARED OR FURNISHED BY OR ON BEHALF OF THE
BORROWER IN CONNECTION WITH THIS AGREEMENT OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THEREUNDER TAKEN AS A WHOLE, IS COMPLETE
AND CORRECT IN ALL MATERIAL RESPECTS AND DOES NOT CONTAIN ANY UNTRUE STATEMENT
OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE
THE STATEMENTS CONTAINED THEREIN OR HEREIN NOT MISLEADING IN LIGHT OF THE
CIRCUMSTANCES IN WHICH THE SAME WERE MADE.  ALL FINANCIAL PROJECTIONS, IF ANY,
THAT HAVE BEEN BE PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED TO BE
REASONABLE AT THE TIME MADE AND FURNISHED TO THE LEAD ARRANGER, IT BEING
UNDERSTOOD THAT ACTUAL RESULTS MAY VARY MATERIALLY FROM FINANCIAL PROJECTIONS.


4.24         USE OF PROCEEDS.  THE PROCEEDS OF THE LOANS AND THE LETTERS OF
CREDIT ARE BEING USED BY THE BORROWER (AND, TO THE EXTENT DISTRIBUTED TO THEM BY
ANY BORROWER, EACH OTHER CREDIT PARTY) SOLELY FOR WORKING CAPITAL AND GENERAL
CORPORATE PURPOSES, INCLUDING FINANCING THE TRANSACTIONS CONTEMPLATED BY THE
ACQUISITION AGREEMENT, PERMITTED ACQUISITIONS AND OTHER INVESTMENTS PERMITTED
HEREUNDER.

79


--------------------------------------------------------------------------------



4.25         PERFECTION OF SECURITY INTERESTS.


(A)           PLEDGE AND SECURITY AGREEMENT.  THE PLEDGE AND SECURITY AGREEMENT
IS EFFECTIVE TO CREATE IN FAVOR OF THE COLLATERAL AGENT FOR THE BENEFIT OF THE
SECURED PARTIES, LEGAL, VALID AND ENFORCEABLE LIENS ON, AND SECURITY INTERESTS
IN, THE PLEDGE AND SECURITY AGREEMENT COLLATERAL AND, WHEN (I) FINANCING
STATEMENTS AND OTHER FILINGS IN APPROPRIATE FORM ARE FILED IN THE OFFICES
SPECIFIED ON SCHEDULE 7 TO THE PERFECTION CERTIFICATE AND (II) UPON THE TAKING
OF POSSESSION OR CONTROL BY THE COLLATERAL AGENT OF THE PLEDGE AND SECURITY
AGREEMENT COLLATERAL WITH RESPECT TO WHICH A SECURITY INTEREST MAY BE PERFECTED
ONLY BY POSSESSION OR CONTROL (WHICH POSSESSION OR CONTROL SHALL BE GIVEN TO THE
COLLATERAL AGENT TO THE EXTENT POSSESSION OR CONTROL BY THE COLLATERAL AGENT IS
REQUIRED BY EACH PLEDGE AND SECURITY AGREEMENT), THE LIENS CREATED BY THE PLEDGE
AND SECURITY AGREEMENT SHALL CONSTITUTE FULLY PERFECTED LIENS ON, AND SECURITY
INTERESTS IN, ALL RIGHT, TITLE AND INTEREST OF THE GRANTORS IN THE PLEDGE AND
SECURITY AGREEMENT COLLATERAL (OTHER THAN SUCH PLEDGE AND SECURITY AGREEMENT
COLLATERAL IN WHICH A SECURITY INTEREST CANNOT BE PERFECTED UNDER THE UCC AS IN
EFFECT AT THE RELEVANT TIME IN THE RELEVANT JURISDICTION), IN EACH CASE SUBJECT
TO NO LIENS OTHER THAN PERMITTED LIENS.


(B)           PTO FILING; COPYRIGHT OFFICE FILING.  WHEN THE PLEDGE AND SECURITY
AGREEMENT OR A SHORT FORM THEREOF IS FILED IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICE, THE LIENS CREATED BY
SUCH PLEDGE AND SECURITY AGREEMENT SHALL CONSTITUTE FULLY PERFECTED LIENS ON,
AND SECURITY INTERESTS IN, ALL RIGHT, TITLE AND INTEREST OF THE GRANTORS
THEREUNDER IN PATENTS (AS DEFINED IN THE PLEDGE AND SECURITY AGREEMENT)
REGISTERED OR APPLIED FOR WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE OR
COPYRIGHTS (AS DEFINED IN SUCH PLEDGE AND SECURITY AGREEMENT) REGISTERED OR
APPLIED FOR WITH THE UNITED STATES COPYRIGHT OFFICE, AS THE CASE MAY BE, IN EACH
CASE SUBJECT TO NO LIENS OTHER THAN PERMITTED LIENS.


(C)           MORTGAGES.  EACH MORTGAGE IS EFFECTIVE TO CREATE, IN FAVOR OF THE
COLLATERAL AGENT, FOR ITS BENEFIT AND THE BENEFIT OF THE SECURED PARTIES, LEGAL,
VALID AND ENFORCEABLE SECOND PRIORITY LIENS ON, AND SECURITY INTERESTS IN, ALL
OF THE CREDIT PARTIES’ RIGHT, TITLE AND INTEREST IN AND TO THE MORTGAGED
PROPERTIES THEREUNDER AND THE PROCEEDS THEREOF, SUBJECT ONLY TO PERMITTED LIENS
OR OTHER LIENS ACCEPTABLE TO THE COLLATERAL AGENT, AND WHEN THE MORTGAGES ARE
FILED IN THE OFFICES SPECIFIED ON SCHEDULE 8(A) TO THE PERFECTION CERTIFICATE
DATED THE CLOSING DATE (OR, IN THE CASE OF ANY MORTGAGE EXECUTED AND DELIVERED
AFTER THE DATE THEREOF IN ACCORDANCE WITH THE PROVISIONS OF SECTIONS 5.11 AND
5.12, WHEN SUCH MORTGAGE IS FILED IN THE OFFICES SPECIFIED IN THE LOCAL COUNSEL
OPINION DELIVERED WITH RESPECT THERETO IN ACCORDANCE WITH THE PROVISIONS OF
SECTIONS 5.11 AND 5.12), THE MORTGAGES SHALL CONSTITUTE FULLY PERFECTED LIENS
ON, AND SECURITY INTERESTS IN, ALL RIGHT, TITLE AND INTEREST OF THE CREDIT
PARTIES IN THE MORTGAGED PROPERTIES AND THE PROCEEDS THEREOF, IN EACH CASE PRIOR
AND SUPERIOR IN RIGHT TO ANY OTHER PERSON, OTHER THAN LIENS PERMITTED BY SUCH
MORTGAGE.


(D)           VALID LIENS.  EACH COLLATERAL DOCUMENT DELIVERED PURSUANT TO
SECTIONS 5.11 AND 5.12 WILL, UPON EXECUTION AND DELIVERY THEREOF, BE EFFECTIVE
TO CREATE IN FAVOR OF THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, LEGAL, VALID AND ENFORCEABLE LIENS ON, AND SECURITY INTERESTS IN, ALL
OF THE CREDIT PARTIES’ RIGHT, TITLE AND INTEREST IN AND TO THE COLLATERAL
THEREUNDER, AND (I) WHEN ALL APPROPRIATE FILINGS OR RECORDINGS ARE MADE IN THE
APPROPRIATE OFFICES AS MAY BE REQUIRED UNDER APPLICABLE LAW AND (II) UPON THE
TAKING OF POSSESSION OR CONTROL BY THE COLLATERAL AGENT OF SUCH COLLATERAL WITH
RESPECT TO WHICH A SECURITY INTEREST MAY BE PERFECTED ONLY BY POSSESSION OR
CONTROL (WHICH POSSESSION OR CONTROL SHALL BE GIVEN TO THE COLLATERAL AGENT TO
THE EXTENT REQUIRED BY ANY COLLATERAL DOCUMENT), SUCH COLLATERAL DOCUMENT WILL
CONSTITUTE FULLY PERFECTED LIENS ON, AND SECURITY INTERESTS IN, ALL RIGHT, TITLE
AND INTEREST OF THE CREDIT PARTIES IN SUCH COLLATERAL, IN EACH CASE SUBJECT TO
NO LIENS OTHER THAN THE APPLICABLE PERMITTED LIENS.


4.26         PURCHASE DOCUMENTS; REPRESENTATIONS AND WARRANTIES IN ACQUISITION
AGREEMENT.  THE LENDERS HAVE BEEN FURNISHED TRUE AND COMPLETE COPIES OF THE
ACQUISITION AGREEMENT AND EACH OTHER DOCUMENT LISTED ON SCHEDULE 4.26.  ALL
REPRESENTATIONS AND WARRANTIES OF THE BORROWER AND ITS SUBSIDIARIES

80


--------------------------------------------------------------------------------



SET FORTH IN THE ACQUISITION AGREEMENT WERE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF THE TIME SUCH REPRESENTATIONS AND WARRANTIES WERE MADE AND SHALL
BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE AS IF SUCH
REPRESENTATIONS AND WARRANTIES WERE MADE ON AND AS OF SUCH DATE, UNLESS STATED
TO RELATE TO A SPECIFIC EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS AND
WARRANTIES SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER
DATE.


4.27         ANTI-TERRORISM LAW


(A)           NO CREDIT PARTY AND, TO THE KNOWLEDGE OF THE CREDIT PARTIES, NONE
OF ITS AFFILIATES IS IN VIOLATION OF ANY REQUIREMENT OF LAW RELATING TO
TERRORISM OR MONEY LAUNDERING (“ANTI-TERRORISM LAWS”), INCLUDING EXECUTIVE ORDER
NO. 13224 ON TERRORIST FINANCING, EFFECTIVE SEPTEMBER 24, 2001 (THE “EXECUTIVE
ORDER”), AND THE UNITING AND STRENGTHENING AMERICA BY PROVIDING APPROPRIATE
TOOLS REQUIRED TO INTERCEPT AND OBSTRUCT TERRORISM ACT OF 2001, PUBLIC LAW
107-56.


(B)           NO CREDIT PARTY AND TO THE KNOWLEDGE OF THE CREDIT PARTIES, NO
AFFILIATE OR BROKER OR OTHER AGENT OF ANY CREDIT PARTY ACTING OR BENEFITING IN
ANY CAPACITY IN CONNECTION WITH THE LOANS IS ANY OF THE FOLLOWING:

(I)            A PERSON THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE SUBJECT
TO THE PROVISIONS OF, THE EXECUTIVE ORDER;

(II)           A PERSON OWNED OR CONTROLLED BY, OR ACTING FOR OR ON BEHALF OF,
ANY PERSON THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE SUBJECT TO THE
PROVISIONS OF, THE EXECUTIVE ORDER;

(III)          A PERSON WITH WHICH ANY LENDER IS PROHIBITED FROM DEALING OR
OTHERWISE ENGAGING IN ANY TRANSACTION BY ANY ANTI-TERRORISM LAW;

(IV)          A PERSON THAT COMMITS, THREATENS OR CONSPIRES TO COMMIT OR
SUPPORTS “TERRORISM” AS DEFINED IN THE EXECUTIVE ORDER; OR

(V)           A PERSON THAT IS NAMED AS A “SPECIALLY DESIGNATED NATIONAL AND
BLOCKED PERSON” ON THE MOST CURRENT LIST PUBLISHED BY THE U.S. TREASURY
DEPARTMENT OFFICE OF FOREIGN ASSETS CONTROL (“OFAC”) AT ITS OFFICIAL WEBSITE OR
ANY REPLACEMENT WEBSITE OR OTHER REPLACEMENT OFFICIAL PUBLICATION OF SUCH LIST.


(C)           NO CREDIT PARTY AND, TO THE KNOWLEDGE OF THE CREDIT PARTIES, NO
BROKER OR OTHER AGENT OF ANY CREDIT PARTY ACTING IN ANY CAPACITY IN CONNECTION
WITH THE LOANS (I) CONDUCTS ANY BUSINESS OR ENGAGES IN MAKING OR RECEIVING ANY
CONTRIBUTION OF FUNDS, GOODS OR SERVICES TO OR FOR THE BENEFIT OF ANY PERSON
DESCRIBED IN PARAGRAPH (B) ABOVE, (II) DEALS IN, OR OTHERWISE ENGAGES IN ANY
TRANSACTION RELATING TO, ANY PROPERTY OR INTERESTS IN PROPERTY BLOCKED PURSUANT
TO THE EXECUTIVE ORDER, OR (III) ENGAGES IN OR CONSPIRES TO ENGAGE IN ANY
TRANSACTION THAT EVADES OR AVOIDS, OR HAS THE PURPOSE OF EVADING OR AVOIDING, OR
ATTEMPTS TO VIOLATE, ANY OF THE PROHIBITIONS SET FORTH IN ANY ANTI-TERRORISM
LAW.


SECTION 5.                                      AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that so long as any Revolving Commitment
is in effect and until payment in full of all Obligations under the Credit
Documents and cancellation or expiration of all Letters of Credit, each Credit
Party shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Section 5.

81


--------------------------------------------------------------------------------



5.1            FINANCIAL STATEMENTS AND OTHER REPORTS.  THE BORROWER WILL
DELIVER TO THE ADMINISTRATIVE AGENT AND THE LENDERS:

(a)           Quarterly Financial Statements.  Within 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year (or such earlier
date on which the Borrower is required to file a Form 10-Q under the Exchange
Act), the consolidated balance sheets of the Borrower and its Subsidiaries as at
the end of such Fiscal Quarter and the related consolidated statements of
income, stockholders’ equity and cash flows of the Borrower and its Subsidiaries
for such Fiscal Quarter and for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter, setting forth in each
case in comparative form the corresponding figures for the corresponding periods
of the previous Fiscal Year, all in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto (it being
understood that the information required by clause (a) may be furnished in the
form of a Form 10-Q);

(b)           Annual Financial Statements.  Within 90 days after the end of each
Fiscal Year (or such earlier date on which the Borrower is required to file a
Form 10-K under the Exchange Act), (i) the consolidated balance sheets of the
Borrower and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the corresponding figures for the previous Fiscal Year, in
reasonable detail, together with a Financial Officer Certification and a
Narrative Report with respect thereto; and (ii) with respect to such
consolidated financial statements a report thereon of the Borrower’s Accountants
and (which report shall be unqualified as to going concern and scope of audit,
and shall state that such consolidated financial statements fairly present, in
all material respects, the consolidated financial position of the Borrower and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flows for the periods indicated in conformity with GAAP applied
on a basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards) (it being understood that the information
required by clause (b) may be furnished in the form of a Form 10-K);

(c)           Compliance Certificate.  Together with each delivery of financial
statements of the Borrower and its Subsidiaries pursuant to Sections 5.1(a) and
5.1(b), a duly executed and completed Compliance Certificate;

(d)           Statements of Reconciliation After Change in Accounting
Principles.  If, as a result of any change in accounting principles and policies
from those used in the preparation of the Historical Financial Statements, the
consolidated financial statements of the Borrower and its Subsidiaries delivered
pursuant to Section 5.1(a) or 5.1(b) will differ in any material respect from
the consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to the Administrative
Agent;

(e)           Notice of Default.  Promptly upon any Authorized Officer of the
Borrower obtaining knowledge (i) of any condition or event that constitutes a
Default or an Event of Default or that notice has been given to the Borrower
with respect thereto; (ii) that any Person has given any notice to the Borrower
or any of its Subsidiaries or taken any other action with respect to any event
or condition set forth in Section 8.1(b); or (iii) of the occurrence of any
event or change that

82


--------------------------------------------------------------------------------


has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, a certificate of its Authorized Officer specifying the nature
and period of existence of such Material Adverse Effect or Default or Event of
Default and what action the Borrower has taken, is taking and proposes to take
with respect thereto;

(f)            Notice of Litigation.  Promptly upon any Authorized Officer of
the Borrower obtaining knowledge of (i) the institution of, or non-frivolous
threat of, any Adverse Proceeding not previously disclosed in writing by the
Borrower to Lenders, or (ii) any material development in any Adverse Proceeding
that, in the case of either clause (i) or (ii), if adversely determined could be
reasonably expected to have a Material Adverse Effect, or seeks to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated hereby, written notice
thereof together with such other information as may be reasonably available to
the Borrower to enable Lenders and their counsel to evaluate such matters;

(g)           ERISA.  (i) Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action the Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by the Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates with the
Internal Revenue Service with respect to each Pension Plan; (2) all notices
received by the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event;
and (3) copies of such other documents or governmental reports or filings
relating to any Employee Benefit Plan as the Administrative Agent shall
reasonably request;

(h)           Financial Plan.  As soon as practicable and in any event no later
than sixty days after the end of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year as approved by the board of directors of
the Borrower (such approval to occur within sixty days after the end of such
Fiscal Year) and each Fiscal Year (or portion thereof) thereafter through the
Revolving Commitment Termination Date (a “Financial Plan”), including (i) a
forecasted consolidated balance sheet and forecasted consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for each such Fiscal
Year, together with pro forma Compliance Certificates for each such Fiscal Year
and an explanation of the assumptions on which such forecasts are based,
(ii) forecasted consolidated statements of income and cash flows of the Borrower
and its Subsidiaries for each month of each such Fiscal Year and (iii) forecasts
demonstrating adequate liquidity through the Revolving Commitment Termination
Date without giving effect to any additional debt or equity offerings not
reflected in the Projections, together, in each case, with an explanation of the
assumptions on which such forecasts are based all in form and substance
reasonably satisfactory to the Administrative Agent;

(i)            Insurance Report.  As soon as practicable and in any event by the
last day of each Fiscal Year, a report in form and substance satisfactory to the
Administrative Agent outlining all material insurance coverage maintained as of
the date of such report by the Borrower and its Subsidiaries and all material
insurance coverage planned to be maintained by the Borrower and its Subsidiaries
in the immediately succeeding Fiscal Year;

(j)            [Reserved];

83


--------------------------------------------------------------------------------


(k)           Notice Regarding Yucaipa Management Agreement.  Promptly, and in
any event within ten Business Days, the Yucaipa Management Agreement is
terminated or amended in a manner that is materially adverse to the Borrower or
such Subsidiary, as the case may be;

(l)            Environmental Reports and Audits.

(I)      AS SOON AS PRACTICABLE FOLLOWING RECEIPT THEREOF, COPIES OF ALL
ENVIRONMENTAL AUDITS, INVESTIGATIONS, ANALYSES AND REPORTS OF ANY KIND OR
CHARACTER, WHETHER PREPARED BY PERSONNEL OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES OR BY INDEPENDENT CONSULTANTS, GOVERNMENTAL AUTHORITIES OR ANY
OTHER PERSONS, WITH RESPECT TO SIGNIFICANT ENVIRONMENTAL MATTERS AT ANY REAL
ESTATE ASSET OR WITH RESPECT TO ANY MATERIAL ENVIRONMENTAL CLAIMS;

(II)     PROMPTLY UPON THE OCCURRENCE THEREOF, WRITTEN NOTICE DESCRIBING IN
REASONABLE DETAIL (1) ANY RELEASE REQUIRED TO BE REPORTED TO ANY FEDERAL, STATE
OR LOCAL GOVERNMENTAL OR REGULATORY AGENCY UNDER ANY APPLICABLE ENVIRONMENTAL
LAWS, (2) ANY REMEDIAL ACTION TAKEN BY THE BORROWER OR ANY OTHER PERSON IN
RESPONSE TO (A) ANY HAZARDOUS MATERIALS ACTIVITIES THE EXISTENCE OF WHICH HAS A
REASONABLE POSSIBILITY OF RESULTING IN ONE OR MORE ENVIRONMENTAL CLAIMS HAVING,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT, OR (B) ANY
ENVIRONMENTAL CLAIMS THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A REASONABLE
POSSIBILITY OF RESULTING IN A MATERIAL ADVERSE EFFECT, AND (3) ANY CREDIT
PARTY’S DISCOVERY OF ANY OCCURRENCE OR CONDITION ON ANY REAL PROPERTY ADJOINING
OR IN THE VICINITY OF ANY FACILITY THAT ARE REASONABLY LIKELY TO CAUSE SUCH
FACILITY OR ANY PART THEREOF TO BE SUBJECT TO ANY MATERIAL RESTRICTIONS ON THE
OWNERSHIP, OCCUPANCY, TRANSFERABILITY OR USE THEREOF UNDER ANY ENVIRONMENTAL
LAWS;

(III)    AS SOON AS PRACTICABLE FOLLOWING THE SENDING OR RECEIPT THEREOF BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES, A COPY OF ANY AND ALL WRITTEN
COMMUNICATIONS WITH RESPECT TO (1) ANY ENVIRONMENTAL CLAIMS THAT, INDIVIDUALLY
OR IN THE AGGREGATE, HAVE A REASONABLE POSSIBILITY OF GIVING RISE TO A MATERIAL
ADVERSE EFFECT, (2) ANY RELEASE REQUIRED TO BE REPORTED TO ANY FEDERAL, STATE OR
LOCAL GOVERNMENTAL OR REGULATORY AGENCY, AND (3) ANY REQUEST FOR INFORMATION
FROM ANY GOVERNMENTAL AGENCY THAT SUGGESTS SUCH AGENCY IS INVESTIGATING WHETHER
THE BORROWER OR ANY OF ITS SUBSIDIARIES MAY BE POTENTIALLY RESPONSIBLE FOR ANY
HAZARDOUS MATERIALS ACTIVITY;

(IV)    PROMPT WRITTEN NOTICE DESCRIBING IN REASONABLE DETAIL (A) ANY PROPOSED
ACQUISITION OF STOCK, ASSETS, OR PROPERTY BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES THAT COULD REASONABLY BE EXPECTED TO (I) EXPOSE THE BORROWER OR ANY
OF ITS SUBSIDIARIES TO, OR RESULT IN, ENVIRONMENTAL CLAIMS THAT COULD REASONABLY
BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT
OR (II) AFFECT THE ABILITY OF THE BORROWER OR ANY OF ITS SUBSIDIARIES TO
MAINTAIN IN FULL FORCE AND EFFECT ALL MATERIAL GOVERNMENTAL AUTHORIZATIONS
REQUIRED UNDER ANY ENVIRONMENTAL LAWS FOR THEIR RESPECTIVE OPERATIONS AND (B)
ANY PROPOSED ACTION TO BE TAKEN BY THE BORROWER OR ANY OF ITS SUBSIDIARIES TO
MODIFY CURRENT OPERATIONS IN A MANNER THAT COULD REASONABLY BE EXPECTED TO
SUBJECT THE BORROWER OR ANY OF ITS SUBSIDIARIES TO ANY ADDITIONAL MATERIAL
OBLIGATIONS OR REQUIREMENTS UNDER ANY ENVIRONMENTAL LAWS;

(V)     WITH REASONABLE PROMPTNESS, SUCH OTHER DOCUMENTS AND INFORMATION AS FROM
TIME TO TIME MAY BE REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT IN RELATION
TO ANY MATTERS DISCLOSED PURSUANT TO THIS SECTION 5.1(L);

(m)          Information Regarding Collateral.  The Borrower will furnish to the
Collateral Agent prompt written notice of any change (i) in any Credit Party’s
corporate name, (ii) in any Credit Party’s identity or corporate structure or
(iii) in any Credit Party’s Federal Taxpayer Identification Number.  The
Borrower agrees not to effect or permit any change referred to in the preceding

84


--------------------------------------------------------------------------------


sentence unless all filings have been made under the Uniform Commercial Code or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral and for the Collateral at all times following
such change to have a valid, legal and perfected security interest as
contemplated by the Collateral Documents.  The Borrower also agrees promptly to
notify Collateral Agent if any material portion of the Collateral is damaged or
destroyed;

(n)           Annual Collateral Verification.  Each year, at the time of
delivery of annual financial statements with respect to the preceding Fiscal
Year pursuant to Section 5.1(b), the Borrower shall deliver to Collateral Agent
a certificate of its Authorized Officer (i) either confirming that there has
been no change in such information since the date of the Perfection Certificate
delivered on the Closing Date or the date of the most recent certificate
delivered pursuant to this Section and/or identifying such changes (ii)
certifying that all Uniform Commercial Code financing statements (including
fixtures filings, as applicable) or other appropriate filings, recordings or
registrations, have been filed of record in each governmental, municipal or
other appropriate office in each jurisdiction identified pursuant to clause (i)
above to the extent necessary to protect and perfect the security interests
under the Collateral Documents for a period of not less than 18 months after the
date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period);

(o)           Borrowing Base Determination.  The Borrower shall deliver, as soon
as available and in any event not later than fifteen (15) days after the end of
each fiscal month, a Borrowing Base Certificate as of the end of such fiscal
month executed by a Authorized Officer of the Borrower.  During a Liquidity
Event Period, the Borrower shall deliver, as soon as available and in any event
not later than three (3) Business Days after the end of the last day of each
week, an additional Borrowing Base Certificate as of the end of such period
executed by an Authorized Officer of the Borrower;

(p)           Collateral Reporting.  Provide the Administrative Agent (and if so
requested by the Administrative Agent, with copies for each Lender) with
documents and information with respect to Collateral as the Administrative Agent
may request in its Permitted Discretion;

(q)           Other Information.  (i) Promptly upon their becoming available,
copies of (A) all financial statements, reports, notices and proxy statements
sent or made available generally by the Borrower to its security holders acting
in such capacity or by any Subsidiary of the Borrower to its security holders
other than the Borrower or another Subsidiary of the Borrower, (B) all regular
and periodic reports and all registration statements and prospectuses, if any,
filed by the Borrower or any of its Subsidiaries with any securities exchange or
with the Securities and Exchange Commission or any governmental or private
regulatory authority, (C) all press releases and other statements made available
generally by the Borrower or any of its Subsidiaries to the public concerning
material developments in the business of the Borrower or any of its
Subsidiaries, and (D) to the extent not otherwise delivered to the
Administrative Agent or the Lenders pursuant to this Agreement or the other
Credit Documents, copies of all financial statements, reports and notices
delivered to (1) the Term Loan Administrative Agent, the Term Loan Collateral
Agent or any other Term Loan Secured Party pursuant to the Term Loan Credit
Documents and (2) the administrative agent under the Bridge Loan Agreement and
(ii) such other information and data with respect to the Borrower or any of its
Subsidiaries as from time to time may be reasonably requested by the
Administrative Agent, the Collateral Agent or any Lender; and

(r)            Certification of Public Information.  For so long as the Borrower
or any of its Subsidiaries are subject to the reporting requirements of the
Securities Act or the Exchange Act,

85


--------------------------------------------------------------------------------


concurrently with the delivery of any document or notice required to be
delivered pursuant to this Section 5.1, the Borrower shall indicate in writing
whether such document or notice contains Nonpublic Information.  For so long as
the Borrower or any of its Subsidiaries are subject to the reporting
requirements of the Securities Act or the Exchange Act, any document or notice
required to be delivered pursuant to this Section 5.1 shall be deemed to contain
Nonpublic Information unless the Borrower specifies otherwise.  The Borrower and
each Lender acknowledge that certain of the Lenders may be “public-side” Lenders
(Lenders that do not wish to receive material non-public information with
respect to the Borrower, its Subsidiaries or their securities) and, if documents
or notices required to be delivered pursuant to this Section 5.1 or otherwise
are being distributed through the Platform, any document or notice which
contains Nonpublic Information (or is deemed to contain Nonpublic Information)
shall not be posted on that portion of the Platform designated for such public
side Lenders.


5.2            EXISTENCE.  EXCEPT AS OTHERWISE PERMITTED UNDER SECTION 6.8, EACH
CREDIT PARTY WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, AT ALL TIMES
PRESERVE AND KEEP IN FULL FORCE AND EFFECT ITS EXISTENCE AND ALL RIGHTS AND
FRANCHISES, LICENSES AND PERMITS MATERIAL TO ITS BUSINESS; PROVIDED, NO CREDIT
PARTY OR ANY OF ITS SUBSIDIARIES SHALL BE REQUIRED TO PRESERVE ANY SUCH
EXISTENCE, RIGHT OR FRANCHISE, LICENSES AND PERMITS IF SUCH PERSON’S BOARD OF
DIRECTORS (OR SIMILAR GOVERNING BODY) SHALL DETERMINE THAT THE PRESERVATION
THEREOF IS NO LONGER DESIRABLE IN THE CONDUCT OF THE BUSINESS OF SUCH PERSON,
AND THAT THE LOSS THEREOF IS NOT DISADVANTAGEOUS IN ANY MATERIAL RESPECT TO SUCH
PERSON OR TO LENDERS.


5.3            PAYMENT OF TAXES AND CLAIMS.  EACH CREDIT PARTY WILL, AND WILL
CAUSE EACH OF ITS SUBSIDIARIES TO, PAY ALL MATERIAL TAXES IMPOSED UPON IT OR ANY
OF ITS PROPERTIES OR ASSETS OR IN RESPECT OF ANY OF ITS INCOME, BUSINESSES OR
FRANCHISES BEFORE ANY PENALTY OR FINE ACCRUES THEREON, AND ALL CLAIMS (INCLUDING
CLAIMS FOR LABOR, SERVICES, MATERIALS AND SUPPLIES) FOR SUMS THAT HAVE BECOME
DUE AND PAYABLE AND THAT BY LAW HAVE OR MAY BECOME A LIEN UPON ANY OF ITS
PROPERTIES OR ASSETS, PRIOR TO THE TIME WHEN ANY PENALTY OR FINE SHALL BE
INCURRED WITH RESPECT THERETO; PROVIDED, NO SUCH TAX OR CLAIM NEED BE PAID IF IT
IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS PROMPTLY INSTITUTED
AND DILIGENTLY CONDUCTED, SO LONG AS (A) ADEQUATE RESERVE OR OTHER APPROPRIATE
PROVISION, AS SHALL BE REQUIRED IN CONFORMITY WITH GAAP SHALL HAVE BEEN MADE
THEREFOR, AND (B) IN THE CASE OF A TAX OR CLAIM WHICH HAS OR MAY BECOME A LIEN
AGAINST ANY OF THE COLLATERAL, SUCH CONTEST PROCEEDINGS CONCLUSIVELY OPERATE TO
STAY THE SALE OF ANY PORTION OF THE COLLATERAL TO SATISFY SUCH TAX OR CLAIM.  NO
CREDIT PARTY WILL, NOR WILL IT PERMIT ANY OF ITS SUBSIDIARIES TO, FILE OR
CONSENT TO THE FILING OF ANY CONSOLIDATED INCOME TAX RETURN WITH ANY PERSON
(OTHER THAN THE BORROWER OR ANY OF ITS SUBSIDIARIES).


5.4            MAINTENANCE OF PROPERTIES.  EACH CREDIT PARTY WILL, AND WILL
CAUSE EACH OF ITS SUBSIDIARIES TO, MAINTAIN OR CAUSE TO BE MAINTAINED IN GOOD
REPAIR, WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED, ALL
MATERIAL PROPERTIES USED OR USEFUL IN THE BUSINESS OF THE BORROWER AND ITS
SUBSIDIARIES AND FROM TIME TO TIME WILL MAKE OR CAUSE TO BE MADE ALL APPROPRIATE
REPAIRS, RENEWALS AND REPLACEMENTS THEREOF.


5.5            INSURANCE.  THE BORROWER WILL MAINTAIN OR CAUSE TO BE MAINTAINED,
WITH FINANCIALLY SOUND AND REPUTABLE INSURERS, SUCH PUBLIC LIABILITY INSURANCE,
THIRD PARTY PROPERTY DAMAGE INSURANCE, BUSINESS INTERRUPTION INSURANCE AND
CASUALTY INSURANCE WITH RESPECT TO LIABILITIES, LOSSES OR DAMAGE IN RESPECT OF
THE ASSETS, PROPERTIES AND BUSINESSES OF THE BORROWER AND ITS SUBSIDIARIES AS
MAY CUSTOMARILY BE CARRIED OR MAINTAINED UNDER SIMILAR CIRCUMSTANCES BY PERSONS
OF ESTABLISHED REPUTATION ENGAGED IN SIMILAR BUSINESSES, IN EACH CASE IN SUCH
AMOUNTS (GIVING EFFECT TO SELF-INSURANCE), WITH SUCH DEDUCTIBLES, COVERING SUCH
RISKS AND OTHERWISE ON SUCH TERMS AND CONDITIONS AS SHALL BE CUSTOMARY FOR SUCH
PERSONS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE BORROWER WILL
MAINTAIN OR CAUSE TO BE MAINTAINED (A) FLOOD INSURANCE WITH RESPECT TO EACH
FLOOD HAZARD PROPERTY THAT IS LOCATED IN A COMMUNITY THAT PARTICIPATES IN THE
NATIONAL FLOOD INSURANCE PROGRAM, IN EACH CASE IN COMPLIANCE WITH ANY APPLICABLE
REGULATIONS OF THE

86


--------------------------------------------------------------------------------


Board of Governors of the Federal Reserve System, and (b) replacement value
casualty insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses.  Each such
policy of insurance shall (i) name Collateral Agent, on behalf of Secured
Parties as an additional insured thereunder as its interests may appear and (ii)
in the case of each casualty insurance policy, contain a loss payable clause or
endorsement, satisfactory in form and substance to the Collateral Agent, that
names the Collateral Agent, on behalf of Lenders, as the loss payee thereunder
and provides for at least thirty days’ prior written notice to the Collateral
Agent of any modification or cancellation of such policy.


5.6            INSPECTIONS.  EACH CREDIT PARTY WILL, AND WILL CAUSE EACH OF ITS
SUBSIDIARIES TO, PERMIT ANY AUTHORIZED REPRESENTATIVES DESIGNATED BY ANY AGENT
OR ANY LENDER, OR ANY AGENTS OR REPRESENTATIVES THEREOF, TO VISIT AND INSPECT
ANY OF THE PROPERTIES OF ANY CREDIT PARTY AND ANY OF ITS SUBSIDIARIES, TO (A)
INSPECT, COPY AND TAKE EXTRACTS FROM ITS AND THEIR FINANCIAL AND ACCOUNTING
RECORDS AND (B) DISCUSS ITS AND THEIR AFFAIRS, FINANCES AND ACCOUNTS WITH ITS
AND THEIR RESPECTIVE OFFICERS AND DIRECTORS, ALL UPON REASONABLE NOTICE (EXCEPT
THAT DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, NO SUCH NOTICE SHALL BE
REQUIRED) AND AT SUCH REASONABLE TIMES DURING NORMAL BUSINESS HOURS AND AS OFTEN
AS MAY REASONABLY BE REQUESTED.  THE BORROWER SHALL AUTHORIZE ITS CERTIFIED
PUBLIC ACCOUNTANTS (INCLUDING THE BORROWER’S ACCOUNTANTS), AND SHALL CAUSE THE
CERTIFIED PUBLIC ACCOUNTANTS OF ANY OTHER SUBSIDIARY OF THE BORROWER, IF ANY, TO
DISCLOSE TO THE AGENTS OR ANY LENDER ANY AND ALL FINANCIAL STATEMENTS AND OTHER
INFORMATION OF ANY KIND, AS ANY SUCH AGENT OR ANY LENDER REASONABLY REQUESTS AND
THAT SUCH ACCOUNTANTS MAY HAVE WITH RESPECT TO THE BUSINESS, FINANCIAL
CONDITION, RESULTS OF OPERATIONS OR OTHER AFFAIRS OF THE BORROWER OR ANY OTHER
SUBSIDIARY OF THE BORROWER.


5.7            LENDERS MEETINGS.  THE BORROWER WILL, UPON THE REQUEST OF THE
ADMINISTRATIVE AGENT OR THE REQUISITE LENDERS, PARTICIPATE IN A MEETING OF THE
ADMINISTRATIVE AGENT AND THE LENDERS ONCE DURING EACH FISCAL YEAR TO BE HELD AT
THE BORROWER’S CORPORATE OFFICES (OR AT SUCH OTHER LOCATION AS MAY BE AGREED TO
BY THE BORROWER AND THE ADMINISTRATIVE AGENT) AT SUCH TIME AS MAY BE AGREED TO
BY THE BORROWER AND THE ADMINISTRATIVE AGENT.


5.8            COMPLIANCE WITH LAWS.  EACH CREDIT PARTY WILL COMPLY, AND SHALL
CAUSE EACH OF ITS SUBSIDIARIES TO COMPLY, WITH THE REQUIREMENTS OF ALL
APPLICABLE LAWS, RULES, REGULATIONS AND ORDERS OF ANY GOVERNMENTAL AUTHORITY
(INCLUDING ALL ENVIRONMENTAL LAWS, ERISA AND TAX LAWS), NONCOMPLIANCE WITH WHICH
COULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT.


5.9            FIELD EXAMINATIONS; COLLATERAL APPRAISALS.


(A)           THE ADMINISTRATIVE AGENT MAY CONDUCT, OR SHALL CAUSE TO BE
CONDUCTED, AT BORROWER’S EXPENSE AND UPON NOTICE BY THE ADMINISTRATIVE AGENT,
TWO COLLATERAL APPRAISALS AND FOUR FIELD EXAMINATIONS PER FISCAL YEAR FOR THE
PURPOSE OF DETERMINING THE BORROWING BASE, ALL UPON NOTICE AND AT SUCH TIMES
DURING NORMAL BUSINESS HOURS AND AS OFTEN AS MAY BE REASONABLY REQUESTED.  THE
BORROWER SHALL FURNISH TO THE ADMINISTRATIVE AGENT ANY INFORMATION THAT THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST REGARDING THE DETERMINATION AND
CALCULATION OF THE BORROWING BASE INCLUDING CORRECT AND COMPLETE COPIES OF ANY
INVOICES, UNDERLYING AGREEMENTS, INSTRUMENTS OR OTHER DOCUMENTS AND THE IDENTITY
OF ALL ACCOUNT DEBTORS IN RESPECT OF ACCOUNTS REFERRED TO THEREIN.


(B)           THE ADMINISTRATIVE AGENT MAY, AT THE BORROWER’S SOLE COST AND
EXPENSE, MAKE TEST VERIFICATIONS OF THE ACCOUNTS AND PHYSICAL VERIFICATIONS OF
THE INVENTORY IN ANY MANNER AND THROUGH ANY MEDIUM THAT THE ADMINISTRATIVE AGENT
CONSIDERS ADVISABLE, AND THE BORROWER SHALL FURNISH ALL SUCH ASSISTANCE AND
INFORMATION AS THE ADMINISTRATIVE AGENT MAY REQUIRE IN CONNECTION THEREWITH.  AT
ANY TIME AND FROM TIME TO TIME, UPON THE ADMINISTRATIVE AGENT’S REQUEST AND AT
THE EXPENSE OF THE BORROWER, THE BORROWER

87


--------------------------------------------------------------------------------



SHALL CAUSE INDEPENDENT PUBLIC ACCOUNTANTS OR OTHERS SATISFACTORY TO THE
ADMINISTRATIVE AGENT TO FURNISH TO THE ADMINISTRATIVE AGENT REPORTS SHOWING
RECONCILIATIONS, AGING AND TEST VERIFICATIONS OF, AND TRIAL BALANCES FOR, THE
ACCOUNTS.


5.10         ENVIRONMENTAL MATTERS; HAZARDOUS ACTIVITIES, ETC.  EACH CREDIT
PARTY SHALL PROMPTLY TAKE, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES PROMPTLY TO
TAKE, ANY AND ALL ACTIONS NECESSARY TO (I) CURE ANY MATERIAL VIOLATION OF
APPLICABLE ENVIRONMENTAL LAWS BY SUCH CREDIT PARTY OR ITS SUBSIDIARIES AND (II)
MAKE AN APPROPRIATE RESPONSE TO ANY MATERIAL ENVIRONMENTAL CLAIM AGAINST SUCH
CREDIT PARTY OR ANY OF ITS SUBSIDIARIES AND DISCHARGE ANY OBLIGATIONS IT MAY
HAVE TO ANY PERSON THEREUNDER.


5.11         SUBSIDIARIES.  IN THE EVENT THAT ANY PERSON BECOMES A DOMESTIC
SUBSIDIARY OF THE BORROWER, THE BORROWER SHALL (A) PROMPTLY (WITHIN 30 DAYS OR
SUCH LATER DATE AS THE ADMINISTRATIVE AGENT MAY AGREE IN ITS SOLE DISCRETION),
CAUSE SUCH DOMESTIC SUBSIDIARY (OTHER THAN ANY IMMATERIAL SUBSIDIARY) TO BECOME
A GUARANTOR HEREUNDER AND A GRANTOR UNDER THE PLEDGE AND SECURITY AGREEMENT BY
EXECUTING AND DELIVERING TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT A
COUNTERPART AGREEMENT, AND (B) TAKE ALL SUCH ACTIONS AND EXECUTE AND DELIVER, OR
CAUSE TO BE EXECUTED AND DELIVERED, ENVIRONMENTAL REPORTS (TO THE EXTENT
REQUIRED BY THE COLLATERAL AGENT) AND ALL SUCH DOCUMENTS, INSTRUMENTS,
AGREEMENTS, AND CERTIFICATES AS ARE SIMILAR TO THOSE DESCRIBED IN SECTIONS
3.1(B), 3.1(H) AND 3.1(I). IN THE EVENT THAT ANY PERSON BECOMES A FOREIGN
SUBSIDIARY OF THE BORROWER, AND THE OWNERSHIP INTERESTS OF SUCH FOREIGN
SUBSIDIARY ARE OWNED BY ANY BORROWER OR BY ANY GUARANTOR, THE BORROWER SHALL, OR
SHALL CAUSE SUCH GUARANTOR TO, DELIVER, ALL SUCH DOCUMENTS, INSTRUMENTS,
AGREEMENTS, AND CERTIFICATES AS ARE SIMILAR TO THOSE DESCRIBED IN SECTIONS
3.1(B), AND THE BORROWER SHALL TAKE, OR SHALL CAUSE SUCH GUARANTOR TO TAKE, ALL
OF THE ACTIONS REFERRED TO IN SECTION 3.1(I) THAT ARE NECESSARY TO GRANT AND TO
PERFECT A FIRST PRIORITY LIEN (IN THE CASE OF THE CURRENT ASSET COLLATERAL) AND
SECOND PRIORITY LIEN (IN THE CASE OF THE FIXED ASSET COLLATERAL) IN FAVOR OF
COLLATERAL AGENT, FOR THE BENEFIT OF SECURED PARTIES, UNDER AND TO THE EXTENT
REQUIRED BY THE PLEDGE AND SECURITY AGREEMENT IN SUCH OWNERSHIP INTERESTS,
SUBJECT TO THE INTERCREDITOR AGREEMENT.  WITH RESPECT TO EACH SUCH SUBSIDIARY,
THE BORROWER SHALL PROMPTLY (WITHIN 30 DAYS OR SUCH LATER DATE AS THE
ADMINISTRATIVE AGENT MAY AGREE IN ITS SOLE DISCRETION) SEND TO THE
ADMINISTRATIVE AGENT WRITTEN NOTICE SETTING FORTH WITH RESPECT TO SUCH PERSON
(I) THE DATE ON WHICH SUCH PERSON BECAME A SUBSIDIARY OF THE BORROWER, AND
(II) ALL OF THE DATA REQUIRED TO BE SET FORTH IN SCHEDULES 4.1 AND 4.2 WITH
RESPECT TO ALL SUBSIDIARIES OF THE BORROWER; PROVIDED, SUCH WRITTEN NOTICE SHALL
BE DEEMED TO SUPPLEMENT SCHEDULES 4.1 AND 4.2 FOR ALL PURPOSES HEREOF.


5.12         ADDITIONAL MATERIAL REAL ESTATE ASSETS.  IN THE EVENT THAT ANY
CREDIT PARTY OWNS OR ACQUIRES A MATERIAL REAL ESTATE ASSET AND SUCH INTEREST HAS
NOT OTHERWISE BEEN MADE SUBJECT TO THE LIEN OF THE COLLATERAL DOCUMENTS IN FAVOR
OF COLLATERAL AGENT, FOR THE BENEFIT OF SECURED PARTIES, THEN SUCH CREDIT PARTY
SHALL PROMPTLY TAKE ALL SUCH ACTIONS AND EXECUTE AND DELIVER, OR CAUSE TO BE
EXECUTED AND DELIVERED, ALL SUCH MORTGAGES, DOCUMENTS, INSTRUMENTS, AGREEMENTS,
OPINIONS AND CERTIFICATES SIMILAR TO THOSE DESCRIBED IN SECTIONS 3.1(H) AND
3.1(I) WITH RESPECT TO EACH SUCH MATERIAL REAL ESTATE ASSET (EACH, AN
“AFTER-ACQUIRED MORTGAGED PROPERTY”) THAT COLLATERAL AGENT SHALL REASONABLY
REQUEST TO CREATE IN FAVOR OF COLLATERAL AGENT, FOR THE BENEFIT OF SECURED
PARTIES, A VALID AND, SUBJECT TO ANY FILING AND/OR RECORDING REFERRED TO HEREIN,
PERFECTED SECOND PRIORITY SECURITY INTEREST IN SUCH MATERIAL REAL ESTATE ASSETS
SUBJECT TO THE INTERCREDITOR AGREEMENT.  IN THE EVENT THAT THE EXISTING MORTGAGE
IN FAVOR OF WACHOVIA BANK N.A. OR ITS AFFILIATES ENCUMBERING THE PROPERTY AT
4250 CORAL RIDGE DR., CORAL SPRINGS, FLORIDA IS RELEASED MORE THAN SIX MONTHS
PRIOR TO THE REVOLVING COMMITMENT TERMINATION DATE, THE BORROWER COVENANTS TO
CAUSE TO BE GRANTED IN FAVOR THE COLLATERAL AGENT, FOR THE BENEFIT OF THE
SECURED PARTIES A MORTGAGE WITH RESPECT TO SUCH PROPERTY AND TO CAUSE TO BE
EXECUTED AND DELIVERED WITHIN 30 DAYS OF SUCH EVENT ALL SUCH MORTGAGES,
DOCUMENTS, INSTRUMENTS, AGREEMENTS, OPINIONS AND CERTIFICATES SIMILAR TO THOSE
DESCRIBED IN SECTION 3.1(H) WITH RESPECT TO SUCH PROPERTY. IN ADDITION TO THE
FOREGOING, THE BORROWER SHALL, AT THE REQUEST OF THE COLLATERAL AGENT OR THE
REQUISITE LENDERS, DELIVER, FROM TIME TO TIME, TO THE ADMINISTRATIVE AGENT SUCH

88


--------------------------------------------------------------------------------


appraisals as are required by law or regulation of Real Estate Assets with
respect to which Collateral Agent has been granted a Lien.


5.13         FURTHER ASSURANCES.  AT ANY TIME OR FROM TIME TO TIME UPON THE
REQUEST OF THE ADMINISTRATIVE AGENT, EACH CREDIT PARTY WILL, AT ITS EXPENSE,
PROMPTLY EXECUTE, ACKNOWLEDGE AND DELIVER SUCH FURTHER DOCUMENTS AND DO SUCH
OTHER ACTS AND THINGS AS THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT MAY
REASONABLY REQUEST IN ORDER TO EFFECT FULLY THE PURPOSES OF THE CREDIT
DOCUMENTS.  IN FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING, EACH CREDIT
PARTY SHALL TAKE SUCH ACTIONS AS THE ADMINISTRATIVE AGENT OR THE COLLATERAL
AGENT MAY REASONABLY REQUEST FROM TIME TO TIME TO ENSURE THAT THE OBLIGATIONS
ARE GUARANTIED BY THE GUARANTORS AND ARE SECURED BY SUBSTANTIALLY ALL OF THE
ASSETS OF THE BORROWER AND ITS SUBSIDIARIES AND BY ALL OF THE OUTSTANDING
CAPITAL STOCK OF THE BORROWER AND THE OTHER SUBSIDIARIES (SUBJECT TO LIMITATIONS
CONTAINED IN THE CREDIT DOCUMENTS WITH RESPECT TO FOREIGN SUBSIDIARIES).


5.14         BOOKS.  EACH CREDIT PARTY SHALL KEEP PROPER BOOKS IN WHICH FULL AND
CORRECT ENTRIES SHALL BE MADE IN CONFORMITY WITH GAAP OF ALL FINANCIAL
TRANSACTIONS AND THE ASSETS AND BUSINESS OF THE BORROWER AND EACH SUBSIDIARY.


5.15         CASH MANAGEMENT.


(A)           APPROVED DEPOSIT ACCOUNTS.

(i)      Within thirty (30) days after the Closing Date (provided that in the
case of Enthusiast Media and its Subsidiaries, such time period shall be within
ninety (90) days after the Closing Date) (or such longer period as the Agents
may agree), Borrower shall and shall cause each of its Subsidiaries to
(i) establish and maintain cash management services of a type and on terms
satisfactory to the Administrative Agent, and shall request in writing and
otherwise take such reasonable steps to ensure that all of their and their
Subsidiaries’ Account Debtors forward payment of the amounts owed by them
directly to such accounts, or to Borrower for deposit in accordance with Section
5.15(a)(ii), and (ii) deposit or cause to be deposited promptly, and in any
event no later than the first Business Day after the date of receipt thereof,
all of their Collections (including those sent directly by their Account Debtors
to an Approved Deposit Account) into an Approved Deposit Account listed on
Schedule 5.15(a) (such schedule to be delivered to the Administrative Agent on
or before the thirtieth (30th) day (or 90th day in the case of Enthusiast Media
and its Subsidiaries) after the Closing Date or such later date as the
Administrative Agent may agree in its sole discretion).  Within thirty (30) days
after the Closing Date (provided that in the case of Enthusiast Media and its
Subsidiaries, such time period shall be within ninety (90) days after the
Closing Date) (or such longer period as the Agents may agree), Borrower shall
and shall cause each other Credit Party to enter into a Deposit Account Control
Agreement, reasonably satisfactory to the Administrative Agent, with respect to
each Approved Deposit Account listed on Schedule 5.15(a).  The Approved Deposit
Accounts shall be cash collateral accounts, with all cash, checks and similar
items of payment in such accounts securing payment of the Obligations, and in
which Borrower hereby grants a First Priority Lien to Collateral Agent.  So long
as no Liquidity Event Period has occurred and is continuing, the Credit Parties
may direct, and shall have sole control over, the manner of disposition of funds
in the an Approved Deposit Accounts.

(ii)     The Credit Parties may not establish or maintain any Deposit Account
(other than Closed Accounts) other than with a Deposit Account Bank; provided,
however, that each Credit Party may (x) maintain payroll, withholding tax and
other fiduciary accounts, (y) maintain an account relating to earnout
obligations with minority stockholders of Automotive.com, and (z) maintain other
accounts as long as the aggregate balance for all such Credit Parties in all
such accounts does not exceed $5,000,000 at any time.

89


--------------------------------------------------------------------------------


 

(iii)    The Credit Parties may close Approved Deposit Accounts and/or open
Approved Deposit Accounts, subject to the execution and delivery to the
Collateral Agent of appropriate Deposit Account Control Agreements (except with
respect to any payroll, trust, and tax withholding accounts or unless expressly
waived by the Collateral Agent) consistent with the provisions of this Section
5.15 and otherwise reasonably satisfactory to the Collateral Agent.  The Credit
Parties shall furnish the Collateral Agent with prior written notice of its
intention to open or close an Approved Deposit Account and the Collateral Agent
shall promptly notify the Borrower as to whether the Collateral Agent shall
require a Deposit Account Control Agreement with such Deposit Account Bank.  In
the event (i) any Credit Party or any Deposit Account Bank shall, after the date
hereof, terminate an agreement with respect to the maintenance of an Approved
Deposit Account for any reason, (ii) any Agent shall demand such termination as
a result of the failure of a Deposit Account Bank to comply with the terms of
the applicable Deposit Account Control Agreement or (iii) any Agent determines
in its sole discretion that the financial condition of a Deposit Account Bank
has materially deteriorated, each Credit Party shall notify all of its
respective obligors that were making payments to such terminated Approved
Deposit Account to make all future payments to another Approved Deposit Account.


(B)           CONCENTRATION ACCOUNT; LIQUIDITY EVENT PERIOD.

(i)      Each Deposit Account Agreement entered into by a Credit Party shall
require, after the occurrence and during the continuance of a Liquidity Event
Period (and delivery of a Blockage Notice thereof from the Collateral Agent),
the ACH or wire transfer on each Business Day of all available cash receipts to
the concentration account maintained by the Administrative Agent at Citibank
(the “Concentration Account”) and such amounts in the Concentration Account
shall be applied pursuant to Section 2.13(d).

(ii)     The Concentration Account shall at all times be under the sole dominion
and control of the Collateral Agent.  Each Borrower hereby acknowledges and
agrees that (i) such Borrower has no right of withdrawal from the Concentration
Account, (ii) the funds on deposit in the Concentration Account shall at all
times continue to be collateral security for all of the Obligations, and (iii)
the funds on deposit in the Concentration Account shall be applied as provided
in Section 2.13(d).  In the event that, notwithstanding the provisions of this
Section 5.15, during the continuation of a Liquidity Event Period, any Borrower
receives or otherwise has dominion and control of any such proceeds or
collections, such proceeds and collections shall be held in trust by such
Borrower for the Collateral Agent, shall not be commingled with any of such
Borrower’s other funds or deposited in any account of such Borrower and shall
promptly be deposited into the Concentration Account or dealt with in such other
fashion as such Borrower may be instructed by the Collateral Agent.

(iii)    Any amounts received in the Concentration Account at any time when all
of the Obligations then due have been and remain fully repaid shall be remitted
to the operating account of the Borrower maintained with the Administrative
Agent.

(iv)    The Collateral Agent shall promptly (but in any event within two
Business Days) furnish written notice to each Deposit Account Bank any
termination of a Liquidity Event Period.


(C)           SECURITIES ACCOUNTS.

(i)      The Credit Parties may not establish or maintain any Securities Account
that is not a Control Account.

(ii)     In the event (A) any Credit Party or any Approved Securities
Intermediary shall, after the date hereof, terminate an agreement with respect
to the maintenance of a Control Account for any reason,

90


--------------------------------------------------------------------------------


(B) any Agent shall demand such termination as a result of the failure of an
Approved Securities Intermediary to comply with the terms of the applicable
Securities Account Control Agreement or (C) any Agent determines in its sole
discretion that the financial condition of an Approved Securities Intermediary
has materially deteriorated, each Credit Party shall notify all of its obligors
that were making payments to such terminated Securities Account Control Account
to make all future payments to another Securities Account Control Account.


(D)           THE REQUIREMENTS OF THIS SECTION 5.15 SHALL NOT APPLY TO ANY
FOREIGN SUBSIDIARY.


5.16         LANDLORD WAIVERS AND BAILEE’S LETTERS.


(A)           EACH CREDIT PARTY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
DELIVER, WITHIN SIXTY (60) DAYS AFTER THE CLOSING DATE (OR SUCH LATER DATE AS
SHALL BE ACCEPTABLE TO THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION),
LANDLORD ACCESS AGREEMENTS AND BAILEE’S LETTERS WITH RESPECT TO EACH PREMISES OF
A THIRD PARTY LISTED ON SCHEDULE 1.1(G); PROVIDED, THAT IF SUCH DOCUMENTATION IS
NOT OBTAINED WITH RESPECT TO ANY SUCH PREMISES FOR SO LONG AS A MATERIAL AMOUNT
OF COLLATERAL INCLUDED IN THE BORROWING BASE IS LOCATED AT SUCH PREMISES, THE
ADMINISTRATIVE AGENT WILL IMPOSE A RENT RESERVE AGAINST SUCH COLLATERAL.


(B)           WITH RESPECT TO ANY PREMISES OF A THIRD PARTY AT WHICH ANY
MATERIAL AMOUNT OF COLLATERAL IS LOCATED THAT WAS NOT USED OR LEASED BY ANY
CREDIT PARTY ON THE CLOSING DATE, EACH CREDIT PARTY SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO DELIVER, WITHIN SIXTY (60) DAYS AFTER THE ACQUISITION OF
SUCH LEASEHOLD PROPERTY OR OTHER THIRD PARTY LOCATION (OR SUCH LATER DATE AS
SHALL BE ACCEPTABLE TO THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION),
LANDLORD ACCESS AGREEMENTS AND BAILEE’S LETTERS WITH RESPECT TO EACH SUCH
PREMISES; PROVIDED, THAT IF SUCH DOCUMENTATION IS NOT OBTAINED WITH RESPECT TO
ANY SUCH PREMISES ON WHICH A MATERIAL CONTRACT OF COLLATERAL INCLUDED IN THE
BORROWING BASE IS LOCATED, THE ADMINISTRATIVE AGENT WILL IMPOSE A RENT RESERVE.


5.17         POST CLOSING COLLATERAL MATTERS.


(A)           TO THE EXTENT SUCH ITEMS HAVE NOT BEEN DELIVERED AS OF THE CLOSING
DATE, BORROWER SHALL COMPLETE THE ITEMS CONTAINED ON SCHEDULE 5.17 TO THE
SATISFACTION OF THE COLLATERAL AGENT WITHIN THE TIME PERIOD SPECIFIED ON
SCHEDULE 5.17.


SECTION 6.                                      NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Revolving Commitment
is in effect and until payment in full of all Obligations under the Credit
Documents and cancellation or expiration of all Letters of Credit, such Credit
Party shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Section 6.


6.1            INDEBTEDNESS.  NO CREDIT PARTY SHALL, NOR SHALL IT PERMIT ANY OF
ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, CREATE, INCUR, ASSUME OR GUARANTY,
OR OTHERWISE BECOME OR REMAIN DIRECTLY OR INDIRECTLY LIABLE WITH RESPECT TO ANY
INDEBTEDNESS, EXCEPT:

(a)           the Obligations;

(b)           Indebtedness of (i) any Credit Party to any other Credit Party,
(ii) any non-Credit Party to a Credit Party subject to Section 6.6(f)(iv) or
(iii) any Credit Party to a non-Credit Party; provided, (x) in the case of (ii),
all such Indebtedness shall be evidenced by promissory notes and all such notes
shall be pledged pursuant to the Pledge and Security Agreement, and (y) in the
case of (ii) all such Indebtedness shall be unsecured and subordinated in right
of payment to the payment

91


--------------------------------------------------------------------------------


in full of the Obligations pursuant to the terms of any applicable promissory
notes or an intercompany subordination agreement that in any such case, is
reasonably satisfactory to the Administrative Agent;

(c)           Indebtedness incurred by a Credit Party arising from agreements
providing for indemnification, adjustment of purchase price, earnout obligations
or similar obligations, or from guaranties or letters of credit, surety bonds or
performance bonds securing the performance of the Borrower or any such
Subsidiary pursuant to such agreements, in connection with Permitted
Acquisitions or permitted dispositions of any business, assets or Subsidiary of
the Borrower or any of its Subsidiaries;

(d)           Indebtedness which may be deemed to exist pursuant to any
guaranties (including in connection with operating lease obligations),
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;

(e)           Indebtedness in respect of netting services, overdraft protections
and otherwise in connection with Deposit Accounts;

(f)            guaranties in the ordinary course of business of the obligations
of suppliers, customers, franchisees and licensees of the Borrower and its
Subsidiaries;

(g)           guaranties by (i) any Credit Party of Indebtedness of another
Credit Party, (ii) any non-Credit Party of Indebtedness of a Credit Party or
(iii) a Credit Party of Indebtedness of a non-Credit Party subject to Section
6.6(f)(iv), in each case, with respect to Indebtedness otherwise permitted to be
incurred pursuant to this Section 6.1;

(h)           Indebtedness existing on the Closing Date and described in
Schedule 6.1, but not any extensions, renewals or replacements of such
Indebtedness except any Permitted Refinancing thereof;

(i)            purchase money Indebtedness and Indebtedness with respect to
Capital Leases, in each case, incurred by the Borrower or any Subsidiary to
finance the acquisition of fixed assets, in an aggregate amount not to exceed
$40,000,000 at any time outstanding; provided, that any such Indebtedness shall
be secured only by the assets acquired in connection with the incurrence of such
Indebtedness;

(j)            Indebtedness under the Term Loan Agreement in an aggregate
principal amount not to exceed the sum of (x) $880,000,000, less any prepayments
of Term Loans with the proceeds of Indebtedness permitted by Section 6.1(m), and
(y) so long as the Senior Secured Leverage Ratio does not exceed the New Term
Loan Incurrence Level on a pro forma basis after giving effect to the incurrence
thereof, the aggregate principal amount of any New Term Loans issued pursuant
thereto in an amount not to exceed $200.0 million and subject to the
Intercreditor Agreement, any Permitted Refinancings;

(k)           Indebtedness in respect of Swap Contracts permitted or required by
this Agreement and not entered into for speculative purposes;

(l)            Acquired Indebtedness, in an aggregate principal amount not to
exceed $30,000,000 at any time outstanding, together with refinancings and
extensions of any such Indebtedness if the terms and conditions thereof are not
materially less favorable to the obligor thereon or to the Lenders than the
Indebtedness being refinanced or extended, and the average life

92


--------------------------------------------------------------------------------


to maturity thereof is greater than or equal to that of the Indebtedness being
refinanced or extended; provided, such Indebtedness shall not (A) be secured by
any assets other than pursuant to Liens permitted by Section 6.2(o) or (B) be
incurred, created or assumed if any Default or Event of Default has occurred and
is continuing or would result therefrom;

(m)          any Credit Party may incur additional Indebtedness; provided that
(A) immediately prior to and after giving effect to such incurrence of
Indebtedness no Default has occurred and is continuing, and (B) the Borrower
shall be in compliance with the Incurrence Test after giving effect to such
incurrence of Indebtedness;

(n)           Indebtedness evidenced by the Bridge Loans and Indebtedness under
the Permanent Financing and, in each case, any Permitted Refinancing thereof;
and

(o)           other Indebtedness of the Borrower and its Subsidiaries, in an
aggregate principal amount not to exceed at any time $25,000,000.


6.2            LIENS.  NO CREDIT PARTY SHALL, NOR SHALL IT PERMIT ANY OF ITS
SUBSIDIARIES DIRECTLY OR INDIRECTLY TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST
ANY LIEN ON OR WITH RESPECT TO ANY PROPERTY OR ASSET OF ANY KIND (INCLUDING ANY
DOCUMENT OR INSTRUMENT IN RESPECT OF GOODS OR ACCOUNTS RECEIVABLE) OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR
ANY INCOME OR PROFITS THEREFROM, OR FILE OR PERMIT THE FILING OF, OR PERMIT TO
REMAIN IN EFFECT, ANY FINANCING STATEMENT OR OTHER SIMILAR NOTICE OF ANY LIEN
WITH RESPECT TO ANY SUCH PROPERTY, ASSET, INCOME OR PROFITS UNDER THE UCC OF ANY
STATE OR UNDER ANY SIMILAR RECORDING OR NOTICE STATUTE, EXCEPT:

(a)           Liens in favor of the Collateral Agent for the benefit of the
Secured Parties granted pursuant to any Credit Document;

(b)           Liens for Taxes if obligations with respect to such Taxes are not
yet over due or are being contested in good faith by appropriate actions for
which reserves have been established if required by GAAP, which proceedings (or
orders entered in connection with such proceedings) have the effect of
preventing the forfeiture or sale of the property subject to such Lien;

(c)           statutory Liens of landlords, banks (and rights of set-off), of
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and other
Liens imposed by law (other than any such Lien imposed pursuant to Section
401(a)(29) or 412(n) of the Internal Revenue Code or by ERISA), in each case
incurred in the ordinary course of business (i) for amounts not yet overdue or
(ii) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of ten (10) Business days) are not yet overdue or
are being contested in good faith by appropriate proceedings, so long as such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made for any such contested amounts, which proceedings (or
orders entered in connection with such proceedings) have the effect of
preventing the forfeiture or sale of the property subject to such Lien;

(d)           Liens incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

93


--------------------------------------------------------------------------------


(e)           easements, rights-of-way, restrictions (including, without
limitation, zoning or any other similar law or right) encroachments, and other
minor defects or irregularities in title, in each case which do not and will not
(i) secure Indebtedness, (ii) individually or in the aggregate materially impair
the value or marketability of any Real Estate Asset or (iii) individually or in
the aggregate interfere in any material respect with the ordinary conduct of the
business of the Borrower or any of its Subsidiaries;

(f)            any interest or title of a lessor or sublessor under any lease of
real estate permitted under the Credit Documents;

(g)           Liens solely on any cash earnest money deposits made by the
Borrower or any of its Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(h)           purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;

(i)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

(j)            licenses of patents, trademarks and other intellectual property
rights granted by the Borrower or any of its Subsidiaries in the ordinary course
of business and not interfering in any material respect with the ordinary
conduct of the business of the Borrower and its Subsidiaries;

(k)           Liens described in Schedule 6.2 or, solely with respect to
Mortgaged Properties on a title report, in form and substance reasonably
satisfactory to the Collateral Agent, delivered in connection with any Mortgaged
Property;

(l)            Liens securing Indebtedness permitted pursuant to Section 6.1(i);
provided, any such Lien shall encumber only the asset acquired with the proceeds
of such Indebtedness;

(m)          Liens securing Indebtedness permitted pursuant to Section 6.1(j),
Indebtedness in respect of Cash Management Obligations and Obligations under
Hedge Agreements permitted to be secured by Collateral under and in accordance
with the Term Loan Agreement; provided that such Liens shall be subject at all
times to the terms of the Intercreditor Agreement;

(n)           Liens securing Acquired Indebtedness permitted under Section
6.1(l); provided that such Lien is as described in the proviso to the definition
of “Acquired Indebtedness”;

(o)           (i) Vendor Liens existing on the Closing Date and (ii) Vendor
Liens arising after the Closing Date which are subject to a Vendor Intercreditor
Agreement; and

(p)           other Liens on assets other than the Current Asset Collateral
securing Indebtedness in an aggregate amount not to exceed $15,000,000 at any
time outstanding;

provided however, in the case of any Mortgaged Property, only those Liens
described in clauses (a), (b), (c), (e), (f), (k) and (m) shall be permitted.


6.3            [RESERVED]

94


--------------------------------------------------------------------------------



6.4            RESTRICTED JUNIOR PAYMENTS.  NO CREDIT PARTY SHALL, NOR SHALL IT
PERMIT ANY OF ITS SUBSIDIARIES OR AFFILIATES THROUGH ANY MANNER OR MEANS OR
THROUGH ANY OTHER PERSON TO, DIRECTLY OR INDIRECTLY, DECLARE, ORDER, PAY, MAKE
OR SET APART, OR AGREE TO DECLARE, ORDER, PAY, MAKE OR SET APART, ANY SUM FOR
ANY RESTRICTED JUNIOR PAYMENT EXCEPT THAT:

(a)           Restricted Junior Payments by any Subsidiary of the Borrower to
any Borrower, any Guarantor or wholly owned subsidiary of the Borrower;

(b)           dividends and distributions declared and paid on the common
Capital Stock of the Borrower and payable only in common Capital Stock of the
Borrower;

(c)           so long as no Default or Event of Default has occurred and is
continuing and no Liquidity Event Period shall be continuing, the Borrower may
purchase the Borrower’s Capital Stock from present or former employees,
directors, officers or members of management (or the estate, family members,
spouse or former spouse of any of the foregoing) upon the death, disability or
termination of employment of such Person; provided, that the aggregate amount of
Restricted Junior Payments permitted pursuant to this clause (d) shall not
exceed $5,000,000 in any Fiscal Year; and

(d)           Restricted Junior Payments constituting (x) any payments made
pursuant to the exercise of the Automotive.com Put/Call Option or the closing of
the share purchase pursuant thereto or (y) the purchase of minority interests in
non-wholly owned Subsidiaries pursuant to customary put arrangements, drag-along
provisions or rights of first refusal contained in shareholder agreements;
provided that either (i) immediately following such purchase, such Subsidiary
becomes a Guarantor and the Borrower and such Subsidiary complies with the
requirements of Section 5.11 and 5.12 or (ii) the amount of such Restricted
Junior Payment under this clause (d) is permitted to be made as an Investment
pursuant to Section 6.6(f)(iv).


6.5            RESTRICTIONS ON SUBSIDIARY DISTRIBUTIONS.  EXCEPT AS PROVIDED
HEREIN, NO CREDIT PARTY SHALL, NOR SHALL IT PERMIT ANY OF ITS SUBSIDIARIES TO,
CREATE OR OTHERWISE CAUSE OR SUFFER TO EXIST OR BECOME EFFECTIVE ANY CONSENSUAL
ENCUMBRANCE OR RESTRICTION OF ANY KIND ON THE ABILITY OF ANY SUBSIDIARY OF THE
BORROWER TO (A) PAY DIVIDENDS OR MAKE ANY OTHER DISTRIBUTIONS ON ANY OF SUCH
SUBSIDIARY’S CAPITAL STOCK OWNED BY THE BORROWER OR ANY SUBSIDIARY OF THE
BORROWER, (B) REPAY OR PREPAY ANY INDEBTEDNESS OWED BY SUCH SUBSIDIARY TO THE
BORROWER OR ANY SUBSIDIARY OF THE BORROWER, (C) MAKE LOANS OR ADVANCES TO THE
BORROWER OR ANY SUBSIDIARY OF THE BORROWER, OR (D) TRANSFER ANY OF ITS PROPERTY
OR ASSETS TO THE BORROWER OR ANY OTHER SUBSIDIARY OF THE BORROWER OTHER THAN
RESTRICTIONS (I) IN AGREEMENTS EVIDENCING INDEBTEDNESS PERMITTED BY SECTION
6.1(I) THAT IMPOSE RESTRICTIONS ON THE PROPERTY SO ACQUIRED, (II) BY REASON OF
CUSTOMARY PROVISIONS RESTRICTING ASSIGNMENTS, SUBLETTING OR OTHER TRANSFERS
CONTAINED IN LEASES, LICENSES, JOINT VENTURE AGREEMENTS AND SIMILAR AGREEMENTS
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS, (III) THAT ARE OR WERE CREATED
BY VIRTUE OF ANY TRANSFER OF, AGREEMENT TO TRANSFER OR OPTION OR RIGHT WITH
RESPECT TO ANY PROPERTY, ASSETS OR CAPITAL STOCK NOT OTHERWISE PROHIBITED UNDER
THIS AGREEMENT, (IV) OF VENDORS IN THE ORDINARY COURSE AND (V) IN THE TERM LOAN
AGREEMENT AND THE BRIDGE LOAN AGREEMENT, IN EACH CASE AS IN EFFECT ON THE DATE
HEREOF AND ANY PERMANENT FINANCING.


6.6            INVESTMENTS.  NO CREDIT PARTY SHALL, NOR SHALL IT PERMIT ANY OF
ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, MAKE OR OWN ANY INVESTMENT IN ANY
PERSON, INCLUDING WITHOUT LIMITATION ANY JOINT VENTURE, EXCEPT:

(a)           Investments in Cash and Cash Equivalents; provided, that to the
extent such Investments are held by a Borrower or a Guarantor, such Investments
shall be maintained in an Approved Deposit Account or Control Account to the
extent required by Section 5.16;

95


--------------------------------------------------------------------------------


(b)           equity Investments owned as of the Closing Date in any Subsidiary
and other Investments outstanding on the Closing Date, in each case, as
described in Schedule 6.6;

(c)           Investments (i) in any Securities received in satisfaction or
partial satisfaction of the obligations of financially troubled account debtors
and (ii) deposits, prepayments and other credits to suppliers made in the
ordinary course of business consistent with the past practices of the Borrower
and its Subsidiaries;

(d)           intercompany loans to the extent permitted under Section 6.1(b);

(e)           loans and advances to employees of the Borrower and its
Subsidiaries made in the ordinary course of business as presently conducted
(other than any loans or advances that would be in violation of Section 402 of
the Sarbanes-Oxley Act) in an aggregate principal amount not to exceed
$2,500,000 in the aggregate at any time;

(f)            Investments made after the Closing Date by (i) any Credit Party
in another Credit Party; (ii) any Credit Party in connection with Permitted
Acquisitions permitted pursuant to Section 6.8(e); (iii) any non-Credit Party in
any Credit Party; or (iv) any Credit Party in a non-Credit Party; provided, that
the aggregate outstanding amount of all Investments permitted pursuant to this
clause (iv) shall not exceed $10,000,000 at any time;

(g)           Investments permitted pursuant to Section 6.1(f);

(h)           Permitted Acquisitions permitted by Section 6.8(e);

(i)            Investments in connection with Swap Contracts permitted under
this Agreement;

(j)            other Investments in an aggregate amount not to exceed at any
time $20,000,000; and

(k)           prepaid royalties to content providers in the ordinary course of
business, the extent such amounts may be characterized as Investments; and

(l)            payments to Automotive.com pursuant to the Automotive.com Stock
Purchase Agreement and any Automotive.com Earn-Out Obligation, to the extent
such payments may be deemed Investments after giving effect to the
Automotive.com Put/Call Option.


6.7            [RESERVED]


6.8            FUNDAMENTAL CHANGES; DISPOSITION OF ASSETS; ACQUISITIONS.  NO
CREDIT PARTY SHALL, NOR SHALL IT PERMIT ANY OF ITS SUBSIDIARIES TO, ENTER INTO
ANY TRANSACTION OF MERGER OR CONSOLIDATION, OR LIQUIDATE, WIND-UP OR DISSOLVE
ITSELF (OR SUFFER ANY LIQUIDATION OR DISSOLUTION), OR CONVEY, SELL, LEASE OR
SUB-LEASE (AS LESSOR OR SUBLESSOR), EXCHANGE, TRANSFER OR OTHERWISE DISPOSE OF,
IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS, ALL OR ANY PART OF ITS BUSINESS,
ASSETS OR PROPERTY OF ANY KIND WHATSOEVER, WHETHER REAL, PERSONAL OR MIXED AND
WHETHER TANGIBLE OR INTANGIBLE, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR
ACQUIRE BY PURCHASE OR OTHERWISE (OTHER THAN PURCHASES OR OTHER ACQUISITIONS OF
INVENTORY, MATERIALS AND EQUIPMENT AND CAPITAL EXPENDITURES IN THE ORDINARY
COURSE OF BUSINESS) THE BUSINESS, PROPERTY OR FIXED ASSETS OF, OR STOCK OR OTHER
EVIDENCE OF BENEFICIAL OWNERSHIP OF, ANY PERSON OR ANY DIVISION OR LINE OF
BUSINESS OR OTHER BUSINESS UNIT OF ANY PERSON, EXCEPT:

96


--------------------------------------------------------------------------------


(a)           any Subsidiary (i) may be merged with or into any Borrower or any
Guarantor or any other wholly owned Subsidiary, (ii) may be liquidated, wound up
or dissolved, or all or any part of its business, property or assets conveyed,
sold, leased, transferred or otherwise disposed of, in one transaction or a
series of transactions, to any Borrower or any Guarantor, (iii) may be converted
from one form of business organization to another form of business organization
or (iv) that is a Foreign Subsidiary may engage with another Foreign Subsidiary
in any transaction described in clause (i) or (ii) above; provided, in the case
of such a merger (other than in the case of a merger between Immaterial
Subsidiaries and/or Foreign Subsidiaries), the Borrower or such Guarantor, as
applicable shall be the continuing or surviving Person; provided further, that
in the case of any such transaction pursuant to clause (iii) above where the
surviving corporation is a Credit Party organized in a state other than
Delaware, such surviving Person shall deliver a certificate of an Authorized
Officer and, if requested by the Administrative Agent, a legal opinion affirming
the validity of its Guarantee and its Lien or its Collateral supporting the
Obligations;

(b)           sales or other dispositions of assets that do not constitute Asset
Sales;

(c)           Asset Sales, the proceeds of which (valued at the principal amount
thereof in the case of non-Cash proceeds consisting of notes or other debt
Securities and valued at fair market value in the case of other non-Cash
proceeds) when aggregated with the proceeds of all other Asset Sales made within
the same Fiscal Year, are less than $20,000,000; provided (x) the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof (determined in good faith by the management of the Borrower), (y)
no less than 75% thereof shall be paid in Cash and (z) in the case of an Asset
Sale of Current Asset Collateral, the Net Asset Sale Proceeds thereof shall be
applied as required by Section 2.14(a);

(d)           disposals of obsolete, worn out or surplus property, restrictive
or custom items, defective goods or goods returned or rejected by customers
(except as may be repackaged or otherwise prepared for sale), in each case, in
the ordinary course of business;

(e)           Permitted Acquisitions, the Acquisition Consideration for which
constitutes less than $100,000,000 in the aggregate in any Fiscal Year;
provided, not more than $25,000,000 in the aggregate in any Fiscal Year shall be
permitted to be used to acquire Persons that, once acquired, would constitute
non-Credit Parties; and provided further, the Credit Parties shall have complied
with the requirements of Sections 5.11, 5.12 and 5.13 within 30 days after the
consummation of such Permitted Acquisition;

(f)            other Investments made in accordance with Section 6.6; and

(g)           Permitted Asset Swaps.


6.9            DISPOSAL OF SUBSIDIARY INTERESTS.  EXCEPT FOR ANY SALE OF ALL OF
ITS INTERESTS IN THE CAPITAL STOCK OF ANY OF ITS SUBSIDIARIES IN COMPLIANCE WITH
THE PROVISIONS OF SECTION 6.8, NO CREDIT PARTY SHALL, NOR SHALL IT PERMIT ANY OF
ITS SUBSIDIARIES TO, (A) DIRECTLY OR INDIRECTLY SELL, ASSIGN, PLEDGE OR
OTHERWISE ENCUMBER OR DISPOSE OF ANY CAPITAL STOCK OF ANY OF ITS SUBSIDIARIES,
EXCEPT TO QUALIFY DIRECTORS IF REQUIRED BY APPLICABLE LAW; OR (B) PERMIT ANY OF
ITS SUBSIDIARIES DIRECTLY OR INDIRECTLY TO SELL, ASSIGN, PLEDGE OR OTHERWISE
ENCUMBER OR DISPOSE OF ANY CAPITAL STOCK OF ANY OF ITS SUBSIDIARIES, EXCEPT TO
ANOTHER CREDIT PARTY (SUBJECT TO THE RESTRICTIONS ON SUCH DISPOSITION OTHERWISE
IMPOSED HEREUNDER), OR TO QUALIFY DIRECTORS IF REQUIRED BY APPLICABLE LAW; IN
EACH CASE, EXCEPT FOR PLEDGES OF SUCH CAPITAL STOCK TO THE COLLATERAL AGENT AND,
SUBJECT TO THE INTERCREDITOR AGREEMENT, THE TERM LOAN COLLATERAL AGENT.

97


--------------------------------------------------------------------------------



6.10         SALES AND LEASE-BACKS.  NO CREDIT PARTY SHALL, NOR SHALL IT PERMIT
ANY OF ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, BECOME LIABLE AS LESSEE OR
AS A GUARANTOR OR OTHER SURETY WITH RESPECT TO ANY LEASE OF ANY PROPERTY
(WHETHER REAL, PERSONAL OR MIXED), WHETHER NOW OWNED OR HEREAFTER ACQUIRED,
WHICH SUCH CREDIT PARTY (A) HAS SOLD OR TRANSFERRED OR IS TO SELL OR TO TRANSFER
TO ANY OTHER PERSON (OTHER THAN THE BORROWER OR ANY OF ITS SUBSIDIARIES), OR
(B) INTENDS TO USE FOR SUBSTANTIALLY THE SAME PURPOSE AS ANY OTHER PROPERTY
WHICH HAS BEEN OR IS TO BE SOLD OR TRANSFERRED BY SUCH CREDIT PARTY TO ANY
PERSON (OTHER THAN THE BORROWER OR ANY OF ITS SUBSIDIARIES) IN CONNECTION WITH
SUCH LEASE (EACH SUCH TRANSACTION A “SALE AND LEASEBACK TRANSACTION”), IN EACH
CASE, UNLESS SUCH TRANSACTION OR ARRANGEMENT COMPLIES WITH SECTIONS 6.1, 6.2 AND
6.8.


6.11         TRANSACTIONS WITH SHAREHOLDERS AND AFFILIATES.  NO CREDIT PARTY
SHALL, NOR SHALL IT PERMIT ANY OF ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY,
ENTER INTO OR PERMIT TO EXIST ANY TRANSACTION (INCLUDING THE PURCHASE, SALE,
LEASE OR EXCHANGE OF ANY PROPERTY OR THE RENDERING OF ANY SERVICE) WITH ANY
SHAREHOLDER OWNING MORE THAN 5% OF THE COMMON STOCK OF THE BORROWER, AFFILIATE
OF THE BORROWER OR SUCH SUBSIDIARIES ON TERMS THAT ARE LESS FAVORABLE TO THE
BORROWER OR THAT SUBSIDIARY, AS THE CASE MAY BE, THAN THOSE THAT MIGHT BE
OBTAINED AT THE TIME FROM A PERSON WHO IS NOT SUCH A SHAREHOLDER OR AFFILIATE;
PROVIDED, THAT THE FOREGOING RESTRICTION SHALL NOT APPLY TO (A) ANY TRANSACTION
BETWEEN THE BORROWER AND ANY GUARANTOR OR BETWEEN GUARANTORS; (B) ANY
TRANSACTION BETWEEN SUBSIDIARIES THAT ARE NOT GUARANTORS, (C) ANY TRANSACTION
PERMITTED BY SECTION 6.8(A), (D) REASONABLE OR CUSTOMARY INDEMNIFICATION AND
COMPENSATION ARRANGEMENTS FOR MEMBERS OF THE BOARD OF DIRECTORS (OR SIMILAR
GOVERNING BODY), OFFICERS AND OTHER EMPLOYEES OF THE BORROWER AND ITS
SUBSIDIARIES, INCLUDING, WITHOUT LIMITATION, TRANSACTION-SPECIFIC DIRECTOR FEES
AND RETIREMENT, HEALTH, STOCK OPTION AND OTHER BENEFIT PLANS AND ARRANGEMENTS,
PROVIDED THAT IN THE CASE OF THE OFFICERS AND DIRECTORS, A MAJORITY OF THE
DISINTERESTED DIRECTORS OR A COMMITTEE OF THE BOARD OF DIRECTORS COMPOSED
ENTIRELY OF DISINTERESTED DIRECTORS SHALL APPROVE SUCH TRANSACTION;
(E) MANAGEMENT, CONSULTING, MONITORING, TRANSACTION AND ADVISORY FEES AND
RELATED EXPENSES PAYABLE TO YUCAIPA OR ONE OF ITS AFFILIATES IN AN AGGREGATE
AMOUNT IN ANY FISCAL YEAR NOT IN EXCESS OF THE SUM OF (I) $1,000,000 IN RESPECT
OF ANNUAL MANAGEMENT FEES, PLUS (II) ANY DEFERRED FEES (TO THE EXTENT SUCH FEES
WERE WITHIN SUCH AMOUNT IN CLAUSE (I) ABOVE ORIGINALLY), PLUS (III) 1.0% OF THE
VALUE OF TRANSACTIONS WITH RESPECT TO WHICH YUCAIPA OR ITS AFFILIATES PROVIDES
ANY TRANSACTION, ADVISORY OR OTHER SERVICES, PLUS (IV) THE AMOUNT OF ALL
REASONABLE OUT-OF-POCKET EXPENSES RELATED THERETO AND UNPAID AMOUNTS ACCRUED FOR
PRIOR PERIODS, AND (F) TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICES WITH AUTOMOTIVE.COM.


6.12         CONDUCT OF BUSINESS.  FROM AND AFTER THE CLOSING DATE, NO CREDIT
PARTY SHALL, NOR SHALL IT PERMIT ANY OF ITS SUBSIDIARIES TO, ENGAGE IN ANY
BUSINESS OR LINES OF BUSINESS OTHER THAN THOSE REASONABLY RELATED TO THE
BUSINESSES OR LINES OF BUSINESS ENGAGED IN BY THE CREDIT PARTIES ON THE CLOSING
DATE.


6.13         LIMITATION ON ISSUANCE OF SUBSIDIARY CAPITAL STOCK.  WITH RESPECT
ANY SUBSIDIARY, ISSUE ANY CAPITAL STOCK (INCLUDING BY WAY OF SALES OF TREASURY
STOCK) OR ANY OPTIONS OR WARRANTS TO PURCHASE, OR SECURITIES CONVERTIBLE INTO,
ANY CAPITAL STOCK, EXCEPT (I) FOR STOCK SPLITS, STOCK DIVIDENDS AND ADDITIONAL
ISSUANCES OF QUALIFIED CAPITAL STOCK WHICH DO NOT DECREASE THE PERCENTAGE
OWNERSHIP OF SUCH BORROWER OR ANY SUBSIDIARIES IN ANY CLASS OF THE QUALIFIED
CAPITAL STOCK OF SUCH SUBSIDIARY AND (II) SUBSIDIARIES OF THE BORROWER FORMED
AFTER THE CLOSING DATE IN ACCORDANCE WITH SECTION 6.14 MAY ISSUE QUALIFIED
CAPITAL STOCK TO THE BORROWER OR GUARANTOR WHICH IS TO OWN SUCH QUALIFIED
CAPITAL STOCK.  ALL CAPITAL STOCK ISSUED IN ACCORDANCE WITH THIS SECTION 6.13
SHALL, TO THE EXTENT REQUIRED BY SECTIONS 5.11 AND 5.12 OR THE PLEDGE AND
SECURITY AGREEMENT OR IF SUCH CAPITAL STOCK IS ISSUED BY THE BORROWER, BE
DELIVERED TO THE COLLATERAL AGENT FOR PLEDGE PURSUANT TO THE APPLICABLE SECURITY
AGREEMENT.


6.14         PREPAYMENTS OF OTHER INDEBTEDNESS; MODIFICATIONS OF ORGANIZATIONAL
DOCUMENTS AND OTHER DOCUMENTS, ETC.  DIRECTLY OR INDIRECTLY:

98


--------------------------------------------------------------------------------


(a)           make (or give any notice in respect thereof) any voluntary or
optional payment or prepayment on or redemption or acquisition for value of, or
any prepayment or redemption as a result of any asset sale, change of control or
similar event of, any Indebtedness outstanding under the Bridge Loans, any
Indebtedness constituting a Permanent Financing or any other subordinated
Indebtedness or repayment of Bridge Loans prior to the Final Maturity Date (as
defined in the Bridge Loan Documents), except the prepayment or repayment of the
Bridge Loans pursuant to a Permanent Financing;

(b)           amend or modify, or permit the amendment or modification of, any
provision of any Transaction Document or any document governing any Material
Indebtedness (other than any Term Loan Credit Document, which may be amended or
modified in accordance with the Intercreditor Agreement) in any manner that is
adverse in any material respect to the interests of the Lenders; and

(c)           terminate, amend or modify any of its Organizational Documents
(including (x) by the filing or modification of any certificate of designation
and (y) any election to treat any Pledged Securities (as defined in the Pledge
and Security Agreement) as a “security” under Section 8-103 of the UCC other
than concurrently with the delivery of certificates representing such Pledged
Securities to the Collateral Agent) or any agreement to which it is a party with
respect to its Capital Stock (including any stockholders’ agreement), or enter
into any new agreement with respect to its Capital Stock, other than any such
amendments or modifications or such new agreements which are not adverse in any
material respect to the interests of the Lenders and terminations, amendments or
modifications of Organizational Documents in connection with transactions
permitted by Section 6.8(a); provided that the Borrower may issue such Capital
Stock, so long as such issuance is not prohibited by Section 6.13 or any other
provision of this Agreement, and may amend or modify its Organizational
Documents to authorize any such Capital Stock.


6.15         ACCOUNTING CHANGES; FISCAL YEAR.  EXCEPT AS DISCLOSED TO THE
LENDERS AND THE ADMINISTRATIVE AGENT OR AS OTHERWISE APPROVED BY THE
ADMINISTRATIVE AGENT, NO CREDIT PARTY SHALL, NOR SHALL IT PERMIT ANY OF ITS
SUBSIDIARIES TO CHANGE ITS (A) ACCOUNTING TREATMENT AND REPORTING PRACTICES OR
TAX REPORTING TREATMENT, EXCEPT AS REQUIRED BY GAAP OR ANY APPLICABLE
REQUIREMENTS OF LAW OR (B) FISCAL YEAR-END FROM JANUARY 31.


SECTION 7.                                      GUARANTY


7.1            GUARANTY OF THE OBLIGATIONS.  SUBJECT TO THE PROVISIONS OF
SECTION 7.2, TO INDUCE THE LENDERS TO MAKE THE LOANS AND THE ISSUING BANKS TO
ISSUE LETTERS OF CREDIT, EACH GUARANTOR HEREBY ABSOLUTELY, IRREVOCABLY AND
UNCONDITIONALLY GUARANTEES TO THE ADMINISTRATIVE AGENT FOR THE RATABLE BENEFIT
OF THE SECURED PARTIES, JOINTLY WITH THE OTHER GUARANTORS AND SEVERALLY, AS
PRIMARY OBLIGOR AND NOT MERELY AS SURETY, THE DUE AND PUNCTUAL PAYMENT IN FULL
WHEN DUE OF ALL OBLIGATIONS, WHETHER AT STATED MATURITY, BY REQUIRED PREPAYMENT,
DECLARATION, ACCELERATION, DEMAND OR OTHERWISE (INCLUDING AMOUNTS THAT WOULD
BECOME DUE BUT FOR THE OPERATION OF THE AUTOMATIC STAY UNDER SECTION 362(A) OF
THE BANKRUPTCY CODE, 11 U.S.C. § 362(A)), WHETHER OR NOT FROM TIME TO TIME
REDUCED OR EXTINGUISHED OR HEREAFTER INCREASED OR INCURRED, WHETHER OR NOT
RECOVERY MAY BE OR HEREAFTER MAY BECOME BARRED BY ANY STATUTE OF LIMITATIONS,
WHETHER OR NOT ENFORCEABLE AS AGAINST THE BORROWER, WHETHER NOW OR HEREAFTER
EXISTING, AND WHETHER DUE OR TO BECOME DUE, INCLUDING PRINCIPAL, INTEREST
(INCLUDING INTEREST AT THE CONTRACT RATE APPLICABLE UPON DEFAULT ACCRUED OR
ACCRUING AFTER THE COMMENCEMENT OF ANY PROCEEDING UNDER THE BANKRUPTCY CODE, OR
ANY APPLICABLE PROVISIONS OF COMPARABLE STATE OR FOREIGN LAW, WHETHER OR NOT
SUCH INTEREST IS AN ALLOWED CLAIM IN SUCH PROCEEDING), FEES AND COSTS OF
COLLECTION (COLLECTIVELY, THE “GUARANTEED OBLIGATIONS”).  THIS GUARANTY
CONSTITUTES A GUARANTY OF PAYMENT AND NOT OF COLLECTION.

99


--------------------------------------------------------------------------------



7.2            LIMITATION OF GUARANTY.  ANY TERM OR PROVISION OF THIS SECTION 7
OR ANY OTHER CREDIT DOCUMENT TO THE CONTRARY NOTWITHSTANDING, THE MAXIMUM
AGGREGATE AMOUNT OF THE GUARANTEED OBLIGATIONS FOR WHICH ANY GUARANTOR SHALL BE
LIABLE SHALL NOT EXCEED THE MAXIMUM AMOUNT FOR WHICH SUCH GUARANTOR CAN BE
LIABLE WITHOUT RENDERING THIS SECTION 7 OR ANY OTHER CREDIT DOCUMENT, AS IT
RELATES TO SUCH GUARANTOR, SUBJECT TO AVOIDANCE UNDER APPLICABLE LAW RELATING TO
FRAUDULENT CONVEYANCE OR FRAUDULENT TRANSFER (INCLUDING SECTION 548 OF THE
BANKRUPTCY CODE OR ANY APPLICABLE PROVISIONS OF COMPARABLE STATE LAW)
(COLLECTIVELY, THE “FRAUDULENT TRANSFER LAWS”), IN EACH CASE AFTER GIVING EFFECT
(A) TO ALL OTHER LIABILITIES OF SUCH GUARANTOR, CONTINGENT OR OTHERWISE, THAT
ARE RELEVANT UNDER SUCH FRAUDULENT TRANSFER LAWS (SPECIFICALLY EXCLUDING,
HOWEVER, ANY LIABILITIES OF SUCH GUARANTOR IN RESPECT OF INTERCOMPANY
INDEBTEDNESS TO THE BORROWER TO THE EXTENT THAT SUCH INDEBTEDNESS WOULD BE
DISCHARGED IN AN AMOUNT EQUAL TO THE AMOUNT PAID BY SUCH GUARANTOR HEREUNDER)
AND (B) TO THE VALUE AS ASSETS OF SUCH GUARANTOR (AS DETERMINED UNDER THE
APPLICABLE PROVISIONS OF SUCH FRAUDULENT TRANSFER LAWS) OF ANY RIGHTS TO
SUBROGATION, CONTRIBUTION, REIMBURSEMENT, INDEMNITY OR SIMILAR RIGHTS HELD BY
SUCH GUARANTOR PURSUANT TO (I) APPLICABLE LAW, (II) THIS SECTION 7.2(B) OR
(III) ANY OTHER CONTRACTUAL OBLIGATIONS PROVIDING FOR AN EQUITABLE ALLOCATION
AMONG SUCH GUARANTOR AND OTHER SUBSIDIARIES OR AFFILIATES OF THE BORROWER OF
OBLIGATIONS ARISING UNDER THIS SECTION 7.2 OR OTHER GUARANTIES OF THE
OBLIGATIONS OF THE BORROWER BY SUCH PARTIES.


7.3            CONTRIBUTION.  TO THE EXTENT THAT ANY GUARANTOR SHALL BE REQUIRED
HEREUNDER TO PAY A PORTION OF THE GUARANTEED OBLIGATIONS EXCEEDING THE GREATER
OF (A) THE AMOUNT OF THE ECONOMIC BENEFIT ACTUALLY RECEIVED BY SUCH GUARANTOR
FROM THE LOANS AND THE OTHER FINANCIAL ACCOMMODATIONS PROVIDED TO THE BORROWER
UNDER THE CREDIT DOCUMENTS AND (B) THE AMOUNT SUCH GUARANTOR WOULD OTHERWISE
HAVE PAID IF SUCH GUARANTOR HAD PAID THE AGGREGATE AMOUNT OF THE GUARANTEED
OBLIGATIONS (EXCLUDING THE AMOUNT THEREOF REPAID BY THE BORROWER) IN THE SAME
PROPORTION AS SUCH GUARANTOR’S NET WORTH AT THE DATE ENFORCEMENT IS SOUGHT
HEREUNDER BEARS TO THE AGGREGATE NET WORTH OF ALL THE GUARANTORS AT THE DATE
ENFORCEMENT IS SOUGHT HEREUNDER, THEN SUCH GUARANTOR SHALL BE REIMBURSED BY SUCH
OTHER GUARANTORS FOR THE AMOUNT OF SUCH EXCESS, PRO RATA, BASED ON THE
RESPECTIVE NET WORTH OF SUCH OTHER GUARANTORS AT THE DATE ENFORCEMENT HEREUNDER
IS SOUGHT.


7.4            LIABILITY OF GUARANTORS ABSOLUTE.  EACH GUARANTOR AGREES THAT ITS
OBLIGATIONS HEREUNDER ARE IRREVOCABLE, ABSOLUTE, INDEPENDENT AND UNCONDITIONAL
AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHICH CONSTITUTES A LEGAL OR
EQUITABLE DISCHARGE OF A GUARANTOR OR SURETY OTHER THAN PAYMENT IN FULL OF THE
GUARANTEED OBLIGATIONS.  IN FURTHERANCE OF THE FOREGOING AND WITHOUT LIMITING
THE GENERALITY THEREOF, EACH GUARANTOR AGREES AS FOLLOWS:

(a)           this Guaranty is a guaranty of payment when due and not of
collectability.  This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;

(b)           the Administrative Agent may enforce this Guaranty upon the
occurrence of an Event of Default notwithstanding the existence of any dispute
between the Borrower and any Secured Party with respect to the existence of such
Event of Default;

(c)           the obligations of each Guarantor hereunder are independent of the
obligations of the Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of the Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against the Borrower or any of such other
guarantors and whether or not the Borrower is joined in any such action or
actions;

(d)           payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid and without limiting the generality of the foregoing, if any
Secured Party is awarded a judgment in any suit brought to enforce any
Guarantor’s

100


--------------------------------------------------------------------------------


covenant to pay a portion of the Guaranteed Obligations, such judgment shall not
be deemed to release such Guarantor from its covenant to pay the portion of the
Guaranteed Obligations that is not the subject of such suit, and such judgment
shall not, except to the extent satisfied by such Guarantor, limit, affect,
modify or abridge any other Guarantor’s liability hereunder in respect of the
Guaranteed Obligations;

(e)           any Secured Party, upon such terms as it deems appropriate,
without notice or demand and without affecting the validity or enforceability
hereof or giving rise to any reduction, limitation, impairment, discharge or
termination of any Guarantor’s liability hereunder, from time to time may
(i) renew, extend, accelerate, increase the rate of interest on, or otherwise
change the time, place, manner or terms of payment of the Guaranteed
Obligations; (ii) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guaranteed
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations; (iii) request and accept other
guaranties of the Guaranteed Obligations and take and hold security for the
payment hereof or the Guaranteed Obligations; (iv) release, surrender, exchange,
substitute, compromise, settle, rescind, waive, alter, subordinate or modify,
with or without consideration, any security for payment of the Guaranteed
Obligations, any other guaranties of the Guaranteed Obligations, or any other
obligation of any Person (including any other Guarantor) with respect to the
Guaranteed Obligations; (v) enforce and apply any security now or hereafter held
by or for the benefit of such Secured Party in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Secured Party may have against any such
security, in each case as such Secured Party in its discretion may determine
consistent with the applicable Credit Document or the applicable Related
Obligation Document and any applicable security agreement, including foreclosure
on any such security pursuant to one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable, and
even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
the Borrower or any security for the Guaranteed Obligations; and (vi) exercise
any other rights available to it under the Credit Documents or any Related
Obligation Documents; and

(f)            this Guaranty and the obligations of Guarantors hereunder shall
be valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them:  (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents or any Related Obligation Documents, at law, in equity or otherwise)
with respect to the Guaranteed Obligations or any agreement relating thereto, or
with respect to any other guaranty of or security for the payment of the
Guaranteed Obligations; (ii) any rescission, waiver, amendment or modification
of, or any consent to departure from, any of the terms or provisions (including
provisions relating to Events of Default) hereof, any of the other Credit
Documents, any of the Related Obligation Documents or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Guaranteed Obligations, in each case whether or not in accordance with the
terms hereof or such Credit Document, such Related Obligation Document or any
agreement relating to such other guaranty or security; (iii) the Guaranteed
Obligations, or any agreement relating thereto, at any time being found to be
illegal, invalid or unenforceable in any respect; (iv) the application of
payments received from any source (other than payments received pursuant to the
other Credit Documents or any of the Related Obligation Documents or from the
proceeds of any security for the Guaranteed Obligations,

101


--------------------------------------------------------------------------------


except to the extent such security also serves as collateral for Indebtedness
other than the Guaranteed Obligations) to the payment of Indebtedness other than
the Guaranteed Obligations, even though any Secured Party might have elected to
apply such payment to any part or all of the Guaranteed Obligations; (v) any
Secured Party’s consent to the change, reorganization or termination of the
corporate structure or existence of the Borrower or any of its Subsidiaries and
to any corresponding restructuring of the Guaranteed Obligations; (vi) any
failure to perfect or continue perfection of, or any failure of priority of, a
security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set-offs or counterclaims which the Borrower
may allege or assert against any Secured Party in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.


7.5            WAIVERS BY GUARANTORS.  EACH GUARANTOR HEREBY WAIVES TO THE
FULLEST EXTENT PERMISSIBLE UNDER APPLICABLE LAW, FOR THE BENEFIT OF SECURED
PARTIES:  (A) ANY RIGHT TO REQUIRE ANY SECURED PARTY, AS A CONDITION OF PAYMENT
OR PERFORMANCE BY SUCH GUARANTOR, TO (I) PROCEED AGAINST THE BORROWER, ANY OTHER
GUARANTOR (INCLUDING ANY OTHER GUARANTOR) OF THE GUARANTEED OBLIGATIONS OR ANY
OTHER PERSON, (II) PROCEED AGAINST OR EXHAUST ANY SECURITY HELD FROM THE
BORROWER, ANY SUCH OTHER GUARANTOR OR ANY OTHER PERSON, (III) PROCEED AGAINST OR
HAVE RESORT TO ANY BALANCE OF ANY DEPOSIT ACCOUNT OR CREDIT ON THE BOOKS OF ANY
SECURED PARTY IN FAVOR OF THE BORROWER OR ANY OTHER PERSON, OR (IV) PURSUE ANY
OTHER REMEDY IN THE POWER OF ANY SECURED PARTY WHATSOEVER; (B) ANY DEFENSE
ARISING BY REASON OF THE INCAPACITY, LACK OF AUTHORITY OR ANY DISABILITY OR
OTHER DEFENSE OF THE BORROWER OR ANY OTHER GUARANTOR INCLUDING ANY DEFENSE BASED
ON OR ARISING OUT OF THE LACK OF VALIDITY OR THE UNENFORCEABILITY OF THE
GUARANTEED OBLIGATIONS OR ANY AGREEMENT OR INSTRUMENT RELATING THERETO OR BY
REASON OF THE CESSATION OF THE LIABILITY OF THE BORROWER OR ANY OTHER GUARANTOR
FROM ANY CAUSE OTHER THAN PAYMENT IN FULL OF THE GUARANTEED OBLIGATIONS; (C) ANY
DEFENSE BASED UPON ANY STATUTE OR RULE OF LAW WHICH PROVIDES THAT THE OBLIGATION
OF A SURETY MUST BE NEITHER LARGER IN AMOUNT NOR IN OTHER RESPECTS MORE
BURDENSOME THAN THAT OF THE PRINCIPAL; (D) ANY DEFENSE BASED UPON ANY SECURED
PARTY’S ERRORS OR OMISSIONS IN THE ADMINISTRATION OF THE GUARANTEED OBLIGATIONS,
EXCEPT BEHAVIOR BY SUCH SECURED PARTY WHICH AMOUNTS TO GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT; (E) (I) ANY PRINCIPLES OR PROVISIONS OF LAW, STATUTORY OR
OTHERWISE, WHICH ARE OR MIGHT BE IN CONFLICT WITH THE TERMS HEREOF AND ANY LEGAL
OR EQUITABLE DISCHARGE OF SUCH GUARANTOR’S OBLIGATIONS HEREUNDER, (II) THE
BENEFIT OF ANY STATUTE OF LIMITATIONS AFFECTING SUCH GUARANTOR’S LIABILITY
HEREUNDER OR THE ENFORCEMENT HEREOF, (III) ANY RIGHTS TO SET-OFFS, RECOUPMENTS
AND COUNTERCLAIMS, AND (IV) PROMPTNESS, DILIGENCE AND ANY REQUIREMENT THAT ANY
SECURED PARTY PROTECT, SECURE, PERFECT OR INSURE ANY SECURITY INTEREST OR LIEN
OR ANY PROPERTY SUBJECT THERETO; (F) NOTICES, DEMANDS, PRESENTMENTS, PROTESTS,
NOTICES OF PROTEST, NOTICES OF DISHONOR AND NOTICES OF ANY ACTION OR INACTION,
INCLUDING ACCEPTANCE HEREOF, NOTICES OF DEFAULT HEREUNDER, THE OTHER CREDIT
DOCUMENTS, THE RELATED OBLIGATION DOCUMENTS OR ANY AGREEMENT OR INSTRUMENT
RELATED THERETO, NOTICES OF ANY RENEWAL, EXTENSION OR MODIFICATION OF THE
GUARANTEED OBLIGATIONS OR ANY AGREEMENT RELATED THERETO, NOTICES OF ANY
EXTENSION OF CREDIT TO THE BORROWER AND NOTICES OF ANY OF THE MATTERS REFERRED
TO IN SECTION 7.4 AND ANY RIGHT TO CONSENT TO ANY THEREOF; AND (G) ANY DEFENSES
OR BENEFITS THAT MAY BE DERIVED FROM OR AFFORDED BY LAW WHICH LIMIT THE
LIABILITY OF OR EXONERATE GUARANTORS OR SURETIES, OR WHICH MAY CONFLICT WITH THE
TERMS HEREOF.


7.6            GUARANTORS’ RIGHTS OF SUBROGATION, CONTRIBUTION, ETC.  UNTIL THE
GUARANTEED OBLIGATIONS SHALL HAVE BEEN PAID IN FULL AND THE REVOLVING
COMMITMENTS SHALL HAVE TERMINATED AND ALL LETTERS OF CREDIT SHALL HAVE EXPIRED
OR BEEN CANCELLED, EACH GUARANTOR HEREBY WAIVES ANY CLAIM, RIGHT OR REMEDY,
DIRECT OR INDIRECT, THAT SUCH GUARANTOR NOW HAS OR MAY HEREAFTER HAVE AGAINST
THE BORROWER OR ANY OTHER GUARANTOR OR ANY OF ITS ASSETS IN CONNECTION WITH THIS
GUARANTY OR THE PERFORMANCE BY SUCH GUARANTOR OF ITS OBLIGATIONS HEREUNDER, IN
EACH CASE WHETHER SUCH CLAIM, RIGHT OR REMEDY ARISES IN EQUITY, UNDER CONTRACT,
BY STATUTE, UNDER COMMON LAW OR OTHERWISE AND INCLUDING WITHOUT LIMITATION (A)
ANY RIGHT OF SUBROGATION,

102


--------------------------------------------------------------------------------


reimbursement or indemnification that such Guarantor now has or may hereafter
have against the Borrower with respect to the Guaranteed Obligations, (b) any
right to enforce, or to participate in, any claim, right or remedy that any
Secured Party now has or may hereafter have against the Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Secured Party.  In addition, until the Guaranteed
Obligations shall have been paid in full and the Revolving Commitments shall
have terminated and all Letters of Credit shall have expired or been cancelled,
each Guarantor shall withhold exercise of any right of contribution such
Guarantor may have against any other guarantor (including any other Guarantor)
of the Guaranteed Obligations, including, without limitation, any such right of
contribution as contemplated by Section 7.3.  Each Guarantor further agrees
that, to the extent the waiver or agreement to withhold the exercise of its
rights of subrogation, reimbursement, indemnification and contribution as set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification such Guarantor may have against the Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Secured Party may have against the Borrower, to all right, title and
interest any Secured Party may have in any such collateral or security, and to
any right any Secured Party may have against such other guarantor (including any
Guarantor).  If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been paid in full, such amount
shall be held in trust for the Administrative Agent on behalf of Secured Parties
and shall forthwith be paid over to the Administrative Agent for the benefit of
Secured Parties to be credited and applied against the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms hereof.


7.7            SUBORDINATION OF OTHER OBLIGATIONS.  ANY INDEBTEDNESS OF ANY
GUARANTOR NOW OR HEREAFTER HELD BY ANY GUARANTOR (THE “OBLIGEE GUARANTOR”) IS
HEREBY SUBORDINATED IN RIGHT OF PAYMENT TO THE GUARANTEED OBLIGATIONS, AND ANY
SUCH INDEBTEDNESS COLLECTED OR RECEIVED BY THE OBLIGEE GUARANTOR AFTER AN EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING SHALL BE HELD IN TRUST FOR THE
ADMINISTRATIVE AGENT ON BEHALF OF SECURED PARTIES AND SHALL FORTHWITH BE PAID
OVER TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF SECURED PARTIES TO BE
CREDITED AND APPLIED AGAINST THE GUARANTEED OBLIGATIONS BUT WITHOUT AFFECTING,
IMPAIRING OR LIMITING IN ANY MANNER THE LIABILITY OF THE OBLIGEE GUARANTOR UNDER
ANY OTHER PROVISION HEREOF.


7.8            CONTINUING GUARANTY.  TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, THIS GUARANTY IS A CONTINUING GUARANTY AND SHALL REMAIN IN
EFFECT UNTIL ALL OF THE GUARANTEED OBLIGATIONS SHALL HAVE BEEN PAID IN FULL AND
THE REVOLVING COMMITMENTS SHALL HAVE TERMINATED AND ALL LETTERS OF CREDIT SHALL
HAVE EXPIRED OR BEEN CANCELLED.  TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ANY RIGHT TO REVOKE
THIS GUARANTY AS TO FUTURE TRANSACTIONS GIVING RISE TO ANY GUARANTEED
OBLIGATIONS.


7.9            AUTHORITY OF GUARANTORS.  IT IS NOT NECESSARY FOR ANY SECURED
PARTY TO INQUIRE INTO THE CAPACITY OR POWERS OF ANY GUARANTOR OR THE OFFICERS,
DIRECTORS OR ANY AGENTS ACTING OR PURPORTING TO ACT ON BEHALF OF ANY OF THEM.


7.10         FINANCIAL CONDITION OF THE BORROWER.  ANY CREDIT EXTENSION MAY BE
MADE TO THE BORROWER OR CONTINUED FROM TIME TO TIME, AND ANY RELATED OBLIGATION
DOCUMENTS MAY BE ENTERED INTO FROM TIME TO TIME, IN EACH CASE WITHOUT NOTICE TO
OR AUTHORIZATION FROM ANY GUARANTOR REGARDLESS OF THE FINANCIAL OR OTHER
CONDITION OF THE BORROWER AT THE TIME OF ANY SUCH GRANT OR CONTINUATION OR AT
THE TIME SUCH RELATED OBLIGATION DOCUMENT IS ENTERED INTO, AS THE CASE MAY BE. 
NO SECURED PARTY SHALL HAVE ANY OBLIGATION TO DISCLOSE OR DISCUSS WITH ANY
GUARANTOR ITS ASSESSMENT, OR ANY GUARANTOR’S ASSESSMENT, OF THE FINANCIAL
CONDITION OF THE BORROWER.  EACH GUARANTOR HAS ADEQUATE MEANS TO OBTAIN
INFORMATION FROM THE BORROWER ON A CONTINUING BASIS CONCERNING THE FINANCIAL
CONDITION OF THE BORROWER AND ITS ABILITY TO PERFORM

103


--------------------------------------------------------------------------------


its obligations under the Credit Documents and the Related Obligation Documents,
and each Guarantor assumes the responsibility for being and keeping informed of
the financial condition of the Borrower and of all circumstances bearing upon
the risk of nonpayment of the Guaranteed Obligations.  Each Guarantor hereby
waives and relinquishes any duty on the part of any Secured Party to disclose
any matter, fact or thing relating to the business, operations or conditions of
the Borrower now known or hereafter known by any Secured Party.  In the event
any Secured Party, in its sole discretion, undertakes at any time or from time
to time to provide any such information to any Guarantor, such Secured Party
shall be under no obligation (a) to undertake any investigation not a part of
its regular business routine, (b) to disclose any information that such Secured
Party, pursuant to accepted or reasonable commercial finance or banking
practices, wishes to maintain confidential or (c) to make any other or future
disclosures of such information or any other information to any Guarantor.


7.11         DEFAULT; REMEDIES.  THE OBLIGATIONS OF EACH GUARANTOR HEREUNDER ARE
INDEPENDENT OF AND SEPARATE FROM GUARANTEED OBLIGATIONS.  IF ANY OBLIGATION OF
THE BORROWER IS NOT PAID WHEN DUE, OR UPON ANY EVENT OF DEFAULT HEREUNDER OR
UPON ANY DEFAULT BY THE BORROWER AS PROVIDED IN ANY OTHER CREDIT DOCUMENT OR
RELATED OBLIGATION DOCUMENT, THE ADMINISTRATIVE AGENT MAY, AT ITS SOLE ELECTION,
PROCEED DIRECTLY AND AT ONCE, WITHOUT NOTICE, AGAINST ANY GUARANTOR TO COLLECT
AND RECOVER THE FULL AMOUNT OR ANY PORTION OF THE OBLIGATIONS OF THE BORROWER
THEN DUE, WITHOUT FIRST PROCEEDING AGAINST THE BORROWER OR ANY OTHER GUARANTOR
(INCLUDING THE GUARANTORS) OF THE GUARANTEED OBLIGATIONS, OR AGAINST ANY
COLLATERAL UNDER THE CREDIT DOCUMENTS OR JOINING THE BORROWER OR ANY OTHER
GUARANTOR (INCLUDING THE GUARANTORS) IN ANY PROCEEDING AGAINST ANY GUARANTOR. 
AT ANY TIME AFTER MATURITY OF THE GUARANTEED OBLIGATIONS, THE ADMINISTRATIVE
AGENT MAY (UNLESS THE GUARANTEED OBLIGATIONS HAVE BEEN PAID IN FULL), WITHOUT
NOTICE TO ANY GUARANTOR AND REGARDLESS OF THE ACCEPTANCE OF ANY COLLATERAL FOR
THE PAYMENT HEREOF, APPROPRIATE AND APPLY TOWARD THE PAYMENT OF THE GUARANTEED
OBLIGATIONS (A) ANY INDEBTEDNESS DUE OR TO BECOME DUE FROM ANY SECURED PARTY TO
SUCH GUARANTOR AND (B) ANY MONEYS, CREDITS OR OTHER PROPERTY BELONGING TO SUCH
GUARANTOR AT ANY TIME HELD BY OR COMING INTO THE POSSESSION OF ANY SECURED PARTY
OR ANY OF ITS RESPECTIVE AFFILIATES.


7.12         BANKRUPTCY, ETC.


(A)                SO LONG AS ANY GUARANTEED OBLIGATIONS REMAIN OUTSTANDING, NO
GUARANTOR SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT
ACTING PURSUANT TO THE INSTRUCTIONS OF REQUISITE LENDERS, COMMENCE OR JOIN WITH
ANY OTHER PERSON IN COMMENCING ANY BANKRUPTCY, REORGANIZATION OR INSOLVENCY CASE
OR PROCEEDING OF OR AGAINST THE BORROWER OR ANY OTHER GUARANTOR.  THE
OBLIGATIONS OF GUARANTORS HEREUNDER SHALL NOT BE REDUCED, LIMITED, IMPAIRED,
DISCHARGED, DEFERRED, SUSPENDED OR TERMINATED BY ANY CASE OR PROCEEDING,
VOLUNTARY OR INVOLUNTARY, INVOLVING THE BANKRUPTCY, INSOLVENCY, RECEIVERSHIP,
REORGANIZATION, LIQUIDATION OR ARRANGEMENT OF THE BORROWER OR ANY OTHER
GUARANTOR OR BY ANY DEFENSE WHICH THE BORROWER OR ANY OTHER GUARANTOR MAY HAVE
BY REASON OF THE ORDER, DECREE OR DECISION OF ANY COURT OR ADMINISTRATIVE BODY
RESULTING FROM ANY SUCH PROCEEDING.


(B)           EACH GUARANTOR ACKNOWLEDGES AND AGREES THAT ANY INTEREST ON ANY
PORTION OF THE GUARANTEED OBLIGATIONS WHICH ACCRUES AFTER THE COMMENCEMENT OF
ANY CASE OR PROCEEDING REFERRED TO IN CLAUSE (A) ABOVE (OR, IF INTEREST ON ANY
PORTION OF THE GUARANTEED OBLIGATIONS CEASES TO ACCRUE BY OPERATION OF LAW BY
REASON OF THE COMMENCEMENT OF SUCH CASE OR PROCEEDING, SUCH INTEREST AS WOULD
HAVE ACCRUED ON SUCH PORTION OF THE GUARANTEED OBLIGATIONS IF SUCH CASE OR
PROCEEDING HAD NOT BEEN COMMENCED) SHALL BE INCLUDED IN THE GUARANTEED
OBLIGATIONS BECAUSE IT IS THE INTENTION OF GUARANTORS AND SECURED PARTIES THAT
THE GUARANTEED OBLIGATIONS WHICH ARE GUARANTEED BY GUARANTORS PURSUANT HERETO
SHOULD BE DETERMINED WITHOUT REGARD TO ANY RULE OF LAW OR ORDER WHICH MAY
RELIEVE THE BORROWER OF ANY PORTION OF SUCH GUARANTEED OBLIGATIONS.  GUARANTORS
WILL PERMIT ANY TRUSTEE IN BANKRUPTCY, RECEIVER, DEBTOR IN POSSESSION, ASSIGNEE
FOR THE BENEFIT OF CREDITORS OR SIMILAR PERSON TO PAY THE ADMINISTRATIVE AGENT,
OR ALLOW

104


--------------------------------------------------------------------------------



THE CLAIM OF THE ADMINISTRATIVE AGENT IN RESPECT OF, ANY SUCH INTEREST ACCRUING
AFTER THE DATE ON WHICH SUCH CASE OR PROCEEDING IS COMMENCED.


(C)           IN THE EVENT THAT ALL OR ANY PORTION OF THE GUARANTEED OBLIGATIONS
ARE PAID BY THE BORROWER, THE OBLIGATIONS OF GUARANTORS HEREUNDER SHALL CONTINUE
AND REMAIN IN FULL FORCE AND EFFECT OR BE REINSTATED, AS THE CASE MAY BE, IN THE
EVENT THAT ALL OR ANY PART OF SUCH PAYMENT OR PAYMENTS ARE RESCINDED OR
RECOVERED DIRECTLY OR INDIRECTLY FROM ANY SECURED PARTY AS A PREFERENCE,
FRAUDULENT TRANSFER OR OTHERWISE, AND ANY SUCH PAYMENTS WHICH ARE SO RESCINDED
OR RECOVERED SHALL CONSTITUTE GUARANTEED OBLIGATIONS FOR ALL PURPOSES HEREUNDER.


7.13         WAIVER OF JUDICIAL BOND.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE GUARANTOR WAIVES THE REQUIREMENT TO POST ANY BOND THAT
OTHERWISE MAY BE REQUIRED OF ANY SECURED PARTY IN CONNECTION WITH ANY JUDICIAL
PROCEEDING TO ENFORCE SUCH SECURED PARTY’S RIGHTS TO PAYMENT HEREUNDER, SECURITY
INTEREST IN OR OTHER RIGHTS TO THE COLLATERAL OR IN CONNECTION WITH ANY OTHER
LEGAL OR EQUITABLE ACTION OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH, OR
RELATED TO THIS GUARANTY AND THE CREDIT DOCUMENTS OR RELATED OBLIGATION
DOCUMENTS TO WHICH IT IS A PARTY.


7.14         DISCHARGE OF GUARANTY UPON SALE OF GUARANTOR.  IF THE CAPITAL STOCK
OF ANY GUARANTOR OR ANY OF ITS SUCCESSORS IN INTEREST HEREUNDER SHALL BE SOLD OR
OTHERWISE DISPOSED OF (INCLUDING BY MERGER OR CONSOLIDATION) IN ACCORDANCE WITH
THE TERMS AND CONDITIONS HEREOF AND SUCH GUARANTOR SHALL NO LONGER BE A
SUBSIDIARY OF THE BORROWER, THE GUARANTY OF SUCH GUARANTOR OR SUCH SUCCESSOR IN
INTEREST, AS THE CASE MAY BE, HEREUNDER SHALL AUTOMATICALLY BE DISCHARGED AND
RELEASED WITHOUT ANY FURTHER ACTION BY ANY SECURED PARTY OR ANY OTHER PERSON
EFFECTIVE AS OF THE TIME OF SUCH SALE OR OTHER DISPOSITION.


SECTION 8.                                      EVENTS OF DEFAULT


8.1               EVENTS OF DEFAULT.  IF ANY ONE OR MORE OF THE FOLLOWING
CONDITIONS OR EVENTS SHALL OCCUR:

(a)           Failure to Make Payments When Due.  Failure by the Borrower to pay
(i) when due any installment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; (ii) when due any amount payable to Issuing Bank in
reimbursement of any drawing under a Letter of Credit; or (iii) any interest on
any Loan or any fee or any other amount due hereunder (including reimbursement
of Secured Party Expenses) within five Business Days after the date due; or

(b)           Default in Other Agreements.  (i) Failure of the Borrower or any
Subsidiary to pay when due (after any applicable grace periods) any principal of
or interest on or any other amount payable in respect of one or more items of
Indebtedness for borrowed money (other than Indebtedness referred to in Section
8.1(a)) in an individual principal amount of $10,000,000 or more or with an
aggregate principal amount of $20,000,000 or more, in each case beyond the grace
period, if any, provided therefor; (ii) breach or default by the Borrower or any
Subsidiary with respect to any other term of (A) one or more items of
Indebtedness for borrowed money in the individual or aggregate principal amounts
referred to in clause (i) above or (B) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness, in each case beyond
the grace period, if any, provided therefor, if the effect of such breach or
default is to cause, or to permit the holder or holders of that Indebtedness (or
a trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or redeemable) prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may
be; (iii) an “Event of Default” as defined in the Term Loan Agreement shall
occur or (iv) any event of default or termination event under any Swap Contract
to which the Borrower or

105


--------------------------------------------------------------------------------


any Subsidiary is a party which results in the termination or unwinding of such
Swap Contract and the Swap Termination Value owed by such Person in respect of
such Swap Contract exceeds $10,000,000 individually or $20,000,000 in the
aggregate for all such Swap Contracts; or

(c)           Breach of Certain Covenants.  Failure of any Credit Party to
perform or comply with any term or condition contained in Section 2.5, clauses
(e) or (h) of Section 5.1, Section 5.2 or Section 6; or

(d)           Breach of Representations, etc.  Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or certificate given by any Credit Party in connection herewith
or therewith shall be false in any material respect as of the date made or
deemed made; or

(e)           Other Defaults Under Credit Documents.  Any of the Borrower or the
Subsidiaries shall default in the performance of or compliance with any term
contained herein or any of the other Credit Documents, other than any such term
referred to in any other Section of this Section 8.1, and such default shall not
have been remedied or waived within thirty (30) days after the earlier of (i) an
officer of the Borrower or the Subsidiaries becoming aware of such default or
(ii) receipt by the Borrower of notice from any Agent or any Lender of such
default; or

(f)            Involuntary Bankruptcy; Appointment of Receiver, etc.  (i) A
court of competent jurisdiction shall enter a decree or order for relief in
respect of the Borrower or any Subsidiaries in an involuntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, which decree or order is not stayed; or any
other similar relief shall be granted under any applicable federal or state law;
or (ii) an involuntary case shall be commenced against the Borrower or any of
the Subsidiaries under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect; or a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over the Borrower or Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
the Borrower or any of the Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of the Borrower or any
of the Subsidiaries, and any such event described in this clause (ii) shall
continue for sixty days without having been dismissed, bonded or discharged; or

(g)           Voluntary Bankruptcy; Appointment of Receiver, etc.  (i) The
Borrower or any of the Subsidiaries shall have an order for relief entered with
respect to it or shall commence a voluntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or the Borrower or any of its Subsidiaries shall make any
assignment for the benefit of creditors; or (ii) the Borrower or any of the
Subsidiaries shall be unable, or shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due; or the board of
directors (or similar governing body) of the Borrower or any of its Subsidiaries
(or any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to herein or in Section 8.1(f); or

106


--------------------------------------------------------------------------------


(h)           Judgments and Attachments.  Any judgment, writ, order or warrant
of attachment or similar process (i) involving, in the case of any monetary
judgment, in any individual case an amount in excess of $10,000,000 or in the
aggregate at any time an amount in excess of $20,000,000 or (ii) that, in any
other case, could reasonably be expected to have a Material Adverse Effect, in
each case, to the extent not adequately covered by insurance as to which a
solvent and unaffiliated insurance company has acknowledged coverage, shall be
entered or filed against the Borrower or any Subsidiaries or any of their
respective assets and shall remain undischarged, unvacated, unbonded or unstayed
for a period of sixty (60) days (or in any event later than five (5) days prior
to the date of any proposed sale thereunder); or

(i)            Employee Benefit Plans.  (i) There shall occur one or more ERISA
Events which individually or in the aggregate results in or might reasonably be
expected to result in liability of the Borrower or any of its Subsidiaries in
excess of $10,000,000 during the term hereof; or (ii) there exists any fact or
circumstance that reasonably could be expected to result in the imposition of a
Lien or security interest on any assets of the Borrower or its Subsidiaries.

(j)            Environmental Matters.  One or more of the Borrower and the
Subsidiaries shall have entered into one or more consent or settlement decrees
or agreements or similar arrangements with a Governmental Authority or one or
more judgments, orders, decrees or similar actions shall have been entered
against one or more of the Borrower and the Subsidiaries based on or arising
from the violation of or pursuant to any Environmental Law, or the generation,
storage, transportation, treatment, disposal or Release of any Hazardous
Material and, in connection with all the foregoing, the Borrower or any
Subsidiary of the Borrower is likely to incur liabilities, costs and expenses in
excess of $10,000,000 individually and $15,000,000 in the aggregate, that were
not reflected in the Projections or the financial statements or Projections
delivered pursuant to Section 3.1(i) prior to the date hereof; or

(k)           Guaranties, Collateral Documents and Other Credit Documents.  At
any time after the execution and delivery thereof:

(i)            any of the Guaranty of any Guarantor (other than any Guarantor
that would constitute an Immaterial Subsidiary) for any reason, other than the
satisfaction in full of all Obligations, shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null
and void or any such Guarantor shall repudiate its obligations thereunder;

(ii)           this Agreement or any Collateral Document ceases to be in full
force and effect (other than by reason of a release of Collateral in accordance
with the terms hereof or thereof or the satisfaction in full of the Obligations
in accordance with the terms hereof) or shall be declared null and void, for any
reason other than the failure of Collateral Agent or any Secured Party to take
any action within its control;

(iii)          the Collateral Agent shall not have or shall cease to have a
valid and perfected Lien in any Collateral, having a value (in the aggregate for
all such Collateral) in excess of $5,000,000, purported to be covered by the
Collateral Documents with the priority required by the relevant Collateral
Document, for any reason other than the failure of Collateral Agent or any
Secured Party to take any action within its control; or

(iv)          any Credit Party shall contest the validity or enforceability of
any Credit Document in writing or deny in writing that it has any further
liability, including with respect to future advances by Lenders, under any
Credit Document to which it is a party; or

107


--------------------------------------------------------------------------------


(l)            Change of Control.  A Change of Control shall occur;

THEN, (1) upon the occurrence of any Event of Default described in Section
8.1(f) or 8.1(g) with respect to a Borrower, automatically, and (2) upon the
occurrence of any other Event of Default, at the election of the Administrative
Agent or at the request of (or with the consent of) Requisite Lenders, upon
notice to the Borrower by the Administrative Agent, (A) the Revolving
Commitments, if any, of each Lender having such Revolving Commitments and the
obligation of each Issuing Bank to issue any Letter of Credit shall immediately
and automatically terminate; (B) each of the following shall immediately become
due and payable, in each case without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by each
Credit Party:  (I) the unpaid principal amount of and accrued interest on the
Loans, (II) an amount equal to the maximum amount that may at any time be drawn
under all Letters of Credit then outstanding (regardless of whether any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letters of Credit), and (III) all other Obligations;
provided, the foregoing shall not affect in any way the obligations of Lenders
under Section 2.2 or Section 2.3; (C) the Administrative Agent may cause
Collateral Agent to enforce any and all Liens and security interests created
pursuant to Collateral Documents; and (D) the Administrative Agent shall direct
the Borrower to pay (and the Borrower hereby agrees upon receipt of such notice,
or upon the occurrence of any Event of Default specified in Sections 8.1(f) and
(g) with respect to a Borrower to pay) to the Administrative Agent such
additional amounts of cash as reasonably requested by any Issuing Bank, to be
held as security for the Borrower’s Reimbursement Obligations then outstanding.


8.2            ACTIONS IN RESPECT OF LETTERS OF CREDIT.  AT ANY TIME (I) UPON
THE REVOLVING COMMITMENT TERMINATION DATE, (II) AS MAY BE REQUIRED BY SECTION
2.13, THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY
AVAILABLE FUNDS AT ITS PRINCIPAL OFFICE, FOR DEPOSIT IN A CASH COLLATERAL
ACCOUNT, (X) IN THE CASE OF CLAUSE (I) ABOVE, THE AMOUNT REQUIRED TO THAT, AFTER
SUCH PAYMENT, THE AGGREGATE FUNDS ON DEPOSIT IN THE CASH COLLATERAL ACCOUNTS
EQUALS OR EXCEEDS 105% OF THE SUM OF ALL OUTSTANDING LETTER OF CREDIT
OBLIGATIONS AND (Y) IN THE CASE OF CLAUSE (II) ABOVE, THE AMOUNT REQUIRED BY
SECTION 2.13.  THE ADMINISTRATIVE AGENT MAY, FROM TIME TO TIME AFTER FUNDS ARE
DEPOSITED IN ANY CASH COLLATERAL ACCOUNT, APPLY FUNDS THEN HELD IN SUCH CASH
COLLATERAL ACCOUNT TO THE PAYMENT OF ANY AMOUNTS, IN ACCORDANCE WITH SECTION
2.13 AND SECTION 2.15(I) AS SHALL HAVE BECOME OR SHALL BECOME DUE AND PAYABLE BY
THE BORROWER TO THE ISSUING BANKS OR THE LENDERS IN RESPECT OF THE LETTER OF
CREDIT OBLIGATIONS.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY GIVE WRITTEN NOTICE
OF ANY SUCH APPLICATION; PROVIDED, HOWEVER, THAT THE FAILURE TO GIVE SUCH
WRITTEN NOTICE SHALL NOT INVALIDATE ANY SUCH APPLICATION.


8.3            RESCISSION.  IF AT ANY TIME AFTER TERMINATION OF THE REVOLVING
COMMITMENTS OR ACCELERATION OF THE MATURITY OF THE LOANS, THE BORROWER SHALL PAY
ALL ARREARS OF INTEREST AND ALL PAYMENTS ON ACCOUNT OF PRINCIPAL OF THE LOANS
AND REIMBURSEMENT OBLIGATIONS THAT SHALL HAVE BECOME DUE OTHERWISE THAN BY
ACCELERATION (WITH INTEREST ON PRINCIPAL AND, TO THE EXTENT PERMITTED BY LAW, ON
OVERDUE INTEREST, AT THE RATES SPECIFIED HEREIN) AND ALL EVENTS OF DEFAULT AND
DEFAULTS (OTHER THAN NON-PAYMENT OF PRINCIPAL OF AND ACCRUED INTEREST ON THE
LOANS DUE AND PAYABLE SOLELY BY VIRTUE OF ACCELERATION) SHALL BE REMEDIED OR
WAIVED PURSUANT TO SECTION 10.5, THEN UPON THE WRITTEN CONSENT OF THE REQUISITE
LENDERS AND WRITTEN NOTICE TO THE BORROWER, THE TERMINATION OF THE REVOLVING
COMMITMENTS OR THE ACCELERATION AND THEIR CONSEQUENCES MAY BE RESCINDED AND
ANNULLED; PROVIDED, HOWEVER, THAT SUCH ACTION SHALL NOT AFFECT ANY SUBSEQUENT
EVENT OF DEFAULT OR DEFAULT OR IMPAIR ANY RIGHT OR REMEDY CONSEQUENT THEREON. 
THE PROVISIONS OF THE PRECEDING SENTENCE ARE INTENDED MERELY TO BIND THE LENDERS
AND THE ISSUING BANKS TO A DECISION THAT MAY BE MADE AT THE ELECTION OF THE
REQUISITE LENDERS, AND SUCH PROVISIONS ARE NOT INTENDED TO BENEFIT THE BORROWER
AND DO NOT GIVE THE BORROWER THE RIGHT TO REQUIRE THE LENDERS TO RESCIND OR
ANNUL ANY ACCELERATION HEREUNDER, EVEN IF THE CONDITIONS SET FORTH HEREIN ARE
MET.

108


--------------------------------------------------------------------------------



SECTION 9.                                      AGENTS


9.1               APPOINTMENT OF AGENTS; AUTHORIZATION.

JPMCB is hereby appointed Syndication Agent hereunder, and each Lender and each
Issuing Bank hereby authorizes JPMCB to act as Syndication Agent in accordance
with the terms hereof and the other Credit Documents.  Wachovia and Wells Fargo
are hereby appointed Co-Documentation Agents hereunder and under the other
Credit Documents and each Lender and Issuing Bank hereby authorizes Wachovia and
Wells Fargo to act as Co-Documentation Agents in accordance with the terms
hereof and the other Credit Documents, CNAI is hereby appointed Administrative
Agent and Collateral Agent hereunder and under the other Credit Documents and
each Lender and each Issuing Bank hereby authorizes CNAI to act as the
Administrative Agent and Collateral Agent in accordance with the terms hereof
and the other Credit Documents.  Each Agent hereby agrees to act in its
respective capacity as such upon the express conditions contained herein and the
other Credit Documents, as applicable.  The provisions of this Section 9 are
solely for the benefit of the Facility Agents, the Lenders and the Issuing Banks
and no Credit Party or any of their Subsidiaries or Affiliates shall have any
rights as a third party beneficiary of any of the provisions thereof.  In
performing its functions and duties hereunder, each Agent shall act solely as an
agent of the Lenders and the Issuing Banks and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for the Borrower or any of its Subsidiaries or Affiliates.  None of the
Lead Arrangers, the Syndication Agent or the Co-Documentation Agents shall have
any obligations or duties whatsoever under this Agreement or the other Credit
Documents and shall incur no liability hereunder or thereunder in such capacity.


(A)           EACH LENDER AND EACH ISSUER HEREBY ACKNOWLEDGES THE APPOINTMENT OF
CNAI AS THE COLLATERAL AGENT, AND HEREBY AUTHORIZES THE COLLATERAL AGENT TO TAKE
SUCH ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE ALL RIGHTS, POWERS AND
REMEDIES THAT THE COLLATERAL AGENT MAY HAVE UNDER THE COLLATERAL DOCUMENTS AND
THE INTERCREDITOR AGREEMENT, INCLUDING, WITHOUT LIMITATION, INCURRING AND PAYING
SUCH SECURED PARTY EXPENSES AS THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT MAY
DEEM NECESSARY OR APPROPRIATE FOR THE PERFORMANCE AND FULFILLMENT OF ITS
FUNCTIONS AND POWERS PURSUANT TO THE CREDIT DOCUMENTS.


9.2               POWERS AND DUTIES.  EACH LENDER AND EACH ISSUING BANK
IRREVOCABLY AUTHORIZES EACH AGENT TO TAKE SUCH ACTION ON SUCH PERSON’S BEHALF
AND TO EXERCISE SUCH POWERS, RIGHTS AND REMEDIES HEREUNDER AND UNDER THE OTHER
CREDIT DOCUMENTS AS ARE SPECIFICALLY DELEGATED OR GRANTED TO SUCH AGENT BY THE
TERMS HEREOF AND THEREOF, TOGETHER WITH SUCH POWERS, RIGHTS AND REMEDIES AS ARE
REASONABLY INCIDENTAL THERETO.  EACH AGENT SHALL HAVE ONLY THOSE DUTIES AND
RESPONSIBILITIES THAT ARE EXPRESSLY SPECIFIED HEREIN AND THE OTHER CREDIT
DOCUMENTS.  EACH FACILITY AGENT MAY EXERCISE SUCH POWERS, RIGHTS AND REMEDIES
AND PERFORM SUCH DUTIES BY OR THROUGH ITS AGENTS OR EMPLOYEES.  NO AGENT SHALL
HAVE, BY REASON HEREOF OR ANY OF THE OTHER CREDIT DOCUMENTS, A FIDUCIARY
RELATIONSHIP IN RESPECT OF ANY LENDER OR ANY ISSUING BANK; AND NOTHING HEREIN OR
ANY OF THE OTHER CREDIT DOCUMENTS, EXPRESSED OR IMPLIED, IS INTENDED TO OR SHALL
BE SO CONSTRUED AS TO IMPOSE UPON ANY FACILITY AGENT ANY OBLIGATIONS IN RESPECT
HEREOF OR ANY OF THE OTHER CREDIT DOCUMENTS EXCEPT AS EXPRESSLY SET FORTH HEREIN
OR THEREIN.


9.3               GENERAL IMMUNITY.

(a)           No Responsibility for Certain Matters.  No Agent shall be
responsible to any Lender or any Issuing Bank for the execution, effectiveness,
genuineness, legality, validity, enforceability, collectability or sufficiency
of, or the attachment, perfection or priority of any lien created or purported
to be created under or in connection with this Agreement, or any other Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to the Lenders or the Issuing Banks or by or on
behalf of any Credit Party,

109


--------------------------------------------------------------------------------


in connection with the Credit Documents and the transactions contemplated
thereby or for the financial condition or business affairs of any Credit Party
or any other Person liable for the payment of any Obligations, nor shall any
Agent be required to ascertain or inquire as to the performance or observance of
any of the terms, conditions, provisions, covenants or agreements contained in
any of the Credit Documents or as to the use of the proceeds of the Loans or as
to the financial condition of any Credit Party or as to the existence or
possible existence of any Event of Default or Default or to make any disclosures
with respect to the foregoing.  Anything contained herein to the contrary
notwithstanding, the Administrative Agent shall not have any liability arising
from confirmations of the amount of outstanding Loans, Reimbursement Obligations
or the Letter of Credit Usage or the component amounts thereof.


(B)           EXCULPATORY PROVISIONS.  NO AGENT NOR ANY OF ITS OFFICERS,
PARTNERS, DIRECTORS, EMPLOYEES OR AGENTS SHALL BE LIABLE TO LENDERS OR THE
ISSUING BANKS FOR ANY ACTION TAKEN OR OMITTED BY SUCH AGENT UNDER OR IN
CONNECTION WITH ANY OF THE CREDIT DOCUMENTS EXCEPT TO THE EXTENT CAUSED BY SUCH
AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  AS TO ANY MATTERS NOT EXPRESSLY
PROVIDED FOR BY THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS (INCLUDING
ENFORCEMENT OR COLLECTION), THE AGENTS SHALL NOT BE REQUIRED TO EXERCISE ANY
DISCRETION OR TAKE ANY ACTION, BUT SHALL BE REQUIRED TO ACT OR TO REFRAIN FROM
ACTING (AND SHALL BE FULLY PROTECTED IN SO ACTING OR REFRAINING FROM ACTING)
UPON THE INSTRUCTIONS OF THE REQUISITE LENDERS, AND SUCH INSTRUCTIONS SHALL BE
BINDING UPON ALL LENDERS AND EACH ISSUING BANK; PROVIDED, HOWEVER, THAT NO AGENT
SHALL BE REQUIRED TO TAKE ANY ACTION THAT (I) SUCH AGENT IN GOOD FAITH BELIEVES
EXPOSES IT TO PERSONAL LIABILITY UNLESS SUCH AGENT RECEIVES AN INDEMNIFICATION
SATISFACTORY TO IT FROM THE LENDERS AND THE ISSUING BANKS WITH RESPECT TO SUCH
ACTION OR (II) IS CONTRARY TO THIS AGREEMENT, THE INTERCREDITOR AGREEMENT OR
APPLICABLE LAW.  EACH AGENT AGREES TO GIVE TO EACH LENDER AND EACH ISSUING BANK
PROMPT NOTICE OF EACH NOTICE GIVEN TO IT BY ANY CREDIT PARTY PURSUANT TO THE
TERMS OF THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS.  WITHOUT PREJUDICE TO THE
GENERALITY OF THE FOREGOING, (I) EACH AGENT SHALL BE ENTITLED TO RELY, AND SHALL
BE FULLY PROTECTED IN RELYING, UPON ANY COMMUNICATION, INSTRUMENT OR DOCUMENT
BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED OR SENT BY THE
PROPER PERSON OR PERSONS, INCLUDING THE REGISTER, AND SHALL BE ENTITLED TO RELY
AND SHALL BE PROTECTED IN RELYING ON OPINIONS, JUDGMENTS AND ADVICE (IN GOOD
FAITH) OF ATTORNEYS (WHO MAY BE ATTORNEYS FOR THE BORROWER AND ITS
SUBSIDIARIES), ACCOUNTANTS, EXPERTS AND OTHER PROFESSIONAL ADVISORS SELECTED BY
IT; (II) NONE OF THE LENDERS OR THE ISSUING BANKS SHALL HAVE ANY RIGHT OF ACTION
WHATSOEVER AGAINST ANY AGENT AS A RESULT OF SUCH AGENT ACTING OR (WHERE SO
INSTRUCTED) REFRAINING FROM ACTING HEREUNDER OR ANY OF THE OTHER CREDIT
DOCUMENTS IN ACCORDANCE WITH THE INSTRUCTIONS OF REQUISITE LENDERS (OR SUCH
OTHER LENDERS AS MAY BE REQUIRED TO GIVE SUCH INSTRUCTIONS UNDER SECTION 10.5);
(III) THE ADMINISTRATIVE AGENT MAY TREAT THE PAYEE OF ANY NOTE AS ITS HOLDER
UNTIL SUCH NOTE HAS BEEN ASSIGNED IN ACCORDANCE WITH SECTION 10.6; AND (IV) NO
AGENT MAKES ANY WARRANTY OR REPRESENTATION TO ANY LENDER OR ANY ISSUING BANK IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENTS.


(C)           DELEGATION OF DUTIES. EACH AGENT MAY PERFORM ANY AND ALL OF ITS
DUTIES AND EXERCISE ITS RIGHTS AND POWERS UNDER THIS AGREEMENT OR UNDER ANY
OTHER CREDIT DOCUMENT BY OR THROUGH ANY ONE OR MORE SUB-AGENTS APPOINTED BY SUCH
AGENT. EACH AGENT AND ANY SUCH SUB-AGENT MAY PERFORM ANY AND ALL OF ITS DUTIES
AND EXERCISE ITS RIGHTS AND POWERS BY OR THROUGH THEIR RESPECTIVE AFFILIATES.
THE EXCULPATORY, INDEMNIFICATION AND OTHER PROVISIONS OF THIS SECTION 9.3 AND OF
SECTION 9.6 SHALL APPLY TO ANY THE AFFILIATES OF THE AGENTS AND SHALL APPLY TO
THEIR RESPECTIVE ACTIVITIES IN CONNECTION WITH THE SYNDICATION OF THE CREDIT
FACILITIES PROVIDED FOR HEREIN AS WELL AS ACTIVITIES AS THE APPLICABLE AGENT. 
ALL OF THE RIGHTS, BENEFITS, AND PRIVILEGES (INCLUDING THE EXCULPATORY AND
INDEMNIFICATION PROVISIONS) OF THIS SECTION 9.3 AND OF SECTION 9.6 SHALL APPLY
TO ANY SUCH SUB-AGENT AND TO THE AFFILIATES OF ANY SUCH SUB-AGENT, AND SHALL
APPLY TO THEIR RESPECTIVE ACTIVITIES AS SUB-AGENT AS IF SUCH SUB-AGENT AND
AFFILIATES WERE NAMED HEREIN.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
WITH RESPECT TO EACH SUB-AGENT APPOINTED BY A AGENT, (I) SUCH SUB-AGENT SHALL BE
A THIRD PARTY BENEFICIARY UNDER THIS AGREEMENT WITH RESPECT TO ALL SUCH RIGHTS,
BENEFITS AND PRIVILEGES (INCLUDING EXCULPATORY RIGHTS AND RIGHTS TO
INDEMNIFICATION) AND SHALL HAVE ALL OF THE RIGHTS AND BENEFITS OF A THIRD PARTY
BENEFICIARY, INCLUDING AN INDEPENDENT RIGHT OF ACTION TO ENFORCE SUCH RIGHTS,

110


--------------------------------------------------------------------------------



BENEFITS AND PRIVILEGES (INCLUDING EXCULPATORY RIGHTS AND RIGHTS TO
INDEMNIFICATION) DIRECTLY, WITHOUT THE CONSENT OR JOINDER OF ANY OTHER PERSON,
AGAINST ANY OR ALL OF THE CREDIT PARTIES, THE LENDERS AND THE ISSUING BANKS,
(II) SUCH RIGHTS, BENEFITS AND PRIVILEGES (INCLUDING EXCULPATORY RIGHTS AND
RIGHTS TO INDEMNIFICATION) SHALL NOT BE MODIFIED OR AMENDED WITHOUT THE CONSENT
OF SUCH SUB-AGENT, AND (III) SUCH SUB-AGENT SHALL ONLY HAVE OBLIGATIONS TO THE
APPLICABLE AGENT AND NOT TO ANY CREDIT PARTY, LENDER, ISSUING BANK, OTHER AGENT
OR ANY OTHER PERSON AND NO CREDIT PARTY, LENDER, ISSUING BANK, OTHER AGENT OR
ANY OTHER PERSON SHALL HAVE ANY RIGHTS, DIRECTLY OR INDIRECTLY, AS A THIRD PARTY
BENEFICIARY OR OTHERWISE, AGAINST SUCH SUB-AGENT.


9.4            FACILITY AGENTS ENTITLED TO ACT AS LENDERS.  THE AGENCY HEREBY
CREATED SHALL IN NO WAY IMPAIR OR AFFECT ANY OF THE RIGHTS AND POWERS OF, OR
IMPOSE ANY DUTIES OR OBLIGATIONS UPON, ANY FACILITY AGENT IN ITS INDIVIDUAL
CAPACITY AS A LENDER HEREUNDER.  WITH RESPECT TO ITS PARTICIPATION IN THE LOANS
AND THE LETTERS OF CREDIT, EACH FACILITY AGENT SHALL HAVE THE SAME RIGHTS AND
POWERS HEREUNDER AS ANY OTHER LENDER AND MAY EXERCISE THE SAME AS IF IT WERE NOT
PERFORMING THE DUTIES AND FUNCTIONS DELEGATED TO IT HEREUNDER, AND THE TERM
“LENDERS,” “REQUISITE LENDERS” AND SIMILAR TERMS SHALL, UNLESS THE CONTEXT
CLEARLY OTHERWISE INDICATES, INCLUDE EACH FACILITY AGENT IN ITS INDIVIDUAL
CAPACITY AS A LENDER OR AS ONE OF THE REQUISITE LENDERS.  ANY FACILITY AGENT AND
ITS AFFILIATES MAY ACCEPT DEPOSITS FROM, LEND MONEY TO, OWN SECURITIES OF, AND
GENERALLY ENGAGE IN ANY KIND OF BANKING, TRUST, FINANCIAL ADVISORY OR OTHER
BUSINESS WITH ANY CREDIT PARTY AS IF IT WERE NOT PERFORMING THE DUTIES SPECIFIED
HEREIN, AND MAY ACCEPT FEES AND OTHER CONSIDERATION FROM THE BORROWER OR ANY
SUBSIDIARY FOR SERVICES IN CONNECTION HEREWITH AND OTHERWISE WITHOUT HAVING TO
ACCOUNT FOR THE SAME TO LENDERS, THE ISSUING BANKS OR THE OTHER FACILITY AGENTS.


9.5            REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGMENT BY LENDERS AND
ISSUING BANKS.


(A)           EACH LENDER AND EACH ISSUING BANK REPRESENTS AND WARRANTS THAT IT
HAS MADE ITS OWN INDEPENDENT INVESTIGATION OF THE FINANCIAL CONDITION AND
AFFAIRS OF THE BORROWER AND ITS SUBSIDIARIES IN CONNECTION WITH CREDIT
EXTENSIONS HEREUNDER AND THAT IT HAS MADE AND SHALL CONTINUE TO MAKE ITS OWN
INDEPENDENT APPRAISAL, WITHOUT RELIANCE UPON ANY FACILITY AGENT, ANY OTHER
LENDER OR ANY OTHER ISSUING BANK, OF THE CREDITWORTHINESS OF THE BORROWER AND
ITS SUBSIDIARIES.  NO FACILITY AGENT SHALL HAVE ANY DUTY OR RESPONSIBILITY,
EITHER INITIALLY OR ON A CONTINUING BASIS, TO MAKE ANY SUCH INVESTIGATION OR ANY
SUCH APPRAISAL ON BEHALF OF THE LENDERS OR THE ISSUING BANKS OR TO PROVIDE ANY
LENDER OR ANY ISSUING BANK WITH ANY CREDIT OR OTHER INFORMATION WITH RESPECT
THERETO, WHETHER COMING INTO ITS POSSESSION BEFORE THE MAKING OF THE LOANS OR AT
ANY TIME OR TIMES THEREAFTER, AND NO FACILITY AGENT SHALL HAVE ANY
RESPONSIBILITY WITH RESPECT TO THE ACCURACY OF OR THE COMPLETENESS OF ANY
INFORMATION PROVIDED TO THE LENDERS OR THE ISSUING BANKS.


(B)           EACH LENDER AND EACH ISSUING BANK, BY DELIVERING ITS SIGNATURE
PAGE TO THIS AGREEMENT OR AN ASSIGNMENT AND FUNDING ITS LOANS ON THE CLOSING
DATE, SHALL BE DEEMED TO HAVE ACKNOWLEDGED RECEIPT OF, AND CONSENTED TO AND
APPROVED, EACH CREDIT DOCUMENT AND EACH OTHER DOCUMENT REQUIRED TO BE APPROVED
BY ANY FACILITY AGENT, THE REQUISITE LENDERS, THE LENDERS OR THE ISSUING BANKS,
AS APPLICABLE ON THE CLOSING DATE.


9.6            RIGHT TO INDEMNITY.  EACH LENDER, IN PROPORTION TO ITS PRO RATA
SHARE, SEVERALLY AGREES TO INDEMNIFY EACH AGENT AND EACH OF ITS AFFILIATES, AND
EACH OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND ADVISORS, TO
THE EXTENT THAT SUCH AGENT SHALL NOT HAVE BEEN REIMBURSED BY ANY CREDIT PARTY,
FOR AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES (INCLUDING FEES AND
DISBURSEMENTS OF FINANCIAL AND LEGAL ADVISORS) OR DISBURSEMENTS OF ANY KIND OR
NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST SUCH
AGENT OR ANY OF ITS AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND
ADVISORS IN EXERCISING ITS POWERS, RIGHTS AND REMEDIES OR PERFORMING ITS DUTIES
HEREUNDER OR UNDER THE OTHER CREDIT DOCUMENTS OR

111


--------------------------------------------------------------------------------



OTHERWISE IN ITS CAPACITY AS SUCH AGENT IN ANY WAY RELATING TO OR ARISING OUT OF
THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS; PROVIDED, NO LENDER SHALL BE
LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS RESULTING
FROM SUCH AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  IF ANY INDEMNITY
FURNISHED TO ANY AGENT FOR ANY PURPOSE SHALL, IN THE OPINION OF SUCH AGENT, BE
INSUFFICIENT OR BECOME IMPAIRED, SUCH AGENT MAY CALL FOR ADDITIONAL INDEMNITY
AND CEASE, OR NOT COMMENCE, TO DO THE ACTS INDEMNIFIED AGAINST UNTIL SUCH
ADDITIONAL INDEMNITY IS FURNISHED; PROVIDED, IN NO EVENT SHALL THIS SENTENCE
REQUIRE ANY LENDER TO INDEMNIFY ANY AGENT AGAINST ANY LIABILITY, OBLIGATION,
LOSS, DAMAGE, PENALTY, ACTION, JUDGMENT, SUIT, COST, EXPENSE OR DISBURSEMENT IN
EXCESS OF SUCH LENDER’S PRO RATA SHARE THEREOF; AND PROVIDED, FURTHER, THIS
SENTENCE SHALL NOT BE DEEMED TO REQUIRE ANY LENDER TO INDEMNIFY ANY AGENT
AGAINST ANY LIABILITY, OBLIGATION, LOSS, DAMAGE, PENALTY, ACTION, JUDGMENT,
SUIT, COST, EXPENSE OR DISBURSEMENT DESCRIBED IN THE PROVISO IN THE IMMEDIATELY
PRECEDING SENTENCE.  WITHOUT LIMITING THE FOREGOING, EACH LENDER AGREES TO
REIMBURSE THE AGENTS PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF ANY
OUT-OF-POCKET EXPENSES (INCLUDING FEES, EXPENSES AND DISBURSEMENTS OF FINANCIAL
AND LEGAL ADVISORS) INCURRED BY THE AGENTS IN CONNECTION WITH THE PREPARATION,
EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT OR ENFORCEMENT
(WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS OR OTHERWISE) OF, OR LEGAL
ADVICE IN RESPECT OF ITS RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT OR THE
OTHER CREDIT DOCUMENTS, TO THE EXTENT THAT THE AGENTS ARE NOT REIMBURSED FOR
SUCH EXPENSES BY THE BORROWER OR ANOTHER CREDIT PARTY.


9.7            SUCCESSOR FACILITY AGENTS AND SWING LINE LENDER.


(A)           EACH OF THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT MAY
RESIGN AT ANY TIME BY GIVING 30 DAYS’ PRIOR WRITTEN NOTICE THEREOF TO OTHER
AGENT, THE LENDERS AND THE BORROWER, AND EACH SUCH AGENT MAY BE REMOVED AT ANY
TIME WITH OR WITHOUT CAUSE BY AN INSTRUMENT OR CONCURRENT INSTRUMENTS IN WRITING
DELIVERED TO THE BORROWER AND THE FACILITY AGENTS AND SIGNED BY REQUISITE
LENDERS.

(i)            Upon any such notice of resignation or any such removal, the
Requisite Lenders shall have the right, upon 5 Business Days’ notice to the
Borrower, to appoint a successor Administrative Agent or Collateral Agent, as
applicable.  If no such successor Agent shall have been so appointed by the
Requisite Lenders, and shall have accepted such appointment, within 30 days
after the retiring Agent’s giving of notice of resignation, then the retiring
Agent may, on behalf of the Lenders, appoint an applicable successor Agent
selected from among the Lenders.

(ii)           Upon the acceptance of any appointment as Administrative Agent or
Collateral Agent, as the case maybe, hereunder by a successor Agent, that
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent and the
retiring or removed Agent shall promptly (A) in the case of the Administrative
Agent, (I) transfer to such successor Administrative Agent all sums held by it
under the Credit Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Credit Documents and (II) take such
other actions, as may be necessary or appropriate in connection therewith,
whereupon such retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder and (B) in the case of the Collateral
Agent, (I) transfer to such successor Collateral Agent all sums, Securities and
other items of Collateral held under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Collateral Agent under the Credit
Documents and (II) execute and deliver to such successor Collateral Agent such
amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Collateral Agent of the security interests created under the Collateral
Documents, whereupon such retiring or removed Collateral Agent shall be
discharged from its duties and obligations hereunder.

112


--------------------------------------------------------------------------------


(iii)          After any retiring or removed Agent’s resignation or removal
hereunder as such Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was an
Agent hereunder.  Any resignation or removal of CNAI or its successor as
Administrative Agent or Collateral Agent, as the case may be, pursuant to this
Section shall also constitute the resignation or removal of CNAI or its
successor as Collateral Agent or Administrative Agent, respectively, and any
successor Administrative Agent or Collateral Agent, as the case may be,
appointed pursuant to this Section shall, upon its acceptance of such
appointment, become the successor Collateral Agent or Administrative Agent,
respectively, for all purposes hereunder.

(iv)          Any resignation or removal of CNAI or its successor as Agent
pursuant to this Section shall also constitute the resignation or removal of
CNAI or its successor as Swing Line Lender, and any successor Administrative
Agent appointed pursuant to this Section shall, upon its acceptance of such
appointment, become the successor Swing Line Lender for all purposes hereunder. 
In such event (A) the Borrower shall prepay any outstanding Swing Line Loans
made by the retiring or removed Administrative Agent in its capacity as Swing
Line Lender, (B) upon such prepayment, the retiring or removed Administrative
Agent and Swing Line Lender shall surrender any Swing Line Note held by it to
the Borrower for cancellation, and (C) the Borrower shall issue, if so requested
by successor Administrative Agent and Swing Line Loan Lender, a new Swing Line
Note to the successor Administrative Agent and Swing Line Lender, in the
principal amount of the Swing Line Loan Sublimit then in effect and with other
appropriate insertions.


(B)           THE SYNDICATION AGENT OR OTHER CO-DOCUMENTATION AGENT MAY RESIGN
AS SYNDICATION AGENT OR CO-DOCUMENTATION AGENT, AS THE CASE MAY BE, UPON 30
DAYS’ NOTICE TO THE OTHER FACILITY AGENTS AND THE LENDERS; PROVIDED THAT UPON
THE EFFECTIVENESS OF SUCH RESIGNATION, EACH REFERENCE IN THIS AGREEMENT TO THE
SYNDICATION AGENT SHALL BE DEEMED TO BE A REFERENCE TO THE ADMINISTRATIVE AGENT.


9.8            COLLATERAL DOCUMENTS AND GUARANTY.


(A)           AGENTS UNDER COLLATERAL DOCUMENTS AND GUARANTY.

(i)            Each Lender and each Issuing Bank hereby further authorizes the
Administrative Agent and the Collateral Agent, as applicable, on behalf of and
for the benefit of Secured Parties, to be the agent for and representative of
Lenders with respect to the Guaranty, the Collateral and the Collateral
Documents.

(ii)           Each Lender and each Issuing Bank agrees that any action taken by
the Administrative Agent or the Requisite Lenders (or, where required by the
express terms of this Agreement, a greater proportion of the Lenders) in
accordance with the provisions of this Agreement or of the other Credit
Documents, and the exercise by the Administrative Agent or the Requisite Lenders
(or, where so required, such greater proportion) of the powers set forth herein
or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Lenders and the Issuing
Banks.  Without limiting the generality of the foregoing, the Administrative
Agent shall have the sole and exclusive right and authority to act as the
disbursing and collecting agent for the Lenders and the Issuing Banks with
respect to all payments and collections arising in connection with the Revolving
Credit Facility.

(iii)          Each Lender and each Issuing Bank agrees that any action taken by
the Collateral Agent in accordance with the provisions of this Agreement or of
the other Credit Documents, and the exercise by the Collateral Agent of the
powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders, the Issuing Bank and the other Secured Parties.  Without limiting the
generality of the foregoing, the Collateral Agent shall have the sole and
exclusive right and authority to (A) act as the disbursing and collecting agent
for the

113


--------------------------------------------------------------------------------


Lenders and the Issuing Banks with respect to all payments and collections
arising in connection with the Collateral and with the Collateral Documents, (B)
execute and deliver each Collateral Document and accept delivery of each such
agreement delivered by the Borrower or any of the Subsidiaries, (C) act as
collateral agent for the Lenders, the Issuing Banks and the other Secured
Parties for purposes of the perfection of all security interests and Liens
created by such agreements and all other purposes stated therein; provided,
however, that the Collateral Agent hereby appoints, authorizes and directs the
Administrative Agent, each Lender and each Issuing Bank to act as collateral
sub-agent for the Agents, the Lenders, the Issuing Banks and the other Secured
Parties for purposes of the perfection of all security interests and Liens with
respect to the Collateral, including any Deposit Accounts maintained by a Credit
Party with, and cash and Cash Equivalents held by, a Agent, such Lender or such
Issuing Bank, (D) manage, supervise and otherwise deal with the Collateral, (E)
take such action as is necessary or desirable to maintain the perfection and
priority of the security interests and Liens created or purported to be created
by the Collateral Documents, and (F) except as may be otherwise specifically
restricted by the terms hereof or of any other Credit Document (including the
Intercreditor Agreement), upon receipt of instructions from the Administrative
Agent, exercise all remedies given to any Agent, the Lenders, the Issuing Banks
and the other Secured Parties with respect to the Collateral under the Credit
Documents relating thereto, applicable law or otherwise.


(B)           CERTAIN RELEASES.  SUBJECT TO THE INTERCREDITOR AGREEMENT, EACH OF
THE LENDERS AND THE ISSUING BANKS HEREBY:

(I)            CONSENTS TO THE RELEASE AND HEREBY DIRECTS, IN ACCORDANCE WITH
THE TERMS HEREOF, THE COLLATERAL AGENT TO RELEASE (OR, IN THE CASE OF CLAUSE
(II) BELOW, RELEASE OR SUBORDINATE) ANY LIEN HELD BY THE COLLATERAL AGENT FOR
THE BENEFIT OF THE LENDERS AND THE ISSUING BANKS AGAINST ANY OF THE FOLLOWING:

(II)           (A)          ALL OF THE COLLATERAL AND ALL CREDIT PARTIES, UPON
TERMINATION OF THE COMMITMENTS AND PAYMENT AND SATISFACTION IN FULL OF ALL
LOANS, ALL REIMBURSEMENT OBLIGATIONS AND ALL OTHER OBLIGATIONS THAT THE
ADMINISTRATIVE AGENT HAS BEEN NOTIFIED IN WRITING ARE THEN DUE AND PAYABLE (AND,
IN RESPECT OF CONTINGENT LETTER OF CREDIT OBLIGATIONS, WITH RESPECT TO WHICH
CASH COLLATERAL HAS BEEN DEPOSITED OR A BACK-UP LETTER OF CREDIT HAS BEEN
ISSUED, IN EITHER CASE IN THE APPROPRIATE CURRENCY AND ON TERMS SATISFACTORY TO
THE ADMINISTRATIVE AGENT AND THE APPLICABLE ISSUING BANKS);

(B)           any assets that are subject to a Lien permitted by Sections
6.2(m), (n) and (o); and

(C)           any part of the Collateral sold or disposed of by a Credit Party
if such sale or disposition is permitted by this Agreement (or permitted
pursuant to a waiver of or consent to a transaction otherwise prohibited by this
Agreement).

(III)          DIRECTS, IN ACCORDANCE WITH THE TERMS HEREOF, THE ADMINISTRATIVE
AGENT, AT ITS OPTION AND IN ITS DISCRETION, TO RELEASE ANY GUARANTOR FROM ITS
OBLIGATIONS UNDER THE GUARANTY IF SUCH PERSON CEASES TO BE A SUBSIDIARY AS A
RESULT OF A TRANSACTION PERMITTED HEREUNDER; AND

(IV)          DIRECTS THE AGENTS TO EXECUTE AND DELIVER OR FILE SUCH TERMINATION
AND PARTIAL RELEASE STATEMENTS AND DO SUCH OTHER THINGS AS ARE NECESSARY TO
RELEASE LIENS TO BE RELEASED PURSUANT TO THIS SECTION 9.8(B) PROMPTLY UPON THE
EFFECTIVENESS OF ANY SUCH RELEASE.


(C)           RIGHT TO REALIZE ON COLLATERAL AND ENFORCE GUARANTY.  ANYTHING
CONTAINED IN ANY OF THE CREDIT DOCUMENTS TO THE CONTRARY NOTWITHSTANDING, THE
BORROWER, ADMINISTRATIVE AGENT, COLLATERAL AGENT

114


--------------------------------------------------------------------------------



AND EACH LENDER AND EACH ISSUING BANK HEREBY AGREE THAT (I) NO LENDER SHALL HAVE
ANY RIGHT INDIVIDUALLY TO REALIZE UPON ANY OF THE COLLATERAL OR TO ENFORCE THE
GUARANTY, IT BEING UNDERSTOOD AND AGREED THAT ALL POWERS, RIGHTS AND REMEDIES
HEREUNDER MAY BE EXERCISED SOLELY BY ADMINISTRATIVE AGENT, ON BEHALF OF LENDERS
IN ACCORDANCE WITH THE TERMS HEREOF AND ALL POWERS, RIGHTS AND REMEDIES UNDER
THE COLLATERAL DOCUMENTS MAY BE EXERCISED SOLELY BY COLLATERAL AGENT, AND (II)
IN THE EVENT OF A FORECLOSURE BY COLLATERAL AGENT ON ANY OF THE COLLATERAL
PURSUANT TO A PUBLIC OR PRIVATE SALE, THE COLLATERAL AGENT OR ANY LENDER MAY BE
THE PURCHASER OF ANY OR ALL OF SUCH COLLATERAL AT ANY SUCH SALE AND THE
COLLATERAL AGENT, AS AGENT FOR AND REPRESENTATIVE OF SECURED PARTIES (BUT NOT
ANY LENDER OR LENDERS IN ITS OR THEIR RESPECTIVE INDIVIDUAL CAPACITIES UNLESS
THE REQUISITE LENDERS SHALL OTHERWISE AGREE IN WRITING) SHALL BE ENTITLED, FOR
THE PURPOSE OF BIDDING AND MAKING SETTLEMENT OR PAYMENT OF THE PURCHASE PRICE
FOR ALL OR ANY PORTION OF THE COLLATERAL SOLD AT ANY SUCH PUBLIC SALE, TO USE
AND APPLY ANY OF THE OBLIGATIONS AS A CREDIT ON ACCOUNT OF THE PURCHASE PRICE
FOR ANY COLLATERAL PAYABLE BY COLLATERAL AGENT AT SUCH SALE.


(D)           INTERCREDITOR AGREEMENT.  EACH LENDER AND EACH ISSUING BANK HEREBY
ACKNOWLEDGES THAT IT HAS FULLY REVIEWED THE INTERCREDITOR AGREEMENT AND, BY ITS
EXECUTION OF THIS AGREEMENT, HEREBY CONSENTS TO THE EXECUTION AND DELIVERY OF
THE INTERCREDITOR AGREEMENT BY THE AGENTS AND AGREES TO COMPLY WITH THE TERMS
THEREOF (WHICH TERMS ARE INCORPORATED HEREIN BY REFERENCE IN THEIR ENTIRETY) AS
IF SUCH LENDER OR ISSUING BANK WERE A DIRECT SIGNATORY THERETO.


9.9            APPROVED ELECTRONIC COMMUNICATIONS.


(A)           EACH OF THE LENDERS, THE ISSUING BANKS, THE BORROWER AND EACH
GUARANTOR AGREES THAT THE AGENTS MAY, BUT SHALL NOT BE OBLIGATED TO, MAKE THE
APPROVED ELECTRONIC COMMUNICATIONS AVAILABLE TO THE LENDERS AND THE ISSUING
BANKS BY POSTING SUCH APPROVED ELECTRONIC COMMUNICATIONS ON INTRALINKS™ OR A
SUBSTANTIALLY SIMILAR ELECTRONIC PLATFORM CHOSEN BY THE AGENTS TO BE THEIR
ELECTRONIC TRANSMISSION SYSTEM (THE “PLATFORM”).


(B)           ALTHOUGH THE PLATFORM AND ITS PRIMARY WEB PORTAL ARE SECURED WITH
GENERALLY-APPLICABLE SECURITY PROCEDURES AND POLICIES IMPLEMENTED OR MODIFIED BY
THE AGENTS FROM TIME TO TIME (INCLUDING, AS OF THE CLOSING DATE, A DUAL FIREWALL
AND A USER ID/PASSWORD AUTHORIZATION SYSTEM) AND THE PLATFORM IS SECURED THROUGH
A SINGLE-USER-PER-DEAL AUTHORIZATION METHOD WHEREBY EACH USER MAY ACCESS THE
PLATFORM ONLY ON A DEAL-BY-DEAL BASIS, EACH OF THE LENDERS, THE ISSUING BANKS,
THE BORROWER AND EACH GUARANTOR AGREES THAT THE DISTRIBUTION OF MATERIAL THROUGH
AN ELECTRONIC MEDIUM IS NOT NECESSARILY SECURE AND THAT THERE ARE
CONFIDENTIALITY AND OTHER RISKS ASSOCIATED WITH SUCH DISTRIBUTION.  IN
CONSIDERATION FOR THE CONVENIENCE AND OTHER BENEFITS AFFORDED BY SUCH
DISTRIBUTION AND FOR THE OTHER CONSIDERATION PROVIDED HEREUNDER, THE RECEIPT AND
SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED, LENDERS, THE ISSUING BANKS, THE
BORROWER AND EACH GUARANTOR HEREBY APPROVES DISTRIBUTION OF THE APPROVED
ELECTRONIC COMMUNICATIONS THROUGH THE PLATFORM AND UNDERSTANDS AND ASSUMES, AND
THE BORROWER SHALL CAUSE EACH GUARANTOR TO UNDERSTAND AND ASSUME, THE RISKS OF
SUCH DISTRIBUTION.


(C)           THE PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS ARE
PROVIDED “AS IS” AND “AS AVAILABLE.”  NONE OF THE AGENTS OR ANY OF THEIR
RESPECTIVE AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, ADVISORS OR REPRESENTATIVES (THE “AGENT AFFILIATES”) WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE PLATFORM AND EACH EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN
THE PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM

115


--------------------------------------------------------------------------------



FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT AFFILIATES IN
CONNECTION WITH THE PLATFORM OR THE APPROVED ELECTRONIC COMMUNICATIONS.


(D)           EACH OF THE LENDERS, THE ISSUING BANKS, THE BORROWER AND EACH
GUARANTOR AGREES THAT EACH AGENT MAY, BUT (EXCEPT AS MAY BE REQUIRED BY
APPLICABLE LAW) SHALL NOT BE OBLIGATED TO, STORE THE APPROVED ELECTRONIC
COMMUNICATIONS ON THE PLATFORM IN ACCORDANCE WITH SUCH AGENT’S
GENERALLY-APPLICABLE DOCUMENT RETENTION PROCEDURES AND POLICIES.


9.10         COLLATERAL MATTERS RELATING TO RELATED OBLIGATIONS.  THE BENEFIT OF
THE CREDIT DOCUMENTS AND OF THE PROVISIONS OF THIS AGREEMENT RELATING TO THE
COLLATERAL SHALL EXTEND TO AND BE AVAILABLE IN RESPECT OF ANY OBLIGATION ARISING
UNDER ANY HEDGE AGREEMENT OR ANY CASH MANAGEMENT OBLIGATION OR THAT IS OTHERWISE
OWED TO PERSONS OTHER THAN THE FACILITY AGENTS, THE LENDERS AND THE ISSUING
BANKS (COLLECTIVELY, “RELATED OBLIGATIONS”) SOLELY ON THE CONDITION AND
UNDERSTANDING, AS AMONG THE FACILITY AGENTS AND ALL SECURED PARTIES, THAT (A)
THE RELATED OBLIGATIONS SHALL BE ENTITLED TO THE BENEFIT OF THE CREDIT DOCUMENTS
AND THE COLLATERAL TO THE EXTENT EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE
OTHER CREDIT DOCUMENTS AND TO SUCH EXTENT THE COLLATERAL AGENT SHALL HOLD, AND
HAVE THE RIGHT AND POWER TO ACT WITH RESPECT TO, THE GUARANTY AND THE COLLATERAL
ON BEHALF OF AND AS AGENT FOR THE HOLDERS OF THE RELATED OBLIGATIONS, BUT EACH
FACILITY AGENT IS OTHERWISE ACTING SOLELY AS AGENT FOR THE LENDERS AND THE
ISSUING BANKS AND SHALL HAVE NO FIDUCIARY DUTY, DUTY OF LOYALTY, DUTY OF CARE,
DUTY OF DISCLOSURE OR OTHER OBLIGATION WHATSOEVER TO ANY HOLDER OF RELATED
OBLIGATIONS, (B) ALL MATTERS, ACTS AND OMISSIONS RELATING IN ANY MANNER TO THE
GUARANTY, THE COLLATERAL, OR THE OMISSION, CREATION, PERFECTION, PRIORITY,
ABANDONMENT OR RELEASE OF ANY LIEN, SHALL BE GOVERNED SOLELY BY THE PROVISIONS
OF THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND NO SEPARATE LIEN, RIGHT,
POWER OR REMEDY SHALL ARISE OR EXIST IN FAVOR OF ANY SECURED PARTY UNDER ANY
SEPARATE INSTRUMENT OR AGREEMENT OR IN RESPECT OF ANY RELATED OBLIGATION, (C)
EACH SECURED PARTY SHALL BE BOUND BY ALL ACTIONS TAKEN OR OMITTED, IN ACCORDANCE
WITH THE PROVISIONS OF THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS, BY ANY
FACILITY AGENT AND THE REQUISITE LENDERS, EACH OF WHOM SHALL BE ENTITLED TO ACT
AT ITS SOLE DISCRETION AND EXCLUSIVELY IN ITS OWN INTEREST GIVEN ITS OWN
COMMITMENTS AND ITS OWN INTEREST IN THE LOANS, LETTER OF CREDIT OBLIGATIONS AND
OTHER OBLIGATIONS TO IT ARISING UNDER THIS AGREEMENT OR THE OTHER CREDIT
DOCUMENTS, WITHOUT ANY DUTY OR LIABILITY TO ANY OTHER SECURED PARTY OR AS TO ANY
RELATED OBLIGATION AND WITHOUT REGARD TO WHETHER ANY RELATED OBLIGATION REMAINS
OUTSTANDING OR IS DEPRIVED OF THE BENEFIT OF THE COLLATERAL OR BECOMES UNSECURED
OR IS OTHERWISE AFFECTED OR PUT IN JEOPARDY THEREBY, (D) NO HOLDER OF RELATED
OBLIGATIONS AND NO OTHER SECURED PARTY (EXCEPT THE FACILITY AGENTS, THE LENDERS
AND THE ISSUING BANKS, TO THE EXTENT SET FORTH IN THIS AGREEMENT) SHALL HAVE ANY
RIGHT TO BE NOTIFIED OF, OR TO DIRECT, REQUIRE OR BE HEARD WITH RESPECT TO, ANY
ACTION TAKEN OR OMITTED IN RESPECT OF THE COLLATERAL OR UNDER THIS AGREEMENT OR
THE CREDIT DOCUMENTS AND (E) NO HOLDER OF ANY RELATED OBLIGATION SHALL EXERCISE
ANY RIGHT OF SETOFF, BANKER’S LIEN OR SIMILAR RIGHT EXCEPT TO THE EXTENT
PROVIDED IN SECTION 10.4 AND THEN ONLY TO THE EXTENT SUCH RIGHT IS EXERCISED IN
COMPLIANCE WITH SECTION 2.16.


9.11         WITHHOLDING TAXES.  TO THE EXTENT REQUIRED BY ANY APPLICABLE LAW,
THE ADMINISTRATIVE AGENT MAY WITHHOLD FROM ANY PAYMENT TO ANY LENDER AN AMOUNT
EQUIVALENT TO ANY APPLICABLE WITHHOLDING TAX.  IF THE INTERNAL REVENUE SERVICE
OR ANY OTHER AUTHORITY OF THE UNITED STATES OR OTHER JURISDICTION ASSERTS A
CLAIM THAT THE ADMINISTRATIVE AGENT DID NOT PROPERLY WITHHOLD TAX FROM AMOUNTS
PAID TO OR FOR THE ACCOUNT OF ANY LENDER FOR ANY REASON (INCLUDING, WITHOUT
LIMITATION, BECAUSE THE APPROPRIATE FORM WAS NOT DELIVERED OR NOT PROPERLY
EXECUTED, OR BECAUSE SUCH LENDER FAILED TO NOTIFY THE ADMINISTRATIVE AGENT OF A
CHANGE IN CIRCUMSTANCES THAT RENDERED THE EXEMPTION FROM, OR REDUCTION OF,
WITHHOLDING TAX INEFFECTIVE), SUCH LENDER SHALL INDEMNIFY AND HOLD HARMLESS THE
ADMINISTRATIVE AGENT (TO THE EXTENT THAT THE ADMINISTRATIVE AGENT HAS NOT
ALREADY BEEN REIMBURSED BY THE BORROWER AND WITHOUT LIMITING THE OBLIGATION OF
ANY BORROWER TO DO SO) FOR ALL AMOUNTS PAID, DIRECTLY OR INDIRECTLY, BY THE
ADMINISTRATIVE AGENT AS TAX OR OTHERWISE, INCLUDING ANY INTEREST, ADDITIONS TO
TAX OR PENALTIES APPLICABLE THERETO, TOGETHER WITH ALL EXPENSES INCURRED,
INCLUDING LEGAL EXPENSES AND ANY OTHER OUT-OF-POCKET EXPENSES.

116


--------------------------------------------------------------------------------



SECTION 10.                               MISCELLANEOUS


10.1         NOTICES.


(A)           NOTICES GENERALLY.  ANY NOTICE OR OTHER COMMUNICATION HEREIN
REQUIRED OR PERMITTED TO BE GIVEN TO A CREDIT PARTY, ANY AGENT, THE SWING LINE
LENDER, ANY LENDER, OR THE ISSUING BANK, SHALL BE SENT TO SUCH PERSON’S ADDRESS
AS SET FORTH ON APPENDIX B OR IN THE OTHER RELEVANT CREDIT DOCUMENT, AND IN THE
CASE OF ANY LENDER, AS MAY BE OTHERWISE INDICATED TO ADMINISTRATIVE AGENT IN
WRITING.  EXCEPT AS OTHERWISE SET FORTH IN PARAGRAPH (B) BELOW, EACH NOTICE
HEREUNDER SHALL BE IN WRITING AND MAY BE PERSONALLY SERVED, TELEXED, SENT BY
TELEFACSIMILE, UNITED STATES MAIL OR COURIER SERVICE OR ELECTRONIC MAIL AND
SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED IN PERSON OR BY COURIER
SERVICE AND SIGNED FOR AGAINST RECEIPT THEREOF, UPON RECEIPT OF TELEFACSIMILE,
TELEX OR ELECTRONIC MAIL, OR THREE BUSINESS DAYS AFTER DEPOSITING IT IN THE
UNITED STATES MAIL WITH POSTAGE PREPAID AND PROPERLY ADDRESSED.


(B)           ELECTRONIC COMMUNICATIONS.  NOTWITHSTANDING CLAUSE (A) ABOVE
(UNLESS THE ADMINISTRATIVE AGENT REQUESTS THAT THE PROVISIONS OF CLAUSE (A)
ABOVE BE FOLLOWED) AND ANY OTHER PROVISION IN THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT PROVIDING FOR THE DELIVERY OF ANY APPROVED ELECTRONIC COMMUNICATION BY
ANY OTHER MEANS THE CREDIT PARTIES SHALL DELIVER ALL APPROVED ELECTRONIC
COMMUNICATIONS TO THE ADMINISTRATIVE AGENT OR OTHER APPLICABLE AGENT BY PROPERLY
TRANSMITTING SUCH APPROVED ELECTRONIC COMMUNICATIONS IN AN ELECTRONIC/SOFT
MEDIUM IN A FORMAT ACCEPTABLE TO THE ADMINISTRATIVE AGENT TO
OPLOANSWEBADMIN@CITIGROUP.COM OR SUCH OTHER ELECTRONIC MAIL ADDRESS (OR SIMILAR
MEANS OF ELECTRONIC DELIVERY) AS THE ADMINISTRATIVE AGENT MAY NOTIFY THE
BORROWER.  NOTHING IN THIS CLAUSE (B) SHALL PREJUDICE THE RIGHT OF ANY AGENT OR
ANY LENDER OR ISSUING BANK TO DELIVER ANY APPROVED ELECTRONIC COMMUNICATION TO
ANY CREDIT PARTY IN ANY MANNER AUTHORIZED IN THIS AGREEMENT OR TO REQUEST THAT
THE BORROWER EFFECT DELIVERY IN SUCH MANNER.  NOTICES AND OTHER COMMUNICATIONS
DELIVERED BY POSTING TO A PLATFORM, AN INTERNET WEBSITE OR A SIMILAR
TELECOMMUNICATION DEVICE REQUIRING THAT A USER HAVE PRIOR ACCESS TO SUCH
PLATFORM, WEBSITE OR OTHER DEVICE (TO THE EXTENT PERMITTED BY SECTION 9.9 TO BE
DELIVERED THEREUNDER) SHALL BE EFFECTIVE WHEN SUCH NOTICE OR OTHER COMMUNICATION
SHALL HAVE BEEN MADE GENERALLY AVAILABLE ON SUCH PLATFORM, INTERNET WEBSITE OR
SIMILAR DEVICE TO THE CLASS OF PERSON BEING NOTIFIED (REGARDLESS OF WHETHER ANY
SUCH PERSON MUST ACCOMPLISH, AND WHETHER OR NOT ANY SUCH PERSON SHALL HAVE
ACCOMPLISHED, ANY ACTION PRIOR TO OBTAINING ACCESS TO SUCH ITEMS, INCLUDING
REGISTRATION, DISCLOSURE OF CONTACT INFORMATION, COMPLIANCE WITH A STANDARD USER
AGREEMENT OR UNDERTAKING A DUTY OF CONFIDENTIALITY) AND SUCH PERSON HAS BEEN
NOTIFIED THAT SUCH COMMUNICATION HAS BEEN POSTED TO THE PLATFORM.


10.2         EXPENSES.


(A)           FROM AND AFTER THE CLOSING DATE, THE BORROWER AGREES UPON DEMAND
TO PAY, OR REIMBURSE EACH FACILITY AGENT FOR, ALL OF EACH FACILITY AGENT’S
REASONABLE OUT-OF-POCKET AUDIT, LEGAL, APPRAISAL, VALUATION, FILING, DOCUMENT
DUPLICATION AND REPRODUCTION AND INVESTIGATION EXPENSES AND FOR ALL OTHER
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF EVERY TYPE AND NATURE (INCLUDING
THE REASONABLE FEES, EXPENSES AND DISBURSEMENTS OF (X) ONE PRIMARY COUNSEL TO
THE FACILITY AGENTS AND (Y) NOT MORE THAN ONE COUNSEL TO THE FACILITY AGENTS IN
EACH APPROPRIATE JURISDICTION OR SPECIALTY (AS REASONABLY DETERMINED BY THE
ADMINISTRATIVE AGENT), INTERNAL PER DIEM FIELD EXAMINATION COSTS, THE REASONABLE
FEES AND EXPENSES OF APPRAISERS, AUDITORS, INSURANCE ADVISORS, ENVIRONMENTAL
ADVISORS, ACCOUNTANTS, AND CONSULTANTS ADVISING THE FACILITY AGENTS, REASONABLE
EXPENSES INCURRED IN CONNECTION WITH DUE DILIGENCE AND TRAVEL, COURIER,
REPRODUCTION, PRINTING AND DELIVERY EXPENSES) INCURRED BY ANY FACILITY AGENT IN
CONNECTION WITH ANY OF THE FOLLOWING:  (I) THE ADMINISTRATIVE AGENT’S AUDIT AND
INVESTIGATION OF THE BORROWER AND THE SUBSIDIARIES IN CONNECTION WITH THE
PREPARATION, NEGOTIATION OR EXECUTION OF ANY CREDIT DOCUMENT OR THE
ADMINISTRATIVE AGENT’S PERIODIC AUDITS OF THE BORROWER OR ANY OF THE
SUBSIDIARIES, AS THE CASE MAY BE, (II) THE PREPARATION, NEGOTIATION, EXECUTION
OR INTERPRETATION OF THIS AGREEMENT, ANY CREDIT DOCUMENT, OR THE MAKING OF THE
CREDIT EXTENSIONS HEREUNDER, (III) THE CREATION, PERFECTION OR PROTECTION OF THE
LIENS UNDER ANY CREDIT

117


--------------------------------------------------------------------------------



DOCUMENT (INCLUDING ANY REASONABLE FEES, DISBURSEMENTS AND EXPENSES FOR LOCAL
COUNSEL IN APPROPRIATE JURISDICTIONS), (IV) THE ONGOING ADMINISTRATION OF THIS
AGREEMENT AND THE CREDIT EXTENSIONS, INCLUDING CONSULTATION WITH ATTORNEYS IN
CONNECTION THEREWITH AND WITH RESPECT TO THE RIGHTS AND RESPONSIBILITIES OF THE
FACILITY AGENTS HEREUNDER AND UNDER THE OTHER CREDIT DOCUMENTS, (V) THE
PROTECTION, COLLECTION OR ENFORCEMENT OF ANY OBLIGATION OR THE ENFORCEMENT OF
ANY CREDIT DOCUMENT, (VI) THE COMMENCEMENT, DEFENSE OR INTERVENTION IN ANY COURT
PROCEEDING RELATING IN ANY WAY TO THE OBLIGATIONS, ANY CREDIT PARTY, ANY OF THE
SUBSIDIARIES, THE PURCHASE, THE RELATED AGREEMENTS, THE RELATED OBLIGATION
DOCUMENTS, THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, (VII) THE RESPONSE TO,
AND PREPARATION FOR, ANY SUBPOENA OR REQUEST FOR DOCUMENT PRODUCTION WITH WHICH
ANY FACILITY AGENT IS SERVED OR DEPOSITION OR OTHER PROCEEDING IN WHICH ANY
FACILITY AGENT IS CALLED TO TESTIFY, IN EACH CASE, RELATING IN ANY WAY TO THE
OBLIGATIONS, ANY CREDIT PARTY, ANY OF THE SUBSIDIARIES, THE PURCHASE, THE
RELATED AGREEMENTS, THE RELATED OBLIGATION DOCUMENTS, THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT OR (VIII) ANY AMENDMENT, CONSENT, WAIVER, ASSIGNMENT,
RESTATEMENT, OR SUPPLEMENT TO ANY CREDIT DOCUMENT OR THE PREPARATION,
NEGOTIATION AND EXECUTION OF THE SAME.


(B)           THE BORROWER FURTHER AGREES TO PAY OR REIMBURSE EACH FACILITY
AGENT AND EACH OF THE LENDERS AND ISSUING BANKS UPON DEMAND FOR ALL
OUT-OF-POCKET COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES
(INCLUDING COSTS OF SETTLEMENT) (WHICH SHALL BE LIMITED TO THE REASONABLE
ATTORNEYS’ FEES OF (X) CAHILL GORDON & REINDEL LLP, COUNSEL TO THE FACILITY
AGENTS, (Y) ONE PRIMARY COUNSEL TO THE LENDERS, (Z) SPECIAL COUNSEL TO THE
FACILITY AGENTS, THE LENDERS AND THE ISSUING BANKS IN EACH APPROPRIATE
JURISDICTION OR SPECIALTY (AS REASONABLY DETERMINED BY THE ADMINISTRATIVE
AGENT), THE INTERESTS OF ANY LENDER, ANY ISSUING BANK OR ANY GROUP OF LENDERS OR
ISSUING BANKS (OTHER THAN ALL THE LENDERS AND ISSUING BANKS) ARE DISTINCTLY OR
DISPROPORTIONATELY AFFECTED, ONE ADDITIONAL COUNSEL FOR EACH SUCH LENDER OR
GROUP OF LENDERS), INCURRED BY THE FACILITY AGENTS, SUCH LENDERS OR SUCH ISSUING
BANKS IN CONNECTION WITH ANY OF THE FOLLOWING:  (I) IN ENFORCING ANY CREDIT
DOCUMENT OR OBLIGATION OR ANY SECURITY THEREFOR OR EXERCISING OR ENFORCING ANY
OTHER RIGHT OR REMEDY AVAILABLE BY REASON OF AN EVENT OF DEFAULT, (II) IN
CONNECTION WITH ANY REFINANCING OR RESTRUCTURING OF THE CREDIT ARRANGEMENTS
PROVIDED HEREUNDER IN THE NATURE OF A “WORK-OUT” OR IN ANY INSOLVENCY OR
BANKRUPTCY PROCEEDING, (III) IN COMMENCING, DEFENDING OR INTERVENING IN ANY
LITIGATION OR IN FILING A PETITION, COMPLAINT, ANSWER, MOTION OR OTHER PLEADINGS
IN ANY LEGAL PROCEEDING RELATING TO THE OBLIGATIONS, ANY CREDIT PARTY, ANY OF
THE SUBSIDIARIES AND RELATED TO OR ARISING OUT OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY ANY OTHER CREDIT DOCUMENT, ANY RELATED AGREEMENT OR ANY RELATED
OBLIGATION DOCUMENT OR (IV) IN TAKING ANY OTHER ACTION IN OR WITH RESPECT TO ANY
SUIT OR PROCEEDING (BANKRUPTCY OR OTHERWISE) DESCRIBED IN CLAUSE (I), (II) OR
(III) ABOVE.


10.3         INDEMNITY.


(A)           IN ADDITION TO THE PAYMENT OF EXPENSES PURSUANT TO SECTION 10.2,
WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE CONSUMMATED, EACH
CREDIT PARTY AGREES TO DEFEND (SUBJECT TO INDEMNITEES’ SELECTION OF COUNSEL),
INDEMNIFY, PAY AND HOLD HARMLESS, EACH FACILITY AGENT, EACH ISSUING BANK AND
EACH LENDER AND THE OFFICERS, PARTNERS, DIRECTORS, TRUSTEES, EMPLOYEES, AGENTS,
SUB-AGENTS AND AFFILIATES OF EACH FACILITY AGENT, EACH ISSUING BANK AND EACH
LENDER (EACH, AN “INDEMNITEE”), FROM AND AGAINST ANY AND ALL INDEMNIFIED
LIABILITIES; PROVIDED, NO CREDIT PARTY SHALL HAVE ANY OBLIGATION TO ANY
INDEMNITEE HEREUNDER WITH RESPECT TO ANY INDEMNIFIED LIABILITIES TO THE EXTENT A
COURT OF COMPETENT JURISDICTION THAT SUCH INDEMNIFIED LIABILITIES HAVE BEEN
INCURRED BY REASON OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT BY SUCH
INDEMNITEE, OR A BREACH IN BAD FAITH BY SUCH INDEMNITEE OF ITS OBLIGATIONS UNDER
THE CREDIT DOCUMENTS.  TO THE EXTENT THAT THE UNDERTAKINGS TO DEFEND, INDEMNIFY,
PAY AND HOLD HARMLESS SET FORTH IN THIS SECTION 10.3 MAY BE UNENFORCEABLE IN
WHOLE OR IN PART BECAUSE THEY ARE VIOLATIVE OF ANY LAW OR PUBLIC POLICY, THE
APPLICABLE CREDIT PARTY SHALL CONTRIBUTE THE MAXIMUM PORTION THAT IT IS
PERMITTED TO PAY AND SATISFY UNDER APPLICABLE LAW TO THE PAYMENT AND
SATISFACTION OF ALL INDEMNIFIED LIABILITIES INCURRED BY INDEMNITEES OR ANY OF
THEM.

118


--------------------------------------------------------------------------------



(B)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, NO CREDIT PARTY SHALL
ASSERT, AND EACH CREDIT PARTY HEREBY WAIVES, ANY CLAIM AGAINST EACH LENDER, EACH
ISSUING BANK AND EACH FACILITY AGENT, AND EACH OF THEIR RESPECTIVE AFFILIATES,
DIRECTORS, EMPLOYEES, ATTORNEYS, AGENTS OR SUB-AGENTS, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (INCLUDING,
WITHOUT LIMITATION, ANY LOSS OF PROFITS, BUSINESS OR ANTICIPATED SAVINGS) (AS
OPPOSED TO DIRECT OR ACTUAL DAMAGES) (,WHETHER OR NOT THE CLAIM THEREFOR IS
BASED ON CONTRACT, TORT OR DUTY IMPOSED BY ANY APPLICABLE LEGAL REQUIREMENT,)
ARISING OUT OF, IN CONNECTION WITH, ARISING OUT OF, AS A RESULT OF, OR IN ANY
WAY RELATED TO, THIS AGREEMENT OR ANY CREDIT DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY OR REFERRED TO HEREIN OR THEREIN, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR THE USE OF THE PROCEEDS
THEREOF OR ANY ACT OR OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH, AND
THE BORROWER AND EACH OTHER CREDIT PARTY HEREBY WAIVES, RELEASES AND AGREES NOT
TO SUE UPON ANY SUCH CLAIM OR ANY SUCH DAMAGES, WHETHER OR NOT ACCRUED AND
WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.


(C)           EACH CREDIT PARTY AGREES THAT ANY INDEMNIFICATION OR OTHER
PROTECTION PROVIDED TO ANY INDEMNITEE PURSUANT TO THIS AGREEMENT (INCLUDING
PURSUANT TO THIS SECTION 10.3) OR ANY OTHER CREDIT DOCUMENT SHALL (I) SURVIVE
PAYMENT IN FULL OF THE OBLIGATIONS AND (II) INURE TO THE BENEFIT OF ANY PERSON
THAT WAS AT ANY TIME AN INDEMNITEE UNDER THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT.


(D)           IN NO EVENT SHALL ANY AGENT AFFILIATE HAVE ANY LIABILITY TO ANY
CREDIT PARTY, LENDER, ISSUING BANK OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT OR CONTRACT OR OTHERWISE) ARISING OUT OF ANY
CREDIT PARTY OR ANY AGENT AFFILIATE’S TRANSMISSION OF APPROVED ELECTRONIC
COMMUNICATIONS THROUGH THE INTERNET OR ANY USE OF THE PLATFORM, EXCEPT TO THE
EXTENT SUCH LIABILITY OF ANY AGENT AFFILIATE IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FORM
SUCH AGENT AFFILIATE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


10.4         SET-OFF.  IN ADDITION TO ANY RIGHTS NOW OR HEREAFTER GRANTED UNDER
APPLICABLE LAW AND NOT BY WAY OF LIMITATION OF ANY SUCH RIGHTS, SUBJECT TO THE
INTERCREDITOR AGREEMENT, UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT EACH
LENDER, EACH ISSUING BANK AND EACH FACILITY AGENT IS HEREBY AUTHORIZED BY EACH
CREDIT PARTY AT ANY TIME OR FROM TIME TO TIME SUBJECT TO THE CONSENT OF
ADMINISTRATIVE AGENT (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED),
WITHOUT NOTICE TO ANY CREDIT PARTY OR TO ANY OTHER PERSON (OTHER THAN
ADMINISTRATIVE AGENT), ANY SUCH NOTICE BEING HEREBY EXPRESSLY WAIVED, TO SET OFF
AND TO APPROPRIATE AND TO APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL,
INCLUDING INDEBTEDNESS EVIDENCED BY CERTIFICATES OF DEPOSIT, WHETHER MATURED OR
UNMATURED, BUT NOT INCLUDING TRUST ACCOUNTS) AND ANY OTHER INDEBTEDNESS AT ANY
TIME HELD OR OWING BY SUCH LENDER, ISSUING BANK OR FACILITY AGENT TO OR FOR THE
CREDIT OR THE ACCOUNT OF ANY CREDIT PARTY AGAINST AND ON ACCOUNT OF THE
OBLIGATIONS AND LIABILITIES OF ANY CREDIT PARTY TO SUCH PERSON HEREUNDER, THE
LETTERS OF CREDIT AND PARTICIPATIONS THEREIN AND UNDER THE OTHER CREDIT
DOCUMENTS, INCLUDING ALL CLAIMS OF ANY NATURE OR DESCRIPTION ARISING OUT OF OR
CONNECTED HERETO, THE LETTERS OF CREDIT AND PARTICIPATIONS THEREIN OR WITH ANY
OTHER CREDIT DOCUMENT, IRRESPECTIVE OF WHETHER OR NOT (A) SUCH PERSON SHALL HAVE
MADE ANY DEMAND HEREUNDER OR (B) THE PRINCIPAL OF OR THE INTEREST ON THE LOANS
OR ANY AMOUNTS IN RESPECT OF THE LETTERS OF CREDIT OR ANY OTHER AMOUNTS DUE
HEREUNDER SHALL HAVE BECOME DUE AND PAYABLE PURSUANT TO SECTION 2 AND ALTHOUGH
SUCH OBLIGATIONS AND LIABILITIES, OR ANY OF THEM, MAY BE CONTINGENT OR
UNMATURED.


10.5         AMENDMENTS AND WAIVERS.


(A)           REQUISITE LENDERS’ CONSENT.  EXCEPT AS EXPRESSLY PROVIDED
OTHERWISE IN THE INTERCREDITOR AGREEMENT AND SUBJECT TO SECTIONS 10.5(B) AND
10.5(C), NO AMENDMENT, MODIFICATION, TERMINATION OR

119


--------------------------------------------------------------------------------



WAIVER OF ANY PROVISION OF THIS AGREEMENT OR THE INTERCREDITOR OR THE PLEDGE AND
SECURITY AGREEMENT , OR CONSENT TO ANY DEPARTURE BY ANY CREDIT PARTY THEREFROM,
SHALL IN ANY EVENT BE EFFECTIVE WITHOUT THE WRITTEN CONCURRENCE OF THE REQUISITE
LENDERS; PROVIDED, THAT THE ADMINISTRATIVE AGENT MAY, WITH THE CONSENT OF THE
BORROWER ONLY, AMEND, MODIFY OR SUPPLEMENT THIS AGREEMENT TO CURE ANY MINOR
AMBIGUITY, OMISSION, DEFECT OR INCONSISTENCY, SO LONG AS SUCH AMENDMENT,
MODIFICATION OR SUPPLEMENT DOES NOT ADVERSELY AFFECT THE RIGHTS OF ANY LENDER OR
ANY ISSUING BANK.


(B)           AFFECTED LENDERS’ CONSENT.  WITHOUT THE WRITTEN CONSENT OF EACH
LENDER (OTHER THAN A DEFAULTING LENDER) THAT WOULD BE AFFECTED THEREBY, NO
AMENDMENT, MODIFICATION, TERMINATION, OR CONSENT SHALL BE EFFECTIVE IF THE
EFFECT THEREOF WOULD:

(I)            EXTEND THE SCHEDULED FINAL MATURITY OF ANY LOAN OR NOTE;

(II)           WAIVE, REDUCE OR POSTPONE ANY SCHEDULED REPAYMENT (BUT NOT
PREPAYMENT);

(III)          EXTEND THE STATED EXPIRATION DATE OF ANY LETTER OF CREDIT BEYOND
THE REVOLVING COMMITMENT TERMINATION DATE;

(IV)          REDUCE THE RATE OF INTEREST ON ANY LOAN (OTHER THAN ANY WAIVER OF
ANY INCREASE IN THE INTEREST RATE APPLICABLE TO ANY LOAN PURSUANT TO SECTION
2.9) OR ANY FEE OR ANY PREMIUM PAYABLE HEREUNDER;

(V)           EXTEND THE TIME FOR PAYMENT OF ANY SUCH INTEREST OR FEES;

(VI)          REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN OR ANY REIMBURSEMENT
OBLIGATION;

(VII)         AMEND SECTION 2.16 OR SECTION 2.23;

(VIII)        AMEND THIS SECTION 10.5 OR THE DEFINITION OF “REQUISITE LENDERS,”
“SUPERMAJORITY LENDERS” OR “PRO RATA SHARE”; PROVIDED, WITH THE CONSENT OF
REQUISITE LENDERS OR SUPERMAJORITY LENDERS, AS APPLICABLE, ADDITIONAL EXTENSIONS
OF CREDIT PURSUANT HERETO MAY BE INCLUDED IN THE DETERMINATION OF “REQUISITE
LENDERS,” “SUPERMAJORITY LENDERS” OR “PRO RATA SHARE” ON SUBSTANTIALLY THE SAME
BASIS AS THE REVOLVING COMMITMENTS AND THE REVOLVING LOANS ARE INCLUDED ON THE
CLOSING DATE;

(IX)           RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL OR ANY
GUARANTOR (OTHER THAN ANY GUARANTOR THAT CONSTITUTES AN IMMATERIAL SUBSIDIARY)
FROM THE GUARANTY EXCEPT AS EXPRESSLY PROVIDED IN THE CREDIT DOCUMENTS;

(X)            CONSENT TO THE ASSIGNMENT OR TRANSFER BY ANY CREDIT PARTY OF ANY
OF ITS RIGHTS AND OBLIGATIONS UNDER ANY CREDIT DOCUMENT; OR

(XI)           ALTER THE ORDER OF PRIORITY OF APPLICATION OF PROCEEDS SET FORTH
IN SECTION 2.15(I).


(C)           OTHER CONSENTS.  NO AMENDMENT, MODIFICATION, TERMINATION OR WAIVER
OF ANY PROVISION OF THE CREDIT DOCUMENTS, OR CONSENT TO ANY DEPARTURE BY ANY
CREDIT PARTY THEREFROM, SHALL:

(I)            INCREASE ANY REVOLVING COMMITMENT OF ANY LENDER OVER THE AMOUNT
THEREOF THEN IN EFFECT WITHOUT THE CONSENT OF SUCH LENDER IN ADDITION TO THE
CONSENT OF REQUISITE LENDERS AND THE ADMINISTRATIVE AGENT (IT BEING UNDERSTOOD
THAT NONE OF (I) A WAIVER OF ANY CONDITION PRECEDENT SET FORTH IN SECTION 3.2,
(II) THE WAIVER OF ANY DEFAULT, MANDATORY PREPAYMENT OR MANDATORY

120


--------------------------------------------------------------------------------


REDUCTION OF THE COMMITMENTS AND (III) THE MAKING OF ANY PROTECTIVE ADVANCE IN
ACCORDANCE HEREWITH SHALL CONSTITUTE AN EXTENSION OR INCREASE OF ANY COMMITMENT
OF ANY LENDER);

(II)           AMEND, MODIFY, TERMINATE OR WAIVE ANY PROVISION HEREOF RELATING
TO THE SWING LINE SUBLIMIT OR THE SWING LINE LOANS WITHOUT THE CONSENT OF SWING
LINE LENDER IN ADDITION TO THE CONSENT OF REQUISITE LENDERS AND THE
ADMINISTRATIVE AGENT;

(III)          AMEND, MODIFY, TERMINATE OR WAIVE ANY OBLIGATION OF LENDERS
RELATING TO THE PURCHASE OF PARTICIPATIONS IN LETTERS OF CREDIT AS PROVIDED IN
SECTION 2.3 WITHOUT THE WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, THE
REQUISITE LENDERS AND EACH ISSUING BANK;

(IV)          AMEND, MODIFY, TERMINATE OR WAIVE ANY PROVISION OF SECTION 9 AS
THE SAME APPLIES TO ANY FACILITY AGENT, OR ANY OTHER PROVISION HEREOF AS THE
SAME APPLIES TO THE RIGHTS OR OBLIGATIONS OF ANY FACILITY AGENT, IN EACH CASE
WITHOUT THE CONSENT OF SUCH FACILITY AGENT IN ADDITION TO THE CONSENT OF
REQUISITE LENDERS AND THE ADMINISTRATIVE AGENT; OR

(V)           AMEND THE DEFINITION OF BORROWING BASE, ELIGIBLE RECEIVABLES OR
ELIGIBLE INVENTORY WITHOUT THE WRITTEN CONSENT OF THE SUPERMAJORITY LENDERS.


(D)           EXECUTION OF AMENDMENTS, ETC.  ADMINISTRATIVE AGENT MAY, BUT SHALL
HAVE NO OBLIGATION TO, WITH THE CONCURRENCE OF ANY LENDER, EXECUTE AMENDMENTS,
MODIFICATIONS, WAIVERS OR CONSENTS ON BEHALF OF SUCH LENDER.  ANY WAIVER OR
CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC
PURPOSE FOR WHICH IT WAS GIVEN.  NO NOTICE TO OR DEMAND ON ANY CREDIT PARTY IN
ANY CASE SHALL ENTITLE ANY CREDIT PARTY TO ANY OTHER OR FURTHER NOTICE OR DEMAND
IN SIMILAR OR OTHER CIRCUMSTANCES.  ANY AMENDMENT, MODIFICATION, TERMINATION,
WAIVER OR CONSENT EFFECTED IN ACCORDANCE WITH THIS SECTION 10.5 SHALL BE BINDING
UPON EACH LENDER AT THE TIME OUTSTANDING, EACH FUTURE LENDER AND, IF SIGNED BY A
CREDIT PARTY, ON SUCH CREDIT PARTY.


10.6         SUCCESSORS AND ASSIGNS; PARTICIPATIONS.


(A)           GENERALLY.  THIS AGREEMENT SHALL BE BINDING UPON THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS AND SHALL INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THE SUCCESSORS AND ASSIGNS OF LENDERS.  NO
CREDIT PARTY’S RIGHTS OR OBLIGATIONS HEREUNDER NOR ANY INTEREST THEREIN MAY BE
ASSIGNED OR DELEGATED BY ANY CREDIT PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF
ALL LENDERS.  NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE
CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY AND, TO THE EXTENT EXPRESSLY
CONTEMPLATED HEREBY, AFFILIATES OF EACH OF THE AGENTS AND LENDERS) ANY LEGAL OR
EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


(B)           REGISTER.  THE BORROWER, ADMINISTRATIVE AGENT AND LENDERS SHALL
DEEM AND TREAT THE PERSONS LISTED AS LENDERS IN THE REGISTER AS THE HOLDERS AND
OWNERS OF THE CORRESPONDING REVOLVING COMMITMENTS AND LOANS LISTED THEREIN FOR
ALL PURPOSES HEREOF, AND NO ASSIGNMENT OR TRANSFER OF ANY SUCH REVOLVING
COMMITMENT OR LOAN SHALL BE EFFECTIVE, IN EACH CASE, UNLESS AND UNTIL RECORDED
IN THE REGISTER FOLLOWING RECEIPT OF AN ASSIGNMENT AGREEMENT EFFECTING THE
ASSIGNMENT OR TRANSFER THEREOF AS PROVIDED IN SECTION 10.6(D), TOGETHER WITH ANY
REVOLVING LOAN NOTE (IF THE ASSIGNING LENDER’S LOANS ARE EVIDENCED BY A
REVOLVING LOAN NOTE) SUBJECT TO SUCH ASSIGNMENT.  EACH ASSIGNMENT SHALL BE
RECORDED IN THE REGISTER ON THE BUSINESS DAY THE ASSIGNMENT AGREEMENT IS
RECEIVED BY THE ADMINISTRATIVE AGENT, IF RECEIVED BY 12:00 NOON NEW YORK CITY
TIME, AND ON THE FOLLOWING BUSINESS DAY IF RECEIVED AFTER SUCH TIME, PROMPT
NOTICE THEREOF SHALL BE PROVIDED TO THE BORROWER AND A COPY OF SUCH ASSIGNMENT
AGREEMENT SHALL BE MAINTAINED.  THE DATE OF SUCH RECORDATION OF A TRANSFER SHALL
BE REFERRED TO HEREIN AS THE “ASSIGNMENT EFFECTIVE DATE.”  ANY REQUEST,
AUTHORITY OR CONSENT OF ANY PERSON WHO, AT THE TIME OF MAKING SUCH REQUEST

121


--------------------------------------------------------------------------------



OR GIVING SUCH AUTHORITY OR CONSENT, IS LISTED IN THE REGISTER AS A LENDER SHALL
BE CONCLUSIVE AND BINDING ON ANY SUBSEQUENT HOLDER, ASSIGNEE OR TRANSFEREE OF
THE CORRESPONDING REVOLVING COMMITMENTS OR LOANS.


(C)           RIGHT TO ASSIGN.  EACH LENDER SHALL HAVE THE RIGHT AT ANY TIME TO
SELL, ASSIGN OR TRANSFER ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ALL OR A PORTION OF ITS REVOLVING
COMMITMENT OR LOANS OWING TO IT OR OTHER OBLIGATIONS (WITH, IN ALL CASES OTHER
THAN ASSIGNMENTS BY OR TO A FACILITY AGENT OR AN AFFILIATE OF A FACILITY AGENT,
THE CONSENT OF THE ISSUING BANKS AND THE SWING LINE LENDER IN ADDITION TO THE
CONSENTS REQUIRED BELOW):

(I)            TO ANY PERSON MEETING THE CRITERIA OF CLAUSE (I) OF THE
DEFINITION OF THE TERM OF “ELIGIBLE ASSIGNEE” UPON THE GIVING OF NOTICE TO THE
BORROWER AND ADMINISTRATIVE AGENT; AND

(II)           TO ANY PERSON MEETING THE CRITERIA OF CLAUSE (II) OF THE
DEFINITION OF THE TERM OF “ELIGIBLE ASSIGNEE” UPON GIVING OF NOTICE TO THE
BORROWER AND ADMINISTRATIVE AGENT AND (EXCEPT IN THE CASE OF ASSIGNMENTS MADE BY
OR TO ANY FACILITY AGENT OR THEIR RESPECTIVE AFFILIATES), CONSENTED TO BY THE
BORROWER, THE ADMINISTRATIVE AGENT AND EACH ISSUING BANK (SUCH CONSENT NOT TO BE
(X) UNREASONABLY WITHHELD OR DELAYED OR, (Y) IN THE CASE OF THE BORROWER,
REQUIRED IN CONNECTION WITH THE PRIMARY SYNDICATION OR AT ANY TIME A DEFAULT
EXISTS); PROVIDED, FURTHER, EACH SUCH ASSIGNMENT PURSUANT TO THIS SECTION
10.6(C)(II) SHALL BE IN AN AGGREGATE AMOUNT OF NOT LESS THAN $5,000,000 OR
INTEGRAL MULTIPLES OF $1,000,000 IN EXCESS THEREOF (OR SUCH LESSER AMOUNT AS MAY
BE AGREED TO BY THE BORROWER AND ADMINISTRATIVE AGENT OR AS SHALL CONSTITUTE THE
AGGREGATE AMOUNT OF THE REVOLVING COMMITMENTS AND REVOLVING LOANS OF THE
ASSIGNING LENDER) WITH RESPECT TO THE ASSIGNMENT OF THE REVOLVING COMMITMENTS
AND REVOLVING LOANS.


(D)           MECHANICS.  ASSIGNMENTS AND ASSUMPTIONS OF REVOLVING LOANS AND
REVOLVING COMMITMENTS SHALL ONLY BE EFFECTED BY MANUAL EXECUTION AND DELIVERY TO
THE ADMINISTRATIVE AGENT OF AN ASSIGNMENT AGREEMENT.  SUCH ASSIGNMENTS SHALL
COVER THE SAME PERCENTAGE OF SUCH LENDERS REVOLVING COMMITMENTS AND REVOLVING
CREDIT EXPOSURE.  ASSIGNMENTS MADE PURSUANT TO THE FOREGOING PROVISION SHALL BE
EFFECTIVE AS OF THE ASSIGNMENT EFFECTIVE DATE.  IN CONNECTION WITH ALL
ASSIGNMENTS THERE SHALL BE DELIVERED TO ADMINISTRATIVE AGENT SUCH FORMS,
CERTIFICATES OR OTHER EVIDENCE, IF ANY, WITH RESPECT TO UNITED STATES FEDERAL
INCOME TAX WITHHOLDING MATTERS AS THE ASSIGNEE UNDER SUCH ASSIGNMENT AGREEMENT
MAY BE REQUIRED TO DELIVER PURSUANT TO SECTION 2.19(C).  ON AND AFTER THE
APPLICABLE ASSIGNMENT EFFECTIVE DATE, THE APPLICABLE ASSIGNEE SHALL BE ENTITLED
TO RECEIVE ALL INTEREST PAID OR PAYABLE WITH RESPECT TO THE ASSIGNED TERM LOAN,
WHETHER SUCH INTEREST ACCRUED BEFORE OR AFTER THE APPLICABLE ASSIGNMENT
EFFECTIVE DATE.


(E)           REPRESENTATIONS AND WARRANTIES OF ASSIGNEE.  EACH LENDER, UPON
EXECUTION AND DELIVERY HEREOF OR UPON SUCCEEDING TO AN INTEREST IN THE REVOLVING
COMMITMENTS AND LOANS, AS THE CASE MAY BE, REPRESENTS AND WARRANTS AS OF THE
CLOSING DATE OR AS OF THE ASSIGNMENT EFFECTIVE DATE THAT (I) IT IS AN ELIGIBLE
ASSIGNEE; (II) IT HAS EXPERIENCE AND EXPERTISE IN THE MAKING OF OR INVESTING IN
COMMITMENTS OR LOANS SUCH AS THE APPLICABLE REVOLVING COMMITMENTS OR LOANS, AS
THE CASE MAY BE; AND (III) IT WILL MAKE OR INVEST IN, AS THE CASE MAY BE, ITS
REVOLVING COMMITMENTS OR LOANS FOR ITS OWN ACCOUNT IN THE ORDINARY COURSE OF ITS
BUSINESS AND WITHOUT A VIEW TO DISTRIBUTION OF SUCH REVOLVING COMMITMENTS OR
LOANS WITHIN THE MEANING OF THE SECURITIES ACT OR THE EXCHANGE ACT OR OTHER
FEDERAL SECURITIES LAWS (IT BEING UNDERSTOOD THAT, SUBJECT TO THE PROVISIONS OF
THIS SECTION 10.6, THE DISPOSITION OF SUCH REVOLVING COMMITMENTS OR LOANS OR ANY
INTERESTS THEREIN SHALL AT ALL TIMES REMAIN WITHIN ITS EXCLUSIVE CONTROL).


(F)            EFFECT OF ASSIGNMENT.  ON AND AFTER THE APPLICABLE ASSIGNMENT
EFFECTIVE DATE, UPON THE RECORDING OF SUCH ASSIGNMENT AGREEMENT IN THE REGISTER
AND THE RECEIPT BY THE ADMINISTRATIVE AGENT FROM THE ASSIGNEE OF AN ASSIGNMENT
FEE IN THE AMOUNT OF $3,500, (I) THE ASSIGNEE THEREUNDER SHALL BECOME A PARTY
HERETO AND, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS UNDER THE CREDIT DOCUMENTS
HAVE BEEN ASSIGNED TO SUCH ASSIGNEE PURSUANT TO SUCH ASSIGNMENT AGREEMENT, HAVE
THE RIGHTS AND OBLIGATIONS OF A

122


--------------------------------------------------------------------------------



LENDER AND, IF SUCH LENDER WERE AN ISSUING BANK, OF SUCH ISSUING BANK HEREUNDER
AND THEREUNDER, (II) THE REVOLVING LOAN NOTES (IF ANY) CORRESPONDING TO THE
LOANS ASSIGNED THEREBY SHALL BE TRANSFERRED TO SUCH ASSIGNEE BY NOTATION IN THE
REGISTER AND (III) THE ASSIGNOR THEREUNDER SHALL, TO THE EXTENT THAT RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT HAVE BEEN ASSIGNED BY IT PURSUANT TO SUCH
ASSIGNMENT AND ASSUMPTION, RELINQUISH ITS RIGHTS (EXCEPT FOR THOSE SURVIVING THE
PAYMENT IN FULL OF THE OBLIGATIONS) AND BE RELEASED FROM ITS OBLIGATIONS UNDER
THE CREDIT DOCUMENTS, OTHER THAN THOSE RELATING TO EVENTS OR CIRCUMSTANCES
OCCURRING PRIOR TO SUCH ASSIGNMENT (AND, IN THE CASE OF AN ASSIGNMENT AND
ASSUMPTION COVERING ALL OR THE REMAINING PORTION OF AN ASSIGNING LENDER’S RIGHTS
AND OBLIGATIONS UNDER THE CREDIT DOCUMENTS, SUCH LENDER SHALL CEASE TO BE A
PARTY HERETO) RELINQUISH ITS RIGHTS (EXCEPT FOR THOSE SURVIVING THE PAYMENT IN
FULL OF THE OBLIGATIONS) AND BE RELEASED FROM ITS OBLIGATIONS UNDER THE CREDIT
DOCUMENTS, OTHER THAN THOSE RELATING TO EVENTS OR CIRCUMSTANCES OCCURRING PRIOR
TO SUCH ASSIGNMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING
ALL OR THE REMAINING PORTION OF AN ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS
UNDER THE CREDIT DOCUMENTS, SUCH LENDER SHALL CEASE TO BE A PARTY HERETO).


(G)           PARTICIPATIONS.  EACH LENDER SHALL HAVE THE RIGHT AT ANY TIME TO
SELL ONE OR MORE PARTICIPATIONS TO ANY PERSON (OTHER THAN THE BORROWER, ANY OF
ITS SUBSIDIARIES OR ANY OF ITS AFFILIATES) IN ALL OR ANY PART OF ITS REVOLVING
COMMITMENTS, LOANS OR IN ANY OTHER OBLIGATION.  THE HOLDER OF ANY SUCH
PARTICIPATION, OTHER THAN AN AFFILIATE OF THE LENDER GRANTING SUCH
PARTICIPATION, SHALL NOT BE ENTITLED TO REQUIRE SUCH LENDER TO TAKE OR OMIT TO
TAKE ANY ACTION HEREUNDER EXCEPT WITH RESPECT TO ANY AMENDMENT, MODIFICATION OR
WAIVER THAT WOULD (I) EXTEND THE FINAL SCHEDULED MATURITY OF ANY LOAN, NOTE OR
LETTER OF CREDIT (UNLESS SUCH LETTER OF CREDIT IS NOT EXTENDED BEYOND THE
REVOLVING COMMITMENT TERMINATION DATE) IN WHICH SUCH PARTICIPANT IS
PARTICIPATING, OR REDUCE THE RATE OR EXTEND THE TIME OF PAYMENT OF INTEREST OR
FEES THEREON (EXCEPT IN CONNECTION WITH A WAIVER OF APPLICABILITY OF ANY
POST-DEFAULT INCREASE IN INTEREST RATES) OR REDUCE THE PRINCIPAL AMOUNT THEREOF,
OR INCREASE THE AMOUNT OF THE PARTICIPANT’S PARTICIPATION OVER THE AMOUNT
THEREOF THEN IN EFFECT (IT BEING UNDERSTOOD THAT A WAIVER OF ANY DEFAULT OR
EVENT OF DEFAULT OR OF A MANDATORY REDUCTION IN THE REVOLVING COMMITMENT SHALL
NOT CONSTITUTE A CHANGE IN THE TERMS OF SUCH PARTICIPATION, AND THAT AN INCREASE
IN ANY REVOLVING COMMITMENT OR LOAN SHALL BE PERMITTED WITHOUT THE CONSENT OF
ANY PARTICIPANT IF THE PARTICIPANT’S PARTICIPATION IS NOT INCREASED AS A RESULT
THEREOF), (II) CONSENT TO THE ASSIGNMENT OR TRANSFER BY ANY CREDIT PARTY OF ANY
OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT OR (III) RELEASE ALL OR
SUBSTANTIALLY ALL OF THE COLLATERAL UNDER THE COLLATERAL DOCUMENTS (EXCEPT AS
EXPRESSLY PROVIDED IN THE CREDIT DOCUMENTS) SUPPORTING THE LOANS HEREUNDER IN
WHICH SUCH PARTICIPANT IS PARTICIPATING. EACH LENDER THAT SELLS A PARTICIPATION
SHALL, ACTING SOLELY FOR THIS PURPOSE AS A NON-FIDUCIARY AGENT OF BORROWER,
MAINTAIN A REGISTER ON WHICH IT ENTERS THE NAME AND ADDRESS OF EACH PARTICIPANT
AND THE PRINCIPAL AMOUNTS OF EACH PARTICIPANT’S INTEREST IN THE LOANS HELD BY IT
(THE “PARTICIPANT REGISTER”).  THE ENTRIES IN THE PARTICIPANT REGISTER SHALL BE
CONCLUSIVE, ABSENT MANIFEST ERROR, AND SUCH LENDER SHALL TREAT EACH PERSON WHOSE
NAME IS RECORDED IN THE PARTICIPANT REGISTER AS THE OWNER OF SUCH LOAN OR OTHER
OBLIGATION HEREUNDER AS THE OWNER THEREOF FOR ALL PURPOSES OF THIS AGREEMENT
NOTWITHSTANDING ANY NOTICE TO THE CONTRARY.


(H)           PARTICIPANT’S RIGHT.   THE BORROWER AGREES THAT EACH PARTICIPANT
SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 2.17(D), 2.18 AND 2.19 (SUBJECT TO
THE REQUIREMENTS AND LIMITATIONS OF THOSE SECTIONS) TO THE SAME EXTENT AS IF IT
WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO CLAUSE (C)
OF THIS SECTION; PROVIDED, A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY
GREATER PAYMENT UNDER SECTION 2.18 OR 2.19 THAN THE APPLICABLE LENDER WOULD HAVE
BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH
PARTICIPANT EXCEPT TO THE EXTENT THAT THE ENTITLEMENT TO ANY GREATER PAYMENT
RESULTS FROM ANY CHANGE IN LAW AFTER THE PARTICIPANT BECOMES A PARTICIPANT.


(I)            CERTAIN OTHER ASSIGNMENTS.  IN ADDITION TO ANY OTHER ASSIGNMENT
PERMITTED PURSUANT TO THIS SECTION 10.6, ANY LENDER MAY ASSIGN AND/OR PLEDGE ALL
OR ANY PORTION OF ITS LOANS, THE OTHER OBLIGATIONS OWED BY OR TO SUCH LENDER,
AND ITS NOTES, IF ANY, TO SECURE OBLIGATIONS OF SUCH LENDER INCLUDING, WITHOUT
LIMITATION, ANY FEDERAL RESERVE BANK AS COLLATERAL SECURITY PURSUANT TO
REGULATION A OF THE BOARD

123


--------------------------------------------------------------------------------



OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM AND ANY OPERATING CIRCULAR ISSUED BY
SUCH FEDERAL RESERVE BANK; PROVIDED, NO LENDER, AS BETWEEN THE BORROWER AND SUCH
LENDER, SHALL BE RELIEVED OF ANY OF ITS OBLIGATIONS HEREUNDER AS A RESULT OF ANY
SUCH ASSIGNMENT AND PLEDGE, AND PROVIDED FURTHER, IN NO EVENT SHALL THE
APPLICABLE FEDERAL RESERVE BANK, PLEDGEE OR TRUSTEE BE CONSIDERED TO BE A
“LENDER” OR BE ENTITLED TO REQUIRE THE ASSIGNING LENDER TO TAKE OR OMIT TO TAKE
ANY ACTION HEREUNDER.  TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO
SHALL BE ENTITLED TO THE BENEFITS OF SECTION 10.4 AS THOUGH IT WERE A LENDER,
PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.16 AS THOUGH IT WERE
A LENDER.


10.7         INDEPENDENCE OF COVENANTS.  ALL COVENANTS HEREUNDER SHALL BE GIVEN
INDEPENDENT EFFECT SO THAT IF A PARTICULAR ACTION OR CONDITION IS NOT PERMITTED
BY ANY OF SUCH COVENANTS, THE FACT THAT IT WOULD BE PERMITTED BY AN EXCEPTION
TO, OR WOULD OTHERWISE BE WITHIN THE LIMITATIONS OF, ANOTHER COVENANT SHALL NOT
AVOID THE OCCURRENCE OF A DEFAULT OR AN EVENT OF DEFAULT IF SUCH ACTION IS TAKEN
OR CONDITION EXISTS.


10.8         SURVIVAL OF REPRESENTATIONS, WARRANTIES AND AGREEMENTS.  ALL
REPRESENTATIONS, WARRANTIES AND AGREEMENTS MADE HEREIN SHALL SURVIVE THE
EXECUTION AND DELIVERY HEREOF AND THE MAKING OF ANY CREDIT EXTENSION. 
NOTWITHSTANDING ANYTHING HEREIN OR IMPLIED BY LAW TO THE CONTRARY, THE
AGREEMENTS OF EACH CREDIT PARTY SET FORTH IN SECTIONS 2.17(D), 2.18, 2.19, 10.2,
10.3 AND 10.4 AND THE AGREEMENTS OF LENDERS SET FORTH IN SECTIONS 2.16, 9.3(B)
AND 9.6 SHALL SURVIVE THE PAYMENT OF THE LOANS, THE CANCELLATION OR EXPIRATION
OF THE LETTERS OF CREDIT AND THE PAYMENT OF ANY REIMBURSEMENT OBLIGATIONS, AND
THE TERMINATION HEREOF.


10.9         NO WAIVER; REMEDIES CUMULATIVE.  NO FAILURE OR DELAY ON THE PART OF
ANY FACILITY AGENT OR ANY LENDER OR ANY ISSUING BANK IN THE EXERCISE OF ANY
POWER, RIGHT OR PRIVILEGE HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT SHALL
IMPAIR SUCH POWER, RIGHT OR PRIVILEGE OR BE CONSTRUED TO BE A WAIVER OF ANY
DEFAULT OR ACQUIESCENCE THEREIN, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY
SUCH POWER, RIGHT OR PRIVILEGE PRECLUDE OTHER OR FURTHER EXERCISE THEREOF OR OF
ANY OTHER POWER, RIGHT OR PRIVILEGE.  THE RIGHTS, POWERS AND REMEDIES GIVEN TO
EACH FACILITY AGENT, EACH LENDER AND EACH ISSUING BANK HEREBY ARE CUMULATIVE AND
SHALL BE IN ADDITION TO AND INDEPENDENT OF ALL RIGHTS, POWERS AND REMEDIES
EXISTING BY VIRTUE OF ANY STATUTE OR RULE OF LAW OR IN ANY OF THE OTHER CREDIT
DOCUMENTS OR ANY OF THE RELATED OBLIGATION DOCUMENTS.  ANY FORBEARANCE OR
FAILURE TO EXERCISE, AND ANY DELAY IN EXERCISING, ANY RIGHT, POWER OR REMEDY
HEREUNDER SHALL NOT IMPAIR ANY SUCH RIGHT, POWER OR REMEDY OR BE CONSTRUED TO BE
A WAIVER THEREOF, NOR SHALL IT PRECLUDE THE FURTHER EXERCISE OF ANY SUCH RIGHT,
POWER OR REMEDY.


10.10       MARSHALLING; PAYMENTS SET ASIDE.  NEITHER ANY FACILITY AGENT NOR ANY
LENDER NOR ANY OTHER SECURED PARTY SHALL BE UNDER ANY OBLIGATION TO MARSHAL ANY
ASSETS IN FAVOR OF ANY CREDIT PARTY OR ANY OTHER PERSON OR AGAINST OR IN PAYMENT
OF ANY OR ALL OF THE OBLIGATIONS.  TO THE EXTENT THAT ANY CREDIT PARTY MAKES A
PAYMENT OR PAYMENTS TO ANY FACILITY AGENT, ANY LENDER OR ANY ISSUING BANK (OR TO
THE ADMINISTRATIVE AGENT, ON BEHALF OF ANY SUCH PERSON), OR ANY FACILITY AGENT,
LENDER OR ISSUING BANK ENFORCES ANY SECURITY INTERESTS OR EXERCISE THEIR RIGHTS
OF SETOFF, AND SUCH PAYMENT OR PAYMENTS OR THE PROCEEDS OF SUCH ENFORCEMENT OR
SETOFF OR ANY PART THEREOF ARE SUBSEQUENTLY INVALIDATED, DECLARED TO BE
FRAUDULENT OR PREFERENTIAL, SET ASIDE AND/OR REQUIRED TO BE REPAID TO A TRUSTEE,
RECEIVER OR ANY OTHER PARTY UNDER ANY BANKRUPTCY LAW, ANY OTHER STATE OR FEDERAL
LAW, COMMON LAW OR ANY EQUITABLE CAUSE, THEN, TO THE EXTENT OF SUCH RECOVERY,
THE OBLIGATION OR PART THEREOF ORIGINALLY INTENDED TO BE SATISFIED, AND ALL
LIENS, RIGHTS AND REMEDIES THEREFOR OR RELATED THERETO, SHALL BE REVIVED AND
CONTINUED IN FULL FORCE AND EFFECT AS IF SUCH PAYMENT OR PAYMENTS HAD NOT BEEN
MADE OR SUCH ENFORCEMENT OR SETOFF HAD NOT OCCURRED.


10.11       SEVERABILITY.  IN CASE ANY PROVISION IN OR OBLIGATION HEREUNDER OR
UNDER ANY OTHER CREDIT DOCUMENT SHALL BE INVALID, ILLEGAL OR UNENFORCEABLE IN
ANY JURISDICTION, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS OR OBLIGATIONS, OR OF SUCH PROVISION OR OBLIGATION IN ANY OTHER
JURISDICTION, SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.

124


--------------------------------------------------------------------------------



10.12       OBLIGATIONS SEVERAL; INDEPENDENT NATURE OF LENDERS’ RIGHTS.  THE
OBLIGATIONS OF THE LENDERS HEREUNDER ARE SEVERAL AND NO LENDER SHALL BE
RESPONSIBLE FOR THE OBLIGATIONS OR REVOLVING COMMITMENT OF ANY OTHER LENDER
HEREUNDER.  NOTHING CONTAINED HEREIN OR IN ANY OTHER CREDIT DOCUMENT, AND NO
ACTION TAKEN BY LENDERS PURSUANT HERETO OR THERETO, SHALL BE DEEMED TO
CONSTITUTE LENDERS AS A PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR ANY
OTHER KIND OF ENTITY. THE AMOUNTS PAYABLE AT ANY TIME HEREUNDER TO EACH LENDER
SHALL BE A SEPARATE AND INDEPENDENT DEBT, AND EACH LENDER SHALL BE ENTITLED TO
PROTECT AND ENFORCE ITS RIGHTS ARISING OUT HEREOF AND IT SHALL NOT BE NECESSARY
FOR ANY OTHER LENDER TO BE JOINED AS AN ADDITIONAL PARTY IN ANY PROCEEDING FOR
SUCH PURPOSE.


10.13       HEADINGS.  SECTION HEADINGS HEREIN ARE INCLUDED HEREIN FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART HEREOF FOR ANY
OTHER PURPOSE OR BE GIVEN ANY SUBSTANTIVE EFFECT.


10.14       GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.


10.15       CONSENT TO JURISDICTION; SERVICE OF PROCESS.  ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE CITY OF NEW YORK
OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND,
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE EACH CREDIT PARTY AND EACH
OTHER PARTY HERETO HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS.  THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, THAT ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.  BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH CREDIT PARTY AGREES THAT (I) SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1, (II) SERVICE AS PROVIDED IN
ACCORDANCE WITH THE PRECEDING CLAUSE (I) IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT
AND (III) THE FACILITY AGENTS, THE LENDERS AND THE ISSUING BANKS RETAIN THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION.


10.16       WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. 

125


--------------------------------------------------------------------------------



THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR
IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS
SECTION 10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


10.17       CONFIDENTIALITY.  EACH LENDER SHALL HOLD ALL NON-PUBLIC INFORMATION
REGARDING THE BORROWER AND ITS SUBSIDIARIES AND THEIR BUSINESSES IDENTIFIED AS
SUCH BY THE BORROWER AND OBTAINED BY SUCH LENDER PURSUANT TO THE REQUIREMENTS
HEREOF IN ACCORDANCE WITH SUCH LENDER’S CUSTOMARY PROCEDURES FOR HANDLING
CONFIDENTIAL INFORMATION OF SUCH NATURE, IT BEING UNDERSTOOD AND AGREED BY EACH
CREDIT PARTY THAT, IN ANY EVENT, A LENDER MAY MAKE (I) DISCLOSURES OF SUCH
INFORMATION TO AFFILIATES OF SUCH LENDER AND TO THEIR AGENTS AND ADVISORS (AND
TO OTHER PERSONS AUTHORIZED BY A LENDER OR AGENT TO ORGANIZE, PRESENT OR
DISSEMINATE SUCH INFORMATION IN CONNECTION WITH DISCLOSURES OTHERWISE MADE IN
ACCORDANCE WITH THIS SECTION 10.17), (II) DISCLOSURES OF SUCH INFORMATION
REASONABLY REQUIRED BY ANY BONA FIDE OR POTENTIAL ASSIGNEE, TRANSFEREE OR
PARTICIPANT IN CONNECTION WITH THE CONTEMPLATED ASSIGNMENT, TRANSFER OR
PARTICIPATION BY SUCH LENDER OF ANY LOANS OR ANY PARTICIPATIONS THEREIN OR BY
ANY DIRECT OR INDIRECT CONTRACTUAL COUNTERPARTIES (OR THE PROFESSIONAL ADVISORS
THERETO) IN RELATED OBLIGATION DOCUMENTS (PROVIDED, SUCH COUNTERPARTIES AND
ADVISORS ARE ADVISED OF AND AGREE TO BE BOUND BY THE PROVISIONS OF THIS SECTION
10.17), (III) DISCLOSURE TO ANY RATING AGENCY WHEN REQUIRED BY IT, PROVIDED
THAT, PRIOR TO ANY DISCLOSURE, SUCH RATING AGENCY SHALL UNDERTAKE IN WRITING TO
PRESERVE THE CONFIDENTIALITY OF ANY CONFIDENTIAL INFORMATION RELATING TO THE
CREDIT PARTIES RECEIVED BY IT FROM ANY OF THE FACILITY AGENTS OR ANY LENDER, AND
(IV) DISCLOSURES REQUIRED OR REQUESTED BY ANY GOVERNMENTAL AGENCY OR
REPRESENTATIVE THEREOF OR BY THE NAIC OR PURSUANT TO LEGAL OR JUDICIAL PROCESS;
PROVIDED, UNLESS SPECIFICALLY PROHIBITED BY APPLICABLE LAW OR COURT ORDER, EACH
LENDER SHALL MAKE REASONABLE EFFORTS TO NOTIFY THE BORROWER OF ANY REQUEST BY
ANY GOVERNMENTAL AGENCY OR REPRESENTATIVE THEREOF (OTHER THAN ANY SUCH REQUEST
IN CONNECTION WITH ANY EXAMINATION OF THE FINANCIAL CONDITION OR OTHER ROUTINE
EXAMINATION OF SUCH LENDER BY SUCH GOVERNMENTAL AGENCY) FOR DISCLOSURE OF ANY
SUCH NON-PUBLIC INFORMATION PRIOR TO DISCLOSURE OF SUCH INFORMATION.


10.18       ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH ALL OF THE OTHER
CREDIT DOCUMENTS AND ALL CERTIFICATES AND DOCUMENTS DELIVERED HEREUNDER OR
THEREUNDER, EMBODIES THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDES ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER HEREOF.  IN
THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER
CREDIT DOCUMENT (OTHER THAN THE INTERCREDITOR AGREEMENT), THE TERMS OF THIS
AGREEMENT SHALL GOVERN.  THIS AGREEMENT AND EACH OTHER CREDIT DOCUMENT ARE
SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE INTERCREDITOR AGREEMENT IN
ALL RESPECTS AND, IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE
INTERCREDITOR AGREEMENT AND THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, THE
TERMS OF INTERCREDITOR AGREEMENT SHALL GOVERN.


10.19       COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED AN
ORIGINAL, BUT ALL SUCH COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AND THE
SAME INSTRUMENT.  SIGNATURE PAGES MAY BE DETACHED FROM MULTIPLE SEPARATE
COUNTERPARTS AND ATTACHED TO A SINGLE COUNTERPART SO THAT ALL SIGNATURE PAGES
ARE ATTACHED TO THE SAME DOCUMENT.  DELIVERY OF AN EXECUTED SIGNATURE PAGE OF
THIS AGREEMENT BY FACSIMILE TRANSMISSION, ELECTRONIC MAIL OR BY POSTING ON THE
PLATFORM SHALL BE AS EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART
HEREOF.  A SET OF THE COPIES OF THIS AGREEMENT SIGNED BY ALL PARTIES SHALL BE
LODGED WITH THE BORROWER AND THE ADMINISTRATIVE AGENT.

126


--------------------------------------------------------------------------------



10.20       EFFECTIVENESS.  THIS AGREEMENT SHALL BECOME EFFECTIVE UPON THE
EXECUTION OF A COUNTERPART HEREOF BY EACH OF THE PARTIES HERETO AND RECEIPT BY
THE BORROWER AND ADMINISTRATIVE AGENT OF WRITTEN OR TELEPHONIC NOTIFICATION OF
SUCH EXECUTION AND AUTHORIZATION OF DELIVERY THEREOF.


10.21       PATRIOT ACT.  EACH LENDER AND ADMINISTRATIVE AGENT (FOR ITSELF AND
NOT ON BEHALF OF ANY LENDER) HEREBY NOTIFIES THE BORROWER THAT PURSUANT TO THE
REQUIREMENTS OF THE PATRIOT ACT, IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD
INFORMATION THAT IDENTIFIES THE BORROWER, WHICH INFORMATION INCLUDES THE NAME
AND ADDRESS OF THE BORROWER AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER OR
THE ADMINISTRATIVE AGENT, AS APPLICABLE, TO IDENTIFY THE BORROWER IN ACCORDANCE
WITH THE PATRIOT ACT.


10.22       ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE WORDS “EXECUTION,”
“SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AGREEMENT
SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN
ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL EFFECT, VALIDITY OR
ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE OF A PAPER-BASED
RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS PROVIDED FOR IN
ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND
NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC SIGNATURES AND RECORDS ACT,
OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM ELECTRONIC TRANSACTIONS
ACT.


10.23       REINSTATEMENT.  THIS AGREEMENT SHALL CONTINUE TO BE EFFECTIVE, OR BE
REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME PAYMENT, OR ANY PART THEREOF, OF
ANY OF THE OBLIGATIONS IS RESCINDED OR MUST OTHERWISE BE RESTORED OR RETURNED BY
THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY UPON THE INSOLVENCY,
BANKRUPTCY, DISSOLUTION, LIQUIDATION OR REORGANIZATION OF THE BORROWER OR ANY
SUBSIDIARY, OR UPON OR AS A RESULT OF THE APPOINTMENT OF A RECEIVER, INTERVENOR
OR CONSERVATOR OF, OR TRUSTEE OR SIMILAR OFFICER FOR, ANY BORROWER OR ANY
SUBSTANTIAL PART OF ITS PROPERTY, OR OTHERWISE, ALL AS THOUGH SUCH PAYMENTS HAD
NOT BEEN MADE.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

127


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

SOURCE INTERLINK COMPANIES, INC., as the
Borrower

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[Each of the Guarantors], as a Guarantor

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

B-1


--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC., as
Administrative Agent, Collateral Agent, Swing Line
Lender and Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

CITIBANK, N.A., as an Issuing Bank

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

B-2


--------------------------------------------------------------------------------